Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of

 

May 16, 2014,

 

among

 

KATE SPADE & COMPANY,

 

KATE SPADE UK LIMITED,

 

and

 

KATE SPADE CANADA INC.,
as Borrowers,

 

The GUARANTORS Party Hereto,

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and US Collateral Agent,

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent,

 

J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent and European Collateral Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

WELLS FARGO BANK, N.A. and SUNTRUST BANK,
as Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO BANK, N.A. and SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

76

SECTION 1.03

Terms Generally

76

SECTION 1.04

Accounting Terms; GAAP

76

SECTION 1.05

Currency Translations

77

 

 

 

ARTICLE II THE CREDITS

78

SECTION 2.01

Commitments

78

SECTION 2.02

Loans and Borrowings

79

SECTION 2.03

Requests for Borrowing of Revolving Loans

80

SECTION 2.04

Protective Advances

81

SECTION 2.05

Swingline Loans and Overadvances

83

SECTION 2.06

Letters of Credit

89

SECTION 2.07

Funding of Borrowings

95

SECTION 2.08

Interest Elections

96

SECTION 2.09

Termination and Reduction of Commitments; Increase in Commitments

99

SECTION 2.10

Repayment of Loans; Evidence of Debt

101

SECTION 2.11

Prepayment of Loans

103

SECTION 2.12

Fees

104

SECTION 2.13

Interest

105

SECTION 2.14

Alternate Rate of Interest

107

SECTION 2.15

Increased Costs

108

SECTION 2.16

Break Funding Payments

110

SECTION 2.17

Taxes

110

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

115

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

119

SECTION 2.20

Returned Payments

120

SECTION 2.21

Bankers’ Acceptances

120

SECTION 2.22

Circumstances Making Bankers’ Acceptances Unavailable

124

SECTION 2.23

Defaulting Lenders

124

SECTION 2.24

Extensions of Revolving Commitments

126

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

129

SECTION 3.01

Organization; Powers

129

SECTION 3.02

Authorization; No Violation

129

SECTION 3.03

Enforceability

129

SECTION 3.04

Governmental Approvals

130

SECTION 3.05

Financial Condition

130

SECTION 3.06

No Material Adverse Change

131

SECTION 3.07

Title to Properties; Possession Under Leases

131

 

- i -

--------------------------------------------------------------------------------


 

SECTION 3.08

Subsidiaries

131

SECTION 3.09

Litigation ; Compliance with Laws

132

SECTION 3.10

Agreements

132

SECTION 3.11

Federal Reserve Regulations

132

SECTION 3.12

Investment Company Act

132

SECTION 3.13

Use of Proceeds

132

SECTION 3.14

Tax Returns

132

SECTION 3.15

No Material Misstatements

133

SECTION 3.16

Employee Benefit Plans

133

SECTION 3.17

Environmental Matters

135

SECTION 3.18

Insurance

136

SECTION 3.19

Security Interest in Collateral

136

SECTION 3.20

Real Property

137

SECTION 3.21

Labor Matters

137

SECTION 3.22

Common Enterprise

137

SECTION 3.23

Centre of Main Interests

137

SECTION 3.24

Certain Documents

137

SECTION 3.25

Solvency

137

SECTION 3.26

Anti-Corruption Laws and Sanctions

138

 

 

 

ARTICLE IV CONDITIONS

138

SECTION 4.01

Closing Date

138

SECTION 4.02

Each Credit Event

141

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

142

SECTION 5.01

Financial Statements; Borrowing Base and Other Information

142

SECTION 5.02

Notices of Material Events

147

SECTION 5.03

Existence; Conduct of Business

148

SECTION 5.04

Payment of Obligations

148

SECTION 5.05

Maintenance of Properties

148

SECTION 5.06

Books and Records; Inspection Rights

148

SECTION 5.07

Compliance with Laws

149

SECTION 5.08

Use of Proceeds

151

SECTION 5.09

Insurance

151

SECTION 5.10

Appraisals

152

SECTION 5.11

Field Examinations

152

SECTION 5.12

Additional Collateral; Further Assurances

153

SECTION 5.13

Financial Assistance

156

SECTION 5.14

Collateral Access Agreements and Deposit Account Control Agreements

156

SECTION 5.15

Post-Closing Obligations

156

SECTION 5.16

Lines of Business

157

 

 

 

ARTICLE VI NEGATIVE COVENANTS

157

SECTION 6.01

Indebtedness and Issuance of Disqualified Stock and Preferred Stock

157

SECTION 6.02

Liens

163

 

- ii -

--------------------------------------------------------------------------------


 

SECTION 6.03

Fundamental Changes

168

SECTION 6.04

Investments

171

SECTION 6.05

Asset Sales

175

SECTION 6.06

Swap Agreements

179

SECTION 6.07

Restricted Payments; Certain Payments of Indebtedness

179

SECTION 6.08

Transactions with Affiliates

184

SECTION 6.09

Restrictive Agreements

186

SECTION 6.10

Sale and Leaseback Transaction

189

SECTION 6.11

Changes in Fiscal Periods

190

SECTION 6.12

Fixed Charge Coverage Ratio

190

SECTION 6.13

Canadian Pension Plans

190

 

 

 

ARTICLE VII EVENTS OF DEFAULT

190

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT, THE EUROPEAN ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS

194

 

 

ARTICLE IX MISCELLANEOUS

200

SECTION 9.01

Notices

200

SECTION 9.02

Waivers; Amendments

202

SECTION 9.03

Expenses; Indemnity; Damage Waiver

205

SECTION 9.04

Successors and Assigns

208

SECTION 9.05

Survival

212

SECTION 9.06

Counterparts; Integration; Effectiveness

212

SECTION 9.07

Severability

212

SECTION 9.08

Right of Setoff

212

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

213

SECTION 9.10

WAIVER OF JURY TRIAL

213

SECTION 9.11

Headings

214

SECTION 9.12

Confidentiality

214

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

215

SECTION 9.14

USA PATRIOT Act

215

SECTION 9.15

Disclosure

215

SECTION 9.16

Appointment for Perfection

215

SECTION 9.17

Interest Rate Limitation

216

SECTION 9.18

Waiver of Immunity

216

SECTION 9.19

Currency of Payment

217

SECTION 9.20

Conflicts

217

SECTION 9.21

Canadian Anti-Money Laundering Legislation

217

SECTION 9.22

Subordination

218

SECTION 9.23

Process Agent

218

SECTION 9.24

Intercreditor Agreement

218

 

 

 

ARTICLE X GUARANTY

 

219

SECTION 10.01

Guaranty

219

SECTION 10.02

Guaranty of Payment

221

 

- iii -

--------------------------------------------------------------------------------


 

SECTION 10.03

No Discharge or Diminishment of Guaranty

221

SECTION 10.04

Defenses Waived

222

SECTION 10.05

Rights of Subrogation

223

SECTION 10.06

Reinstatement; Stay of Acceleration

223

SECTION 10.07

Information

223

SECTION 10.08

Maximum Liability

223

SECTION 10.09

Contribution

224

SECTION 10.10

Liability Cumulative

224

SECTION 10.11

Place of Performance

224

 

 

 

ARTICLE XI THE BORROWER REPRESENTATIVE

224

SECTION 11.01

Appointment; Nature of Relationship

224

SECTION 11.02

Powers

225

SECTION 11.03

Employment of Agents

225

SECTION 11.04

Notices

225

SECTION 11.05

Successor Borrower Representative

225

SECTION 11.06

Execution of Loan Documents; Borrowing Base Certificate

225

SECTION 11.07

Reporting

226

 

 

 

SCHEDULES:

 

 

Schedule 1.01(a)

–

Commitment Schedule

Schedule 1.01(b)

–

Specified Loan Documents

Schedule 2.06

–

Existing Letters of Credit

Schedule 3.08(a)

–

Subsidiaries

Schedule 3.08(b)

–

Legal Names, etc.

Schedule 3.16

–

Foreign Benefit Arrangements and Foreign Pension Plans

Schedule 3.19

–

Filing Jurisdictions

Schedule 5.15(a)

–

Post-Closing Obligations- Deposit Account Control Agreements

Schedule 5.15(b)

–

Post-Closing Obligations- Pledged Stock and Stock Powers

Schedule 5.15(c)

–

Post-Closing Obligations- Other Deliverables and Actions

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 6.04

–

Existing Investments

Schedule 6.08

–

Transactions with Affiliates

Schedule 6.09

–

Existing Restrictions

Schedule 8

–

European Collateral Agent Security Trust Provisions

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B-1

–

Form of Aggregate Borrowing Base Certificate

Exhibit B-2

–

Form of US Borrowing Base Certificate

Exhibit B-3

–

Form of Canadian Borrowing Base Certificate

 

- iv -

--------------------------------------------------------------------------------


 

Exhibit B-4

–

Form of UK Borrowing Base Certificate

Exhibit C

–

Form of Compliance Certificate

Exhibit D

–

Form of Joinder Agreement

Exhibit E

–

Form of Exemption Certificate

Exhibit F

–

Form of Discount Note

Exhibit G

–

Form of Borrowing Request

 

- v -

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of May 16, 2014 (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among KATE SPADE & COMPANY, KATE SPADE UK  LIMITED, KATE SPADE
CANADA INC., the other Loan Parties from time to time party hereto, the Lenders
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and US
Collateral Agent, J.P. MORGAN EUROPE LIMITED, as European Administrative Agent
and European Collateral Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian Administrative Agent and Canadian Collateral Agent, BANK OF AMERICA,
N.A., as Syndication Agent, and WELLS FARGO BANK, N.A. and SUNTRUST BANK, as
Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance Fee” has the meaning assigned to such term in Section 2.21(m).

 

“Acceptance Obligations” means, as to any Loan Party, any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof), arising under or evidenced by any bills of exchange,
drafts or similar instruments drawn on any Loan Party and accepted by such Loan
Party (whether payable at sight, on demand or at any specified time) that are
purchased or otherwise assigned or payable to (whether by endorsement or
otherwise) or held by any Lender or any Affiliate of any Lender; provided that
(i) for the avoidance of doubt, in no event shall “Acceptance Obligations”
include any obligations relating to BA Drawings, (ii) at or prior to the time
that any such obligation is incurred, the applicable Lender or its Affiliate
(other than JPMCB) shall have delivered written notice to the Administrative
Agent of such obligation and that it constitutes an Acceptance Obligation
entitled to the benefits of the Security Documents and (iii) the aggregate
principal amount of all Acceptance Obligations outstanding at any one time shall
not exceed $10,000,000.

 

“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.

 

“Account Control Agreement” means, individually and collectively, any Deposit
Account Control Agreement and any agreement in writing in form and substance
reasonably satisfactory

 

--------------------------------------------------------------------------------


 

2

 

to the applicable Collateral Agent, by and among any Loan Party, the applicable
Collateral Agent and any securities intermediary in respect of any relevant
securities account.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)        Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person; and

 

(b)        Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person; provided that any such Indebtedness that is extinguished,
redeemed, defeased, retired or otherwise repaid at the time of or promptly upon
consummation of the transaction pursuant to which such other Person becomes a
Subsidiary of the specified Person shall not be Acquired Indebtedness.

 

“Acquired Joint Venture” has the meaning set forth in Section 6.04(cc).

 

“Additional Pari Passu Term Loan Obligations” has the meaning set forth in the
Intercreditor Agreement.

 

“Additional Pari Passu Term Loan Obligations Documentation” means any
instruments, agreements or other documents evidencing or governing any
Additional Pari Passu Term Loan Obligations or providing for any other right in
respect thereof.

 

“Adjusted LIBO Rate” means, with respect to any Borrowing for any Interest
Period, an interest rate per annum equal to (i) the LIBO Rate for such Interest
Period multiplied (if applicable) by (ii) the Statutory Reserve Rate (rounded
upwards, if necessary, to the next 1/16 of 1%).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, when used with respect to a specified Person, any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person.  For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise.

 

“Affiliate Transaction” has the meaning assigned to such term in Section 6.08.

 

--------------------------------------------------------------------------------


 

3

 

“Agents” means, individually and collectively, the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, the US
Collateral Agent, the Canadian Collateral Agent, the European Collateral Agent,
the Syndication Agent and the Documentation Agents.

 

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate amount of the Commitments
and (ii) the Aggregate Borrowing Base minus (b) the total Revolving Exposure.

 

“Aggregate Borrowing Base” means the aggregate amount of the US Borrowing Base,
the Canadian Borrowing Base and the UK Borrowing Base; provided that the maximum
amount of (a) the Canadian Borrowing Base which may be included in the Aggregate
Borrowing Base is the Canadian Sublimit and (b) the UK Borrowing Base which may
be included in the Aggregate Borrowing Base is the UK Sublimit.

 

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-1.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, for purposes of this definition, the Adjusted LIBO Rate for
any day shall be based on the Screen Rate at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, the immediately
preceding Business Day).  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, in its reasonable discretion based on market
conditions in consultation with the Borrower Representative (or the applicable
Borrower) and the Lenders, plus (b) the Applicable Spread for Eurocurrency
Loans.  When used in reference to any Loan or Borrowing, “Alternate Rate” refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Rate.

 

“AML Legislation” has the meaning assigned to such term in Section 9.21(a).

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

--------------------------------------------------------------------------------


 

4

 

“Applicable Percentage” means, with respect to any Facility A Lender or Facility
B Lender, (a) with respect to Revolving Loans, LC Exposure, Swingline Loans,
Protective Advances or Overadvances, a percentage equal to a fraction the
numerator of which is such Lender’s Facility A Commitment or Facility B
Commitment, as applicable, and the denominator of which is the aggregate amount
of the Facility A Commitments or Facility B Commitments, as applicable (or, if
the Facility A Commitments or Facility B Commitments, as applicable, have
terminated or expired, such Lender’s share of the total Facility A Revolving
Exposure or Facility B Revolving Exposure, respectively, at that time); provided
that in the case of Section 2.23(c) when a Specified Defaulting Lender shall
exist, “Applicable Percentage” pursuant to this clause (a) shall mean the
percentage equal to a fraction the numerator of which is such Lender’s Facility
A Commitments or Facility B Commitments, as applicable, and the denominator of
which is the aggregate amount of the Facility A Commitments or Facility B
Commitments (disregarding any Specified Defaulting Lender’s Commitment), as
applicable and (b) with respect to the Aggregate Credit Exposure, a percentage
based upon its share of the Aggregate Credit Exposure and the aggregate amount
of unused Facility A Commitments or Facility B Commitments, as applicable.

 

“Applicable Spread” means, for any day, with respect to any ABR Loan, Canadian
Prime Rate Loan, Eurocurrency Loan, BA Drawing or Overnight LIBO Loan, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread”, “Canadian Prime Spread”, “BA Drawing” or
“Overnight LIBO Spread”, as the case may be, based upon the daily average
Aggregate Availability during the most recent fiscal quarter of the Company (the
“Average Aggregate Availability”); provided that until the completion of one
full fiscal quarter after the Closing Date, the Applicable Spread shall be the
applicable rate per annum set forth below in Category 1:

 

 

 

 

 

 

 

Average Aggregate
Availability

ABR
Spread

Eurocurrency
Spread

Canadian
Prime
Spread

BA
Drawing

Overnight
LIBO
Spread

Category 1
>$100,000,000

0.50%

1.50%

0.50%

1.50%

1.50%

Category 2
< $100,000,000 but
>$50,000,000

0.75%

1.75%

0.75%

1.75%

1.75%

Category 3
< $50,000,000

1.00%

2.00%

1.00%

2.00%

2.00%

 

 

 

 

 

 

 

For purposes of the foregoing, the Applicable Spread shall be determined as of
the end of each fiscal quarter of the Company based upon the Aggregate Borrowing
Base Certificates that are delivered from time to time pursuant to Section 5.01
with respect to dates occurring during such fiscal quarter, with any changes to
the Applicable Spread resulting from changes in the category of Average
Aggregate Availability for any fiscal quarter to be effective retroactively as
of the first day after the end of such fiscal quarter; provided that the Average
Aggregate Availability shall be deemed to be in Category 3 if the Company fails
to deliver any Borrowing Base Certificate that is required to be delivered
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until five days after each such Borrowing Base Certificate is
so delivered; provided further that if any Borrowing Base Certificate is at any
time

 

--------------------------------------------------------------------------------


 

5

 

restated or otherwise revised or if the information set forth in any Borrowing
Base Certificate otherwise proves to be false or incorrect such that the
Applicable Spread would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.

 

Notwithstanding the foregoing, the Applicable Spread in respect of any tranche
of Extended Commitments or any Revolving Loans made pursuant to any Extended
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Asset Sale” has the meaning assigned to such term in Section 6.05.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attorney” has the meaning assigned to such term in Article VIII.

 

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capitalized Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capitalized Lease Obligations.”

 

“Availability Period” means the period from and including the Closing Date to
but excluding Maturity Date.

 

“Available Commitments” means, at any time, the aggregate amount of the
Commitments then in effect minus the total Revolving Exposure at such time;
provided that in calculating the total Revolving Exposure for the purpose of
determining the Available Commitment pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

“Average Aggregate Availability” has the meaning assigned to such term in the
definition of “Applicable Spread”.

 

“BA Drawing” means B/As accepted and purchased, and any BA Equivalent Loan made
in lieu of such acceptance and purchase, on the same date and as to which a
single Contract Period is in effect.

 

--------------------------------------------------------------------------------


 

6

 

“BA Equivalent Loan” has the meaning assigned to such term in Section 2.21(j).

 

“Bankers’ Acceptance” and “B/A” means a bill of exchange, including a depository
bill issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the Canadian Borrower and accepted by
a Facility B Lender and shall include a Discount Note except where the context
otherwise requires.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards, (c) purchasing cards and (d) treasury, depositary
or cash management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services) or any similar transaction.

 

“Banking Services Obligations” of the Loan Parties, means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq., as amended, or any similar federal or state law for the
relief of debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership, and (c) with respect to any
other Person, the board or committee of such Person serving a similar function. 
Unless otherwise specified, references to “Board of Directors” shall refer to
the Board of Directors of the Company.

 

“Board Resolution” means, with respect to the Company, a duly adopted resolution
of the Board of Directors of the Company or any committee thereof.

 

“Bookrunners” means, individually or collectively, J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, N.A. and
SunTrust Robinson Humphrey, Inc., in their respective capacities as joint
bookrunners hereunder.

 

--------------------------------------------------------------------------------


 

7

 

“Borrower” or “Borrowers” means, individually or collectively, the Company, the
Canadian Borrower and the UK Borrower.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the UK Borrower within 30 days of the date of this Agreement, or
where the relevant Treaty Lender becomes a Lender after the date of this
Agreement, within 30 days of the date of the relevant Assignment and Assumption
executed by that Treaty Lender, which contains the scheme reference number and
jurisdiction of tax residence provided by the Treaty Lender to the UK Borrower
and the European Administrative Agent.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 11.01.

 

“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect and, in the case of BA
Drawings, as to which a single Contract Period is in effect, (b) a Swingline
Loan, (c) a Protective Advance and (d) an Overadvance.

 

“Borrowing Base” means, individually and collectively, each of the Aggregate
Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base and the UK
Borrowing Base.

 

“Borrowing Base Certificate” means, individually and collectively, each of the
Aggregate Borrowing Base Certificate, the US Borrowing Base Certificate, the
Canadian Borrowing Base Certificate and the UK Borrowing Base Certificate.

 

“Borrowing Request” means a request by the Borrower Representative (or the
applicable Borrower) for a Borrowing of Revolving Loans, in accordance with
Section 2.03, in substantially the form of Exhibit G.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, any Swingline Loan made by the European Swingline Lender or any Facility B
Letter of Credit other than a Canadian Letter of Credit, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in the applicable currency in the London interbank market, (b) when used in
connection with a Facility B Swingline Loan, Facility B Letter of Credit or
Eurocurrency Loan, in each case denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day (as determined by the
Administrative Agent), (c) when used in connection with any UK Loan, UK
Swingline Loan or UK Letter of Credit, the term “Business Day” shall also
exclude any day on which commercial banks in London, England are authorized or
required by law to remain closed, (d) when used in connection with any Canadian
Loan or Canadian Letter of Credit or any Loan or Letter of Credit issued in
Canadian Dollars, the term “Business Day” shall also exclude any day on which
commercial banks in Toronto, Canada are authorized or required by law to remain
closed, (e) when used in connection with any Loan denominated in Sterling, the
term “Business Day” shall also exclude any day on which commercial banks in
London, England are authorized or required by law to remain closed

 

--------------------------------------------------------------------------------


 

8

 

and (f) when used in connection with any Loan denominated in Yen, the term
“Business Day” shall also exclude any day on which commercial banks in Tokyo,
Japan are authorized or required by law to remain closed; provided further that
notwithstanding anything to the contrary in this definition, when used in
connection with any Loan denominated in Euros to the UK Borrower, the term
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in London, England, are authorized or required by law to
remain closed.

 

“Calculation Date” has the meaning set forth in the definition of “Pro Forma
Adjustments”.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Facility B Lenders hereunder,
and its successors in such capacity (or such of its Affiliates as it may
designate from time to time in such capacity).

 

“Canadian Availability” means (a) the lesser of (x) the Canadian Sublimit and
(y) the sum of (i) the Canadian Borrowing Base plus (ii) solely to the extent
the total Revolving Exposure relating to the Canadian Borrower exceeds the
Canadian Borrowing Base, the US Availability (calculated without giving effect
to any Canadian US Borrowing Base Utilization), minus (b) the total Revolving
Exposure relating to the Canadian Borrower.

 

“Canadian Benefit Plan” means any plan, fund, program, policy or agreement,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement,
supplemental retirement or savings benefits, maintained by any Loan Party or any
Subsidiary of any Loan Party or under which any Loan Party or any Subsidiary of
any Loan Party has any actual or potential liability with respect to any
employee or former employee in Canada, but excluding any Canadian Pension Plan
and any plan maintained by a Governmental Authority.

 

“Canadian Borrower” means Kate Spade Canada Inc.

 

“Canadian Borrowing Base” means, at any time, with respect to the Canadian Loan
Parties, the sum of:

 

(a)                               100% of the aggregate cash balances
denominated in dollars, Canadian Dollars, Euros, Sterling or Yen in depositary
accounts of the Canadian Loan Parties constituting investment accounts that are
held at JPMorgan Chase Bank, N.A. or any Affiliate thereof approved by the
Administrative Agent and subject to an Account Control Agreement and upon which
the Canadian Collateral Agent has a first priority perfected Lien for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks,
subject only to Liens permitted pursuant to Section 6.02(u)(i) or (ii), plus

 

(b)                              the sum of (i) the product of (A) 85%
multiplied by (B) the Canadian Loan Parties’ Eligible Accounts at such time,
minus the Dilution Reserve related to the Canadian Loan Parties, and (ii) the
product of (A) 90% multiplied by (B) the Canadian Loan Parties’ Eligible Credit
Card Account Receivables at such time, plus

 

--------------------------------------------------------------------------------


 

9

 

(c)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent Inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the Canadian Loan Parties’ Eligible Retail Inventory (other
than Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(d)                             the product of (i) either (A) 90% multiplied by
the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent Inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the Canadian Loan Parties’ Eligible Wholesale Inventory
(other than Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(e)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent Inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the Canadian Loan Parties’ Eligible Retail LC Inventory,
valued at the lower of cost (determined on a first-in-first-out basis) or market
value, at such time, plus

 

(f)                                the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent Inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the Canadian Loan Parties’ Eligible Wholesale LC
Inventory, valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, minus

 

(g)                              without duplication, applicable Reserves
established by the Administrative Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves
(subject to Section 9.02(b)) used in computing the Aggregate Borrowing Base and
the Canadian Borrowing Base, with any such changes to be effective three
Business Days after delivery of notice thereof to the Borrower Representative
and the Lenders.  The Canadian Borrowing Base at any time shall be determined by
reference to the most recent Canadian Borrowing Base Certificate delivered to
the Administrative Agent pursuant to Section 5.01(i) of this Agreement; provided
that if any cash referred to in clause (a) above is applied to pay, repay,
purchase, repurchase, redeem, retire or acquire any Indebtedness pursuant to
Section 6.07(b), the Canadian Borrowing Base shall be automatically reduced by
such amount and the Company shall deliver written notice to the Administrative
Agent of such payment substantially simultaneously therewith.

 

In connection with the consummation of any acquisition of a business in a
similar line of business as the Company or its Subsidiaries, the Company may
submit a calculation of the Canadian Borrowing Base on a pro forma basis with
adjustments to reflect the acquisition of such business and the inclusion of the
Eligible Accounts, Eligible Inventory and other eligible assets so acquired in
the Canadian Borrowing Base.  Upon consummation of such acquisition

 

--------------------------------------------------------------------------------


 

10

 

and delivery of such pro forma calculation of the Canadian Borrowing Base, the
Canadian Borrowing Base shall be increased accordingly; provided that, to the
extent that the Aggregate Borrowing Base would increase by more than $30,000,000
in the aggregate for all assets acquired in such acquisition (pursuant to this
paragraph, the last paragraph of the definition of “UK Borrowing Base” and/or
the last paragraph of the definition of “US Borrowing Base”), any increase in
excess of $30,000,000 shall not be given effect until the Administrative Agent
shall have completed its review of such acquired assets, including receipt of
new (or, if agreed to by the Administrative Agent, recently completed) field
examinations and inventory appraisals as the Administrative Agent shall require
in its Permitted Discretion with respect to any such acquired assets.

 

“Canadian Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-3.

 

“Canadian Collateral Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as collateral agent, security trustee and fondé de pouvoir for
itself, the Administrative Agent, the Issuing Banks and the Lenders, and its
successors in such capacity (or such of its Affiliates as it may designate from
time to time in such capacity).

 

“Canadian Dollars” and “C$” means dollars in the lawful currency of Canada.

 

“Canadian Funding Office” means the office of JPMorgan Chase Bank, N.A., Toronto
Branch specified in Section 9.01 or such other office as may be specified from
time to time by the Administrative Agent by written notice to the Canadian
Borrower and the relevant Lenders.

 

“Canadian Group Member” means any Subsidiary of the Company (including the
Canadian Borrower) organized under the laws of Canada or any province or other
political subdivision thereof.

 

“Canadian Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
hereunder for the purpose of providing credit support for the Canadian Borrower.

 

“Canadian Loans” means, individually and collectively, the Canadian Revolving
Loans, the Canadian Swingline Loans, the Canadian Protective Advances and the
Canadian Overadvances.

 

“Canadian Loan Party” means any Loan Party (including the Canadian Borrower)
organized under the laws of Canada or any province or other political
subdivision thereof.

 

“Canadian Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Canadian Pension Plan” means any “registered pension plan,” as such term is
defined in the ITA, established, maintained or contributed to by a Loan Party or
any Subsidiary of a Loan Party for its employees or former employees, but
excluding any plan maintained by a Governmental Authority.

 

--------------------------------------------------------------------------------


 

11

 

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as
being its reference rate then in effect for determining interest rates on
Canadian Dollar-denominated commercial loans made by it in Canada and (b) the
CDOR Rate for a one month term in effect from time to time plus 100 basis points
per annum.

 

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

 

“Canadian Protective Advance” has the meaning assigned to such term in Section
2.04.

 

“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrower.

 

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement dated as of May 16, 2014, between the Canadian Loan Parties party
thereto and the Canadian Collateral Agent for the benefit of the Agents, the
applicable Lenders and the applicable Issuing Banks, as the same may be amended,
restated or otherwise modified from time to time, and any other pledge or
security agreement entered into, on or after the date of this Agreement, by any
other Canadian Loan Party (as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on the property of any Canadian Loan
Party (or any other property located in the Canada)), as the same may be
amended, restated or otherwise modified from time to time.

 

“Canadian Sublimit” means $20,000,000, as such sublimit may be reduced or
terminated in accordance with Section 2.09.

 

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder, and its successors
and assigns in such capacity.

 

“Canadian Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(iv).

 

“Canadian US Borrowing Base Utilization” means the excess of (i) the total
Revolving Exposure relating to the Canadian Borrower minus (ii) the Canadian
Borrowing Base.  “Capital Stock” means (a) in the case of a corporation,
corporate stock, (b) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (c) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited), and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of the issuing Person.

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries (it
being understood that “Capital Expenditures” shall not include any portion of
the purchase price of a Permitted Acquisition that is required to be capitalized
under GAAP).

 

--------------------------------------------------------------------------------


 

12

 

“Capitalized Lease Obligations” means at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet (excluding the
footnotes thereto) prepared in accordance with GAAP, and the Stated Maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.

 

“Cash Equivalents” means:

 

(a)                               securities issued or directly and fully
guaranteed or insured by the United States or any agency, instrumentality or
sponsored corporation thereof and backed by the full faith and credit of the
United States, and in each case having maturities of not more than 24 months
from the date of acquisition;

 

(b)                              Dollar denominated time deposits, certificates
of deposit, overnight bank deposits and bankers’ acceptances having maturities
within one year from the date of acquisition thereof issued by any lender under
the ABL Credit Agreement or any commercial bank of recognized standing, having
capital and surplus in excess of $500,000,000;

 

(c)                               repurchase obligations for underlying
securities of the types described in clauses (a) and (b) above and entered into
with any commercial bank meeting the qualifications specified in clause (b)
above;

 

(d)                             other investment securities having maturities
within 180 days from the date of acquisition thereof offered or sponsored by
financial institutions having capital and surplus in excess of $500,000,000;

 

(e)                               readily marketable direct obligations issued
by any state of the United States or any political subdivision thereof having
maturities within 180 days from the date of acquisition thereof and having, at
the time of acquisition thereof, one of the two highest rating categories
obtainable from either Moody’s or S&P (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency);

 

(f)                                commercial paper rated, at the time of
acquisition thereof, at least A-2 or the equivalent thereof by S&P or at least
P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), in each case maturing within one year after the date of acquisition;

 

(g)                              investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(a) through (f) above;

 

(h)                              Indebtedness or Preferred Stock issued by
Persons with a rating of A or higher from S&P or A-2 or higher from Moody’s with
maturities of one year or less from the date of acquisition;

 

--------------------------------------------------------------------------------


 

13

 

(i)                                  the case of any Foreign Subsidiary,
investments substantially similar and of comparable credit quality to those
described in the foregoing clauses (a) through (h), denominated in local
currency held by such Foreign Subsidiary from time to time in the ordinary
course of business;

 

(j)                                  Dollars; and

 

(k)                              Canadian Dollars, Yen, Sterling, Euros or, in
the case of any Foreign Subsidiary that is a Restricted Subsidiary, such local
currencies held by it from time to time in the ordinary course of business.

 

“Casualty or Condemnation Event” means any taking under power of eminent domain
or similar proceeding and any insured loss, in each case, relating to property
or other assets of the Company or any Restricted Subsidiary.

 

“CDOR Rate” means on any day, with respect to a particular term as specified
herein, the annual rate of discount or interest which is the arithmetic average
of the discount rates for such term applicable to Canadian Dollar bankers’
acceptances identified as such on the Reuters Screen CDOR Page at approximately
11:00 A.M., Toronto, Ontario time, on such day, or if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the Canadian
Administrative Agent after 11:00 A.M., Toronto, Ontario time, to reflect any
error in any posted rate or in the posted average annual rate).  If the rate
does not appear on the Reuters Screen CDOR Page as contemplated above, then the
CDOR Rate on any day shall be calculated as the arithmetic average of the annual
discount rates for such term applicable to Canadian Dollar bankers’ acceptances
of, and as quoted by, the Schedule I Reference Banks, as of 11:00 A.M., Toronto,
Ontario time, on that day, or if that day is not a Business Day, then on the
immediately preceding Business Day.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holding Company” means any Subsidiary that holds no material assets other
than directly or indirectly equity interests in Foreign Subsidiaries that are
CFCs.

 

“Change in Control” means the occurrence of any of the following

 

(a)                               the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company and its Subsidiaries taken as a whole to any
person (as that term is used in Section 13(d)(3) of the Exchange Act);

 

(b)                              the adoption of a plan relating to the
liquidation or dissolution of any Borrower (other than a plan of liquidation of
a Borrower that is a liquidation for tax purposes only);

 

(c)                               the consummation of any transaction
(including, without limitation, any merger or consolidation), the result of
which is that any “person” (as defined above) becomes the

 

--------------------------------------------------------------------------------


 

14

 

Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of the Company, measured by voting power rather than number of shares;

 

(d)                             the Company consolidates with, or merges with or
into, any Person, or any Person consolidates with, or merges with or into, the
Company, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company or such other Person is converted into
or exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company outstanding immediately prior
to such transaction constitutes or is converted into or exchanged for a majority
of the outstanding shares of the Voting Stock of such surviving or transferee
Person (immediately after giving effect to such transaction);

 

(e)                               the first day on which a majority of the
members of the Board of Directors of the Company are not Continuing Directors;

 

(f)                                the Company ceasing to own, directly or
indirectly, 100% of the outstanding voting Equity Interests of the Borrowers
(other than the Company) on a fully diluted basis (other than any directors’
qualifying shares of any Borrower); or

 

(g)                              the occurrence of a “Change in Control” (or any
other defined term having a similar purpose) as defined in the Term Loan
Documents or any Additional Pari Passu Term Loan Obligations Documentation.

 

Notwithstanding the foregoing: (i) any holding company whose only significant
asset is Capital Stock of the Company or any of its direct or indirect parent
companies shall not itself be considered a “person” or “group” for purposes of
clause (c) above; (ii) the transfer of assets between or among the Restricted
Subsidiaries and the Company shall not itself constitute a Change in Control;
(iii) the term “Change in Control” shall not include a merger or consolidation
of the Company with, or the sale, assignment, conveyance, transfer, lease or
other disposition of all or substantially all of the Company’s assets to, an
Affiliate incorporated or organized solely for the purpose of reincorporating or
reorganizing the Company in another jurisdiction in the United States and/or for
the sole purpose of forming or collapsing a holding company structure; and (iv)
a “person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock purchase agreement, merger agreement or similar
agreement (or voting or option agreement related thereto) until the consummation
of the transactions contemplated by such agreement.

 

“Change in Law” means (a) the adoption of any law, rule, regulation, treaty,
practice or concession after the date of this Agreement, (b) any change in any
law, rule, regulation, treaty, practice or concession or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement, (c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(a) or (b), by any lending office of such Lender or such Issuing
Bank or by such Lender’s or such Issuing Bank’s holding company, if any) with
any request, guideline, directive, notice, ruling, statement or policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement, (d) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any

 

--------------------------------------------------------------------------------


 

15

 

successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented or (e) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

 

“Closing Date Joinder Agreement” means that certain Intercreditor Agreement
Joinder, dated as of May 16, 2014, among JPMorgan Chase Bank, N.A. as ABL Agent,
Bank of America, N.A. as Term Loan Agent and the Company, substantially in the
form of Exhibit A to the Intercreditor Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property or rights owned, leased or operated by a
Person covered by the Security Documents and any and all other property or
rights owned, leased or operated by any Loan Party, now existing or hereafter
acquired, that may at any time be or become or be purported to be subject to a
security interest or Lien in favor of the applicable Collateral Agent (on behalf
of the Agents, the Lenders, and the Issuing Banks) pursuant to the Security
Documents in order to secure the Secured Obligations.

 

“Collateral Access Agreement” means, individually and collectively, each
“Collateral Access Agreement” referred to in any Security Agreement.

 

“Collateral Agent” means, individually and collectively, the US Collateral
Agent, Canadian Collateral Agent and European Collateral Agent.

 

“Collection Account” means, individually and collectively, each “Collection
Account” referred to in any Security Agreement.

 

“Commitment” means, with respect to each Lender, individually and collectively,
the Facility A Commitment, the Facility B Commitment and any Extended Commitment
of such Lender.

 

“Commitment Fee Rate” means, for any day, with respect to the commitment fees
payable hereunder, the applicable rate per annum set forth below under the
caption “Commitment Fee Rate”, based upon the daily average Commitment
Utilization Percentage during the most recent fiscal quarter of the company:

 

Facility Utilization

Commitment Fee Rate

 

--------------------------------------------------------------------------------


 

16

 

 

 

Category 1
> 50%

0.25%

Category 2
< 50%

0.375%

 

 

 

For purposes of the foregoing, the Commitment Fee Rate shall be determined as of
the end of each fiscal quarter of the Company.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Aggregate Credit
Exposure of all Lenders and (b) the denominator of which is the total aggregate
Commitments of all the Lenders.

 

“Company” means Kate Spade & Company, a Delaware corporation.

 

“Company Competitor” means any Person that competes in any material respect with
the business of the Company and its Subsidiaries from time to time, in each case
as specifically identified by the Company to the Administrative Agent from time
to time in writing.

 

“Company Materials” has the meaning assigned to such term in Section 5.01.

 

“Consolidated EBITDA” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication,

 

(a)                               provision for taxes based on income or profits
of such Person and its Restricted Subsidiaries and all franchise taxes for such
period, to the extent that such amounts were deducted in computing such
Consolidated Net Income; plus

 

(b)                              Consolidated Interest Expense of such Person
for such period, to the extent deducted in computing such Consolidated Net
Income; plus

 

(c)                               depreciation, amortization (including
amortization of intangibles, deferred financing fees, debt incurrence costs,
commissions, fees and expenses, but excluding amortization of prepaid cash
expenses that were paid in a prior period), depletion and other non-cash
expenses or charges (including any write-offs of debt issuance or deferred
financing costs or fees and impairment charges and the impact on depreciation
and amortization of purchase accounting, but excluding any such non-cash expense
to the extent that it represents an accrual of or reserve for cash expenses in
any future period or amortization of a prepaid cash expense that was paid in a
prior period) of such Person and its Restricted Subsidiaries for such period to
the extent that such depreciation, amortization and other non-cash expenses or
charges were deducted in computing such Consolidated Net Income; plus

 

(d)                             the amount of net loss resulting from the
payment of any premiums, fees or similar amounts that are required to be paid
under the terms of the instrument(s) governing

 

--------------------------------------------------------------------------------


 

17

 

any Indebtedness upon the repayment, prepayment or other extinguishment of such
Indebtedness in accordance with the terms of such Indebtedness, to the extent
deducted in computing such Consolidated Net Income; plus

 

(e)                               (i) business optimization expenses,
streamlining costs, exit or disposal costs, facilities closure costs and other
restructuring charges, reserves or expenses (which, for the avoidance of doubt,
shall include, without limitation, the effect of inventory optimization
programs, facility consolidations, retention, headcount reductions, systems
establishment costs, payroll, relocation and contract termination charges) and
other similar adjustments (to the extent not already realized) and
(ii) transactions costs incurred in connection with any acquisition and unusual
or nonrecurring charges or expenses, including, without limitation, charges or
expenses made or incurred in connection with any restructuring, or related to
streamlining and restructuring activities (including related payroll, relocation
and contract termination charges or expenses), streamlining initiatives,
brand-exiting or facilities closure or repurposing activities, asset write-downs
or write-offs, reductions in force, furloughs, severance, retention bonuses and
professional fees related to any of the foregoing, in each case to the extent
deducted in computing such Consolidated Net Income; provided that the amount of
charges added back under this clause (e) with respect to any actions initiated
following the Closing Date shall not exceed, in the aggregate, 15% of
Consolidated EBITDA (after giving effect to the addition of such amount) for
such period; plus

 

(f)                                extraordinary charges or expenses made or
incurred in connection with any restructuring, and transaction costs incurred in
connection with any acquisition, in each case to the extent deducted in
computing such Consolidated Net Income; plus

 

(g)                              any impairment charges or asset write-offs, in
each case pursuant to GAAP, and the amortization of intangibles arising pursuant
to GAAP, in each case to the extent deducted in computing such Consolidated Net
Income; minus

 

(h)                              non-cash items increasing such Consolidated Net
Income for such period, other than the accrual of revenue in the ordinary course
of business, in each case, on a consolidated basis and determined in accordance
with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(a)                               consolidated interest expense of such Person
and its Restricted Subsidiaries for such period, including:

 

(i)                                  amortization of original issue discount
resulting from the issuance of Indebtedness at less than par,

 

(ii)                              all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,

 

(iii)                          the interest component of Capitalized Lease
Obligations,

 

--------------------------------------------------------------------------------


 

18

 

(iv)                          net payments, if any, pursuant to interest rate
Swap Obligations with respect to Indebtedness, and

 

(v)                              commissions, discounts, yield and other fees
and charges (including interest) related to any Receivables Facility,

 

and excluding

 

(i)                                  amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, and

 

(ii)                              any expensing of bridge, commitment and other
financing fees; plus

 

(b)                              consolidated capitalized interest of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued;
less

 

(c)                               interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) from continuing operations of
such Person and its Restricted Subsidiaries for such period, on a consolidated
basis determined in accordance with GAAP and without any reduction in respect of
Preferred Stock dividends; provided that, to the extent included in such net
income (loss) from continuing operations:

 

(a)                               all extraordinary gains and losses and all
gains and losses realized in connection with any asset disposition or the
disposition of securities or the early extinguishment of Indebtedness or Swap
Obligations, together with any related provision for taxes on any such gain,
will be excluded;

 

(b)                              the net income (or loss) of any Person that is
not a Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions paid in cash to the specified Person or a Restricted
Subsidiary of the Person;

 

(c)                               the cumulative effect of a change in
accounting principles will be excluded;

 

--------------------------------------------------------------------------------


 

19

 

(d)                             notwithstanding clause (b) above, the net income
of any Unrestricted Subsidiary will be excluded except to the extent received by
the specified Person or one of its Restricted Subsidiaries;

 

(e)                               any charges or credits relating to any
purchase accounting adjustments will be excluded;

 

(f)                                any (i) one-time non-cash compensation
charges, (ii) non-cash costs or expenses resulting from stock option plans,
employee benefit plans, compensation charges or post-employment benefit plans,
or grants or awards of stock, stock appreciation or similar rights, stock
options, restricted stock, Preferred Stock or other rights and (iii) write-offs
or write-downs of goodwill will be excluded;

 

(g)                              any gain or loss for such period from currency
translation gains or losses (or similar charges) or net gains or losses related
to currency remeasurements of Indebtedness (including any net loss or gain
resolution from Swap Obligations for currency exchange risk entered in relation
with Indebtedness) will be excluded;

 

(h)                              any unrealized net after-tax income (loss) from
Swap Obligations or cash management Obligations and the application of
Accounting Standards Codification Topic 815 “Derivatives and Hedging” or from
other derivative instruments shall be excluded;

 

(i)                                  non-cash interest expense resulting from
the application of Accounting Standards Codification Topic 470-20 “Debt—Debt
with Conversion Options—Recognition” shall be excluded;

 

(j)                                  any charges resulting from the application
of Accounting Standards Codification Topic 805 “Business Combinations,”
Accounting Standards Codification Topic 350 “Intangibles—Goodwill and Other,”
Accounting Standards Codification Topic 360-10-35-15 “Impairment or Disposal of
Long-Lived Assets,” Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” or Accounting
Standards Codification Topic 820 “Fair Value Measurements and Disclosures” shall
be excluded;

 

(k)                              all net after-tax charges or expenses with
respect to curtailments, discontinuations or modifications to pension and
post-retirement employee benefit plans will be excluded;

 

(l)                                  net income or loss (or charges or expenses)
from the operations of the Juicy Couture business or the Lucky Brand Dungarees
business and any other business, brand or line that has been discontinued by the
Company or its Restricted Subsidiaries, to the extent included in continuing
operations, shall be excluded; and

 

(m)                          whether or not positive, (a) “straight-line” rent
expense less (b) cash rent expense, shall be excluded.

 

“Consolidated Total Assets” means, as of any date of determination, the total
assets, net, reflected on the consolidated balance sheet of the Company and its
Restricted Subsidiaries as at

 

--------------------------------------------------------------------------------


 

20

 

the end of the most recent fiscal quarter for which financial statements are
available, determined on a consolidated basis in accordance with GAAP, with such
pro forma adjustments as are appropriate and consistent with the definition of
Pro Forma Adjustments.

 

“Consolidated Total Secured Debt Ratio” has the meaning set forth in the Term
Loan Credit Agreement as in effect on the date hereof, including with respect to
all of the defined terms used in such definition.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (for purposes of this definition, the “primary
obligations”) of any other Person (for purposes of this definition, the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

 

(a)                               to purchase any such primary obligation or any
property constituting direct or indirect security therefor,

 

(b)                              to advance or supply funds

 

(i)                                  for the purchase or payment of any such
primary obligation or

 

(ii)                              to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or

 

(c)                               to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:

 

(a)                               was a member of such Board of Directors on the
Closing Date; or

 

(b)                              was nominated for election or elected to such
Board of Directors with the approval of a majority of the Continuing Directors
who were members of such Board of Directors at the time of such nomination or
election.

 

“Contract Period” means the term selected by the Canadian Borrower applicable to
Bankers’ Acceptances in accordance with Section 2.21(b). “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Covenant Testing Period” means any period (a) commencing on the first date that
Aggregate Availability for a period of three consecutive Business Days is less
than the greater of (i) 10% of the lesser of the Aggregate Borrowing Base and
the Commitments then in effect and (ii) $15,000,000, and (b) ending after
Aggregate Availability is greater than the amounts set forth in clause (a) above
for 20 consecutive calendar days.

 

--------------------------------------------------------------------------------


 

21

 

“Credit Card Account Receivables” means any receivables due to any Loan Party
from the credit card issuer or applicable electronic payment service provider in
connection with purchases from and other goods and services provided by such
Loan Party (a) on the following credit cards: Visa, MasterCard, American
Express, Diners Club, Discover, JCB, Carte Blanche and such other credit cards
as the Administrative Agent shall reasonably approve from time to time and
(b) from PayPal, GSI Commerce or any other e-commerce services provider or
electronic payment services provider as the Administrative Agent shall
reasonably approve from time to time, in each case which have been earned by
performance by such Loan Party but not yet paid to such Loan Party by the credit
card issuer, credit card processor or electronic payment services provider, as
applicable.

 

“Credit Event” has the meaning assigned to such term in Section 4.02.

 

“Credit Exposure” means, as to any Facility A Lender or Facility B Lender at any
time, the sum of (a) such Lender’s Facility A Revolving Exposure or Facility B
Revolving Exposure, as applicable, at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Facility A
Protective Advances or Facility B Protective Advances, as applicable,
outstanding at such time, plus (c) an amount equal to its Applicable Percentage,
if any, of the aggregate principal amount of Facility A Overadvances or Facility
B Overadvances, as applicable, outstanding at such time.

 

“Currency of Payment” has the meaning assigned to such term in Section 9.19.

 

“Custodian” has the meaning assigned to such term in Article VIII.

 

“Customer Credit Liability Reserves” means, at any time, 50% of the aggregate
remaining value at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, any Issuing Bank, any
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
applicable Administrative Agent, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans,
Protective Advances and Overadvances, (d) otherwise failed to pay over to the
applicable Administrative Agent or any other Lender any other amount required to
be paid by it hereunder within three Business Days of the date when due, unless
the subject of a good faith dispute, or (e)(i) become or is insolvent or has a
parent

 

--------------------------------------------------------------------------------


 

22

 

company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, interim receiver,
receiver and manager, administrator, liquidator, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in any Security Agreement or, in
the case of any Security Agreement other than the US Security Agreement or the
Canadian Security Agreement, any similar documentation or requirements necessary
to perfect the security over the subject account referred to in such Security
Agreement and/or effect control over the relevant account.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to certificate of an executive vice president and a Financial Officer
of the Company, setting forth the basis of such valuation, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale,
redemption or repurchase of or collection or payment on such Designated Noncash
Consideration.

 

“Designated Secured Swap Obligation” means any Secured Swap Obligation with
respect to which (i) the Borrower Representative shall have delivered written
notice to the Administrative Agent and each Lender or Affiliate of a Lender, as
the case may be, party thereto designating such Secured Swap Obligation as a
“Designated Secured Swap Obligation” for all purposes hereunder and (ii) such
written notice is acknowledged in writing by such Lender or Affiliate of a
Lender, as the case may be, party thereto.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.

 

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales of the
applicable Loan Parties for the 12 most recently ended fiscal months.

 

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts of the applicable Loan Parties, as the context may
require, on such date;

 

--------------------------------------------------------------------------------


 

23

 

provided that at all times that the Dilution Ratio is less than 5.0%, the
Dilution Reserve shall be zero.

 

“Discount Note” means a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit F, issued by the Canadian
Borrower to a Non BA Lender to evidence a BA Equivalent Loan.

 

“Discount Proceeds” means for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Borrowing date or date of conversion or
continuation by multiplying (a) the face amount of the Bankers’ Acceptance by
(b) the quotient obtained by dividing (i) one by (ii) the sum of one plus the
product of (A) the Discount Rate applicable to the Bankers’ Acceptance and (B) a
fraction, the numerator of which is the applicable Contract Period and the
denominator of which is 365, with the quotient being rounded up or down to the
fifth decimal place and .00005 being rounded up.

 

“Discount Rate” means with respect to an issue of Bankers’ Acceptances with the
same maturity date, (a) for a Revolving Lender which is a Schedule I Lender, the
CDOR Rate for the appropriate term and (b) for a Revolving Lender which is not a
Schedule I Lender, the arithmetic average (rounded upwards to the nearest
multiple of 0.01%) of the actual discount rates (expressed as annual rates) for
B/As for such term accepted by the Schedule II/III Reference Banks established
in accordance with their normal practices at or about 10:00 A.M. (Toronto time)
on the date of issuance but not to exceed the actual rate of discount applicable
to B/As established pursuant to clause (a) for the same B/A issue plus 10 basis
points per annum.

 

“Disqualified Institution” means (a) each Company Competitor or Affiliate of a
Company Competitor identified on a list made available to the Lenders on the
Platform or another similar electronic system on the Closing Date (as such list
may be supplemented from time to time by the Borrower Representative pursuant to
clause (b) below) and (b) any other Person designated in writing to the
Administrative Agent after the Closing Date to the extent such person becomes a
Company Competitor or is or becomes an Affiliate of a Company Competitor, which
designation shall become effective two days after delivery of each such written
supplement to the Administrative Agent (which supplement shall be made available
to the Lenders on the Platform), but which shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans; provided that a Company Competitor or an
Affiliate of a Company Competitor shall not include any financial investor that
is not an operating company or an Affiliate of an operating company or any bona
fide debt fund or investment vehicle that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with such
Company Competitor or Affiliate thereof, as applicable, and for which no
personnel involved with the investment of such Company Competitor or Affiliate
thereof, as applicable, (i) makes (or has the right to make or participate with
others in making) any investment decisions or (ii) has access to any information
(other than information publicly available) relating to the Loan Parties or any
entity that forms a part of the Loan Parties’ business (including their
subsidiaries).

 

--------------------------------------------------------------------------------


 

24

 

“Disqualified Stock” means with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely for Capital
Stock that is not Disqualified Stock), other than as a result of a change of
control or asset sale, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof, other than as a result of a
change of control or asset sale, in whole or in part, in each case prior to the
date that is 91 days after the earlier of the Maturity Date and the date the
Loans have been permanently repaid, the Commitments are reduced to zero and
otherwise terminated and this Agreement is terminated; provided that if such
Capital Stock is issued to any plan for the benefit of employees of the Company
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Document” has the meaning assigned to such term in the US Security Agreement.

 

“Documentation Agent” means, individually and collectively, Wells Fargo Bank,
N.A. and SunTrust Bank, in their respective capacities as Documentation Agent.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount expressed in Euros, Sterling, Canadian Dollars, Yen or any other currency
other than dollars, the amount of dollars that would be required to purchase the
amount of such currency based upon the Spot Selling Rate as of such date of
determination and (b) with respect to any amount expressed in dollars, such
amount.

 

“dollars” or “$” means the lawful money of the United States of America unless
otherwise specified.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States.

 

“Draft” means (i) a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn by the Canadian Borrower on a Facility B Lender,
denominated in Canadian Dollars and bearing such distinguishing letters and
numbers as such Lender may determine, but which at such time, except as
otherwise provided herein, has not been completed or accepted by such Lender or
(ii) a depository bill within the meaning of the Depository Bills and Notes Act
(Canada); provided however that the Administrative Agent may require such
Facility B Lender to use a general form of Bankers’ Acceptance satisfactory to
the Canadian Borrower and such Lender, each acting reasonably, provided by the
Administrative Agent for such purpose in place of the Lender’s own form.

 

“DTTP Scheme” has the meaning assigned to such term in Section 2.17(f).

 

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which in
accordance with the terms hereof are eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Accounts shall not include any Account:

 

--------------------------------------------------------------------------------


 

25

 

(a)                               which is not subject to a first priority
perfected security interest in favor of the applicable Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
(which, in the case of Accounts of the UK Loan Parties, shall mean a first
priority assignment by way of security or a first priority fixed charge (and
shall not mean a first priority floating charge)) (subject to Liens permitted
pursuant to Section 6.02(i) for amounts not yet overdue and Prior Claims that
are unregistered and that secure amounts that are not yet due and payable);

 

(b)                              which is subject to any Lien other than (i) a
Lien in favor of the applicable Collateral Agent (for the benefit of the Agents,
the applicable Lenders, the applicable Issuing Banks and any other holder of
applicable Secured Obligations), (ii) a Permitted Encumbrance pursuant to
Section 6.02(i) which does not have priority over the Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks) or which are for amounts not yet
overdue, (iii) Prior Claims that are unregistered and that secure amounts that
are not yet due and payable and (iv) the Permitted Second Priority Lien;

 

(c)                               (i) with respect to which the scheduled due
date is more than 60 days after the original invoice date, (ii) which is unpaid
more than (A) 120 days (or, with respect to Royalty Accounts, 180 days) after
the date of the original invoice therefor; or (B) 60 days after the original due
date, or (iii) which has been written off the books of the applicable Loan Party
or otherwise designated as uncollectible (in determining the aggregate amount
from the same Account Debtor that is unpaid hereunder there shall be excluded
the amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 120 days from the date of invoice or more than
60 days from the due date);

 

(d)                             which is owing by an Account Debtor for which
more than 50% of the Accounts owing from such Account Debtor and its Affiliates
are ineligible pursuant to clause (c) above;

 

(e)                               which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to the Canadian Loan Parties, the UK Loan Parties or the US Loan
Parties, as applicable, exceeds 10% of the aggregate amount of Eligible Accounts
of the applicable Loan Parties; provided that (i) no Accounts owing by
Nordstroms, TJX, Macy’s or JC Penney’s shall be ineligible solely because of
this clause (e) unless the aggregate amount of Accounts owing from any such
Account Debtor and its Affiliates to such applicable Loan Parties exceeds 25%,
in each case, of the aggregate amount of Eligible Accounts of such applicable
Loan Parties, (ii) no Accounts of any Canadian Loan Party owing by Hudson Bay
shall be ineligible solely because of this clause (e) unless the aggregate
amount of Accounts owing from Hudson Bay and its Affiliates to the Canadian Loan
Parties exceeds 25% of the aggregate amount of Eligible Accounts of the Canadian
Loan Parties, (iii) no Accounts of any UK Loan Party owing by Whittington
Investments or TJX shall be ineligible solely because of this clause (e) unless
the aggregate amount of Accounts owing from any such Account Debtor and its
Affiliates to the UK Loan Parties exceeds the lesser of 40% and $4,000,000, in
each case, of the aggregate amount of Eligible

 

--------------------------------------------------------------------------------


 

26

 

Accounts of the UK Loan Parties and (iv) no Accounts owing by any Investment
Grade Account Debtor shall be ineligible solely because of this clause (e);

 

(f)                                with respect to which any covenant,
representation, or warranty contained in this Agreement or in any applicable
Security Agreement has been breached or is not true;

 

(g)                              which (i) does not arise from the sale of goods
or performance of services (for the avoidance of doubt, Royalty Accounts shall
be deemed to arise from the performance of services) in the ordinary course of
business, (ii) is not evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon any Loan
Party’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest or service or finance charges (to the extent of such
interest or service or finance charges);

 

(h)                              for which the goods giving rise to such Account
have not been shipped to the Account Debtor or for which the services giving
rise to such Account have not been performed by the applicable Loan Party or
which is otherwise recorded as deferred revenue or if such Account was invoiced
more than once;

 

(i)                                  with respect to which any check or other
instrument of payment has been returned uncollected for any reason to the extent
of such returned payment;

 

(j)                                  which is owed by an Account Debtor that (i)
has applied for or been the subject of a petition or application for, suffered,
or consented to the appointment of any receiver, custodian, trustee,
administrator, liquidator or similar official for such Account Debtor of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, trustee or liquidator, (iii) has filed, or had filed
against it, under any Insolvency Laws, any assignment, application, request or
petition for liquidation, reorganization, compromise, arrangement, adjustment of
debts, stay of proceedings, adjudication as bankrupt, winding-up, or voluntary
or involuntary case or proceeding, (iv) has admitted in writing its inability to
pay its debts as they become due, or (v) has ceased operation of its business;

 

(k)                              which is owed by an Account Debtor which (i)
does not maintain its chief executive office (or its domicile, for the purposes
of the Quebec Civil Code) in the United States, Canada or, solely with respect
to any Account Debtor of any UK Loan Party (or, with respect to Accounts in an
aggregate amount not to exceed $10,000,000, any Account Debtor of any US Loan
Party or Canadian Loan Party), Norway, Switzerland or any Permitted European
Member State or (ii) is not organized under any applicable law of the United
States, any state of the United States or the District of Columbia, Canada or
any province or other political subdivision of Canada or, solely with respect to
any Account Debtor of any UK Loan Party (or, with respect to Accounts in an
aggregate amount not to exceed $10,000,000, any Account Debtor of any US Loan
Party or Canadian Loan Party),

 

--------------------------------------------------------------------------------


 

27

 

Norway, Switzerland or any Permitted European Member State, unless, in any such
case, such Account is backed by a letter of credit reasonably acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent;

 

(l)                                  which is owed in any currency other than
(i) dollars, Euros, or Canadian Dollars, with respect to Accounts of the
Canadian Loan Parties, (ii) dollars, Canadian Dollars, or Euros, with respect to
Accounts of the US Loan Parties or (iii) dollars, Euros, or Sterling, with
respect to Accounts of the UK Loan Parties;

 

(m)                          which is owed by the government (or any department,
agency, public corporation, or instrumentality thereof, excluding states of the
United States of America) of any country except to the extent that the subject
Account Debtor is (i) the federal government of the United States of America
and, with respect to Accounts in excess of $5,000,000 (individually or in the
aggregate) at any time, has complied with the Federal Assignment of Claims Act
of 1940, as amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), (ii) the
federal government of Canada and has complied with the Financial Administration
Act (Canada), as amended, (iii) the federal government of the Netherlands or
(iv) the federal government of Germany, as applicable, and any other steps
necessary to perfect the Lien of the applicable Collateral Agent in such Account
have been complied with to the satisfaction of such applicable Collateral Agent;

 

(n)                              which is owed by any Affiliate, employee,
officer, director or stockholder (other than any stockholder of the Company) of
any Loan Party;

 

(o)                              which is evidenced by any promissory note,
judgment, chattel paper or instrument;

 

(p)                              which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which any Loan Party is indebted, but only
to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

 

(q)                              which is subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

(r)                                 which is owed by an Account Debtor located
in any jurisdiction which requires filing of a “Notice of Business Activities
Report” or other similar report in order to permit such Loan Party to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Loan Party has filed such report or qualified to do business in such
jurisdiction;

 

(s)                                with respect to which such Loan Party has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Loan Party created a new receivable
for the unpaid portion of such Account;

 

--------------------------------------------------------------------------------


 

28

 

(t)                                 which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
federal, provincial, territorial, state or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

 

(u)                              which is for goods that have been sold under a
purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person other
than such Loan Party has an ownership interest in such goods, or which indicates
any party other than such Loan Party as payee or remittance party;

 

(v)                              which was created on cash on delivery terms;

 

(w)                          which is subject to any limitation on assignments
or other security interests (whether arising by operation of law, by agreement
or otherwise), unless the applicable Collateral Agent has determined that such
limitation is not enforceable;

 

(x)                              which is governed by the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia, Canada or any province or other political subdivision of Canada (with
respect to an Account Debtor of any Canadian Loan Party) or England and Wales
(with respect to an Account Debtor of any UK Loan Party);

 

(y)                              in respect of which the Account Debtor is a
consumer within applicable consumer protection legislation;

 

(z)                               subject to the last paragraph of the
definitions of “Canadian Borrowing Base,” UK Borrowing Base,” and US Borrowing
Base,” which was acquired or originated by any Person acquired directly or
indirectly by the Company after the date hereof until such time as a field exam
in respect of such Accounts reasonably satisfactory to the Administrative Agent,
in its Permitted Discretion, has been completed;

 

(aa)                        which is owed by an Account Debtor in respect of
which the Company or any of its Subsidiaries has received notice of any
proceedings or actions which are threatened or pending against such Account
Debtor which would reasonably be expected to materially and adversely affect the
value of the Account as Collateral or the likelihood of payment by the Account
Debtor;

 

(bb)                      which is a Credit Card Account Receivable; or

 

(cc)                        which is not owned by a Loan Party or such Loan
Party does not have good or marketable title to such Account.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, including with respect to Reserves and other eligibility criteria,
to the extent not reflected in such face amount, (i) the amount of all sales,
advances or prepayments, accrued and actual discounts (including early pay
discounts), claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that

 

--------------------------------------------------------------------------------


 

29

 

any Loan Party may be obligated to rebate to an Account Debtor pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Loan Party to reduce the amount of such Account.  Standards of
eligibility may be made more restrictive (and such increased restrictiveness
subsequently reversed in whole or in part) from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective three Business Days after delivery of notice thereof to
the Borrower Representative and the Lenders.

 

“Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a credit card processor, credit card issuer, e-commerce
services provider and/or electronic payment services provider, and in each case
originated in the ordinary course of business of the applicable Loan Party and
(ii) is not excluded as an Eligible Credit Card Account Receivable pursuant to
any of clauses (a) through (i) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Account Receivable, a Credit Card Account
Receivable shall indicate no Person other than a Loan Party as payee or
remittance party.  Eligible Credit Card Account Receivable shall not include any
Credit Card Account Receivable if:

 

(a)                               such Credit Card Account Receivable is not
owned by a Loan Party or such Loan Party does not have good or marketable title
to such Credit Card Account Receivable;

 

(b)                              such Credit Card Account Receivable does not
constitute an “Account” (as defined in the UCC or, with respect to the Canadian
Borrower, the PPSA) or such Credit Card Account Receivable has been outstanding
more than five Business Days;

 

(c)                               the credit card issuer or credit card
processor of the applicable credit card or such e-commerce services provider or
electronic payment services provider with respect to such Credit Card Account
Receivable is the subject of any bankruptcy or insolvency proceedings;

 

(d)                             such Credit Card Account Receivable is not a
valid, legally enforceable obligation of the applicable credit card processor,
credit card issuer, e-commerce services provider or electronic payment services
provider with respect thereto;

 

(e)                               such Credit Card Account Receivable is not
subject to a properly perfected first priority security interest in favor of the
applicable Collateral Agent (for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks) (subject to Liens permitted pursuant
to Section 6.02(i) for amounts not yet overdue and Prior Claims that are
unregistered and that secure amounts that are not yet due and payable), or is
subject to any Lien whatsoever other than (i) a Lien in favor of the applicable
Collateral Agent (for the benefit of the Agents, the applicable Lenders, the
applicable Issuing Banks and any other holder of applicable Secured
Obligations), (ii) any Lien permitted pursuant to Section 6.02(i) which does not
have priority over the Lien in favor of the applicable Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
or which are for amounts not yet overdue and Prior Claims that are

 

--------------------------------------------------------------------------------


 

30

 

unregistered and that secure amounts that are not yet due and payable and (iii)
Permitted Encumbrances contemplated by the processor agreements and for which
appropriate Reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established and the Permitted Second Priority Lien;

 

(f)                                such Credit Card Account Receivable does not
conform in all material respects to all representations, warranties or other
provisions in the Loan Documents or in the credit card agreements or services
agreements, as applicable, relating to such Credit Card Account Receivable;

 

(g)                              such Credit Card Account Receivable is subject
to risk of set-off, non-collection or not being processed due to unpaid and/or
accrued credit card processor, e-commerce service or electronic payment service
fee balances, to the extent of the lesser of the balance of such Credit Card
Account Receivable or such unpaid fees;

 

(h)                              such Credit Card Account Receivable is
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Administrative Agent, and to
the extent necessary or appropriate, endorsed to the Administrative Agent; or

 

(i)                                  such Credit Card Account Receivable does
not meet such other usual and customary eligibility criteria for Credit Card
Account Receivables as the Administrative Agent may determine from time to time
in its Permitted Discretion.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, including with respect to Reserves and other
eligibility criteria, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card,
e-commerce service or electronic payment service arrangements and (ii) the
aggregate amount of all cash received in respect thereof but not yet applied by
the Loan Party to reduce the amount of such Eligible Credit Card Account
Receivable.

 

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which in
accordance with the terms hereof is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Inventory shall not include any Inventory:

 

(a)                               which is not subject to a first priority
perfected Lien in favor of the applicable Collateral Agent (for the benefit of
the Agents, the applicable Lenders and the applicable Issuing Banks) governed by
the laws of the jurisdiction in which the Inventory in question is located
(subject to Liens permitted pursuant to Section 6.02(i) for amounts not yet
overdue and Prior Claims that are unregistered and that secure amounts that are
not yet due and payable);

 

(b)                              which is subject to any Lien other than (i) a
Lien in favor of the applicable Collateral Agent (for the benefit of the Agents,
the applicable Lenders, the applicable Issuing Banks and any other holder of
applicable Secured Obligations), (ii) a Permitted Encumbrance pursuant to
Section 6.02(i) or (j) which does not have priority over the Lien

 

--------------------------------------------------------------------------------


 

31

 

in favor of the applicable Collateral Agent (for the benefit of the Agents, the
applicable Lenders and the applicable Issuing Banks) or which are for amounts
not yet overdue, (iii) Prior Claims that are unregistered and that secure
amounts that are not yet due and payable and (iv) the Permitted Second Priority
Lien;

 

(c)                               which, in the Administrative Agent’s Permitted
Discretion, is determined to be slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business, or unacceptable
due to age, type, category and/or quantity (it being understood that in the use
of such Permitted Discretion, the Administrative Agent may take into account
whether such Inventory was treated as slow moving or otherwise unfit for sale in
the calculation of the applicable Net Orderly Liquidation Value);

 

(d)                             with respect to which any covenant,
representation, or warranty contained in this Agreement or any applicable
Security Agreement has been breached or is not true;

 

(e)                               in which any Person other than the applicable
Loan Party shall (i) have any direct or indirect ownership, interest or title to
such Inventory or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein;

 

(f)                                which is not finished goods or which
constitutes work-in-process, raw materials (other than raw materials located in
the United States at any property owned by such Loan Party or at any location
leased by such Loan Party for which a Collateral Access Agreement has been
delivered to the Administrative Agent and continues to be in effect), spare or
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held by a Loan Party on consignment, or goods which are not
of a type held for sale in the ordinary course of business;

 

(g)                              which is not located in the United States,
Canada (with respect to Inventory owned by any US Loan Party or Canadian Loan
Party) or England and Wales (with respect to Inventory owned by any UK Loan
Party) or is in transit from vendors and suppliers (it being understood, for the
avoidance of doubt, that any such Inventory that is in transit from any Loan
Party to a warehouse owned or leased by such Loan Party shall not be excluded
pursuant to this clause (g) solely because such Inventory is in transit so long
as, in the case of any such Inventory in transit to a warehouse leased by such
Loan Party, either the Administrative Agent has received a Collateral Access
Agreement in respect thereof that continues to be in effect or a Rent Reserve
has been taken); provided that such Inventory in transit with a common carrier
from vendors and suppliers may be included as eligible pursuant to this clause
(g) so long as (1) the applicable Administrative Agent shall have received (x) a
true and correct copy of the bill of lading and other shipping documents for
such Inventory, (y) evidence of reasonably satisfactory casualty insurance
naming the applicable Collateral Agent as loss payee and otherwise covering such
risks as the Administrative Agent may reasonably request, and (z) if the bill of
lading is (A) non-negotiable and the inventory is in transit to the United
States or

 

--------------------------------------------------------------------------------


 

32

 

Canada, a duly executed Collateral Access Agreement from the applicable customs
broker for such Inventory or (B) negotiable, confirmation that the bill is
issued in the name of the applicable Loan Party and consigned to the order of
the Collateral Agent, and a reasonably acceptable agreement has been executed
with the Loan Party’s customs broker, in which the customs broker agrees that it
holds the negotiable bill as agent for the applicable Collateral Agent and has
granted the applicable Collateral Agent access to the Inventory, (2) the common
carrier is not an Affiliate of the applicable vendor, supplier, distribution
center or initial Loan Party, as applicable and (3) the aggregate amount of such
Inventory in transit (w) in the US Borrowing Base shall not exceed $40,000,000,
(x) in the Canadian Borrowing Base shall not exceed $5,000,000, (y) in the UK
Borrowing Base shall not exceed $10,000,000, in each case at any time and (z) in
the Aggregate Borrowing Base shall not exceed 20% of the Aggregate Borrowing
Base;

 

(h)                              which is located in any (i) warehouse,
cross-docking facility, distribution center, regional distribution center or
depot or (ii) any retail store located in a jurisdiction providing for a common
law or statutory landlord’s lien (or any retail store location in the Province
of Quebec in respect of which the landlord has filed a hypothec) on the personal
property of tenants, which lien or hypothec would be prior or superior to that
of the applicable Collateral Agent (for the benefit of the Agents, the
applicable Lenders and the applicable Issuing Banks), in each case leased by the
applicable Loan Party unless (A) the lessor has delivered to the Administrative
Agent a Collateral Access Agreement which remains in effect or (B) a Rent
Reserve has been established by the Administrative Agent which Rent Reserve may
be reduced if a subsequent Collateral Access Agreement has been received by the
Administrative Agent;

 

(i)                                  which is located in any third party
warehouse or is in the possession of a bailee (including any ecommerce service
provider and any third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to paragraph (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement which remains in effect and
such other documentation as the Administrative Agent may require or (ii) a Rent
Reserve has been established by the Administrative Agent which Rent Reserve may
be reduced if a subsequent Collateral Access Agreement has been received by the
Administrative Agent;

 

(j)                                  which is the subject of a consignment by
any Loan Party as consignor;

 

(k)                              which is distressed Inventory, as determined by
the Administrative Agent in its Permitted Discretion;

 

(l)                                  which contains or bears any Intellectual
Property rights licensed to any Loan Party the effect of which would be to limit
the ability of the applicable Agent, or any Person selling the Inventory on
behalf of the applicable Agent, to sell or otherwise dispose of such Inventory
in enforcement of such Agent’s Liens without (i) the consent of each applicable
licensor (unless such consent is obtained), (ii) infringing the rights of such
licensor, (iii) violating any contract with such licensor, or (iv) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

 

--------------------------------------------------------------------------------


 

33

 

(m)                          which is not reflected in a current perpetual
inventory report of such Loan Party (unless such Inventory is reflected in a
report to the Administrative Agent as “in transit” Inventory and constitutes
Eligible LC Inventory);

 

(n)                              for which reclamation rights have been asserted
by the seller; or

 

(o)                              (i) for which any contract relating to such
Inventory expressly includes retention of title in favor of the vendor or
supplier thereof or (ii) with respect to any Account of a UK Loan Party, for
which any contract relating to such Inventory does not address retention of
title and the relevant UK Loan Party has not represented to the Administrative
Agent that there is no retention of title in favor of the vendor or supplier
thereof; provided that Inventory of a Loan Party other than a US Loan Party of
the types described in clauses (i) and (ii) above shall not be excluded from
Eligible Inventory solely pursuant to this clause (o) in the event that (x) the
European Administrative Agent or Canadian Administrative Agent, as applicable,
shall have received evidence reasonably satisfactory to it that the full
purchase price of such Inventory has, or will have, been paid prior to or upon
the delivery of such Inventory to a Loan Party or (y) a Letter of Credit has
been issued under this Agreement for the purchase of such Inventory;

 

provided that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, including with respect to other
Reserves, eligibility criteria and factors taken into account in determining the
Net Orderly Liquidation Value, any amounts representing (a) Vendor Rebates; (b)
costs included in Inventory relating to advertising; (c) the shrink reserve; (d)
the unreconciled discrepancy between the general inventory ledger and the
perpetual Inventory ledger, to the extent the general Inventory ledger reflects
less Inventory than the perpetual inventory ledger; and (e) a reserve for
Inventory which is designated to be returned to vendor or which is recognized as
damaged or off quality by the applicable Loan Party.

 

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective three Business Days after delivery of
notice thereof to the Borrower Representative and the Lenders.

 

“Eligible LC Inventory” means the value of the undrawn face amount of commercial
and documentary Letters of Credit issued relating to the purchase price of
Inventory that has or will be shipped to a Loan Party’s location (as to which,
in the case of locations leased by a Loan Party, a Collateral Access Agreement
has been obtained, or appropriate Rent Reserves have been taken) and which
Inventory (a) is or will be owned by a Loan Party, (b) is fully insured on terms
reasonably satisfactory to the applicable Collateral Agent, (c) is subject to a
first priority Lien upon such goods in favor of the applicable Collateral Agent,
subject to Liens permitted pursuant to Section 6.02(i) for amounts not yet
overdue and Prior Claims that are unregistered and that secure amounts that are
not yet due and payable and is not subject to any other Lien (except for any
possessory Lien upon such goods in the possession of a freight carrier or
shipping company securing only the freight charges for the transportation of
such goods to such Loan Party, the Permitted Second Priority Lien and other
Permitted Encumbrances), (d) is evidenced or deliverable pursuant to documents,
notices, instruments, statements and bills of lading that have been delivered to
the applicable Collateral Agent or an agent acting on its behalf, and (e) is

 

--------------------------------------------------------------------------------


 

34

 

otherwise deemed to be “Eligible Inventory” hereunder; provided that the
Aggregate Availability represented by the Eligible LC Inventory in (x) the US
Borrowing Base shall not exceed $40,000,000, (y) the Canadian Borrowing Base
shall not exceed $7,500,000, and (z) the UK Borrowing Base shall not exceed
$10,000,000, in each case at any time.  The applicable Collateral Agent shall
have the right to establish, modify, or eliminate Reserves against Eligible LC
Inventory from time to time in its Permitted Discretion.  In addition, the
applicable Collateral Agent shall have the right, from time to time, to adjust
any of the criteria set forth above and to establish new criteria with respect
to Eligible LC Inventory in its Permitted Discretion, subject to the approval of
the Administrative Agent in the case of adjustments, new criteria or the
elimination of Reserves which have the effect of making more credit available or
are otherwise adverse to the Lenders; provided however, for the avoidance of
doubt, no such approval shall be required in the case of any adjustment or the
elimination of Reserves caused by operation of the provisions of this Agreement
relating to the Aggregate Borrowing Base.

 

“Eligible Retail Inventory” means Eligible Inventory that is Retail Inventory.

 

“Eligible Retail LC Inventory” means Eligible LC Inventory that is Retail
Inventory.

 

“Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.

 

“Eligible Wholesale LC Inventory” means Eligible LC Inventory that is Wholesale
Inventory.

 

“Environmental Claims” means any and all actions, suits, notices, complaints,
demands, demand letters, directives, claims, liens, notices of noncompliance or
violation, investigations and/or proceedings by or from any Person relating in
any way to any noncompliance with, or liability arising under, Environmental Law
or any permit issued, or any approval given, under any such Environmental Law,
including, without limitation, (a) any and all claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law, and (b) any and all
claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief arising out of or relating to
Hazardous Materials.

 

“Environmental Laws” means any applicable federal, state, local or foreign law
(including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, in each case as amended, and any
judicial or administrative interpretation thereof, relating to pollution, the
protection of the environment, or human health (as it relates to the exposure to
environmental hazards) or to Hazardous Materials.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
for purposes of Section 302 of ERISA or Section 412 of the Code is, at the
relevant time, treated as a

 

--------------------------------------------------------------------------------


 

35

 

single employer with the Borrower or any of its Subsidiaries under Section
414(b) or (c) of the Code or Section 4001 of ERISA.

 

“ERISA Affiliate Plan” means any Plan sponsored, maintained or contributed to by
any ERISA Affiliate that is not also a Loan Party (or to which any such ERISA
Affiliate is required to contribute).

 

“ERISA Event” means any one or more of the following:

 

(a)                               with respect to any US Company Plan, any
Reportable Event, and with respect to any ERISA Affiliate Plan, any Reportable
Event that would reasonably be expected to result in actual liability to a Loan
Party;

 

(b)                              with respect to any US Company Plan or ERISA
Affiliate Plan, (i) the filing of a notice from the PBGC or such plan
administrator of intent to terminate such Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA; (ii) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate such Plan; or
(iii) the termination of such Plan under Section 4041(c) of ERISA;

 

(c)                               the institution of proceedings, or the
occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings by the PBGC under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any US Company Plan or ERISA Affiliate Plan;

 

(d)                             with respect to any US Company Plan or ERISA
Affiliate Plan, (i) the failure to make a required contribution to such Plan
that would result in the imposition of a lien or other encumbrance, (ii) the
provision of security under Section 430(k) of the Code or Section 303(k) or 4068
of ERISA, (iii) the arising of a lien or encumbrance with respect to such Plan;
or (iv) determination that such Plan is in “at risk” status (within the meaning
of Section 303 of ERISA);

 

(e)                               the filing of any request for or receipt of a
minimum funding waiver under Section 412(c) of the Code with respect to any US
Company Plan or ERISA Affiliate Plan or the failure to meet the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA with respect to a
US Company Plan or ERISA Affiliate Plan, whether or not waived;

 

(f)                                engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA involving any US Company Plan which would subject any Loan Party to any
material tax;

 

(g)                              (i) a failure by a Loan Party or an ERISA
Affiliate to make a required contribution to a Multiemployer Plan or (ii) the
complete or partial withdrawal of a Loan Party from a Multiemployer Plan or any
such withdrawal by an ERISA Affiliate if such ERISA Affiliate does not satisfy
any Withdrawal Liability or it would reasonably be expected that a Loan Party
will have actual liability for such Withdrawal Liability; the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan to which any Loan
Party or ERISA Affiliate contributes or is obligated to contribute; or the
receipt by any Loan Party or any

 

--------------------------------------------------------------------------------


 

36

 

ERISA Affiliate, of any notice, or the receipt by any Multiemployer Plan from
any Loan Party or any ERISA Affiliate of any notice, that a Multiemployer Plan
is in endangered or critical status under Section 305 of ERISA; or

 

(h)                              the Company, any of its Subsidiaries or an
ERISA Affiliate incurring any material liability under Title IV of ERISA with
respect to any Plan (other than premiums due and not delinquent under Section
4007 of ERISA).

 

“Euro” or “€” refers to the single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Administrative Agent” means J.P. Morgan Europe Limited, in its
capacity as administrative agent for the Facility B Lenders hereunder, and its
successors in such capacity (or such of its Affiliates as it may designate from
time to time in such capacity).

 

“European Collateral Agent” means J.P. Morgan Europe Limited, in its capacity as
collateral agent and security trustee for itself, the Administrative Agent, the
Issuing Banks and the Lenders, and its successors in such capacity (or such of
its Affiliates as it may designate from time to time in such capacity).

 

“European Loan Party” means a UK Loan Party.

 

“European Swingline Lender” means J.P. Morgan Europe Limited, in its capacity as
lender of UK Swingline Loans and Facility B US Swingline Loans hereunder, and
its successors and assigns in such capacity.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation in respect of a Swap if, and to the extent that, and only for so long
as, all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
(determined, for avoidance of doubt, after giving effect to Article X and any
other applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations). If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion

 

--------------------------------------------------------------------------------


 

37

 

shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any income or franchise Taxes imposed on (or measured by) its net
income by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, (b) any branch profits Taxes
under Section 884(a) of the Code or any similar Tax, imposed by any jurisdiction
described in clause (a) above, (c) U.S. federal withholding Tax (with respect to
payments made by the Company), Canadian withholding tax (with respect to
payments made by the Canadian Borrower), UK withholding tax (with respect to
payments made by the UK Borrower) whichever is applicable, imposed by a
Requirement of Law (after giving effect to the delivery of applicable tax forms
(including Form DTTP2 (or such alternate form as may be specified by HM Revenue
& Customs from time to time) or the completion of applicable procedural
formalities in accordance with Section 2.17(f))) in effect at the time a Foreign
Lender (other than an assignee under Section 2.19(b)) becomes a party hereto (or
designates a new lending office under Section 2.19(a)), with respect to any
payment made by or on account of any obligation of the Company, the Canadian
Borrower or the UK Borrower, whichever is applicable, to such Foreign Lender
(other than any such payment made by such Person in a capacity other than as a
Borrower), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under clause (a) of Section 2.17, (d) any withholding Taxes attributable to a
such recipient’s (or, if required to provide forms under Section 2.17(f)
(subject to the provisions relating to the DTTP Scheme as set out in Section
2.17(f)), such recipient’s beneficial owner’s) failure to comply with Section
2.17(f), (e) any withholding Tax imposed as a result of such recipient’s failure
to provide forms described in Section 2.17(f) if such failure is solely due to
the legal restrictions imposed under the secrecy laws of the jurisdiction where
such recipient is organized or (f) any U.S. federal withholding Taxes imposed by
FATCA.

 

“Existing ABL Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 18, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among the
Company, the UK Borrower, the Canadian Borrower, the other loan parties from
time to time party thereto, the lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent and US collateral agent, JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian administrative agent and Canadian collateral
agent, J.P. Morgan Europe Limited, as European administrative agent and European
collateral agent, Bank of America, N.A., as syndication agent and Wells Fargo
Bank, N.A. and SunTrust Bank, as documentation agents.

 

“Existing Indebtedness” means any Indebtedness (other than Indebtedness under
the Term Loan Credit Agreement) listed on Schedule 6.01 attached hereto.

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06 hereto, which letters of credit have been issued by an Issuing Bank or any
Lender.

 

--------------------------------------------------------------------------------


 

38

 

“Extended Commitment” has the meaning set forth in Section 2.24(a).

 

“Extension” has the meaning set forth in Section 2.24(a).

 

“Extension Offer” has the meaning set forth in Section 2.24(a).

 

“Facility” means, individually and collectively, Facility A and Facility B.

 

“Facility A” means the Facility A Commitments and the extensions of credit made
thereunder.

 

“Facility A Commitment” means, with respect to each Facility A Lender, the
commitment, if any, of such Lender to make Facility A Revolving Loans and to
acquire participations in Facility A Letters of Credit, Facility A Protective
Advances, Facility A Swingline Loans and Facility A Overadvances, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Facility A Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Facility A Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Facility A Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Facility A Commitments is $150,000,000.

 

“Facility A Credit Exposure” means, with respect to any Facility A Lender at any
time, the sum of such Lender’s Facility A Revolving Exposure plus an amount
equal to such Lender’s Applicable Percentage of the aggregate principal amount
of Facility A Protective Advances and Facility A Overadvances outstanding at
such time.

 

“Facility A LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility A Letters of Credit at such time for
the account of the Company plus (b) the aggregate amount of all LC Disbursements
in respect of Facility A Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time.  The Facility A LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Facility A LC
Exposure at such time.

 

“Facility A Lenders” means the Persons listed on the Commitment Schedule as
having a Facility A Commitment and any other Person that shall acquire a
Facility A Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Facility A Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) reasonably
acceptable to the applicable Issuing Bank and (b) issued pursuant to Facility A
for the purpose of providing credit support for the Company.  For the avoidance
of doubt, unless the context otherwise requires, references herein to Facility A
Letters of Credit shall include any time draft presented under a Facility A
Letter of Credit.

 

--------------------------------------------------------------------------------


 

39

 

“Facility A Loans” means, individually and collectively, the Facility A
Revolving Loans, the Facility A Swingline Loans, the Facility A Protective
Advances and the Facility A Overadvances.

 

“Facility A Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility A Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility A
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility A Lenders
or to any Facility A Lender, the Administrative Agent, any Issuing Bank in
respect of a Facility A Letter of Credit, any other Agent or any indemnified
party arising under the Loan Documents, in each case, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred.

 

“Facility A Overadvance” has the meaning assigned to such term in Section
2.05(b).

 

“Facility A Protective Advance” has the meaning assigned to such term in Section
2.04.

 

“Facility A Revolving Exposure” means, with respect to any Facility A Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
A Revolving Loans and its Facility A LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility A Swingline
Loans outstanding at such time.

 

“Facility A Revolving Loans” has the meaning assigned to such term in Section
2.01.

 

“Facility A Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(i).

 

“Facility A Swingline Sublimit” means $20,000,000.

 

“Facility B” means the Facility B Commitments and the extensions of credit made
thereunder.

 

“Facility B Borrower” means, individually and collectively, the Company (in its
capacity as a Borrower under Facility B), the Canadian Borrower and the UK
Borrower.

 

“Facility B Commitment” means, with respect to each Facility B Lender, the
commitment, if any, of such Lender to make Facility B Revolving Loans and to
acquire participations in Facility B Letters of Credit, Facility B Protective
Advances, Facility B Swingline Loans and Facility B Overadvances, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Facility B Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Facility B Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Facility B Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Facility B Commitments is $50,000,000.

 

--------------------------------------------------------------------------------


 

40

 

“Facility B Credit Exposure” means, with respect to any Facility B Lender at any
time, the sum of such Lender’s Facility B Revolving Exposure plus an amount
equal to such Lender’s Applicable Percentage of the aggregate principal amount
of Facility B Protective Advances and Facility B Overadvances outstanding at
such time.

 

“Facility B LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility B Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility B
Letters of Credit that have not yet been reimbursed by or on behalf of a
Facility B Borrower at such time.  The Facility B LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total Facility B LC Exposure
at such time.

 

“Facility B Lenders” means the Persons listed on the Commitment Schedule as
having a Facility B Commitment and any other Person that shall acquire a
Facility B Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Facility B Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) acceptable
to the applicable Issuing Bank and (b) issued pursuant to Facility B for the
purpose of providing credit support for a Facility B Borrower. For the avoidance
of doubt, unless the context otherwise requires, references herein to Facility B
Letters of Credit shall include any time draft presented under a Facility B
Letter of Credit.

 

“Facility B Loans” means, individually and collectively, the Facility B
Revolving Loans, the Facility B Swingline Loans, the Facility B Protective
Advances and the Facility B Overadvances.

 

“Facility B Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility B Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility B
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility B Lenders
or to any Facility B Lender, the Administrative Agent, the Issuing Bank in
respect of a Facility B Letter of Credit, any other Agent or any indemnified
party arising under the Loan Documents, in each case, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred.

 

“Facility B Overadvances” means, collectively, the Canadian Overadvances, the UK
Overadvances and the Facility B US Overadvances.

 

“Facility B Protective Advances” means, collectively, the Canadian Protective
Advances, the UK Protective Advances and the Facility B US Protective Advances.

 

“Facility B Revolving Exposure” means, with respect to any Facility B Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
B Revolving Loans and its Facility B LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility B Swingline
Loans outstanding at such time.

 

--------------------------------------------------------------------------------


 

41

 

“Facility B Revolving Loans” has the meaning assigned to such term in Section
2.01.

 

“Facility B Swingline Loans” means, collectively, the Canadian Swingline Loans,
the UK Swingline Loans and the Facility B US Swingline Loans.

 

“Facility B Swingline Sublimit” means $10,000,000.

 

“Facility B US Overadvance” has the meaning assigned to such term in Section
2.05(b).

 

“Facility B US Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

“Facility B US Swingline Loan” has the meaning assigned to such term in Section
2.05(a)(ii).

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (unless otherwise provided in this
Agreement) (i) if such Fair Market Value is less than $20,000,000, the Chief
Financial Officer of the Company and (ii) if such Fair Market Value is
$20,000,000 or greater, the Board of Directors of the Company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to the foregoing authorities.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” of any Person means the principal financial officer, chief
accounting officer, vice president – finance or similar officer or position of
such Person.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Company for the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter, of (a) Consolidated EBITDA for
such period minus the unfinanced portion of Capital Expenditures for such
period, to (b) Fixed Charges for such period, all calculated for the Company and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP. 
Notwithstanding anything to the contrary set forth herein, for purposes of
calculating the Fixed Charge Coverage Ratio for any Test Period, such
calculation shall include pro forma adjustments with respect to any actions
taken during such Test Period as are appropriate and consistent with the
definition of Pro Forma Adjustments.

 

--------------------------------------------------------------------------------


 

42

 

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense required to be paid in cash, plus income taxes
paid in cash (net of any income tax refund received, but in no event less than
zero), plus scheduled principal payments on Indebtedness made during such period
(including Capitalized Lease Obligation payments), plus dividends or
distributions paid in cash, all calculated for the Company and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Loan Party or any of its
Subsidiaries or Affiliates, including, for the avoidance of doubt, any Canadian
Benefit Plan, including, for the avoidance of doubt, any Canadian Benefit Plan.

 

“Foreign Lender” means any Lender or Issuing Bank, (a) with respect to any
Borrower other than the Company and any Tax, that is treated as foreign or
non-resident by the jurisdiction of organization of the applicable Borrower
imposing such Tax, (b) with respect to the Company, (1) that, is not a “United
States person” as defined by section 7701(a)(30) of the Code (a “US Person”), or
(2) that is a partnership or other entity treated as a partnership for United
States federal income tax purposes which is a US Person, but only to the extent
the beneficial owners (including indirect partners if its direct partners are
partnerships or other entities treated as partnerships for United States federal
income tax purposes are US Persons) are not US Persons.

 

“Foreign Loan Parties” means, individually and collectively, the Loan Parties
other than the US Loan Parties.

 

“Foreign Pension Plan” means any employee benefit pension plan (within the
meaning of Section 3(2) of ERISA, whether or not subject to ERISA) that is not
subject to US law and is maintained or contributed to by any Loan Party or any
of its Subsidiaries or Affiliates, including for the avoidance of doubt, any
Canadian Pension Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Full Cash Dominion Period” means any period (a) commencing on the first date
that Aggregate Availability for a period of three consecutive Business Days is
less than the greater of (i) 12.5% of the lesser of the Aggregate Borrowing Base
or the Commitments then in effect and (ii) $20,000,000 and (b) ending after
Aggregate Availability is greater than the amount specified in clause (a) for 20
consecutive days (provided that a Full Cash Dominion Period may be discontinued
no more than three times in any period of twelve consecutive months).

 

“Funding Accounts” has the meaning assigned to such term in Section 4.01(g).

 

--------------------------------------------------------------------------------


 

43

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date.  At any time after the Closing Date,
the Company may elect to apply IFRS accounting principles in lieu of GAAP and,
upon any such election, references herein to GAAP shall thereafter be construed
to mean IFRS (except as otherwise provided in this Agreement); provided that any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Company’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP; and provided, further that GAAP shall not include any
provision of such standards that would require a lease that would be classified
as an operating lease under GAAP as in effect on the Closing Date to be
classified as indebtedness or a finance or capital lease.

 

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom or any other nation or any political subdivision
thereof, whether state, provincial, territorial, municipal or local; the
European Central Bank, the Council of Ministers of the European Union or any
other supranational body; and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise); provided that the term Guarantee shall not include any
Excluded Swap Obligations.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

 

“Guarantor” means the Company and each Restricted Subsidiary that is a party to
this Agreement on the date hereof and each Wholly Owned Restricted Subsidiary
that executes and delivers a Joinder Agreement or provides another Guaranty
after the date hereof pursuant to Section 5.12(a) or otherwise (and that is not
thereafter released in accordance with Section 9.02(e)); provided, that
notwithstanding any provision to the contrary in any Loan Documents, (a) each US
Loan Party and each Foreign Loan Party disregarded as separate from a US Person
for U.S. federal income tax purposes shall be a “Guarantor” solely with respect
to the Guaranteed Obligations of the other US Loan Parties, the Canadian Loan
Parties and the UK Loan Parties, (b) each Canadian Loan Party shall be a
“Guarantor” with respect to the Guaranteed Obligations of the other Canadian
Loan Parties and the UK Loan Parties and (c) each UK Loan Party shall be a
“Guarantor” with respect to the Guaranteed Obligations of the other UK Loan
Parties and the Canadian Loan Parties.

 

“Guaranty” means (i) Article X of this Agreement and (ii) each separate
guaranty, in form and substance reasonably satisfactory to the Administrative
Agent, delivered by any Foreign Subsidiary (which guaranty shall be governed by
the laws of the country in which such

 

--------------------------------------------------------------------------------


 

44

 

Foreign Subsidiary is located if the Administrative Agent reasonably requests
that such law govern such guaranty), in each case as it may be amended or
modified and in effect from time to time.

 

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form, urea formaldehyde foam insulation,
polychlorinated biphenyls, and radon gas; and (b) any chemicals, materials,
wastes, pollutants, contaminants or substances in any form that is prohibited,
limited or regulated pursuant to any Environmental Law.

 

“High Season” means all times other than Low Season.

 

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Company to change GAAP
to IFRS; provided that IFRS shall not include any provision of such standards
that would require a lease that would be classified as an operating lease under
GAAP as in effect on the Closing Date to be classified as indebtedness or a
finance or capital lease.

 

“Immaterial Amendment” has the meaning assigned to such term in Section 4.02.

 

“Immaterial Subsidiary” means any Restricted Subsidiary of the Company that is
not a Material Subsidiary.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increased Amount” has the meaning assigned to such term in Section 6.02.

 

“Increased Reporting Period” means any period (a) commencing on the first date
that Aggregate Availability for a period of three consecutive Business Days is
less than the greater of (i) 15.0% of the lesser of the Aggregate Borrowing Base
and the Commitments then in effect and (ii) $25,000,000 and (b) ending after
Aggregate Availability is greater than the amounts set forth in clause (a) above
for 20 consecutive calendar days.

 

“Incremental Term Loan Amount” means, at any time, an amount of Indebtedness
such that, as of the most recently completed period of four consecutive fiscal
quarters ending prior to the date of the incurrence of such Indebtedness, for
which the financial statements required by Section 5.01(a) or 5.01(b) have been
delivered, after giving pro forma effect to such incurrence and to any other
event occurring after such period in accordance with the definition of Pro Forma
Adjustments, as if such incurrence (and the use of proceeds therefrom) or other
event, as applicable, had been made as of the first day of such period, the
Consolidated Total Secured Debt Ratio of the Company is equal to or less than
3.75 to 1.00; provided that, (x) the cash proceeds of any such Indebtedness
shall be excluded for purposes of netting unrestricted cash and Cash Equivalents
permitted under the definition of “Consolidated Total Secured Debt Ratio,” and
(y) any Indebtedness incurred pursuant to Section 6.01(a)(i) (whether secured or
unsecured) shall be deemed to be secured.

 

--------------------------------------------------------------------------------


 

45

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(a)                               in respect of borrowed money:

 

(b)                              evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(c)                               in respect of banker’s acceptances;

 

(d)                             representing Capitalized Lease Obligations or
Attributable Debt in respect of Sale and Lease-Back Transactions;

 

(e)                               representing the balance deferred and unpaid
of the purchase price of any property or services due more than six months after
such property is acquired or such services are completed but excluding other
accrued liabilities being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; or

 

(f)                                representing any Swap Obligations,

 

if and to the extent any of the preceding items would appear as a liability upon
a balance sheet (excluding the footnotes) of the specified Person prepared in
accordance with GAAP; provided that for the avoidance of doubt, any Guarantee by
the Company or any Restricted Subsidiary of obligations of another Person that
do not constitute Indebtedness of such Person shall not constitute Indebtedness
of the Company or a Restricted Subsidiary.  In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person), except for any pledge of the Equity Interests of an Unrestricted
Subsidiary as permitted by Section 6.02(t), and, to the extent not otherwise
included, the Guarantee by the specified Person of any Indebtedness of any other
Person as shall equal the lesser of (x) the Fair Market Value of such asset as
of the date of determination or (y) the amount of such Indebtedness and, to the
extent not otherwise included, the guarantee by the specified Person of any
Indebtedness of any other Person.  The Indebtedness of any Person shall include,
without duplication, the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

Notwithstanding the foregoing, the term “Indebtedness” will not include (a) in
connection with the purchase by the Company or of its Restricted Subsidiaries of
any business, post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing unless such payments are required under GAAP to appear as a liability on
the balance sheet (excluding the footnotes); provided, however, that at the time
of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 30 days thereafter; (b) Contingent Obligations incurred in the ordinary
course of business and not in respect of borrowed money;

 

--------------------------------------------------------------------------------


 

46

 

(c) deferred or prepaid revenues; (d) any Capital Stock other than Disqualified
Stock; or (e) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Insolvency Laws” means each of the Bankruptcy Code, the UK Insolvency Act 1986,
the Council Regulation 1346/2000/EC on insolvency proceedings (European Union)
and the UK Companies Act 2006, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada) and any other applicable state, provincial, territorial or federal
bankruptcy laws, each as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency or other similar law of any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto.

 

“Intellectual Property” means, collectively, (i) all rights, priorities and
privileges relating to any intellectual property, whether arising under United
States, multinational or foreign laws, treaties, or conventions, including
know-how, patents, trademarks, internet domain names, service marks, trade
names, designs, business names, copyrights, franchises, inventions, trade
secrets, formulas, proprietary information and other intellectual property
rights of any type (in each case whether registered or not and including all
applications for the same), (ii) all rights to sue at law or in equity or
otherwise recover for past, present and/or future infringement,
misappropriation, dilution or other violation of impairment of any of the
foregoing, including the right to receive all proceeds and damages therefrom,
and (iii) all proceeds with respect to any of the foregoing, including claims,
license fees, royalties and any other fees or payments.

 

“Intercompany Note” means the intercompany note dated as of the date hereof
entered into by the Loan Parties and certain Subsidiaries of the Loan Parties
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time).

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of April
10, 2014, by and between JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Existing ABL Credit Agreement, and Bank of America,
N.A., in its capacity as collateral agent under the Term Loan Documents, as
amended pursuant to the Closing Date Joinder Agreement, and as acknowledged and
agreed to by the Loan Parties.

 

“Interest Election Request” means a request by the Borrower Representative (or
the applicable Borrower) to convert or continue a Borrowing of Revolving Loans
in accordance with Section 2.08.

 

--------------------------------------------------------------------------------


 

47

 

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Rate Loan or Overnight LIBO Loan (including, in each case, a Swingline Loan),
the first Business Day of each January, April, July and October, (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and (d)
with respect to any Loan, the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending (i) on the numerically
corresponding day in the calendar month that is one, two, three or six (or, if
agreed to by all Lenders under the relevant Facility, 12) months thereafter, as
the Borrower Representative may elect or (ii) solely as explicitly set forth in
Section 2.05(d), the date that is one week thereafter; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) in the case of clause (i) above, any Interest
Period pertaining to a Eurocurrency Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made, and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Inventory” means, individually and collectively, “Inventory,” as referred to in
any Security Agreement.

 

“Investment Grade Account Debtor” means an Account Debtor that, at the time of
determination, has a corporate credit rating and/or family rating, as
applicable, of BBB- or higher by S&P or Baa3 or higher by Moody’s.

 

“Investment Grade Securities” means:

 

(a)                               securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents);

 

(b)                              debt securities or debt instruments with a
rating of BBB- or higher by S&P or Baa3 or higher by Moody’s or the equivalent
of such rating by such rating organization, or, if no rating of S&P or Moody’s
then exists, the equivalent of such rating by any other nationally recognized
securities rating agency, but excluding any debt securities or instruments
constituting loans or advances among the Company and its Subsidiaries;

 

--------------------------------------------------------------------------------


 

48

 

(c)                               investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or
distribution; and

 

(d)                             corresponding instruments in countries other
than the United States of America customarily utilized for high quality
investments.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (including by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others, but excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person or of any assets
constituting a business unit of any other Person and investments that are
required by GAAP to be classified on the balance sheet (excluding the footnotes)
of such Person in the same manner as the other investments included in this
definition to the extent such transactions involve the transfer of cash or other
property.  For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.04:

 

(a)                               “Investments” shall include the portion
(proportionate to the Company’s equity interest in such Subsidiary) of the fair
market value of the net assets of a Subsidiary of the Company at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

 

(i)                                  the Company’s “Investment” in such
Subsidiary at the time of such designation; less

 

(ii)                              the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

 

(b)                              any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case as determined in good faith by the Borrower.

 

The amount of any Investment outstanding at any time shall be the original
amount of such Investment, reduced by any dividend, distribution, interest
payment, return of capital, repayment or other amount received by the Company or
a Restricted Subsidiary in respect of such Investment.

 

“IP Security Agreements” means any (i) Grant of Security Interest in Copyright
Rights, (ii) Grant of Security Interest in Patent Rights and (iii) Grant of
Security Interest in Trademark Rights, made by the Loan Parties party thereto in
favor of the Collateral Agent.

 

--------------------------------------------------------------------------------


 

49

 

“Issuing Bank” means, individually and collectively, JPMorgan Chase Bank, N.A.,
Bank of America, N.A. and Wells Fargo Bank, N.A., together with any other
Lenders reasonably acceptable to the Administrative Agent, each in its capacity
of the issuer of Letters of Credit and its successors in such capacity as
provided in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank (including pursuant to assignments of existing Letters of Credit), in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued (including following any such assignment) by such
Affiliate.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Kate Spade Debenture” means the debenture, dated May 16, 2014, from Kate Spade
UK Limited in favor of J.P. Morgan Europe Limited.

 

“Latest Maturity Date” means, at any time, the latest Maturity Date applicable
to any Revolving Loan hereunder at such time, in each case as extended in
accordance with this Agreement from time to time

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit, including in respect of a time draft presented thereunder.  The date
of an LC Disbursement shall be the date of payment by such Issuing Bank under
such Letter of Credit or a time draft presented thereunder, as the case may be.

 

“LC Exposure” means, at any time, the sum of the Facility A LC Exposure and the
Facility B LC Exposure.

 

“LC Sublimit” means $125,000,000; provided that the aggregate LC Exposure in
respect of standby Letters of Credit shall not exceed $40,000,000.

 

“Lead Arrangers” means, individually or collectively, J.P. Morgan Securities
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, N.A.
and SunTrust Robinson Humphrey, Inc., in their capacity as joint lead arrangers,
and each of their successors in such capacity.

 

“Lenders” means the Facility A Lenders and the Facility B Lenders. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

 

“Letter of Credit” means, individually and collectively, each Facility A Letter
of Credit and each Facility B Letter of Credit.

 

“Letter of Credit Request” has the meaning assigned to such term in Section
2.06(a).

 

--------------------------------------------------------------------------------


 

50

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in dollars,
Euros, Sterling or Yen, for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for the applicable
currency for a period equal in length to such Interest Period as displayed on
the applicable Reuters Screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent or European Administrative Agent, as applicable, in
its reasonable discretion) (in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, on the Quotation Day; provided, that, if the applicable
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, then the
Eurodollar Base Rate shall be the Interpolated Rate at such time and (B) any
Eurocurrency Borrowing in Canadian Dollars, for any Interest Period, the CDOR
Rate on the first day of such Interest Period.  “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent or the
European Administrative Agent, as applicable (which determination shall be
conclusive and binding absent manifest error), to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in the applicable
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“License” means any “License”, as defined in the US Security Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, hypothec, deemed or statutory trust,
security interest, lien (statutory or other), preference, charge, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of
the foregoing); provided that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Security Documents, the
Guaranty, the Intercreditor Agreement, any other intercreditor agreement
required hereunder, and the Specified Loan Documents.  Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, Protective Advances,
Overadvances and including BA Drawings.

 

--------------------------------------------------------------------------------


 

51

 

“Local Time” means, (a) local time in London with respect to the times for the
determination of “Dollar Equivalent”, for the receipt of Borrowing Requests for
Facility B Loans other than Canadian Loans, and Facility B Letter of Credit
Requests (other than in respect of Canadian Letters of Credit) to an Issuing
Bank, of any disbursement by the European Administrative Agent of Facility B
Loans other than Canadian Loans and for payment by the Borrowers with respect to
Facility B Loans other than Canadian Loans and reimbursement obligations in
respect of Facility B Letters of Credit other than Canadian Letters of Credit,
(b) local time in New York, with respect to the times for the receipt of
Borrowing Requests of Facility A Loans, Facility A Letter of Credit Requests to
an Issuing Bank, for receipt and sending of notices by and disbursement by the
Administrative Agent or any Lender and any Issuing Bank and for payment by the
Company with respect to Facility A Loans and reimbursement obligations in
respect of Facility A Letters of Credit, (c) local time in London, with respect
to the times for the determination of “LIBO Rate” and “Overnight LIBO Rate”, (d)
local time in Toronto, with respect to the times for receipt of Borrowing
Requests of Canadian Loans, Canadian Letter of Credit Requests to an Issuing
Bank, for receipt and sending of notices by and disbursement by the Canadian
Administrative Agent or any Lender and any Issuing Bank and for payment by the
Canadian Borrower with respect to Canadian Loans and reimbursement obligations
in respect of Canadian Letters of Credit, (e) otherwise, if a place for any
determination is specified herein, the local time at such place of determination
and (f) otherwise, New York time.

 

“Lock Box Agreement” means, individually and collectively, each “Lock Box
Agreement” referred to in any Security Agreement.

 

“Low Season” means, for any period of determination of any Borrowing Base, (i)
with respect to Retail Inventory, the period commencing the first day of
December and ending the last day of the July of the following calendar year and
(ii) with respect to Wholesale Inventory, the period commencing the first day of
the November fiscal month of the Company of each year and ending the last day of
the July fiscal month of the Company of the following year; provided that the
definition of “Low Season” may be adjusted by the Administrative Agent at any
time to reflect any comparable change set forth in the latest inventory
appraisal delivered to the Administrative Agent pursuant to the terms hereof.

 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under any Loan Document, (c) the validity or
enforceability of this Agreement or any of the other Loan Documents, or (d) the
rights or remedies of the Administrative Agent, European Administrative Agent,
Canadian Administrative Agent, any Collateral Agent, any Issuing Bank or the
Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than Indebtedness owed to the
Company or one of its Restricted Subsidiaries and Indebtedness hereunder), or
commitments in respect thereof, of any one or more of the Company and its
Restricted Subsidiaries in an

 

--------------------------------------------------------------------------------


 

52

 

aggregate principal amount exceeding $20,000,000.  For purposes of determining
Material Indebtedness, the “obligations” of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Owned Real Property” means all real property located in the United
States that is owned by the Loan Parties with a fair market value (on a per
property basis) in excess of $5,000,000, as determined in good faith by the
Company.

 

“Material Subsidiary” means, as of any date of determination, any Subsidiary (a)
whose total assets at the last day of the then current Test Period (determined
in accordance with GAAP) were equal to or greater than 5.0% of Consolidated
Total Assets at such date or (b) whose Consolidated EBITDA for such Test Period
was equal to or greater than 5.0% of Consolidated EBITDA of the Company and its
Restricted Subsidiaries for such period; provided that (x) if, at any time and
from time to time after the Closing Date, Restricted Subsidiaries that are not
Material Subsidiaries have, in the aggregate, (i) total assets at the last day
of such Test Period equal to or greater than 5.0% of Consolidated Total Assets
at such date or (ii) Consolidated EBITDA during such Test Period equal to or
greater than 5.0% of the Consolidated EBITDA of the Company and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP,
then the Company shall, on the date on which financial statements for such
fiscal period are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Subsidiaries as “Material
Subsidiaries” and (y) each Borrower (other than the Company) shall at all times
be designated a “Material Subsidiary”.

 

“Maturity Date” means the earliest to occur of (i) May 16, 2019 or (ii) any
earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.08.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.24(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, hypothec, deed of trust, debenture, legal charge
or other agreement which conveys or evidences a Lien in favor of the applicable
Collateral Agent, for the benefit of the Agents, the applicable Lenders and the
applicable Issuing Banks, on real property of a Loan Party, including any
amendment, modification or supplement thereto.

 

“Mortgaged Properties” means each parcel of owned real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA.

 

--------------------------------------------------------------------------------


 

53

 

“Net Orderly Liquidation Value” means, with respect to Inventory, equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner reasonably acceptable to the Administrative Agent by an appraiser
reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.

 

“Non BA Lender” means a Lender that cannot or does not as a matter of policy
accept bankers’ acceptances.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(f).

 

“Non-Funding Lender” has the meaning assigned to such term in Section 2.07(b).

 

“Non-Loan Party” means any Subsidiary of the Company that is not a Loan Party.

 

“Non-Loan Party Banking Services Obligations” of the Non-Loan Parties, means any
and all obligations of the Non-Loan Parties, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services provided by any Lender or any Affiliate
thereof.

 

“Non-Loan Party Secured Swap Obligations” means Swap Obligations of any Non-Loan
Party owing to any Lender or any Affiliate thereof; provided that at or prior to
the time that any transaction relating to such Swap Obligation is executed (or,
if later, the Closing Date) the Borrower Representative (other than for
transactions with JPMCB and its Affiliates) and the Lender party thereto or its
Affiliate (other than JPMCB) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Non-Loan Party Secured Swap Obligation entitled to the benefits of
the Security Documents.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.09.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means the Facility A Obligations and the Facility B Obligations.

 

“Officer” means the President, Chief Executive Officer, any Financial Officer,
any Executive Vice President, any Senior Vice President, General Counsel or
Secretary of any Loan Party.

 

“Officer’s Certificate” means a certificate signed on behalf of the Company by
one Officer of the Company, who must be the President, Chief Executive Officer,
Chief Financial Officer or any Executive Vice President, Senior Vice President
or a Financial Officer of the Company, that meets the requirements set forth in
this Agreement.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing

 

--------------------------------------------------------------------------------


 

54

 

such Tax (other than connections arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other recording, filing, excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 2.19(b)).

 

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Overadvance Exposure” means, with respect to any Lender at any time, an amount
equal to such Lender’s Applicable Percentage of the aggregate principal amount
of Overadvances outstanding at such time.

 

“Overnight LIBO” means, when used in reference to any Loan or Borrowing, whether
such Loan or the Loan comprising such Borrowing accrues interest at a rate
determined by reference to the Overnight LIBO Rate.

 

“Overnight LIBO Rate” means, (a) with respect to any Overnight LIBO Borrowing or
overdue amount in each case in Euros, Sterling, dollars or Yen, the rate of
interest per annum (rounded upwards, if necessary, to the next 1/16 of 1%) at
which overnight deposits in Euros, Sterling, dollars or Yen, as applicable, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of
JPMCB in the London interbank market for such currency to major banks in the
London interbank market and (b) with respect to any Overnight LIBO Borrowing or
overdue amount in each case in Canadian Dollars, the Canadian Prime Rate.

 

“PA Exposure” means, at any time, the aggregate principal amount of all
Protective Advances outstanding at such time.  The PA Exposure of any Lender at
any time shall be its Applicable Percentage of the total PA Exposure at such
time.

 

“Participant” has the meaning assigned to such term in Section 9.04(g)(i).

 

“Participant Register” has the meaning set forth in Section 9.04(g)(i).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.09.

 

--------------------------------------------------------------------------------


 

55

 

“PBGC” means the Pension Benefit Guaranty Corporation established under Section
4002 of ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means the purchase or other acquisition of all or
substantially all of the assets of, all of the Equity Interests of, or a
business unit, a line of business, a product line or division of any Person
that, upon the consummation thereof, will be a Restricted Subsidiary of the
Borrower (including as a result or a merger or consolidation), in each case that
is permitted under the terms of this Agreement.

 

“Permitted Business” means any business the majority of whose revenues derive
from (a) the design, sourcing, licensing selling and marketing (including, but
not limited to, operating Stores) of fashion apparel and accessories, including
but not limited to, handbags, jewelry, small leather goods, shoes, fragrances,
cosmetics and home products, (b) any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, any such business or (c) any business
that in the Company’s good faith business judgment constitutes a reasonable
diversification of the businesses conducted by the Company and its Restricted
Subsidiaries.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment and in accordance with customary business practices for
asset-based transactions; provided that any Reserve to be established or
modified shall have a reasonable relationship to the circumstances, conditions,
events or contingencies which are the basis of such reserve and shall be without
duplication for exclusions and deductions otherwise taken into account in any
standard of eligibility.

 

“Permitted Encumbrances” means Liens permitted by Section 6.02(f), (i), (j),
(k), (n), (p), (q), (u) and (kk); provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted European Member State” means any member state of the European Union
that was a member state prior to May 2004.

 

“Permitted Investment” means any Investment permitted pursuant to Section 6.04.

 

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

“Permitted Refinancing Indebtedness” means with respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued, incurred or otherwise
obtained in exchange for or as a replacement of (in whole or in part), or the
net proceeds of which are used for the purposes of modifying, extending,
refinancing, renewing, replacing, redeeming, repurchasing, defeasing, amending,
supplementing, restructuring, repaying or refunding (collectively, to
“Refinance” or a “Refinancing” or “Refinanced”), such Refinanced Indebtedness;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Refinanced Indebtedness outstanding immediately prior to such incurrence
except by an amount equal to accrued and unpaid interest and a reasonable
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred (including any original issue discount and

 

--------------------------------------------------------------------------------


 

56

 

upfront fees), in connection with such Refinancing and by an amount equal to any
existing commitments unutilized thereunder; (b) other than with respect to any
Refinanced Indebtedness incurred pursuant to Section 6.01(a)(iv), such Permitted
Refinancing Indebtedness has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, such Refinanced
Indebtedness; (c) if the Refinanced Indebtedness is subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Obligations on terms, taken as a whole,
as favorable in all material respects to the Lenders (including, if applicable,
as to Collateral) as those contained in the documentation governing such
Refinanced Indebtedness; (d) if the Refinanced Indebtedness is secured by
Collateral, such Permitted Refinancing Indebtedness is, if secured, subject to
intercreditor arrangements on terms, taken as a whole, as favorable in all
material respects to the Lenders (including as to the applicable Collateral) as
those contained in the documentation governing the Refinanced Indebtedness; (e)
the terms and conditions (including, if applicable, as to collateral) of any
such Permitted Refinancing Indebtedness are either (i) customary for similar
debt financings in light of then-prevailing market conditions (it being
understood that such Permitted Refinancing Indebtedness shall not include any
financial maintenance covenants and that any negative covenants shall be
incurrence-based) or (ii) not materially less favorable to the Loan Parties,
taken as a whole, than the terms and conditions of the Refinanced Indebtedness
(provided that a certificate of a Financial Officer of the Company delivered to
the Administrative Agent in good faith at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Permitted Refinancing
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
requirement set out in this clause (e), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Company of its objection during such five (5) Business
Day period (including a reasonable description of the basis upon which it
objects); (f) such Permitted Refinancing Indebtedness may not have guarantors,
obligors or security in any case more extensive than that which applied to such
Refinanced Indebtedness; and (g) at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing.

 

“Permitted Second Priority Lien” means Liens incurred pursuant to Section
6.02(a).

 

“Permitted Swap Obligations” means any Swap Obligations that would constitute
Permitted Indebtedness pursuant to Section 6.01(a)(viii).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” means any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

--------------------------------------------------------------------------------


 

57

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

 

“Prime Rate” means (a) for the purpose of dollar-denominated Loans made
available to the Company, the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City, and (b) for the purpose of dollar-denominated Loans made available to
the Canadian Borrower, the rate of interest per annum publicly announced from
time to time by the Canadian Administrative Agent as its prime rate for
dollar-denominated commercial loans made in Canada; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Prior Claims” means all Liens created by applicable Canadian law (in contrast
with Liens voluntarily granted) which rank or are capable of ranking prior to or
pari passu with the Liens created by the Security Documents (or interests
similar thereto under applicable law) including for amounts owing for employee
source deductions, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Quebec corporate
taxes, pension fund obligations and overdue rents.

 

“Pro Forma Adjustments” shall be calculated on the following basis:

 

(a)                               acquisitions, dispositions, discontinued
operations or other operational changes that have been made by the specified
Person or any of its Restricted Subsidiaries, including through Investments,
mergers or consolidations, or any Person or any of its Restricted Subsidiaries
acquired by the specified Person or any of its Restricted Subsidiaries, and
including all related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the Calculation Date,
or that are to be made on the Calculation Date, will be given pro forma effect,
in the good-faith judgment of the Financial Officer of the Company, as if they
had occurred on the first day of the four-quarter reference period, and such pro
forma calculations with respect to Consolidated EBITDA may reflect operating
expense reductions and other operating improvements or synergies reasonably
expected by the Company in good faith to result from the applicable event based
on actions to be taken within 12 months after the relevant event (to the extent
set forth in an Officer’s Certificate in reasonable detail, including the cost
and timing of such expense reductions or other operating improvements or
synergies), in each case, net of all costs required to achieve such expense
reduction or other operating improvement or synergy and of the amount of actual
benefits realized from such actions during such period; provided that the
aggregate amount of operating expense reductions and other improvements or
synergies added back to Consolidated EBITDA pursuant to this clause (a) in any
period of four

 

--------------------------------------------------------------------------------


 

58

 

consecutive fiscal quarters shall not exceed, together with all amounts added
back for such period pursuant to clause (e) of the definition of “Consolidated
EBITDA,” an amount equal to 15% of Consolidated EBITDA for such period
(calculated before giving effect to this clause (a));

 

(b)                              the Consolidated EBITDA attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded;

 

(c)                               the Fixed Charges attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded, but only to the extent that the obligations giving rise to
such Fixed Charges will not be obligations of the specified Person or any of its
Restricted Subsidiaries following the Calculation Date;

 

(d)                             any Person that is a Restricted Subsidiary on
the Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during such four-quarter period;

 

(e)                               any Person that is not a Restricted Subsidiary
on the Calculation Date will be deemed not to have been a Restricted Subsidiary
at any time during such four-quarter period;

 

(f)                                if any Indebtedness bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Swap Obligation applicable to such
Indebtedness if such Swap Obligation has a remaining term as at the Calculation
Date in excess of 12 months).  Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Company to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP.  For
purposes of the computation of any ratio under this Agreement, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Company may designate; and

 

(g)                              in the event that the Company or any Restricted
Subsidiary incurs, assumes, guarantees, repays, repurchases, redeems, retires,
extinguishes, defeases or otherwise discharges any Indebtedness (other than
ordinary working capital borrowings) or issues or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect, in the good faith judgment of a Financial
Officer of the Company, to such incurrence, assumption, guarantee, repayment,
repurchase, redemption, retirement, extinguishing, defeasance or discharge of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, and the use of proceeds therefrom, as if the same had occurred at the
beginning of the applicable four-quarter period.

 

--------------------------------------------------------------------------------


 

59

 

“Projections” has the meaning assigned to such term in Section 5.01(c).

 

“Protective Advances” has the meaning assigned to such term in Section 2.04(a).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Indebtedness” means Indebtedness that (i) is not subject to any
Guarantee by any Person other than a Loan Party and shall be guaranteed on a
pari passu basis with the Obligations, (ii) if secured, the obligations in
respect thereof shall not be secured by a Lien on any asset of the Company or
any Restricted Subsidiary other than any asset constituting Collateral, (iii) if
secured, the security agreements relating to such Indebtedness shall be no more
restrictive, taken as a whole, than the Security Documents, (iv) is subject to
covenants, defaults and similar provisions that are not more restrictive, taken
as a whole, than market terms of agreements governing comparable Indebtedness of
similar companies at the time such Indebtedness is incurred and do not violate
any provisions of this Agreement (provided that a certificate of a Financial
Officer of the Compay delivered to the Administrative Agent in good faith at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such covenants,
defaults and similar provisions satisfy the requirement set out in this clause
(iv), shall be conclusive evidence that such covenants, defaults and similar
provisions satisfy such requirement unless the Administrative Agent provides
notice to the Company of its objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects), (v)
such Indebtedness does not mature on or prior to the date occurring 91 days
after the Latest Maturity Date and (vi) such Indebtedness does not have
scheduled amortization payments in excess of 1% per year.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by any of its Restricted Subsidiaries that are not
Loan Parties or any of their respective Subsidiaries that are not Loan Parties
pursuant to which any such Restricted Subsidiary or any such Subsidiary sells,
conveys or otherwise transfers to (i) a Receivables Entity (in the case of a
transfer by such Restricted Subsidiary or such Subsidiary) and (ii) any other
Person (in the case of a transfer by a Receivables Entity), or grants a security
interest in, any accounts receivable (whether now existing or arising in the
future) of any Restricted Subsidiary that is not a Loan Party or any of its
respective Subsidiaries that is not a Loan Party, and any assets related thereto
including, without limitation, all collateral securing such accounts receivable,
all contracts and all guarantees or other obligations in respect of such
accounts receivable, proceeds of such accounts receivable and other assets which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

 

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the applicable Collateral
Agent in the province of Quebec.

 

“Quotation Day” means, in respect of the determination of the LIBO Rate for any
period for Loans (a) in Sterling, the day which is the Business Day that is the
first day of such Interest

 

--------------------------------------------------------------------------------


 

60

 

Period, (b) in Euro, the day that is two TARGET Days prior the first day of such
Interest Period and (c) in dollars, Canadian Dollars or Yen, the day that is two
Business Days prior to the first day of such Interest Period.

 

“Receivables Entity” means a Subsidiary of the Borrower or any Restricted
Subsidiary that, in each case, is not a Loan Party and engages in no activities
other than in connection with the financing of accounts receivable and which is
designated by the Board of Directors (as provided below) as a Receivables
Entity.  Any such designation by the Board of Directors will be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors giving effect to such designation and
an Officer’s Certificate certifying that such designation complied with the
foregoing conditions.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to the Company and its Restricted
Subsidiaries pursuant to which any Restricted Subsidiary that is not a Loan
Party or any of its Subsidiaries that is not a Loan Party engages in Qualified
Receivables Transactions.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness” set forth herein.

 

“Refinancing Notes” has the meaning assigned to such term in the Term Loan
Credit Agreement as in effect on the date hereof.

 

“Register” has the meaning assigned to such term in Section 9.04(e).

 

“Reimbursement Obligations” means the obligation of any Borrower to reimburse
any Issuing Bank pursuant to Section 2.06(e) for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

 

“Release” means any disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating, into, through or upon any land or water or air, or otherwise entering
into the outdoor or indoor environment.

 

“Rent Reserve” means (a) with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center, depot or other
location where any Eligible Inventory subject to Liens arising by operation of
law is located and with respect to which no Collateral Access Agreement is in
effect on or after the date that is 90 days following the Closing Date, a
reserve established by the Administrative Agent in its Permitted Discretion not
to exceed the greater of (i) two (or, in the case of any store, warehouse,
cross-docking facility, distribution center, regional distribution center, depot
or other location located in Canada or England and Wales, three) months’ rent or
(ii) if such facility is located in the Province of Quebec, the fixed amount of
any prior-ranking hypothec registered in favor of the applicable landlord, at
such

 

--------------------------------------------------------------------------------


 

61

 

store, warehouse, cross-docking facility, distribution center, regional
distribution center, depot or other location and (b) with respect to any
Eligible Inventory subject to a “four wall” concession arrangement, a reserve
equal to the lesser of (x) the sum of (i) three months’ rent of the
concessionaire plus (ii) three months’ fees owing from the applicable Loan Party
to the concessionaire and (y) the value of such Eligible Inventory, valued at
the lower of cost (determined on a first-in-first-out basis) or market value.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan other than those events as to which the thirty (30)-day notice
period is waived under applicable regulations.

 

“Reported Acceptance Obligations” means Acceptance Obligations of any Loan Party
owing to one or more Lenders or their respective Affiliates; provided that, as
of any date of determination, such obligations shall constitute Reported
Acceptance Obligations solely to the extent that the Lender party thereto or its
Affiliate (other than JPMCB) shall have reported the amount of such outstanding
obligations to the Administrative Agent as of the last day of the previous
fiscal quarter on or prior to the date that is 15 days following the end of such
fiscal quarter (or (x) prior to the date that is 15 days following the end of
the first fiscal quarter following the Closing Date, within 15 days of the
Closing Date such Lender or Affiliate shall have reported the amount of such
outstanding obligations as of the Closing Date, and (y) within 10 days of any
request therefor by the Administrative Agent, such Lender or Affiliate shall
have reported the amount of such outstanding obligations as of any other date
reasonably requested by the Administrative Agent).

 

“Reported Banking Services Obligations” means Banking Services Obligations of
any Loan Party owing to one or more Lenders or their respective Affiliates;
provided that, as of any date of determination, such obligations shall
constitute Reported Banking Services Obligations solely to the extent that the
Lender party thereto or its Affiliate (other than JPMCB) shall have reported the
amount of such outstanding obligations to the Administrative Agent as of the
last day of the previous fiscal quarter on or prior to the date that is 15 days
following the end of such fiscal quarter (or (x) prior to the date that is 15
days following the end of the first fiscal quarter following the Closing Date,
within 15 days of the Closing Date such Lender or Affiliate shall have reported
the amount of such outstanding obligations as of the Closing Date, and (y)
within 10 days of any request therefor by the Administrative Agent, such Lender
or Affiliate shall have reported the amount of such outstanding obligations as
of any other date reasonably requested by the Administrative Agent).

 

“Reported Secured Swap Obligations” means Secured Swap Obligations of any Loan
Party owing to one or more Lenders or their respective Affiliates (other than
Designated Secured Swap Obligations); provided that, as of any date of
determination, such obligations shall constitute Reported Secured Swap
Obligations solely to the extent that as of any date of

 

--------------------------------------------------------------------------------


 

62

 

determination, such Lender party thereto or its Affiliate (other than JPMCB)
shall have reported the amount of such outstanding Swap Obligations to the
Administrative Agent as of the last day of the previous fiscal quarter on or
prior to the date that is 15 days following the end of such fiscal quarter (or
(x) prior to the date that is 15 days following the end of the first fiscal
quarter following the Closing Date, within 30 days of the Closing Date such
Lender or Affiliate shall have reported the amount of such outstanding
obligations as of the Closing Date and (y) within 10 days of any request
therefor by the Administrative Agent, such Lender or Affiliate shall have
reported the amount of such outstanding Swap Obligations as of any other date
reasonably requested by the Administrative Agent).

 

“Required Facility B Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments with respect to Facility B representing more than 50% of
the sum of the total Credit Exposure and unused Commitments with respect to
Facility B at such time.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
(or certificate of amalgamation, as applicable) and by laws or other
organizational, constating or governing documents of such Person (including,
without limitation, any memorandum and any articles), and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, individually and collectively, and without duplication,
Customer Credit Liability Reserves, Rent Reserves, unpaid taxes and other
government reserves, reserves for accrued and unpaid interest on the Secured
Obligations, Dilution Reserves and any other reserves which the Administrative
Agent deems necessary, in its Permitted Discretion, to maintain (including,
without limitation, Banking Services Reserves, reserves for consignee’s,
warehousemen’s and bailee’s charges (unless a Collateral Access Agreement shall
be in effect with respect to the subject property), reserves for Swap
Obligations, reserves for Acceptance Obligations, reserves for shipping and
transportation costs, reserves for excise taxes, reserves for processor fees,
reserves for contingent liabilities of any Loan Party, reserves for taxes and
Prior Claims, reserves for Accounts which the Administrative Agent determines
may not be paid by reason of the Account Debtor’s inability to pay, reserves
with respect to Inventory based on such credit and collateral considerations as
the Administrative Agent deems appropriate, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, reserves for fees of
collecting banks, reserves for the prescribed part of the net property of a UK
Loan Party that would be made available for the satisfaction of its unsecured
liabilities pursuant to §176A of the Insolvency Act 1986, reserves with respect
to liabilities of a UK Loan Party which constitute preferential debts pursuant
to §386 of the Insolvency Act 1986 (and other governmental charges and Prior
Claims) with respect to the Collateral liabilities of any Loan Party reserves
for extended or extendable retention of title over Accounts and reserves for
mandatory pension contributions (whether mandatory by law, by agreement or
otherwise); provided that the contributing factors to the imposition or increase
of

 

--------------------------------------------------------------------------------


 

63

 

any Reserve shall not duplicate (i) the exclusionary criteria set forth in the
definitions of “Eligible Accounts”, “Eligible Inventory”, “Eligible Credit Card
Account Receivable” and Eligible LC Inventory”, as applicable (and vice versa)
or (ii) any reserves deducted in computing book value or Net Orderly Liquidation
Value and (z) the amount of any such Reserve so established shall have a
reasonable relationship to such contributing factors.

 

“Restricted Payment” means:

 

(a)                               any declaration or payment of any dividend or
any making of any other payment or distribution on or in respect of the
Company’s or any Restricted Subsidiary’s Equity Interests (including any such
payment in connection with any merger or consolidation involving such Person);
and

 

(b)                              any purchase, redemption, defeasance or other
acquisition or retirement for value (including, without limitation, in
connection with any merger or consolidation involving the Company) of any Equity
Interests of the Company.

 

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary.”

 

“Retail Inventory” means Inventory located at, or in transit to, any retail
store.

 

“Returns” has the meaning assigned to such term in Section 3.14.

 

“Revolving Exposure” means the sum of the Facility A Revolving Exposure plus the
Facility B Revolving Exposure.

 

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Royalty Account” means an Account of a Loan Party evidencing royalty payments
owed to such Loan Party in connection with the licensing of such Loan Party’s
trademarks.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to such Person in
contemplation of such leasing.

 

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S.

 

--------------------------------------------------------------------------------


 

64

 

Department of the Treasury or the U.S. Department of State or by the United
Nations Security Council, the European Union or any EU member state or any
Person that is a “politically exposed foreign person” or “terrorist group” or
similar person whose property or interests in property are blocked or subject to
blocking pursuant to, or as described in, any applicable Canadian Requirements
of Law, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or pursuant to applicable Canadian Requirements of Law.

 

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

 

“Schedule I Reference Banks” means Royal Bank of Canada and Bank of Montreal or
any bank named on Schedule I to the Bank Act (Canada) as otherwise agreed by the
Administrative Agent and the Borrower Representative.

 

“Schedule II/III Reference Banks” means JPMorgan Chase Bank, N.A., Toronto
Branch, or any two other banks named on Schedule II or Schedule III to the Bank
Act (Canada) as otherwise agreed by the Administrative Agent and the Borrower
Representative.

 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“SEC” means the U.S. Securities and Exchange Commission, and any successor
agency thereto.

 

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations, Acceptance Obligations, Secured Swap Obligations, Non-Loan Party
Banking Services Obligations and Non-Loan Party Secured Swap Obligations.

 

“Secured Parties” has the meaning assigned to the term “Secured Parties” in the
US Security Agreement or in any other Security Agreement.

 

“Secured Swap Obligations” means Swap Obligations of any Loan Party owing to one
or more Lenders or their respective Affiliates; provided that at or prior to the
time that any transaction relating to such Swap Obligation is executed (or, if
later, the Closing Date) the Borrower Representative (other than for
transactions with JPMCB and its Affiliates) and the Lender party thereto or its
Affiliate (other than JPMCB) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Swap Obligation entitled to the benefits of the Security
Documents.

 

“Security Agreement” means, individually and collectively, any US Security
Agreement, any Canadian Security Agreement and/or any UK Security Agreement.

 

--------------------------------------------------------------------------------


 

65

 

“Security Document” means, individually and collectively, each Security
Agreement, each Mortgage, each IP Security Agreement and each other document
granting a Lien upon any of the Collateral as security for payment of the
Secured Obligations.

 

“Settlement” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Request Date” has the meaning assigned to such term in
Section 2.05(d).

 

“Solvent” means, with respect to any Person, at any date, that (a) the fair
value of the assets of such Person, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Person will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is conducted on such date and is proposed to be
conducted following such date.  The amount of any contingent liability at any
time shall be computed as the amount that at such time would reasonably be
expected to become an actual and matured liability.

 

“Specified Defaulting Lender” means any Lender that is a Defaulting Lender
pursuant to clauses (a), (b), (d) or (e) of the definition thereof set forth
herein.

 

“Specified Loan Documents” means the Canadian Security Agreement, the US
Security Agreement and each other agreement set forth on Schedule 1.01(b).

 

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., Local Time, two
Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as my be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11.00 a.m. Local Time,
on the Applicable Quotation Date for the purchase of the relevant currency for
delivery two Business Days later.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of

 

--------------------------------------------------------------------------------


 

66

 

or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling” and “£” refers to the lawful currency of the United Kingdom.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of such documentation, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

“Store” means any retail or outlet store (which includes any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by the Company or any Restricted Subsidiary.

 

“Subordinated Indebtedness” means (a) with respect to the Company, any
Indebtedness of the Company that is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor that is by its terms subordinated in right of payment to the
Guarantee of such Guarantor provided under the Guaranty. For the avoidance of
doubt, Indebtedness shall not be deemed to be “subordinated in right of payment”
or “contractually subordinated” or “subordinated by its terms” to other
Indebtedness (i) due to such Indebtedness being secured by a Lien of lower
priority than that securing such other Indebtedness, (ii) due to such
Indebtedness being unsecured and such other Indebtedness being secured by a Lien
or (iii) due to such Indebtedness being “structurally” subordinated to such
other Indebtedness.

 

“subsidiary” means (i) with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, Controlled or held
by such Person and (ii) any subsidiary within the meaning of §1159 of the UK
Companies Act 2006 and any subsidiary undertaking within the meaning of §1162 of
the UK Companies Act 2006.

 

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

 

“Successor Company” has the meaning assigned to such term in Section 6.03(a)(i).

 

“Successor Person” has the meaning assigned to such term in
Section 6.03(b)(i)(A).

 

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 662/3% of the sum of the total Credit
Exposure and unused Commitments at such time.

 

--------------------------------------------------------------------------------


 

67

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means, individually and collectively, the US Swingline
Lender, the Canadian Swingline Lender and the European Swingline Lender, as the
context may require.

 

“Swingline Loan” means, individually and collectively, each Facility A Swingline
Loan, each Facility B US Swingline Loan, each Canadian Swingline Loan and each
UK Swingline Loan, as the context may require.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as Syndication
Agent.

 

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Term Loan Credit Agreement” means that certain Credit Agreement, dated as of
April 10, 2014, among the Company, the lenders party thereto, and Bank of
America, N.A., as administrative agent and collateral agent.

 

--------------------------------------------------------------------------------


 

68

 

“Term Loan Documents” means the Term Loan Credit Agreement and all other
instruments, agreements and other documents delivered thereunder or providing
for any Guarantee or other right in respect thereof.

 

“Term Loan Obligations” means the “Term Loan Obligations” under and as defined
in the Term Loan Credit Agreement.

 

“Term Loans” means the term loans incurred pursuant to the Term Loan Credit
Agreement.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Termination Date” means the first date on which all of the following shall have
occurred: (a) the Commitments have expired or been terminated, (b) the principal
of and interest on each Loan and all fees, expenses and other amounts payable
hereunder and under the other Loan Documents shall have been paid in full in
cash (other than in respect of contingent indemnification obligations for which
no claim has been asserted), (c) all Letters of Credit shall have expired or
terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and(d) all LC Disbursements shall have been reimbursed.

 

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

 

“Trademark” has the meaning set forth in the US Security Agreement.

 

“tranche”  has the meaning assigned to such term in Section 2.24(a).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing by the Borrowers
of Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder and the guarantees and grants of
security interests provided herein and therein.

 

“Treaty” has the meaning assigned to such term in the definition of “Treaty
State.”

 

“Treaty Lender” means a Lender or Issuing Bank which is beneficially entitled to
interest payable to it in respect of any Loan or otherwise under any Loan
Document and:

 

(a)                               is treated as a resident of a Treaty State for
the purposes of the Treaty; and

 

(b)                              does not carry on a business in the United
Kingdom through a permanent establishment to which its participation in the
Loan, Letter of Credit or other Commitment is attributable.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

--------------------------------------------------------------------------------


 

69

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Prime Rate or the Overnight LIBO Rate, or whether such Loan is a BA
Drawing.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Secured Parties’ security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
that the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.

 

“UK” or “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.

 

“UK Availability” means (a) the lesser of (x) the UK Sublimit and (y) the sum of
(i) the UK Borrowing Base plus (ii) solely to the extent the total Revolving
Exposure relating to the UK Borrower exceeds the UK Borrowing Base, the US
Availability (calculated without giving effect to any UK US Borrowing Base
Utilization), minus (b) the total Revolving Exposure relating to the UK
Borrower.

 

“UK Borrower” means Kate Spade UK Limited.

 

“UK Borrowing Base” means, at any time, with respect to the UK Loan Parties, the
sum of:

 

(a)                               100% of the aggregate cash balances
denominated in dollars, Canadian Dollars, Euros, Sterling or Yen in depositary
accounts of the UK Loan Parties constituting investment accounts that are held
at JPMorgan Chase Bank, N.A. or any Affiliate thereof approved by the
Administrative Agent and subject to an Account Control Agreement and upon which
the European Collateral Agent has a first priority perfected Lien for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks,
subject only to Liens permitted pursuant to Section 6.02(u)(i) or (ii), plus

 

(b)                              the product of (i) 85% multiplied by (ii) the
UK Loan Parties’ Eligible Accounts at such time, minus the Dilution Reserve
related to the UK Loan Parties, plus

 

(c)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent Inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the UK Loan Parties’ Eligible Retail Inventory (other than
Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(d)                             the product of (i) either (A) 90% multiplied by
the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value

 

--------------------------------------------------------------------------------


 

70

 

percentage in respect of Wholesale Inventory identified in the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by (ii) the
UK Loan Parties’ Eligible Wholesale Inventory (other than Eligible LC
Inventory), valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, plus

 

(e)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent Inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the UK Loan Parties’ Eligible Retail LC Inventory, valued at
the lower of cost (determined on a first-in-first-out basis) or market value, at
such time, plus

 

(f)                                the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent Inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the UK Loan Parties’ Eligible Wholesale LC Inventory,
valued at the lower of cost (determined on a first-in-first-out basis) or market
value, at such time, minus

 

(g)                              without duplication, applicable Reserves
established by the Administrative Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves
(subject to Section 9.02(b)) used in computing the Aggregate Borrowing Base and
the UK Borrowing Base, with any such changes to be effective three Business Days
after delivery of notice thereof to the Borrower Representative and the
Lenders.  The UK Borrowing Base at any time shall be determined by reference to
the most recent UK Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.01(i) of this Agreement; provided that if any cash
referred to in clause (a) above is applied to pay, repay, purchase, repurchase,
redeem, retire or acquire any Indebtedness pursuant to Section 6.07(b), the UK
Borrowing Base shall be automatically reduced by such amount and the Company
shall deliver written notice to the Administrative Agent of such payment
substantially simultaneously therewith.

 

In connection with the consummation of any acquisition of a business in a
similar line of business as the Company or its Subsidiaries, the Company may
submit a calculation of the UK Borrowing Base on a pro forma basis with
adjustments to reflect the acquisition of such business and the inclusion of the
Eligible Accounts, Eligible Inventory and other eligible assets so acquired in
the UK Borrowing Base.  Upon consummation of such acquisition and delivery of
such pro forma calculation of the UK Borrowing Base, the UK Borrowing Base shall
be increased accordingly; provided that, to the extent that the Aggregate
Borrowing Base would increase by more than $30,000,000 in the aggregate for all
assets acquired in such acquisition (pursuant to this paragraph, the last
paragraph of the definition of “Canadian Borrowing Base” and/or the last
paragraph of the definition of “US Borrowing Base”), any increase in excess of
$30,000,000 shall not be given effect until the Administrative Agent shall have
completed its review of such acquired assets, including receipt of new (or, if
agreed to by the Administrative Agent, recently completed) field examinations
and inventory appraisals as the Administrative Agent shall require in its
Permitted Discretion with respect to any such acquired assets.

 

--------------------------------------------------------------------------------


 

71

 

“UK Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-4.

 

“UK Group Member” means any Subsidiary of the Company (including the UK
Borrower) organized under the laws of England and Wales.

 

“UK Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
hereunder for the purpose of providing credit support for the UK Borrower.

 

“UK Loans” means, individually and collectively, the UK Revolving Loans, the UK
Swingline Loans, the UK Protective Advances and the UK Overadvances.

 

“UK Loan Party” means any Loan Party (including the UK Borrower) organized under
the laws of England and Wales.

 

“UK Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“UK Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

 

“UK Revolving Loan” means a Revolving Loan made to the UK Borrower.

 

“UK Security Agreements” means the Kate Spade Debenture, the UK Shares Charges
and any Security Document governed by English Law.

 

“UK Shares Charge” means any charge over shares governed by English law and
entered into by any Loan Party in favor of the appropriate Collateral Agent in
respect of all or any part of the Obligations as the same may be amended,
restated or otherwise modified from time to time.

 

“UK Sublimit” means $30,000,000, as such sublimit may be reduced or terminated
in accordance with Section 2.09.

 

“UK Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iii).

 

“UK US Borrowing Base Utilization” means the excess of (i) the total Revolving
Exposure relating to the UK Borrower minus (ii) the UK Borrowing Base.

 

“United States” and “US” means the United States of America.

 

“Unrestricted Subsidiary” means (i) any Subsidiary of the Company that at the
time of determination is an Unrestricted Subsidiary, as designated in the manner
provided below, and (ii) any Subsidiary of an Unrestricted Subsidiary.  The
Company may designate any Subsidiary of the Company (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary but excluding, for
the avoidance of doubt, any Borrower) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Company or
any Restricted Subsidiary of the Borrower (other than any Subsidiary of the
Subsidiary to be so designated);

 

--------------------------------------------------------------------------------


 

72

 

provided that (i) any Unrestricted Subsidiary must be an entity of which shares
of the Capital Stock or other Equity Interests (including partnership interests)
entitled to cast at least a majority of the votes that may be cast by all shares
of Capital Stock or Equity Interests having ordinary voting power for the
election of directors or other governing body are owned, directly or indirectly,
by the Company, (ii) such designation complies with the covenant described in
Section 6.04, (iii) each of (a) the Subsidiary to be so designated and (b) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Company or any Restricted Subsidiary,
(iv) no Default or Event of Default shall have occurred and be continuing and
(v) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Term Loan Documents, any
Additional Pari Passu Term Loan Obligations Documentation or any junior
financing, as applicable. The Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Company shall be in compliance with a minimum Fixed
Charge Coverage Ratio for the Test Period then in effect of 1.00 to 1.00, on a
pro forma basis taking into account such designation.  Any such designation by
the Company shall be evidenced to the Administrative Agent by promptly filing
with the Administrative Agent a copy of any applicable Board Resolution giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing provisions.

 

“US Availability” means an amount equal to (i) the US Borrowing Base minus
(ii) the total Revolving Exposure relating to the Company minus (iii) the
Canadian US Borrowing Base Utilization minus (iv) the UK US Borrowing Base
Utilization; but in no event greater than the total Commitments minus the total
Revolving Exposure.

 

“US Borrowing Base” means, at any time, with respect to the US Loan Parties, the
sum of:

 

(a)                               100% of the aggregate cash balances
denominated in dollars, Canadian Dollars, Euros, Sterling or Yen in depositary
accounts of the US Loan Parties constituting investment accounts that are held
at JPMorgan Chase Bank, N.A. or any Affiliate thereof approved by the
Administrative Agent and subject to an Account Control Agreement and upon which
the US Collateral Agent has a first priority perfected Lien for the benefit of
the Agents, the Lenders and the Issuing Banks, subject only to Liens permitted
pursuant to Section 6.02(u)(i) or (ii), plus

 

(b)                              the sum of (i) the product of (A) 85%
multiplied by (B) the US Loan Parties’ Eligible Accounts at such time, minus the
Dilution Reserve related to the US Loan Parties and (ii) the product of (A) 90%
multiplied by (B) the US Loan Parties’ Eligible Credit Card Account Receivables
at such time, plus

 

(c)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the US Loan Parties’ Eligible

 

--------------------------------------------------------------------------------


 

73

 

Retail Inventory (other than Eligible LC Inventory), valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus

 

(d)                             the product of (i) either (A) 90% multiplied by
the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the US Loan Parties’ Eligible Wholesale Inventory
(other than Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(e)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the US Loan Parties’ Eligible Retail LC Inventory, valued at
the lower of cost (determined on a first-in-first-out basis) or market value, at
such time, plus

 

(f)                                the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the US Loan Parties’ Eligible Wholesale LC Inventory,
valued at the lower of cost (determined on a first-in-first-out basis) or market
value, at such time, minus

 

(g)                              without duplication, applicable Reserves
established by the Administrative Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves
(subject to Section 9.02(b)) used in computing the Aggregate Borrowing Base and
the US Borrowing Base, with any such changes to be effective three Business Days
after delivery of notice thereof to the Borrower Representative and the
Lenders.  The US Borrowing Base at any time shall be determined by reference to
the most recent US Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.01(i); provided that if any cash referred to in
clause (a)(i) above is applied to pay, repay, purchase, repurchase, redeem,
retire or acquire any Indebtedness pursuant to Section 6.07(b), the US Borrowing
Base shall be automatically reduced by the Dollar Equivalent of such amount and
the Borrower shall deliver written notice to the Administrative Agent of such
payment substantially simultaneously therewith.

 

In connection with the consummation of any acquisition of a business in a
similar line of business as the Company or its Subsidiaries, the Company may
submit a calculation of the US Borrowing Base on a pro forma basis with
adjustments to reflect the acquisition of such business and the inclusion of the
Eligible Accounts, Eligible Inventory and other eligible assets so acquired in
the US Borrowing Base.  Upon consummation of such acquisition and delivery of
such pro forma calculation of the US Borrowing Base, the US Borrowing Base shall
be increased accordingly; provided that, to the extent that the Aggregate
Borrowing Base would increase by more than $30,000,000 in the aggregate for all
assets acquired in such acquisition (pursuant to this paragraph, the last
paragraph of the definition of “Canadian Borrowing Base” and/or the last

 

--------------------------------------------------------------------------------


 

74

 

paragraph of the definition of “UK Borrowing Base”), any increase in excess of
$30,000,000 shall not be given effect until the Administrative Agent shall have
completed its review of such acquired assets, including receipt of new (or, if
agreed to by the Administrative Agent, recently completed) field examinations
and inventory appraisals as the Administrative Agent shall require in its
Permitted Discretion with respect to any such acquired assets.

 

“US Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-2.

 

“US Collateral” means the “Collateral” as defined in the US Security Agreement.

 

“US Collateral Agent” means JPMCB, in its capacity as collateral agent and
security trustee for itself, the Administrative Agent, the Issuing Banks and the
Lenders, and its successors in such capacity.

 

“US Company Plan” means any Plan sponsored or maintained by any Loan Party or
any Subsidiary of a Loan Party or to which any Loan Party or any Subsidiary of a
Loan Party contributes or is required to contribute.

 

“US Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued in
dollars for the purpose of providing credit support for the Company.

 

“US Loan Party” means, individually and collectively, any Loan Party (including
the Company) organized under the laws of the United States.

 

“US Pledged Note” means any “Pledged Note”, as defined in the US Security
Agreement.

 

“US Pledged Stock” means any “Pledged Stock”, as defined in the US Security
Agreement

 

“US Protective Advance” means a Protective Advance made to or for the account of
the Company.

 

“US Revolving Loan” means a Revolving Loan made to the Company.

 

“US Security Agreement” means that certain US Pledge and Security Agreement,
dated as of May 16, 2014, between the US Loan Parties party thereto and the US
Collateral Agent (for the benefit of the Agents, the Lenders and the Issuing
Banks) and any other pledge or security agreement entered into, after the date
of this Agreement, by any US Loan Party (as required by this Agreement or any
other Loan Document for the purpose of creating a Lien on the property of any
Loan Party organized in the US), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

 

“US Swingline Lender” means JPMCB, in its capacity as lender of Facility A
Swingline Loans hereunder, and its successors and assigns in such capacity.

 

--------------------------------------------------------------------------------


 

75

 

“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.17(f)(iii).

 

“VAT” means any tax imposed by or in compliance with EC Directive 2006/112/EC on
the Common System of value added tax and any national legislation implementing
that directive, together with any legislation supplemental thereto, and any
other tax of a similar nature (whether imposed in a member state of the European
Union or elsewhere) and all penalties, cost and interest related thereto.

 

“Vendor Rebates” means, with respect to any Loan Party, credits earned from
vendors for volume purchases that reduce net inventory costs for such Loan
Party.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing

 

(a)                               the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by

 

(b)                              the sum of all such payments.

 

“Wholesale Inventory” means Inventory located at, or in transit to, any
warehouse.

 

“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person, 100% of the outstanding Capital Stock or other ownership
interests of which (other than directors’ qualifying shares) shall at the time
be owned by such Person or by one or more Wholly Owned Restricted Subsidiaries
of such Person.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in Section 4203 and 4205, respectively, of ERISA.

 

“Withholding Agent” has the meaning assigned to such term in Section 2.17(a).

 

“Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date over current liabilities of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

76

 

“Yen” and “¥” refer to the lawful currency of Japan.

 

SECTION 1.02                   Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Facility,
(e.g., a “Facility A Loan”), Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”), by Facility and Class (e.g., a “Facility A Revolving
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Borrowing of Revolving
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Borrowing of Revolving Loans”).

 

SECTION 1.03                   Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04                   Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (x) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (ii) if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision

 

--------------------------------------------------------------------------------


 

77

 

shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. In the event that
historical accounting practices, systems or reserves relating to the components
of the Aggregate Borrowing Base or the Borrowing Base of any Borrower are
modified in a manner that is adverse to the Lenders in any material respect, the
Borrowers will agree to maintain such additional reserves (for purposes of
computing the Aggregate Borrowing Base and the Borrowing Base of each Borrower)
in respect to the components of the Aggregate Borrowing Base and the Borrowing
Base of each Borrower and make such other adjustments (which may include
maintaining additional reserves, modifying the advance rates or modifying the
eligibility criteria for the components of the Aggregate Borrowing Base and the
Borrowing Base of each Borrower).

 

SECTION 1.05                   Currency Translations.  (a)  For purposes of this
Agreement and the other Loan Documents, where the permissibility of a
transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in dollars,
such amounts shall be deemed to refer to dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance, replace or renew other Indebtedness, and such refinancing
or renewal would cause the applicable dollar denominated limitation to be
exceeded if calculated at the Spot Selling Rate, such dollar denominated
restriction shall be deemed not to have been exceeded so long as (i) such
refinancing, replacement or renewal Indebtedness is denominated in the same
currency as such Indebtedness being refinanced, replaced or renewed and (ii) the
principal amount of such refinancing or renewal Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced or renewed except as
permitted under Section 6.01).  For purposes of determining the Fixed Charge
Coverage Ratio and the Consolidated Total Secured Debt Ratio, amounts
denominated in a currency other than Dollars will be converted to Dollars at the
currency exchange rates used in preparing the Company’s financial statements
corresponding to the applicable measurement period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Swap
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

 

(b)                              For purposes of all calculations and
determinations under this Agreement, any amount in any currency other than
dollars shall be deemed to refer to dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate, and all
certificates delivered under this Agreement, shall express such calculations or
determinations in dollars or Dollar Equivalents.

 

(c)                               The Administrative Agent shall determine the
Dollar Equivalent of (x) the Credit Exposure based on the Spot Selling Rate (i)
as of the end of each fiscal quarter of the Company, (ii) on or about the date
of the related notice requesting any extension of credit hereunder and (iii) on
any other date, in its reasonable discretion, (y) any other amount to be
converted into Dollars in accordance with the provisions hereof at the time of
such conversion

 

--------------------------------------------------------------------------------


 

78

 

and (z) any amounts to be included in the US Borrowing Base on any date, in its
reasonable discretion.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01                   Commitments.  Subject to the terms and conditions
set forth herein, (a) each Facility A Lender agrees to make Revolving Loans (the
“Facility A Revolving Loans”) from time to time during the Availability Period
to the Company in dollars and (b) each Facility B Lender agrees to make
Revolving Loans (including, with respect to the Canadian Borrower, by way of BA
Drawings in accordance with Section 2.21) (the “Facility B Revolving Loans”)
from time to time during the Availability Period to (x) the Company in dollars,
Canadian Dollars, Euros, Sterling and Yen, (y) the Canadian Borrower in dollars
and Canadian Dollars and (z) the UK Borrower in dollars, Euros and Sterling, if,
in each case after giving effect thereto:

 

(i)                                  the Facility A Credit Exposure or Facility
B Credit Exposure of any Lender would not exceed such Lender’s Facility A
Commitment or Facility B Commitment, as the case may be;

 

(ii)                              the total Facility A Credit Exposure would not
exceed the aggregate amount of the Facility A Commitments;

 

(iii)                          the total Facility B Credit Exposure would not
exceed the aggregate amount of the Facility B Commitments;

 

(iv)                          Canadian Availability shall not be less than zero;

 

(v)                              US Availability shall not be less than zero;

 

(vi)                          UK Availability shall not be less than zero;

 

(vii)                      the total Facility B Revolving Exposure relating to
the Canadian Borrower would not exceed the Canadian Sublimit;

 

(viii)                  the total Facility B Revolving Exposure relating to the
UK Borrower would not exceed the UK Sublimit; and

 

(ix)                          the total Revolving Exposure relating to the
Company denominated in Canadian Dollars, Euros, Sterling and Yen shall not
exceed the Dollar Equivalent of $35,000,000.

 

subject, in the case of each of clauses (iv), (v) and (vi) above, to the
Administrative Agent’s, European Administrative Agent’s or Canadian
Administrative Agent’s authority, as applicable, in their sole discretion, to
make Protective Advances pursuant to the terms of Section 2.04 and Overadvances
pursuant to the terms of Section 2.05 (the limitations in the foregoing clauses
(i) through (ix), the “Revolving Exposure Limitations”).  Within the foregoing
limits and subject to the terms and conditions set

 

--------------------------------------------------------------------------------


 

79

 

forth herein, each Borrower may borrow, prepay and reborrow its Revolving
Loans.  For the avoidance of doubt, so long as the Revolving Exposure
Limitations shall have been met, subject to the terms and conditions set forth
herein, the entire amount of the Commitments under each of Facility A and
Facility B shall be available to the Company in dollars.

 

SECTION 2.02                   Loans and Borrowings.  (a)  Each Loan (other than
a Swingline Loan) shall be made as part of a Borrowing consisting of Loans of
the same Facility, Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Facility and Class.  Each
Protective Advance, Swingline Loan and Overadvance shall be made in accordance
with the procedures set forth in Sections 2.04, Section 2.05(a) and Section
2.05(b), respectively.

 

(b)                              Subject to Section 2.14 and Section 2.21, (i)
each Borrowing of Facility A Revolving Loans shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Company may request in accordance herewith,
(ii) each Facility B Borrowing of US Revolving Loans shall be comprised entirely
of Eurocurrency Loans, (iii) each Borrowing of Canadian Revolving Loans
denominated in Canadian Dollars shall be comprised entirely of Canadian Prime
Rate Loans or, pursuant to Section 2.21, BA Drawings, (iv) each Borrowing of
Canadian Revolving Loans in dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Canadian Borrower may request in accordance herewith
and (v) each Borrowing of UK Revolving Loans shall be comprised entirely of
Eurocurrency Loans.  Each Facility A Swingline Loan and each Canadian Swingline
Loan denominated in dollars shall be an ABR Loan, each Canadian Swingline Loan
denominated in Canadian Dollars shall be a Canadian Prime Rate Loan, and each
Facility B Swingline Loan other than a Canadian Swingline Loan shall be an
Overnight LIBO Loan.  Each Lender may make any Eurocurrency Loan to any Borrower
by causing, at its option, any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Lenders to make Loans in accordance with the terms
hereof or Borrowers to repay any such Loan in accordance with the terms of this
Agreement.

 

(c)                               At the commencement of each Interest Period
for any Eurocurrency Borrowing of Revolving Loans, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or in the case of
any currency other than dollars, an approximate equivalent thereof as determined
by the Administrative Agent, European Administrative Agent or Canadian
Administrative Agent, as applicable) and not less than $5,000,000 (or in the
case of any currency other than dollars, an approximate equivalent thereof as
determined by the Administrative Agent, European Administrative Agent or
Canadian Administrative Agent, as applicable).  ABR Borrowings of Revolving
Loans and Canadian Prime Rate Borrowings of Revolving Loans may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of (i)
eight Eurocurrency Borrowings outstanding under Facility A, (ii) three
Eurocurrency Borrowings of the Canadian Borrower, (iii) three Eurocurrency
Borrowings of the UK Borrower or (iv) six Eurocurrency Borrowings of the Company
that are Facility B Borrowings.

 

(d)                             At the commencement of each Contract Period for
any BA Drawing of Revolving Loans, such Borrowing shall be in an aggregate face
amount that is an integral

 

--------------------------------------------------------------------------------


 

80

 

multiple of C$1,000,000 and not less than C$5,000,000; provided that there shall
not at any time be more than a total of five BA Drawings outstanding.

 

(e)                               Notwithstanding any other provision of this
Agreement, neither the Borrower Representative nor any Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

(f)                                Each Facility A Loan shall be made in
dollars, each Facility B Loan to the Company shall be made in dollars, Euros,
Canadian Dollars, Sterling or Yen, each Facility B Loan to the Canadian Borrower
shall be made in dollars or Canadian Dollars and each Facility B Loan to the UK
Borrower shall be made in dollars, Euros or Sterling.

 

SECTION 2.03                   Requests for Borrowing of Revolving Loans. 
Subject to Section 2.21, to request a Borrowing of Revolving Loans, the Borrower
Representative (or the applicable Borrower) shall notify (i) the Administrative
Agent, in the case of a requested Borrowing of Facility A Revolving Loans, (ii)
the European Administrative Agent, in the case of any request for Facility B
Revolving Loans other than Canadian Revolving Loans and (iii) the Canadian
Administrative Agent, in the case of any request for Canadian Revolving Loans,
in each case either in writing with, in the case of clauses (ii) and (iii)
above, a copy to the Administrative Agent (delivered, in the case of any notice
to the European Administrative Agent, by facsimile or, in the case of any notice
to the Administrative Agent or the Canadian Administrative Agent, by hand
delivery, facsimile or .pdf transmission) in a form approved by the
Administrative Agent, the European Administrative Agent and/or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the applicable Borrower) or by telephone as follows:

 

(a)                               in the case of an ABR Borrowing by the
Company, not later than 12:00 p.m., Local Time (or in case of any such
Borrowing, the proceeds of which are to be applied to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e), not later than 9:00
a.m., Local Time) on the date of the proposed Borrowing,

 

(b)                              in the case of a Eurocurrency Borrowing, not
later than 11:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing,

 

(c)                               in the case of a BA Drawing, 12:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing, and

 

(d)                             in the case of a Canadian Prime Rate Borrowing
or an ABR Borrowing by the Canadian Borrower, not later than 12:00 p.m., Local
Time two Business Days before the date of the proposed Borrowing;

 

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by facsimile (in the case of any request delivered to the European
Administrative Agent) or by hand delivery, facsimile or .pdf transmission (in
the case of any request delivered to the Administrative Agent or the Canadian
Administrative Agent), with a copy (in the case of any request delivered to the
European Administrative Agent or Canadian Administrative Agent) delivered to the
Administrative Agent, of a written Borrowing Request in a form approved by the

 

--------------------------------------------------------------------------------


 

81

 

Administrative Agent, the European Administrative Agent and/or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the Borrower making such request).  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:

 

(i)                                  the name of the applicable Borrower;

 

(ii)                              the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing;

 

(iii)                          the Facility under which such Borrowing shall be
made;

 

(iv)                          the date of such Borrowing, which shall be a
Business Day;

 

(v)                              in the case of a Borrowing requested on behalf
of a Facility B Borrower, the currency of the requested Borrowing;

 

(vi)                          whether such Borrowing is to be an ABR Borrowing,
a Canadian Prime Rate Borrowing, a BA Drawing or a Eurocurrency Borrowing; and

 

(vii)                      in the case of a Eurocurrency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period” and in the case of a BA Drawing,
the initial Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period”.

 

If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of Facility A Revolving Loans or Canadian Revolving Loans
requested in dollars shall be an ABR Borrowing, (B) a Borrowing of Canadian
Revolving Loans requested in Canadian Dollars shall be a Canadian Prime Rate
Borrowing and (C) a Borrowing of Facility B Revolving Loans other than Canadian
Revolving Loans shall be a Eurocurrency Borrowing with an Interest Period of one
month.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing of Revolving Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04                   Protective Advances.  (a)  Subject to the
limitations set forth below, the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as applicable, is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s, the European Administrative Agent’s or the Canadian
Administrative Agent’s, as the case may be, sole discretion (but, in each case,
shall have absolutely no obligation to), to make (i) in the case of the
Administrative Agent, Loans to the Company in dollars on behalf of the Facility
A Lenders (each such Loan, a “Facility A Protective Advance”), (ii) in the case
of the European Administrative Agent, (x) Loans to the Company in dollars,
Euros, Sterling, Yen or Canadian Dollars on behalf of the Facility B Lenders
(each such Loan, a “Facility B US Protective Advance”) and (y) Loans to the UK
Borrower in dollars, Euros or

 

--------------------------------------------------------------------------------


 

82

 

Sterling on behalf of the Facility B Lenders (each such Loan, a “UK Protective
Advance”) and/or (iii) in the case of the Canadian Administrative Agent, Loans
to the Canadian Borrower in Canadian Dollars or dollars on behalf of the
Facility B Lenders (each such Loan, a “Canadian Protective Advance”), which the
Administrative Agent, European Administrative Agent or Canadian Administrative
Agent, as applicable, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by the applicable Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that no Protective Advance may remain outstanding for more than 45 days;
provided further that the aggregate amount of (A) Facility A Protective Advances
outstanding at any time shall not (x) when added to the sum of the total
Facility A Revolving Exposure and the Facility A Overadvances, exceed the
aggregate amount of the Facility A Commitments or (y) together with the sum of
the aggregate amount of Facility A Overadvances, Facility B US Protective
Advances and Facility B US Overadvances outstanding at any time, exceed 5% of
the US Borrowing Base at such time, (B) Canadian Protective Advances outstanding
at any time shall not (x) when added to the sum of the total Facility B
Revolving Exposure relating to the Canadian Borrower and Canadian Overadvances,
exceed the Canadian Sublimit, (y) when added to the sum of the total Facility B
Revolving Exposure, the UK Protective Advances, the Facility B US Protective
Advances and the Facility B Overadvances, exceed the aggregate amount of the
Facility B Commitments or (z) together with the aggregate amount of Canadian
Overadvances outstanding at any time, exceed 5% of the Canadian Borrowing Base
at such time, (C) UK Protective Advances outstanding at any time shall not (x)
when added to the sum of the total Facility B Revolving Exposure relating to the
UK Borrower and the UK Overadvances, exceed the UK Sublimit, (y) when added to
the sum of the total Facility B Revolving Exposure, the Canadian Protective
Advances, the Facility B US Protective Advances and the Facility B Overadvances,
exceed the aggregate amount of the Facility B Commitments or (z) together with
the aggregate amount of UK Overadvances outstanding at any time, exceed 5% of
the UK Borrowing Base at such time, and (D) Facility B US Protective Advances
outstanding at any time shall not (x) when added to the sum of the total
Facility B Revolving Exposure, the Canadian Protective Advances, the UK
Protective Advances and the Facility B Overadvances, exceed the aggregate amount
of the Facility B Commitments or (y) together with the sum of the aggregate
amount of Facility B US Overadvances, Facility A Protective Advances and
Facility A Overadvances outstanding at any time, exceed 5% of the US Borrowing
Base at such time; provided that the aggregate amount of all Protective Advances
outstanding at any time together with the aggregate amount of Overadvances
outstanding at such time shall not exceed 5% of the Aggregate Borrowing Base at
such time.  Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied.  The Protective Advances shall be
secured by the Liens in favor of each applicable Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
in and to the Collateral and shall constitute Obligations hereunder.  All
Facility A Protective Advances and Canadian Protective Advances denominated in
dollars shall be ABR Borrowings, all Canadian Protective Advances denominated in
Canadian Dollars shall be Canadian Prime Rate Borrowings and all Facility B
Protective Advances denominated in dollars, Euros, Sterling or Yen and all US

 

--------------------------------------------------------------------------------


 

83

 

Protective Advances denominated in Canadian Dollars shall be Overnight LIBO
Borrowings.  The Administrative Agent’s, European Administrative Agent’s and/or
Canadian Administrative Agent’s, as the case may be, authorization to make
Protective Advances may be revoked at any time by the Required Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s, European Administrative Agent’s or Canadian
Administrative Agent’s (as applicable) receipt thereof.  At any time that there
is sufficient Aggregate Availability and the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, may
request the applicable Lenders to make a Revolving Loan, in the currency in
which the applicable Protective Advance was denominated, to repay a Protective
Advance.  At any other time the Administrative Agent, European Administrative
Agent or Canadian Administrative Agent (as applicable) may require the
applicable Lenders to fund, in the currency in which the applicable Protective
Advance was denominated, their risk participations described in Section
2.04(b).  It is agreed that the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
endeavor, but without any obligation, to notify the Borrower Representative
promptly after the making of any Protective Advance.

 

(b)                              Upon the making of a Protective Advance
(whether before or after the occurrence of a Default) by the Administrative
Agent, the European Administrative Agent or the Canadian Administrative Agent,
as applicable, in accordance with the terms hereof, each Facility A Lender or
Facility B Lender, as applicable, shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Facility A Protective Advance or Facility B
Protective Advance, as applicable, in proportion to its Applicable Percentage. 
From and after the date, if any, on which any Lender is required to fund (and
has funded) its participation in any Protective Advance purchased hereunder, the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent, European
Administrative Agent or Canadian Administrative Agent, as applicable, in respect
of such Protective Advance.

 

(c)                               If the maturity date shall have occurred in
respect of any tranche of Commitments at a time when another tranche or tranches
of Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Protective Advances shall
be repaid in full on such date (and there shall be no adjustment to the
participations in such Protective Advances as a result of the occurrence of such
maturity date).

 

SECTION 2.05                   Swingline Loans and Overadvances.  (a)  The
Swingline Loans.

 

(i)                                  The Administrative Agent, the US Swingline
Lender and the Facility A Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative delivers a Borrowing Request to the Administrative
Agent and the US Swingline Lender requesting an ABR Borrowing under Facility A
on behalf

 

--------------------------------------------------------------------------------


 

84

 

of the Company to be made pursuant to this Section 2.05(a)(i), and provided that
such ABR Borrowing request is received by the Administrative Agent and the US
Swingline Lender not later than 11:00 a.m., New York time, the US Swingline
Lender may elect to have the terms of this Section 2.05(a)(i) apply to such
Borrowing Request by advancing, on behalf of the Facility A Lenders and in the
amount so requested, same day funds to the Company on the date such request is
received to the Funding Account(s) (each such Loan, a “Facility A Swingline
Loan”), with settlement among them as to the Facility A Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d).  Each Facility A
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Facility A Lenders, except that all payments
thereon shall be payable to the US Swingline Lender solely for its own account. 
In addition, no Facility A Swingline Loan shall be made if, after giving effect
thereto:

 

(A)                          the Borrowers would not be in compliance with the
Revolving Exposure Limitations; or

 

(B)                           the aggregate principal amount of the outstanding
Facility A Swingline Loans would exceed the Facility A Swingline Sublimit.

 

(ii)                              The European Administrative Agent, the
European Swingline Lender and the Facility B Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower Representative delivers a Borrowing Request to the
European Administrative Agent (with a copy to the Administrative Agent)
requesting a Eurocurrency Borrowing under Facility B on behalf of the Company to
be made pursuant to this Section 2.05(a)(ii), and provided that such
Eurocurrency Borrowing request is received by the European Administrative Agent
not later than 10 a.m., London time, the European Swingline Lender may elect to
have the terms of this Section 2.05(a)(ii) apply to such Borrowing Request by
advancing, on behalf of the Facility B Lenders and in the amount so requested,
same day funds to the Company on the date (A) such request is received, in the
case of any such Borrowing denominated in dollars, Canadian Dollars, Euros or
Sterling or (B) that is one Business Day after the date such request is
received, in the case of any such Borrowing denominated in Yen, to the Funding
Account(s) (each such Loan, a “Facility B US Swingline Loan”), with settlement
among them as to the Facility B US Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d).  Each Facility B US Swingline Loan shall
be subject to all the terms and conditions applicable to other Revolving Loans
funded by the Facility B Lenders, except that (i) such Facility B US Swingline
Loan shall accrue interest at a rate determined by reference to the Overnight
LIBO Rate and (ii) all payments thereon shall be payable to the European
Swingline Lender solely for its own account.  In addition, no Facility B US
Swingline Loan shall be made if, after giving effect thereto:

 

--------------------------------------------------------------------------------


 

85

 

(A)       the Borrowers would not be in compliance with the Revolving Exposure
Limitations;

 

(B)       the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or

 

(C)       the aggregate principal amount of the outstanding Facility B US
Swingline Loans would exceed $10,000,000.

 

(iii)       The European Administrative Agent, the European Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative delivers a Borrowing Request to the European Administrative Agent
(with a copy to the Administrative Agent) requesting a Eurocurrency Borrowing on
behalf of the UK Borrower to be made pursuant to this Section 2.05(a)(iii) (or
the UK Borrower delivers such Borrowing Request), and provided that such
Eurocurrency Borrowing request is received by the European Administrative Agent
not later than 10:00 a.m., London time, the European Swingline Lender may elect
to have the terms of this Section 2.05(a)(iii) apply to such Borrowing Request
by advancing, on behalf of the Facility B Lenders and in the amount so
requested, same day funds to the UK Borrower on the date such Borrowing Request
is received to the Funding Account(s) (each such Loan, a “UK Swingline Loan”),
with settlement among them as to the UK Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(d).  Each UK Swingline Loan shall be
subject to all the terms and conditions applicable to other UK Revolving Loans
funded by the Facility B Lenders, except that (i) such UK Swingline Loan shall
accrue interest at a rate determined by reference to the Overnight LIBO Rate and
(ii) all payments thereon shall be payable to the European Swingline Lender
solely for its own account.  In addition, no UK Swingline Loan shall be made if,
after giving effect thereto:

 

(A)       the Borrowers would not be in compliance with the Revolving Exposure
Limitations;

 

(B)       the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or

 

(C)       the aggregate principal amount of the outstanding UK Swingline Loans
would exceed $5,000,000.

 

(iv)       The Canadian Administrative Agent, the Canadian Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative delivers a Borrowing Request to the Canadian Administrative Agent
and the Canadian Swingline Lender (with a copy to the Administrative Agent)
requesting a Canadian Prime Rate Borrowing or an ABR Borrowing on behalf of the
Canadian Borrower (or the Canadian Borrower

 

--------------------------------------------------------------------------------


 

86

 

requests such Borrowing) to be made pursuant to this Section 2.05(a)(iv), and
provided that such Canadian Prime Rate Borrowing request or ABR Borrowing
request, as applicable, is received by the Canadian Administrative Agent and the
Canadian Swingline Lender not later than 11 a.m., Local Time, the Canadian
Swingline Lender may elect to have the terms of this Section 2.05(a)(iv) apply
to such Borrowing Request by advancing, on behalf of the Facility B Lenders and
in the amount so requested, same day funds to the Canadian Borrower on the date
such Borrowing Request is received to the Funding Account(s) (each such Loan, a
“Canadian Swingline Loan”), with settlement among them as to the Canadian
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d).  Each Canadian Swingline Loan shall be subject to all the terms
and conditions applicable to other Loans funded by the Facility B Lenders that
are Canadian Prime Rate Loans or Canadian Loans that are ABR Loans, as
applicable, except that all payments thereon shall be payable to the Canadian
Swingline Lender solely for its own account.  In addition, no Canadian Swingline
Loan shall be made if, after giving effect thereto:

 

(A)       the Borrowers would not be in compliance with the Revolving Exposure
Limitations;

 

(B)       the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or

 

(C)       the aggregate principal amount of the outstanding Canadian Swingline
Loans would exceed $5,000,000.

 

(b)        Overadvances.  Any provision of this Agreement to the contrary
notwithstanding, at the request of any Borrower, the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as
applicable, may in its sole discretion (but with absolutely no obligation), make
(i) in the case of the Administrative Agent, Loans to the Company in dollars on
behalf of the Facility A Lenders (each such Loan, a “Facility A Overadvance”),
(ii) in the case of the European Administrative Agent, (x) Loans to the Company
in dollars, Euros, Sterling, Yen or Canadian Dollars on behalf of the Facility B
Lenders (each such Loan, a “Facility B US Overadvance”) and (y) Loans to the UK
Borrower in dollars, Euros or Sterling on behalf of the Facility B Lenders (each
such Loan, a “UK Overadvance”) and/or (iii) in the case of the Canadian
Administrative Agent, Loans to the Canadian Borrower in Canadian Dollars or
dollars on behalf of the Facility B Lenders (each such Loan, a “Canadian
Overadvance”), in amounts that exceed Aggregate Availability (any of such Loans
are herein referred to as “Overadvances”); provided that no Overadvance shall
result in a Default (or a failure to satisfy the condition set forth in
Section 4.02(c)) due to the Borrowers’ failure to comply with clause (iv),
(v) or (vi) of Section 2.01 for so long as such Overadvance remains outstanding
in accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance, and no Overadvances may remain outstanding for more
than 45 days; provided further that the aggregate amount of (A) Facility A
Overadvances outstanding at any time shall not (x) when added to the sum of the
total Facility A Revolving Exposure and the Facility A Protective Advances,
exceed the aggregate amount of the Facility A Commitments or (y) together with
the sum of the aggregate amount of Facility A Protective Advances, Facility B

 

--------------------------------------------------------------------------------


 

87

 

US Protective Advances and Facility B US Overadvances  outstanding at any time,
exceed 5% of the US Borrowing Base, (B) Canadian Overadvances outstanding at any
time shall not (x) when added to the sum of the total Facility B Revolving
Exposure relating to the Canadian Borrower and Canadian Protective Advances,
exceed the Canadian Sublimit, (y) when added to the sum of the total Facility B
Revolving Exposure, the Facility B Protective Advances, the UK Overadvances and
the Facility B US Overadvances, exceed the aggregate amount of the Facility B
Commitments or (z) together with the aggregate amount of Canadian Protective
Advances outstanding at any time, exceed 5% of the Canadian Borrowing Base at
such time, (C) UK Overadvances outstanding at any time shall not (x) when added
to the sum of the total Facility B Revolving Exposure relating to the UK
Borrower and the UK Protective Advances, exceed the UK Sublimit, (y) when added
to the sum of the total Facility B Revolving Exposure, the Facility B Protective
Advances, the Canadian Overadvances and the Facility B US Overadvances, exceed
the aggregate amount of the Facility B Commitments or (z) together with the
aggregate amount of UK Protective Advances outstanding at any time, exceed 5% of
the UK Borrowing Base at such time , and (D) Facility B US Overadvances
outstanding at any time shall not shall not (x) when added to the sum of the
total Facility B Revolving Exposure, the Facility B Protective Advances, the
Canadian Overadvances, and the UK Overadvances, exceed the aggregate amount of
the Facility B Commitments or (y) together with the sum of the aggregate amount
of Facility B US Protective Advances, Facility A Protective Advances and
Facility A Overadvances outstanding at any time, exceed 5% of the US Borrowing
Base at such time; provided that the aggregate amount of all Overadvances
outstanding at any time together with the aggregate amount of Protective
Advances outstanding at such time shall not exceed 5% of the Aggregate Borrowing
Base at such time.  shall not exceed 5% of the Aggregate Borrowing Base at such
time.  The Overadvances shall be secured by the Liens in favor of each
applicable Collateral Agent (for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks) in and to the Collateral and shall
constitute Obligations hereunder.  All Facility A Overadvances and Canadian
Overadvances denominated in dollars shall be ABR Borrowings, all Canadian
Overadvances denominated in Canadian Dollars shall be Canadian Prime Rate
Borrowings and all Facility B US Overadvances denominated in dollars, Euros,
Sterling or Yen and all Facility B US Overadvances denominated in Canadian
Dollars shall be Overnight LIBO Borrowings.  The Administrative Agent’s,
European Administrative Agent’s and/or Canadian Administrative Agent’s, as the
case may be, authorization to make Overadvances may be revoked at any time by
the Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s, European Administrative
Agent’s or Canadian Administrative Agent’s, as applicable, receipt thereof.  At
any time that there is sufficient Aggregate Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent, European Administrative Agent, or Canadian Administrative Agent, as
applicable, may request the Lenders to make a Revolving Loan, in the currency in
which the applicable Overadvance was denominated, to repay an Overadvance.  At
any other time the Administrative Agent, European Administrative Agent or
Canadian Administrative Agent, as applicable, may require the Lenders to fund,
in the currency in which the applicable Overadvance was denominated, their risk
participations described in Section 2.05(c).  It is agreed that the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, shall endeavor, but without any obligation,
to notify the Borrower Representative promptly after the making of any
Overadvance.

 

--------------------------------------------------------------------------------


 

88

 

(c)        Lender Participations.  Upon the making of a Facility A Swingline
Loan, a Facility B Swingline Loan or an Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan or Overadvance), each Facility A
Lender, Facility B Lender or Lender, as applicable, shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the applicable Swingline Lender, the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as the case
may be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan or Overadvance in proportion to its Applicable Percentage of
the Facility A Commitments, Facility B Commitments or Commitments, as
applicable.  The applicable Swingline Lender, the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent may, at any
time, require the applicable Lenders to fund, in the currency in which the
applicable Swingline Loan or Overadvance was denominated, their participations. 
From and after the date, if any, on which any Lender is required to fund (and
has funded) its participation in any Swingline Loan or Overadvance purchased
hereunder, the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent, as applicable, shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by such Agent in respect of
such Loan.

 

(d)       Swingline Settlements.  Each of the Administrative Agent, the Canadian
Administrative Agent and the European Administrative Agent, on behalf of the US
Swingline Lender, the European Swingline Lender or the Canadian Swingline
Lender, as applicable, shall request settlement (a “Settlement”) with the
Facility A Lenders or Facility B Lenders, as applicable, on at least a weekly
basis or on any earlier date that the Administrative Agent elects, by notifying
the applicable Lenders of such requested Settlement by facsimile or e-mail no
later than 11:00 a.m. Local Time (i) on the date of such requested Settlement
(the “Settlement Date”) with regard to Facility A Swingline Loans, (ii) two
Business Days prior to the Settlement Date with regard to Canadian Swingline
Loans (or on the date of such requested Settlement, if a Default or an Event of
Default has occurred and is continuing) and (iii) two Business Days prior to the
Settlement Date with regard to UK Swingline Loans and Facility B US Swingline
Loans (or on the date of such requested Settlement, if a Default or an Event of
Default has occurred and is continuing) (the date of any request made pursuant
to clauses (i), (ii) or (iii) above, a “Settlement Request Date”).  Each
Facility A Lender or Facility B Lender, as applicable (other than the Swingline
Lenders, in the case of the Swingline Loans) shall transfer, in the currency in
which the applicable Loan was denominated, the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
with respect to which Settlement is requested to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, to an account of such Agent as such Agent may designate, not later
than 2:00 p.m., Local Time, on such Settlement Date.  Settlements may occur
during the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied.  Such amounts
transferred to the applicable Agent shall be applied against the amounts of the
applicable Swingline Lender’s Swingline Loans and, together with such Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall (so long as no
Event of Default pursuant to clause (h) or (i) of Article VII shall have
occurred and be continuing) constitute Revolving Loans of such applicable
Lenders (and shall no longer constitute Swingline Loans).  Any such amounts
comprising Revolving Loans and transferred to the applicable Agent to be applied
against Swingline Loans made pursuant to Section 2.05(a)(ii) 

 

--------------------------------------------------------------------------------


 

89

 

or 2.05(a)(iii) shall constitute Eurocurrency Revolving Loans with an Interest
Period of one week.  If any such amount referred to in this clause (d) is not
transferred to the applicable Agent by any applicable Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.

 

(e)        Provisions Related to Extended Commitments.  If the maturity date
shall have occurred in respect of any tranche of Commitments at a time when
another tranche or tranches of Commitments is or are in effect with a longer
maturity date, then on the earliest occurring maturity date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such maturity date); provided, however, that if on the occurrence
of such earliest maturity date (after giving effect to any repayments of Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.06(m)), there shall exist sufficient unutilized Extended Commitments
so that the respective outstanding Swingline Loans could be incurred pursuant
the Extended Commitments which will remain in effect after the occurrence of
such maturity date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Extended Commitments, and such
Swingline Loans shall not be so required to be repaid in full on such earliest
maturity date.  If the maturity date shall have occurred in respect of any
tranche of Commitments at a time when another tranche or tranches of Commitments
is or are in effect with a longer maturity date, then on the earliest occurring
maturity date all then outstanding Overadvances shall be repaid in full on such
date (and there shall be no adjustment to the participations in such
Overadvances as a result of the occurrence of such maturity date),

 

SECTION 2.06     Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower (or any Borrower may request the issuance of Letters of Credit for its
own account), in a form reasonably acceptable to the Administrative Agent,
European Administrative Agent or Canadian Administrative Agent, as applicable,
and the applicable Issuing Bank (a “Letter of Credit Request”), at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower Representative or any Borrower to, or entered into by
the Borrower Representative or any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative (or the applicable Borrower) shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (in the case of Facility A Letters of Credit), the Canadian
Administrative Agent (in the case of Canadian Letters of Credit) with a copy to
the Administrative Agent, or the European Administrative Agent (with respect to
UK Letters of Credit and US Letters of Credit that are Facility B Letters of
Credit) with a copy to the Administrative Agent, prior to 9:00 a.m., Local Time,
at least three Business Days prior to the requested date of issuance, amendment,

 

--------------------------------------------------------------------------------


 

90

 

renewal or extension, a Letter of Credit Request, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the currency of such
Letter of Credit (which shall be in dollars, in the case of each Facility A
Letter of Credit, dollars, Sterling or Euros, in the case of each Facility B
Letter of Credit issued on behalf of the UK Borrower, dollars or Canadian
Dollars, in the case of each Facility B Letter of Credit issued on behalf of the
Canadian Borrower or dollars, Canadian Dollars, Euros, Sterling or Yen, in the
case of each Facility B Letter of Credit issued on behalf of the Company), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed the LC
Sublimit, (ii) the aggregate principal amount of outstanding Letters of Credit
that are standby Letters of Credit shall not exceed $40,000,000 and (iii) the
Borrowers shall be in compliance with the Revolving Exposure Limitations.

 

(c)        Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic extension or renewal for successive one-year periods (but in no event
shall such renewed Letter of Credit expire on a date that is later than the date
set forth in clause (ii) below) and (ii) subject to the provisions of paragraph
(m) of this Section 2.06, the date that is five Business Days prior to the
Latest Maturity Date then in effect (it being understood that any Letter of
Credit that provides for time drafts to be submitted thereunder shall have an
expiry date which is in advance of such date five Business Days prior to the
Latest Maturity Date by the number of days contemplated for such time drafts);
provided that if each of the applicable Issuing Bank and the Administrative
Agent consents thereto in its sole discretion, the expiration date of a Letter
of Credit may extend beyond the date referred to in clause (ii) above so long as
(x) the applicable Borrower cash collateralizes such Letter of Credit on or
prior to the date referred to in clause (ii) above on terms satisfactory to the
Issuing Bank and the Administrative Agent and (y) each Lender’s participation in
any undrawn Letter of Credit that is outstanding on the Latest Maturity Date
shall terminate on the Latest Maturity Date.

 

(d)       Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Facility A Lender, with respect to a Facility
A Letter of Credit, or each Facility B Lender, with respect to a Facility B
Letter of Credit, and each Facility A Lender or Facility B Lender, as
applicable, hereby acquires from the applicable Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, (i) each Facility A Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
(ii) with respect to any Facility B Letter of Credit other than a Canadian
Letter of Credit, each

 

--------------------------------------------------------------------------------


 

91

 

Facility B Lender hereby absolutely and unconditionally agrees to pay to the
European Administrative Agent and (iii) with respect to any Canadian Letters of
Credit, each Facility B Lender hereby absolutely and unconditionally promises to
pay the Canadian Administrative Agent, in each case in the same currency as the
applicable LC Disbursement, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to such Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)        Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to (i) the Administrative Agent (in the case of any
Facility A Letter of Credit), (ii) the European Administrative Agent (with
respect to any Facility B Letter of Credit other than a Canadian Letter of
Credit) and (iii) the Canadian Administrative Agent (with respect to any
Canadian Letter of Credit), in each case in the currency in which the applicable
Letter of Credit was issued, an amount equal to such LC Disbursement not later
than 1:00 p.m., Local Time, on the date that such LC Disbursement is made, if
the Borrower Representative or the applicable Borrower shall have received
notice of such LC Disbursement prior to 12:00 p.m., Local Time, on such date,
or, if such notice has not been received by the Borrower Representative or the
applicable Borrower prior to such time on such date, then not later than
12:00 p.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 12:00 p.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Borrowing of Revolving
Loans or a Swingline Loan in an equivalent amount and like currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Revolving Loans or a
Swingline Loan; provided further that no such payment shall be permitted to be
financed with a Eurocurrency Borrowing.  If any Borrower fails to make such
payment when due, the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall notify each Facility A
Lender or Facility B Lender, as applicable, of the applicable LC Disbursement,
the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each applicable Lender shall pay to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, in the same currency as the applicable LC Disbursement, its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the applicable Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the

 

--------------------------------------------------------------------------------


 

92

 

Lenders.  Promptly following receipt by the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as the case may be,
of any payment from a Borrower pursuant to this paragraph, such Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then such Agent shall distribute such payment to such
Lenders and the applicable Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrowers or the Guarantors of their respective obligations to
reimburse such LC Disbursement.

 

(f)        Obligations Absolute.  The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder.  No
Administrative Agent, Collateral Agent, Lender or Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by the applicable Issuing Bank’s
(x) willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and other documents, and at a time and place,
strictly complying with the terms and conditions of the Letter of Credit or
(y) failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to

 

--------------------------------------------------------------------------------


 

93

 

accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

 

(g)        Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent, Canadian Administrative Agent or the
European Administrative Agent, as applicable, and the Borrower Representative
(or applicable Borrower) by telephone (confirmed by facsimile or .pdf
transmission) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Guarantors of
their obligations to reimburse the applicable Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

 

(h)        Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless a Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that a Borrower reimburses such LC Disbursement,
at the rate per annum then applicable to (x) ABR Revolving Loans, in the case of
an LC Disbursement in respect of a Facility A Letter of Credit or a Canadian
Letter of Credit denominated in dollars, (y) Canadian Prime Rate Loans, in the
case of an LC Disbursement in respect of a Canadian Letter of Credit denominated
in Canadian Dollars, and (z) Overnight LIBO Loans, in the case of an LC
Disbursement in respect of Facility B Letters of Credit other than Canadian
Letters of Credit; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(e) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (d) or
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 

(i)         Replacement of the Issuing Banks.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent (not to be unreasonably withheld or delayed), the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b) owing by it.  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required (or permitted) to issue additional Letters of Credit or to renew
existing Letters of Credit.  If any Issuing Bank (or with respect to any Issuing
Bank that is an Affiliate of a Lender hereunder, if any such Lender that is an
Affiliate thereof) assigns, in one transaction or a series of transactions,

 

--------------------------------------------------------------------------------


 

94

 

all of its Loans and Commitments hereunder pursuant to Section 9.04, such
Issuing Bank shall be deemed to have agreed to be replaced by the Administrative
Agent as an Issuing Bank pursuant to this Section 2.06(i) and no notification to
the Lenders shall be required.

 

(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph or if any of the other provisions
hereof require cash collateralization (or, on the Business Day on or immediately
following the maturity of the Loans if the Loans have been accelerated, without
any further notice), the Borrowers shall deposit in an account with the
applicable Collateral Agent, in the name of such Collateral Agent and for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks
(each an “LC Collateral Account”), an amount, in cash and in the currency in
which the applicable Letters of Credit are denominated, equal to 103% of the LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the applicable Collateral Agent as collateral for
the payment and performance of the Secured Obligations.  Each Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account or such account shall be subject to a Deposit
Account Control Agreement and/or acknowledgement of notice, as applicable, and
each Borrower other than the UK Borrower hereby grants the applicable Collateral
Agent (for the benefit of the Agents, the applicable Lenders and the applicable
Issuing Banks) a security interest in the LC Collateral Accounts.  The UK
Borrower hereby agrees and confirms that each LC Collateral Account relating to
the UK Borrower will be a “Collection Account” as defined in the Kate Spade
Debenture.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of each
Collateral Agent and at each Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by each
Collateral Agent to reimburse the applicable Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of such Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
more than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within two Business Days after all such Defaults have been cured or
waived.

 

(k)        On the Closing Date, (i) each Existing Letter of Credit, to the
extent outstanding, shall be automatically and without further action by the
parties thereto deemed converted into a Letter of Credit under the applicable
Facility (as reflected on Schedule 2.06) at the request of the Company pursuant
to this Section 2.06 and subject to the provisions hereof as if each such
Existing Letter of Credit had been issued on the Closing Date, (ii) each such
Existing Letter of Credit shall be included in the calculation of LC Exposure
and “Facility A LC

 

--------------------------------------------------------------------------------


 

95

 

Exposure” or “Facility B LC Exposure”, as applicable, and (iii) all liabilities
of the Company and the other Loan Parties with respect to such Existing Letters
of Credit shall constitute Obligations.

 

(l)         Reporting.  Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (and the
Administrative Agent shall notify the European Administrative Agent and/or the
Canadian Administrative Agent, as applicable) (i) on each Business Day, the
aggregate undrawn amount of all outstanding Letters of Credit issued by it
(including a breakdown of the aggregate undrawn amount of all standby Letters of
Credit and all trade Letters of Credit issued by it), (ii) on each Business Day
on which such Issuing Bank expects to issue, amend, renew or extend any Letter
of Credit, whether such Letter of Credit is a trade, financial or performance
Letter of Credit, and the aggregate face amount of the Letters of Credit to be
issued, amended, renewed or extended by it on such date, and no Issuing Bank
shall be permitted to issue, amend, renew or extend such Letter of Credit
without first notifying the Administrative Agent as set forth herein, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount and currency of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.

 

(m)       Provisions Related to Extended Commitments.  If the maturity date in
respect of any tranche of Commitments occurs prior to the expiration of any
Letter of Credit, then (i) if one or more other tranches of Commitments in
respect of which the maturity date shall not have occurred are then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make Loans and payments in respect thereof
pursuant to Section 2.06(d)) under (and ratably participated in by Lenders
pursuant to) the Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall cash collateralize any such Letter of Credit in accordance with
Section 2.06(j).  If, for any reason, such cash collateral is not provided or
the reallocation does not occur, the Lenders under the maturing tranche shall
continue to be responsible for their participating interests in the Letters of
Credit.  Except to the extent of reallocations of participations pursuant to
clause (i) of the second preceding sentence, the occurrence of a maturity date
with respect to a given tranche of Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders in any Letter
of Credit issued before such maturity date.  Commencing with the maturity date
of any tranche of Commitments, the sublimit for Letters of Credit shall be
agreed with the Lenders under the extended tranches.

 

SECTION 2.07     Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, in an amount equal to such Lender’s
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.05.  Each of the Administrative Agent, the Canadian Administrative
Agent and the European Administrative Agent, as applicable, will make such Loans
available to the

 

--------------------------------------------------------------------------------


 

96

 

Borrower Representative (or, if directed by the Borrower Representative, to the
account of the applicable Borrower) by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable, to the
applicable Issuing Bank and (ii) a Protective Advance or Overadvance shall be
retained by the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent, as applicable, and disbursed in its discretion.

 

(b)        Unless the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent, the Canadian Administrative
Agent or the European Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent, the Canadian Administrative Agent
or the European Administrative Agent, as applicable, may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable (a “Non-Funding Lender”), then the
applicable Lender and the Borrowers agree (jointly and severally with each other
Borrower, but severally and not jointly with the applicable Lenders) to pay to
the Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent, as applicable, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans (in the case of dollar-denominated
amounts), Canadian Prime Rate Loans (in the case of Canadian Dollar-denominated
amounts) or Overnight LIBO Loans (in the case of Euro, Yen or
Sterling-denominated amounts).  If such Lender pays such amount to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Notwithstanding the foregoing, the
Borrowers shall preserve their rights and remedies against any Non-Funding
Lender which has not made Loans required by the terms and provisions hereof.

 

SECTION 2.08     Interest Elections.  (a)  Each Borrowing of Revolving Loans
initially shall be of the Type specified in the applicable Borrowing Request and
(i) in the case of a Eurocurrency Borrowing of Revolving Loans, shall have an
initial Interest Period as specified in such Borrowing Request and (ii) in the
case of BA Drawings, shall have a Contract Period as specified in such Borrowing
Request.  Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type, to convert BA Drawings to Canadian Prime Rate
Loans, to convert Canadian Prime Rate Loans (other than Swingline Loans) into BA
Drawings or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing of Revolving

 

--------------------------------------------------------------------------------


 

97

 

Loans, may elect Interest Periods therefor, all as provided in this Section. 
The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings,
Overadvances or Protective Advances, which may not be converted or continued.

 

(b)        To make an election pursuant to this Section, the Borrower
Representative shall notify the (i) Administrative Agent, with respect to each
Facility A Revolving Loan, (ii) the European Administrative Agent (with a copy
to the Administrative Agent), with respect to any Facility B Revolving Loan
other than a Canadian Revolving Loan, and (iii) the Canadian Administrative
Agent (with a copy to the Administrative Agent) with respect to any Canadian
Revolving Loan, of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of Revolving Loans of the Type resulting from such election to be made
on the effective date of such election, subject to clause (f) below in the case
of BA Drawings.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by facsimile to the European
Administrative Agent or by hand delivery, facsimile or .pdf transmission to the
Administrative Agent or the Canadian Administrative Agent, as applicable, of a
written Interest Election Request in a form approved by the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent,
as applicable, and signed by the Borrower Representative.

 

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(A)       the Borrower, the Facility and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (C) and (D) below shall be specified for each resulting Borrowing);

 

(B)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(C)       whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing, a Canadian Prime Rate Borrowing, an Overnight LIBO Rate
Borrowing or a BA Drawing; and

 

(D)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and if the resulting Borrowing is a BA Drawing, the Contract Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Contract Period”.

 

--------------------------------------------------------------------------------


 

98

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)       Promptly following receipt of an Interest Election Request, the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)        If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing of Revolving Loans
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurocurrency Borrowing of either Facility A Revolving Loans or Canadian
Revolving Loans denominated in dollars, (ii) a Eurocurrency Borrowing with an
Interest Period of one month, in the case a Eurocurrency Borrowing of Facility B
Revolving Loans other than Canadian Revolving Loans and (iii) a Canadian Prime
Rate Borrowing, in the case of any BA Drawing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing of Revolving Loans may be converted to or continued
as a Eurocurrency Borrowing, (ii) no outstanding Canadian Prime Rate Loans may
be converted to or continued as BA Drawings, and (iii) unless repaid, (A) each
Eurocurrency Borrowing of Facility A Loans or of Canadian Revolving Loans
denominated in dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto, (B) each Eurocurrency Borrowing of Facility
B Revolving Loans other than Canadian Revolving Loans shall be converted at the
end of the Interest Period applicable thereto to a Eurocurrency Borrowing with
an Interest Period of one month (or such shorter period determined by the
European Administrative Agent in its Permitted Discretion), and (C) each BA
Drawing shall be converted to, or repaid with the proceeds of, a Canadian Prime
Rate Borrowing at the end of the Contract Period applicable thereto.

 

(f)        At or before 12:00 p.m., Local Time, three Business Days before the
last day of the Contract Period of any BA Drawing, the Borrower Representative
shall give to the Canadian Administrative Agent its written Interest Election
Request in respect of such BA Drawing which shall specify either that the
Canadian Borrower intends to repay the maturing B/As on such date or to continue
to issue B/As on such date to provide for the payment of the maturing B/As.  If
the Borrower Representative fails to deliver such timely notice with respect to
a BA Drawing prior to the end of the Contract Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Contract
Period such Borrowing shall be converted to Canadian Prime Rate Loans.  Upon the
conversion to or continuation of any Borrowing or portion thereof as a BA
Drawing, the Discount Proceeds that would otherwise be payable to the Canadian
Borrower by each Facility B Lender pursuant to Section 2.21(d) in respect of
such new BA Drawing shall be applied against the principal amount of such
Borrowing (in the case of a conversion) or the reimbursement obligation owed to
such Lender in respect of such maturing B/As (in the case of a continuation)
(collectively, the “maturing amounts”) and the Canadian Borrower shall pay to
such Facility B Lender an amount equal to the excess of the maturing amounts
over such Discount Proceeds.

 

--------------------------------------------------------------------------------


 

99

 

SECTION 2.09     Termination and Reduction of Commitments; Increase in
Commitments.  (a)  Unless previously terminated, all Commitments (other than any
Extended Commitments) shall terminate on the Maturity Date.  The Extended
Commitments shall terminate on the respective maturity dates applicable thereto.

 

(b)        The Borrowers may at any time terminate in full the Commitments
and/or may at any time terminate in full the UK Sublimit and/or the Canadian
Sublimit upon (i) the payment in full in cash of all outstanding Loans, UK Loans
or Canadian Loans, as applicable, together with accrued and unpaid interest
thereon and on any Letters of Credit, UK Letters of Credit or Canadian Letters
of Credit, as applicable, (ii) the cancellation and return of all outstanding
Letters of Credit, Canadian Letters of Credit or UK Letters of Credit, as
applicable (or alternatively, with respect to each applicable Letter of Credit,
the furnishing to the applicable Collateral Agent of a cash deposit in the
currency in which the applicable Letters of Credit are denominated (or at the
discretion of the Administrative Agent a back up standby letter of credit
satisfactory to the Administrative Agent and in the currency in which the
applicable Letters of Credit are denominated) equal to 103% of the LC Exposure
as of such date), (iii) the payment in full in cash of the accrued and unpaid
fees, if applicable, and (iv) the payment in full in cash of all reimbursable
expenses and other Obligations, Obligations of the UK Borrower or Obligations of
the Canadian Borrower, as applicable (in each case, other than contingent
obligations not yet due and payable), together with accrued and unpaid interest
thereon.  Upon the termination in full of the UK Sublimit and the satisfaction
in full of the Obligations of the UK Borrower (other than Obligations in respect
of contingent liabilities not then due), at the election of the Company (x) the
UK Loan Parties will be released from its obligations under this Agreement and
the other Loan Documents (including, but not limited to, all reporting
obligations contained in Section 5.01 relating to the UK Borrowing Base) in
their capacity as such, other than in respect of obligations which expressly
survive the term of this Agreement and (y) all Collateral securing only the UK
Loans, and any Guarantees of the UK Loans under the Guaranty, will be released. 
Notwithstanding the foregoing, the termination of the UK Sublimit without a
corresponding termination of the Commitments shall have no effect on the
availability to the Company of all or any portion of the Facility B
Commitments.  Upon the termination in full of the Canadian Sublimit and the
satisfaction in full of the Obligations of the Canadian Borrower (other than
Obligations in respect of contingent liabilities not then due excluding, for
greater certainty, any Obligations in respect of BA Drawings), at the election
of the Company (x) the Canadian Loan Parties will be released from its
obligations under this Agreement and the other Loan Documents (including, but
not limited to, all reporting obligations contained in Section 5.01 relating to
the Canadian Borrowing Base) in their capacity as such, other than in respect of
obligations which expressly survive the term of this Agreement and (y) all
Collateral securing only the Canadian Loans, and any Guarantees of the Canadian
Loans under the Guaranty, will be released.  Notwithstanding the foregoing, the
termination of the Canadian Sublimit without a corresponding termination of the
Commitments shall have no effect on the availability to the Company of all or
any portion of the Facility B Commitments.  For the avoidance of doubt, all
payments of principal, interest, fees and expenses, and the furnishing of cash
deposits, in each case contemplated in this Section 2.09(b) shall be made (i) to
the Administrative Agent to the extent such payment or deposit is made in
connection with a Facility A Loan or Facility A Letter of Credit, (ii) to the
European Administrative Agent to the extent such payment or deposit is made in
connection with a Facility B Loan other than a Canadian Loan or a Facility B
Letter of Credit other than a Canadian Letter of Credit and (iii) to the
Canadian Administrative Agent to

 

--------------------------------------------------------------------------------


 

100

 

the extent such payment or deposit is made in connection with a Canadian
Revolving Loan or Canadian Letter of Credit.

 

(c)        The Borrowers may from time to time reduce the Commitments; provided
that (i) each such reduction shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000, (ii) each such reduction shall be
applied to the Facility A Commitments and the Facility B Commitments ratably in
accordance with the aggregate amount of the Commitments at such time, and
(iii) the Borrowers shall not reduce the Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, the
Borrowers would not be in compliance with the Revolving Exposure Limitations.

 

(d)       The Borrower Representative shall notify (x) the Administrative Agent
of any election to terminate or reduce the Facility A Commitments, (y) the
European Administrative Agent (with a copy to the Canadian Administrative Agent
and the Administrative Agent) of any election to terminate or reduce the
Facility B Commitments or the UK Sublimit and (z) the Canadian Administrative
Agent (with a copy to the Administrative Agent) of any election to terminate or
reduce the Canadian Sublimit, in each case under paragraph (b) or (c) of this
Section, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent,
European Administrative Agent or Canadian Administrative Agent, as applicable,
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

(e)        The Borrowers shall have the right to request an increase of the
Commitments by an aggregate amount of up to $100,000,000 by obtaining additional
Commitments, either from one or more of the Lenders or other lending
institutions; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Administrative Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld
or delayed, unless such new Lender is a Lender, an Affiliate of a Lender or an
Approved Fund, (iii) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, (iv) the procedures described in
Section 2.09(f) have been satisfied and (v) any such increase may be allocated
between Facility A and Facility B as designated by the Company with the consent
of the Administrative Agent, not to be unreasonably withheld or delayed.

 

(f)        Any amendment hereto providing for the increase of the Commitment of
a Lender or addition of a Lender shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers, the Loan Parties party
hereto and the Lender(s) being added or increasing their Commitment, subject
only to the approval of the Supermajority Lenders if any such increase

 

--------------------------------------------------------------------------------


 

101

 

would cause the Commitments to exceed $300,000,000.  As a condition precedent to
such an increase, (a) the Loan Parties shall deliver to the Administrative Agent
a certificate of each Loan Party (in sufficient copies for each Lender, if
requested by the Administrative Agent) signed by an authorized officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, (ii) certifying that any
security and guarantee confirmations as may have been reasonably requested by
the Administrative Agent have been delivered and (iii) certifying that, before
and after giving effect to such increase, (A) the representations and warranties
of the Loan Parties contained in Article III and the other Loan Documents are
true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
or, in each case, to the extent qualified by a materiality standard, in which
case they are true and correct in all respects, and (B) no Default shall have
occurred and be continuing and (b) each Loan Party shall deliver any
confirmation of the security interests or guarantee granted by it pursuant to
the Loan Documents as the Administrative Agent may reasonably request.  The
terms applicable to such additional or increased Commitments (other than with
respect to any upfront fees payable in respect thereof, if applicable) shall be
substantially the same as for the existing Commitments (it being understood that
the Applicable Margin applicable to the then existing Lenders in respect of
their Commitments may be increased without the consent of any Lender in
connection with the incurrence of any such additional Commitments or increases
in Commitments).

 

(g)        Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Commitment Schedule to reflect such increase and shall distribute such
revised Commitment Schedule to each of the Lenders and the Borrowers, whereupon
such revised Commitment Schedule shall replace the old Commitment Schedule and
become part of this Agreement.  On the Business Day following any such increase,
all outstanding ABR Loans shall be reallocated among the Lenders (including any
newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages.  Eurocurrency Loans shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.

 

SECTION 2.10     Repayment of Loans; Evidence of Debt.  (a)  The Borrowers
hereby unconditionally promise to pay to the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable (i) for
the account of each applicable Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date (or, with respect to any Loans outstanding
with respect to an Extended Commitment, the maturity date applicable thereto),
(ii) for the account of each applicable Facility B Lender, the then unpaid
principal amount of any BA Drawing in accordance with Section 2.21, (iii) the
then unpaid amount of each Protective Advance on the earliest of (x) the
Maturity Date (or, with respect to Protective Advances made after the Maturity
Date has occurred, the maturity date of any Extended Commitment), (y) demand by
such Agent and (z) the 45th day after such Protective Advance is made and
(iv) the then unpaid amount of each Overadvance on the earliest of (x) the
Maturity Date (or, with respect to Overadvances made after the Maturity Date has
occurred, the maturity date of any Extended Commitment), (y) demand by such
Agent and (z) the 45th day after such Overadvance is made.  For the avoidance of
doubt, all payments of principal contemplated in this Section 2.10(a) shall be
made (i) to the Administrative Agent to the extent such payment is made in
connection with a Facility A Revolving Loan, Facility A Protective

 

--------------------------------------------------------------------------------


 

102

 

Advance or Facility A Overadvance, (ii) to the European Administrative Agent to
the extent such payment is made in connection with (x) a Facility B Revolving
Loan other than a Canadian Revolving Loan, (y) a Facility B Protective Advance
other than a Canadian Protective Advance or (z) a Facility B Overadvance other
than a Canadian Overadvance, and (iii) to the Canadian Administrative Agent to
the extent such payment is made in connection with a Canadian Revolving Loan, a
BA Drawing, a Canadian Protective Advance or a Canadian Overadvance.

 

(b)        On each Business Day during any Full Cash Dominion Period, the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, shall apply, subject to Section 2.18(b),
and in a manner consistent with the last sentence of Section 2.09(b), all funds
credited to any applicable Collection Account as of 10:00 a.m., Local Time, on
such Business Day (whether or not immediately available) and made available to
it by the applicable Collateral Agent first to prepay any Protective Advances
and Overadvances that may be outstanding, pro rata, second to prepay the
Swingline Loans and third to prepay other Revolving Loans (without a
corresponding reduction in Commitments).  Any such application of funds shall be
made (i) from Collection Accounts of the US Loan Parties first in respect of
Obligations of the Company, as directed by the Company (or, if on such date the
applicable conditions precedent set forth in Section 4.02 have not been
satisfied, in respect of the Obligations of the Company under each Facility
ratably in accordance with the then outstanding amounts thereof) and second in
respect of Obligations of the UK Borrower and the Canadian Borrower, as directed
by the Company (or, if on such date the applicable conditions precedent set
forth in Section 4.02 have not been satisfied, in respect of the Obligations of
the UK Borrower and the Canadian Borrower, as directed by the Administrative
Agent), in each case, in a manner consistent with the first sentence of this
clause (b), (ii) from Collection Accounts of the Canadian Loan Parties, solely
in respect of Obligations of the UK Borrower and the Canadian Borrower,
respectively, as directed by the Company (or, if on such date the applicable
conditions precedent set forth in Section 4.02 have not been satisfied, in
respect of the Obligations of the UK Borrower and the Canadian Borrower, as
directed by the Administrative Agent), in a manner consistent with the first
sentence of this clause (b), and (iii) from Collection Accounts of the UK Loan
Parties, solely in respect of the Obligations of the UK Borrower and the
Canadian Borrower, as directed by the Administrative Agent.  Notwithstanding the
foregoing, in the event that the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable,
receives amounts pursuant to this Section 2.10(b) in any currency in which no
Obligations are then outstanding, the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable, may
elect to either (A) solely to the extent the conditions set forth in
Section 4.02 have been met, return such amounts to the applicable Loan Party
upon such Loan’s Party request, (B) convert such amounts to another currency and
apply such converted amounts to outstanding Obligations pursuant to this
Section 2.10(b) or (C) retain such amounts for a reasonable period of time
pending any action taken pursuant to clauses (A) or (B) above.

 

(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

--------------------------------------------------------------------------------


 

103

 

(d)       The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)        The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender, the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.

 

(f)        Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form reasonably acceptable to the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.11     Prepayment of Loans.  (a)  The Borrowers shall have the right
at any time and from time to time, and without premium or penalty, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (c) of this Section, except that the Borrowers shall not prepay any BA
Drawings except on the last day of the Contract Period applicable thereto
(subject to any mandatory prepayment requirements hereunder).

 

(b)        Except for Protective Advances permitted under Section 2.04 and
Overadvances permitted under Section 2.05, in the event and on such occasion
that the Borrowers are not in compliance with the Revolving Exposure Limitations
(it being understood that for purposes of any such determination, any Letters of
Credit that have been cash collateralized in accordance with
Section 2.06(j) hereof and for which any Collateral Agent holds such cash
collateral shall not be included in the calculation of Revolving Exposure), the
Borrowers shall promptly prepay (or, in the case of LC Exposure, cash
collateralize) Revolving Loans, LC Exposure and/or Swingline Loans in an
aggregate amount necessary such that, on a pro forma basis following such
prepayments or cash collateralization, the Borrowers shall be in compliance with
the Revolving Exposure Limitations (it being understood that, in order to comply
with this paragraph (b), the Borrowers shall prepay all such Revolving Loans and
Swingline Loans prior to any cash collateralization of LC Exposure hereunder).

 

(c)        The Borrower Representative shall notify the Administrative Agent,
the Canadian Administrative Agent and the European Administrative Agent, as
applicable (and in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telephone (confirmed by facsimile or, in the case of any
notification to the Administrative Agent or the Canadian Administrative Agent,
.pdf transmission) of any prepayment under paragraph (a) of

 

--------------------------------------------------------------------------------


 

104

 

this Section 2.11 (i) in the case of prepayment of a Eurocurrency Borrowing of
Revolving Loans, not later than 10:00 a.m., Local Time, two Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing of
Revolving Loans, a Canadian Prime Rate Borrowing of Revolving Loans or an
Overnight LIBO Borrowing of Revolving Loans, not later than 10:00 a.m., Local
Time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, (x) if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09 and
(y) a notice of prepayment required pursuant to this Section 2.11(c) may state
that such notice is conditional upon the consummation of the transaction giving
rise to such prepayment requirement, in which case such notice of prepayment may
be revoked by the Borrower Representative (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice relating to a
Borrowing of Revolving Loans, the applicable Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing of Revolving
Loans shall be in an amount that would be permitted in the case of an advance of
a Borrowing of Revolving Loans of the same Type as provided in Section 2.02. 
Each prepayment of a Borrowing of Revolving Loans shall be applied ratably to
the Revolving Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued but unpaid interest to the extent required by
Section 2.13.

 

(d)       For the avoidance of doubt, all payments of principal, interest or
fees made pursuant to this Section 2.11 shall be made (i) to the Administrative
Agent to the extent such payment or deposit is made in connection with a
Facility A Loan or Facility A Letter of Credit, (ii) to the European
Administrative Agent to the extent such payment is made in connection with (x) a
Facility B Letter of Credit other than a Canadian Letter of Credit or (y) a
Facility B Loan other than a Canadian Loan, and (iii) to the Canadian
Administrative Agent to the extent such payment is made in connection with a
Canadian Letter of Credit or a Canadian Loan.

 

(e)        For the avoidance of doubt, no mandatory prepayment hereunder shall
cause a permanent reduction in the Commitments.

 

SECTION 2.12     Fees.  (a)  The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at a
rate equal to the Commitment Fee Rate multiplied by the average daily amount of
the Available Commitment of such Lender under Facility A and Facility B during
the period from and including the Closing Date to but excluding the date on
which the Lenders’ Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the first Business Day of each calendar quarter and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the Closing Date.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed.  Notwithstanding anything to the contrary contained herein, all
commitment fees shall be paid by the Company to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

105

 

(b)        The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Facility A Lender a participation fee with respect to its
participations in Facility A Letters of Credit, (ii) to the European
Administrative Agent for the account of each Facility B Lender a participation
fee with respect to its participations in Facility B Letters of Credit other
than Canadian Letters of Credit, (iii) to the Canadian Administrative Agent for
the account of each Facility B Lender a participation fee with respect to its
participations in Canadian Letters of Credit, which, in each case, shall accrue
at the same Applicable Spread used to determine the interest rate applicable to
Eurocurrency Revolving Loans (or, in the case of documentary Letters of Credit,
50% of such Applicable Spread) on the average daily amount of such Lender’s
applicable LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any such LC
Exposure, and (iv) to the applicable Issuing Bank a fronting fee, which shall
accrue at a rate per annum to be agreed with each Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) relating to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the first day of each calendar
quarter shall be payable on the first Business Day of each calendar quarter and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

 

(c)        The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

(d)       All fees payable hereunder shall be paid on the dates due, in
immediately available dollars, to the Administrative Agent, European
Administrative Agent or Canadian Administrative Agent, as applicable, (or to the
applicable Issuing Bank, in the case of fees payable to an Issuing Bank) for
distribution, in the case of commitment fees and participation fees, to the
applicable Lenders, ratably.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13     Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Facility A Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Spread.

 

(b)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Spread.

 

--------------------------------------------------------------------------------


 

106

 

(c)        The Loans comprising each Overnight LIBO Borrowing (including each
Facility B Swingline Loan other than any Canadian Swingline Loan and each
Facility B Protective Advance other than any Canadian Protective Advance) shall
bear interest at the Overnight LIBO Rate plus the Applicable Spread.

 

(d)       The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Spread.

 

(e)        Notwithstanding the foregoing, during the occurrence and continuance
of an Event of Default under clauses (a) or (b) of Article VII, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans and participation fees on account of Letters
of Credit shall bear interest at 2% plus the rate otherwise applicable to such
Loans or participation fees, as applicable, as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, (x) if such amount is denominated in dollars, such amount shall
accrue at 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, (y) if such amount is denominated in Euros, Sterling or
Yen, such amount shall accrue at 2% plus the rate applicable to Overnight LIBO
Rate Loans as provided in paragraph (c) of this Section and (z) if such amount
is denominated in Canadian Dollars, such amount shall accrue at 2% plus the rate
applicable to Canadian Prime Rate Loans as provided in paragraph (d) of this
Section.

 

(f)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (e) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian Prime
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  Accrued interest shall be payable (i) to the Administrative Agent
for the account of each Facility A Lender, ratably, with respect to interest on
any Facility A Revolving Loan or Facility A Swingline Loan, (ii) to the
Administrative Agent with respect to interest on any Facility A Protective
Advance and any Facility A Overadvance, (iii) to the European Administrative
Agent for the account of each Facility B Lender, ratably, with respect to
interest on any Facility B Revolving Loan other than any Canadian Revolving Loan
or any Facility B Swingline Loan other than any Canadian Swingline Loan, (iv) to
the European Administrative Agent with respect to interest on any UK Protective
Advance, any Facility B US Protective Advance, any UK Overadvance or any
Facility B US Overadvance, (v) to the Canadian Administrative Agent for the
account of each Facility B Lender, ratably, with respect to interest on a
Canadian Revolving Loan or a Canadian Swingline Loan, and (vi) to the Canadian
Administrative Agent with respect to interest on any Canadian Protective Advance
and any Canadian Overadvance.

 

--------------------------------------------------------------------------------


 

107

 

(g)        All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed, (ii) interest
computed on Loans and Letters of Credit denominated in Sterling shall be
computed on the basis of a year of 365 days, and shall be payable for the actual
number of days elapsed and (iii) interest and fees computed on Loans and Letters
of Credit denominated in Canadian Dollars shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed.  The applicable Alternate Base Rate, Canadian
Prime Rate, Discount Rate, Adjusted LIBO Rate or Overnight LIBO Rate shall be
determined by the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent, as applicable, and such determination shall be
conclusive absent manifest error.

 

(h)        For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

 

(i)         All interest hereunder shall be paid in the currency in which the
Loan giving rise to such interest is denominated.

 

SECTION 2.14     Alternate Rate of Interest.  (a)  If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:

 

(A)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(B)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or .pdf transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing of Revolving Loans to, or continuation of any
Borrowing of Revolving Loans as, a Eurocurrency Borrowing shall be ineffective,
and any such request for a continuation of a Eurocurrency Borrowing of Facility
A Revolving Loans or Canadian Revolving Loans denominated in dollars shall be
deemed to be a request to convert such Borrowing to an ABR Borrowing, (ii) if
any Borrowing Request requests a Eurocurrency Borrowing of Facility A Revolving
Loans or Canadian Revolving Loans denominated in dollars,

 

--------------------------------------------------------------------------------


 

108

 

such Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing
Request requests (or any Interest Rate Election requests a conversion to or
continuation of) a Eurocurrency Borrowing of Facility B Revolving Loans other
than Canadian Revolving Loans denominated in dollars, such Borrowing shall be
made as an Alternate Rate Borrowing (and any request set forth in such Interest
Rate Election shall be deemed to be a request to convert such Borrowing to an
Alternate Rate Borrowing).

 

(b)        If at any time:

 

(A)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Overnight LIBO Rate; or

 

(B)       the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in any Overnight LIBO
Borrowing;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or .pdf transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, any Overnight LIBO Borrowing shall be made as an
Alternate Rate Borrowing.

 

SECTION 2.15     Increased Costs.  (a)  If any Change in Law shall:

 

(A)       subject any Lender or any Issuing Bank to any (or any increase in any)
Taxes (other than any Indemnified Taxes or Other Taxes that are indemnified
under Section 2.17, or any Excluded Taxes) with respect to this Agreement or any
other Loan Document, any Letter of Credit, or any participation in a Letter of
Credit or any Loan made or Letter of Credit issued by it;

 

(B)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or

 

(C)       impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans,
Overnight LIBO Loans, Bankers’ Acceptances or BA Equivalent Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Overnight LIBO Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating

 

--------------------------------------------------------------------------------


 

109

 

in, issuing or maintaining any Letter of Credit, Swingline Loan, Protective
Advance or Overadvance, or of purchasing or accepting Bankers’ Acceptances or
making or maintaining BA Equivalent Loans or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
liquidity or on the capital or liquidity of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit, Swingline Loans, Protective Advances
or Overadvances held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital and liquidity adequacy), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)        A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)       Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)        Notwithstanding the foregoing, increased costs due to a Change in Law
resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the applicable Borrower under syndicated credit
facilities comparable to those provided hereunder.

 

--------------------------------------------------------------------------------


 

110

 

SECTION 2.16     Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

SECTION 2.17     Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if any applicable law (as determined in the good faith discretion
of an applicable Withholding Agent (as defined below)) requires the deduction or
withholding of any Taxes from any such payment (including, for the avoidance of
doubt, any such deduction or withholding required to be made by the applicable
Loan Party, the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, any Collateral Agent or, in the case of any
Lender that is treated as a partnership for U.S. federal income tax purposes, by
such Lender for the account of any of its direct or indirect beneficial owners),
the applicable Loan Party, the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, the applicable Collateral Agent, the
Lender or the applicable direct or indirect beneficial owner of a Lender that is
treated as a partnership for U.S. federal income tax purposes (any such person a
“Withholding Agent”) shall make such deductions and timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions attributable to such Tax (including deductions
applicable to additional sums payable under this Section), the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent,
each Collateral Agent, each Lender, any Issuing Bank or, in the case of any
Lender that is treated as a partnership or a disregarded entity for U.S. federal
income tax purposes, its direct or indirect beneficial owner, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made.

 

--------------------------------------------------------------------------------


 

111

 

(b)        The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.  This paragraph
(b) shall not apply to the extent that the Other Taxes are compensated for by an
increased payment under Section 2.17(a).

 

(c)        The Loan Parties shall jointly and severally indemnify the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, each Collateral Agent, each Lender and each Issuing Bank,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid or payable by the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, such Collateral Agent,
such Lender (or its beneficial owner) or such Issuing Bank in connection with
the Loans or any amounts payable hereunder or under any other Loan Documents or
otherwise with respect to any Loan Document, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, a
Collateral Agent, a Lender or an Issuing Bank (with a copy to the Administrative
Agent), as applicable, shall be conclusive absent manifest error.  This
paragraph (c) shall not apply to the extent that the Indemnified Taxes or Other
Taxes are compensated for by an increased payment under Section 2.17(a) or a
payment or reimbursement under Section 2.17(b).

 

(d)       Each Lender shall indemnify the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or any Collateral Agent,
as applicable, within 10 days after demand therefor, for the full amount of any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or any Collateral Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

(e)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)        Subject to the remainder of this Section 2.17(f), any Foreign Lender
and any other recipient of any payment to be made by or on account of any Loan
Party hereunder or any other Loan Document that is entitled to an exemption from
or reduction of any applicable withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding of Tax.  In

 

--------------------------------------------------------------------------------


 

112

 

addition, any Lender (and any such recipient), if requested by the Borrower
Representative, the Administrative Agent or the European Administrative Agent,
the Canadian Administrative Agent or any Collateral Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative, the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent or any Collateral Agent to determine whether or
not such Lender (or any such recipient) is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
forms shall not be required if the Foreign Lender (or any such recipient) is not
legally entitled to do so.  Without limiting the generality of the foregoing, in
the case of the Company or any other US Loan Party, any Foreign Lender to the
Company or any other US Loan Party (and any such recipient) shall, to the extent
it is legally entitled to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
(or any such recipient becomes a recipient) under this Agreement (and from time
to time thereafter upon the request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable:

 

(i)         duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)        duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)       in the case of a Foreign Lender (or any such recipient) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company within
the meaning of section 881(c)(3)(B) of the Code, (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (D) the interest
payment in question is not effectively connected with the United States trade or
business conducted by such Lender (a “US Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN,

 

(iv)       to the extent a Foreign Lender (or any such recipient) is not the
beneficial owner (for example, where the Foreign Lender (or any such recipient)
is a partnership or participating Lender granting a typical participation), an
Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, US
Tax Compliance Certificate, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if the Foreign Lender (or
any such recipient) is a partnership (and not a participating Lender) and one or
more beneficial owners of such Foreign Lender (or any such recipient) are
claiming the portfolio interest exemption, such Foreign Lender may provide a US
Tax Compliance Certificate on behalf of each such beneficial owner,

 

--------------------------------------------------------------------------------


 

113

 

(v)        any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower Representative to determine the
withholding or deduction required to be made, or

 

(vi)       if a payment made to a Lender, Issuing Bank or other recipient under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such recipient fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such recipient shall deliver to the
Borrower Representative and the Administrative Agent at the time prescribed by
law and at such time or times reasonably requested by the Borrower
Representative and the Administrative Agent such documentation prescribed by
applicable law (including prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower
Representative or the Administrative Agent as may be necessary for the
applicable Borrower and the applicable Agent to comply with their obligations
under FATCA and to determine that such recipient has complied with such
recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of the foregoing sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

In the event that the relevant Loan Party is the UK Borrower and a Foreign
Lender is a Treaty Lender that holds a passport under the United Kingdom HM
Revenue & Customs Double Taxation Treaty Passport scheme (the “DTTP Scheme”) and
that Treaty Lender wishes the DTTP Scheme to apply to this Agreement, that
Treaty Lender shall confirm its scheme passport number and its jurisdiction of
tax residence to the UK Borrower and the European Administrative Agent as soon
as possible and in any case no later than three Business Days of when such
Treaty Lender becomes party to the loan.  Following receipt of such
notification, the UK Borrower shall, in respect of each Treaty Lender that has
provided it with a DTTP Scheme reference number, make a Borrower DTTP Filing and
the UK Borrower shall promptly in each case provide the relevant Treaty Lender
and the European Administrative Agent with a copy of that filing.  Nothing in
this Section shall require any Treaty Lender to (i) register under the DTTP
Scheme, (ii) apply the DTTP Scheme to any Loan or Letter of Credit if it has
registered under the DTTP Scheme; or (iii) file Treaty forms or take any other
action pursuant to this Section 2.17(f) with respect to the UK Borrower if it
has given notification to the UK Borrower and the European Administrative Agent
to the effect that it wishes the DTTP Scheme to apply to this Agreement in
accordance with this Section 2.17(f), except where the UK Borrower has made a
Borrower DTTP Filing in respect of that Treaty Lender but that Borrower DTTP
Filing has been rejected by HM Revenue & Customs, or HM Revenue & Customs has
not given the UK Borrower authority to make payments to that Treaty Lender
without a deduction for Taxes imposed under the laws of the United Kingdom
within 60 days of the date of the Borrower DTTP Filing and, in each case, the UK
Borrower has notified that Treaty Lender in writing, in which case that Treaty
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for the UK Borrower to obtain authorization to
make

 

--------------------------------------------------------------------------------


 

114

 

a payment to that Treaty Lender without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.

 

Any Lender, Issuing Bank or other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, in each case that is (x) a US Person or (y) classified as a
disregarded entity for U.S. federal income tax purposes whose regarded owner is
a US Person, shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, a properly completed and executed
Internal Revenue Service Form W-9 certifying its complete exemption from backup
withholding.

 

Each Lender, Issuing Bank or other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan Document
agrees that if any form or certification previously delivered by it expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)        If the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, any Collateral Agent, any Lender or any Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section 2.17 (including additional amounts paid by any Loan Party pursuant
to this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
indemnifying party, upon the request of the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, such Collateral Agent,
such Lender or such Issuing Bank, agrees to repay the amount paid over pursuant
to this Section 2.17(g) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, such
Collateral Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will any Issuing
Bank or Lender be required to pay any amount to any Loan Party the payment of
which would place the Issuing Bank or such Lender in a less favorable net
after-Tax position than the Issuing Bank or such Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the Borrowers or any other Person nor shall it
be construed to require the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any Collateral Agent, any Lender or

 

--------------------------------------------------------------------------------


 

115

 

any Issuing Bank, as the case may be, to apply for or otherwise initiate any
refund contemplated in this Section 2.17.

 

(h)        All amounts set out, or expressed to be payable under any Loan
Document by any Loan Party to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Lender or any Issuing Bank which (in whole or in part) constitute the
consideration for a supply for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable in connection therewith.  If, in connection with
this Agreement, VAT is or becomes chargeable to any Loan Party, or in respect of
any payment made by any Loan Party to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Lender or any Issuing Bank, such Loan Party shall promptly pay to the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, an amount equal to the amount of such VAT (and the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, shall promptly provide an appropriate VAT invoice to such
party).

 

(i)         For the avoidance of doubt and without duplication, where any party
is required under any Loan Document to reimburse the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent, any Lender or any Issuing Bank, as the case may be, for any costs or
expenses, that party shall also at the same time pay and indemnify each such
Administrative Agent, European Administrative Agent, the Canadian Administrative
Agent, Collateral Agent, any Lender or any Issuing Bank, as the case may be,
against all VAT and any stamp duty, registration or other similar tax payables,
in each case incurred in connection with the entry into, performance or
enforcement of any Loan Document.

 

(j)         The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

SECTION 2.18     Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)  The Borrowers shall make each payment required to be made by
them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Except as otherwise expressly
set forth herein, all payments of Loans shall be paid in the currency in which
such Loans were made and shall be made for the account of the relevant Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
made to the applicable Borrower held by them.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as
applicable, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon.  All such payments shall be made
to (i) with respect to payments of Facility A Loans, LC Disbursements of any
Issuing Bank in respect of Facility A Letters of Credit, fronting fees payable
to any Issuing Bank in respect of Facility A Letters of Credit, fees payable
pursuant to Section 2.12(a), participation fees in respect of Facility A Letters
of Credit payable pursuant to Section 2.12(b), and fees payable pursuant to
Section 2.12(c), the

 

--------------------------------------------------------------------------------


 

116

 

Administrative Agent at its offices at 10 South Dearborn, 22nd Floor,
Chicago, Illinois 60603 USA, (ii) with respect to payments of Canadian Loans, LC
Disbursements of any Issuing Bank in respect of Canadian Letters of Credit,
fronting fees payable to any Issuing Bank in respect of Canadian Letters of
Credit, the Canadian Administrative Agent at its offices at 200 Bay Street,
Royal Bank Plaza, Floor 18, Toronto M57 2J2 Canada and (iii) for payments of
Facility B Loans other than Canadian Loans, LC Disbursements of any Issuing Bank
in respect of Facility B Letters of Credit other than Canadian Letters of
Credit, fronting fees payable to any Issuing Bank in respect of Facility B
Letters of Credit other than Canadian Letters of Credit, the European
Administrative Agent at its offices at 25 Bank Street, Canary Wharf, London E14
5JP, United Kingdom, except payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  Each of the Administrative Agent, the European Administrative
Agent and the Canadian Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient,
in like funds, promptly following receipt thereof.  If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars, except that all
payments in respect of Loans (and interest thereon) and LC Exposures shall be
made in the same currency in which such Loan was made or Letter of Credit
issued.  During any Full Cash Dominion Period, solely for purposes of
determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.10(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the applicable Obligations as of 10:00 a.m.,
Local Time, on the Business Day of receipt, subject to actual collection.

 

(b)        Any proceeds of Collateral of any Loan Party received by the
Administrative Agent or any Collateral Agent (i) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct or (ii) at any other time, not constituting (A) a
specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account (which shall be applied in
accordance with Section 2.10(b)), shall be applied, subject to the Intercreditor
Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any Collateral Agent and any Issuing
Bank from, or guaranteed by, such Loan Party under the Loan Documents (other
than in connection with Banking Services Obligations, Acceptance Obligations or
Swap Obligations), second, to pay any fees or expense reimbursements then due to
the Lenders from, or guaranteed by, such Loan Party under the Loan Documents
(other than in connection with Banking Services, Acceptance Obligations or Swap
Obligations), third, to pay interest due in respect of the Protective Advances
and Overadvances owing by or guaranteed by such Loan Party, ratably, fourth, to
pay the principal of the Protective Advances and Overadvances owing by or
guaranteed by such Loan Party, ratably, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances and Overadvances) and
unreimbursed LC Disbursements, in each case owing or guaranteed by such Loan
Party, ratably, sixth, to prepay principal on the Loans (other than the
Protective Advances and Overadvances) and unreimbursed LC

 

--------------------------------------------------------------------------------


 

117

 

Disbursements owing or guaranteed by such Loan Party and to the payment of any
amounts owing with respect to Reported Banking Services Obligations, Reported
Acceptance Obligations and Reported Secured Swap Obligations owing or guaranteed
by such Loan Party, ratably, seventh, to pay an amount to the US Collateral
Agent equal to 103% of the aggregate undrawn face amount of all outstanding
Letters of Credit issued on behalf of, or guaranteed by, such Loan Party, to be
held as cash collateral for such Obligations, eighth, to the payment of any
amounts owing with respect to Banking Services Obligations (other than Reported
Banking Services Obligations), Acceptance Obligations (other than Reported
Acceptance Obligations) and Secured Swap Obligations (other than Reported
Secured Swap Obligations) owing or guaranteed by such Loan Party, ratably,
ninth, to the payment of any amounts owing with respect to Non-Loan Party
Banking Services Obligations and Non-Loan Party Secured Swap Obligations owing
or guaranteed by such Loan Party, ratably, tenth, to the payment of any other
Secured Obligations due to the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any Collateral Agent or any Lender by,
or guaranteed by, such Loan Party, ratably, and eleventh, any balance remaining
after the Secured Obligations shall have been paid in full and no Letters of
Credit shall be outstanding (other than Letters of Credit which have been cash
collateralized in accordance with the foregoing) shall be paid over to the
applicable Loan Party at its Funding Account.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, none of the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent, the
Collateral Agents nor any Lender shall apply any payment which it receives from
Collateral Proceeds to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans, Overnight LIBO Loans or Canadian Prime Rate Loans of the same Class and,
in any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16.  Each of the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations to
maximize realization of the Collateral (it being understood that,
notwithstanding the foregoing, in no event shall payments be made pursuant to
levels “eighth”, “ninth” or “tenth” above prior to the payment in full of all
obligations described in levels “first” through “seventh” above). 
Notwithstanding the foregoing, any such application of proceeds from Collateral
of the UK Loan Parties and the Canadian Loan Parties shall be made solely in
respect of Obligations of the UK Loan Parties and the Canadian Loan Parties. 
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

(c)        At the election of the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as the case may be,
all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable by any Borrower
under the Loan Documents, may be paid from the proceeds of Borrowings made by
such Borrower hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of such Borrower maintained
with the Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent.  Each Borrower hereby irrevocably authorizes (i) the
Administrative Agent, the European

 

--------------------------------------------------------------------------------


 

118

 

Administrative Agent or the Canadian Administrative Agent, as applicable, to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees owing by such Borrower as it becomes due hereunder or any other amount
due from such Borrower under the Loan Documents and agrees that all such amounts
charged shall constitute Loans (including Swingline Loans, but such a Borrowing
may only constitute a Protective Advance if it is to reimburse costs, fees and
expenses as described in Section 9.03) and that all such Borrowings shall be
deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05, as
applicable and (ii) the Administrative Agent, the European Administrative Agent
or the Canadian Administrative Agent, as applicable, to charge any deposit
account of such Borrower maintained with such Agent for each payment of
principal, interest and fees owing by such Borrower as it becomes due hereunder
or any other amount due from such Borrower under the Loan Documents.

 

(d)       If any Lender shall, by exercising any right of set-off or
counterclaim, as a result of Section 2.18(b) or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (other than Section 2.18(b)) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)        Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as
applicable, may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent, the European Administrative Agent and the
Canadian Administrative Agent, if applicable, forthwith on demand the amount so
distributed to such Lender or such Issuing Bank

 

--------------------------------------------------------------------------------


 

119

 

with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, the European Administrative Agent or the Canadian Administrative Agent,
if applicable, at a rate determined by the relevant Administrative Agent in
accordance with banking industry rules on interbank compensation or, in the case
of amounts due in dollars, the Federal Funds Effective Rate if greater.

 

(f)        If any Lender shall fail to make any payment required to be made by
it hereunder, then the Administrative Agent and, if applicable, the European
Administrative Agent and/or the Canadian Administrative Agent, may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by it for the account of such Lender to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19     Mitigation Obligations; Replacement of Lenders.  If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or if any Lender is otherwise a
Departing Lender (as defined below), then:

 

(a)        such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (and the Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment)
and (iii) would not breach any applicable law;

 

(b)        the Borrowers may, at their sole expense and effort, require such
Lender or any Defaulting Lender (each herein, a “Departing Lender”), upon notice
to the Departing Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee specified by the Borrowers that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Banks), which consent shall not unreasonably be withheld or delayed, (ii) the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances and Overadvances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts), (iii) any processing and
recordation fee owing pursuant to Section 9.04(c)(iii) in connection with such
assignment shall be paid by the applicable Borrower and (iv) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Departing Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation

 

--------------------------------------------------------------------------------


 

120

 

cease to apply.  Nothing in this Section 2.19 shall be deemed to prejudice any
rights that the Borrowers may have against any Lender that is a Defaulting
Lender.  Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower Representative, the Administrative Agent and the assignee, and that
the Lender required to make such assignment need not be a party thereto in order
for such assignment to be effective.

 

SECTION 2.20     Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent, any
Collateral Agent, any Issuing Bank or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent, such Collateral Agent, such Issuing Bank or
such Lender.  The provisions of this Section 2.20 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Issuing Bank or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.20 shall survive the termination of this Agreement.

 

SECTION 2.21     Bankers’ Acceptances.  (a)  The Canadian Borrower may issue
Bankers’ Acceptances denominated in Canadian Dollars for acceptance and purchase
by the Facility B Lenders in accordance with the provisions of Section 2.01,
Section 2.03 and this Section 2.21.

 

(b)        Term.  Each Bankers’ Acceptance shall have a Contract Period of one
month, two months, three months or six months or (with the consent of each
affected Lender) 12 months, subject to availability.  No Contract Period shall
extend beyond the Maturity Date.  If such Contract Period would otherwise end on
a day that is not a Business Day, such Contract Period shall end on the next
preceding day that is a Business Day.

 

(c)        Discount Rate.  On each Borrowing date on which Bankers’ Acceptances
are to be accepted, the Canadian Administrative Agent shall advise the Canadian
Borrower as to the Canadian Administrative Agent’s determination of the
applicable Discount Rate for the Bankers’ Acceptances which any of the Facility
B Lenders have agreed to purchase.

 

(d)       Purchase.  Each Facility B Lender agrees to purchase a Bankers’
Acceptance accepted by it.  The Canadian Borrower shall sell, and such Facility
B Lender shall purchase, the Bankers’ Acceptance at the applicable Discount
Rate.  Such Facility B Lender shall provide to the Canadian Funding Office the
Discount Proceeds less the Acceptance Fee payable by the Canadian Borrower with
respect to such Bankers’ Acceptance.  Such proceeds will then be made available
to the Canadian Borrower by the Canadian Administrative Agent crediting an
account as directed by the Canadian Borrower with the aggregate of the amounts
made available

 

--------------------------------------------------------------------------------


 

121

 

to the Canadian Administrative Agent by such Facility B Lenders and in like
funds as received by the Canadian Administrative Agent.

 

(e)        Sale.  Each Facility B Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.

 

(f)        Power of Attorney for the Execution of Bankers’ Acceptances.  To
facilitate borrowings under the Facility B Commitments by way of B/As, the
Canadian Borrower hereby appoints each Facility B Lender as its attorney to sign
and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Facility B Lender, blank forms of
B/As.  In this respect, it is each Facility B Lender’s responsibility to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement.  The Canadian Borrower recognizes and agrees that all B/As required
to be accepted and purchased by any Facility B Lender and which are signed
and/or endorsed on its behalf by a Facility B Lender shall bind the Canadian
Borrower as fully and effectually as if signed in the handwriting of and duly
issued by the proper signing officers of the Canadian Borrower.  Each Facility B
Lender is hereby authorized to issue such B/As endorsed in blank in such face
amounts as may be determined by such Facility B Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of B/As required to be
accepted and purchased by such Facility B Lender.  No Facility B Lender shall be
liable for any damage, loss or other claim arising by reason of any loss or
improper use of any such instrument except the gross negligence or willful
misconduct of such Facility B Lender or its officers, employees, agents or
representatives.  On request by the Canadian Borrower, a Facility B Lender shall
cancel all forms of B/As which have been pre-signed or pre-endorsed by or on
behalf of the Canadian Borrower and which are held by such Facility B Lender and
have not yet been issued in accordance herewith.  Each Facility B Lender shall
maintain a record with respect to B/As held by it in blank hereunder, voided by
it for any reason, accepted and purchased by it hereunder, and cancelled at
their respective maturities.  Each Facility B Lender agrees to provide such
records to the Canadian Borrower at the Canadian Borrower’s expense upon
request.

 

(g)        Execution.  Drafts drawn by the Canadian Borrower to be accepted as
Bankers’ Acceptances shall be signed by a duly authorized officer or officers of
the Canadian Borrower or the Borrower Representative or by their respective
attorneys including attorneys appointed pursuant to Section 2.21(f) above. 
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for the Canadian Borrower or
Borrower Representative, as applicable, at the time of issuance of a Bankers’
Acceptance, that signature shall nevertheless be valid and sufficient for all
purposes as if the authority had remained in force at the time of issuance and
any Bankers’ Acceptance so signed shall be binding on the Canadian Borrower.

 

(h)        Issuance.  The Canadian Administrative Agent, promptly following
receipt of a notice of borrowing, continuation or conversion by way of Bankers’
Acceptances, shall advise the applicable Facility B Lenders of the notice and
shall advise each such Facility B Lender of the face amount of Bankers’
Acceptances to be accepted by it and the applicable Contract Period (which shall
be identical for all Facility B Lenders).  The aggregate face amount of Bankers’
Acceptances to be accepted by a Facility B Lender shall be determined by the
Administrative Agent by reference to such Facility B Lender’s Applicable
Percentage of the

 

--------------------------------------------------------------------------------


 

122

 

issue of Bankers’ Acceptances, except that, if the face amount of a Bankers’
Acceptance which would otherwise be accepted by a Facility B Lender would not be
C$100,000, or a whole multiple thereof, the face amount shall be increased or
reduced by the Canadian Administrative Agent in its sole discretion to
C$100,000, or the nearest whole multiple of that amount, as appropriate;
provided that after such issuance, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.

 

(i)         Waiver of Presentment and Other Conditions.  The Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to a Facility B Lender in respect of a Bankers’ Acceptance accepted and
purchased by it pursuant to this Agreement which might exist solely by reason of
the Bankers’ Acceptance being held, at the maturity thereof, by such Facility B
Lender in its own right and the Canadian Borrower agrees not to claim any days
of grace if such Facility B Lender as holder sues the Canadian Borrower on the
Bankers’ Acceptance for payment of the amount payable by the Canadian Borrower
thereunder.  On the specified maturity date of a B/A, or the date of any
prepayment thereof in accordance with this Agreement, if earlier, the Canadian
Borrower shall pay to such Facility B Lender that has accepted such B/A the full
face amount of such B/A (or shall make provision for payment by way of
conversion or continuation in accordance with Section 2.08) in full and absolute
satisfaction of its obligations with respect to such B/A, and after such
payment, the Canadian Borrower shall have no further liability in respect of
such B/A (except to the extent that any such payment is rescinded or reclaimed
by operation of law or otherwise) and such Facility B Lender shall be entitled
to all benefits of, and will make and otherwise be responsible for all payments
due to the redeeming holder or any third parties under, such B/A.

 

(j)         BA Equivalent Loans by Non BA Lenders.  Whenever the Canadian
Borrower requests a borrowing by way of Bankers’ Acceptances, each Non BA Lender
shall, in lieu of accepting and purchasing any B/As, make a Loan (a “BA
Equivalent Loan”) to the Canadian Borrower in the amount and for the same term
as each Draft which such Lender would otherwise have been required to accept and
purchase hereunder.  Each such Lender will provide to the Canadian
Administrative Agent the amount of Discount Proceeds of such BA Equivalent Loan
for the account of the Canadian Borrower in the same manner as such Lender would
have provided the Discount Proceeds in respect of the Draft which such Lender
would otherwise have been required to accept and purchase hereunder.  Each such
BA Equivalent Loan will bear interest at the same rate that would result if such
Lender had accepted (and been paid an acceptance fee) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such BA Equivalent Loan shall have the same economic
consequences for the relevant Lenders and the Canadian Borrower as the B/A that
such BA Equivalent Loan replaces).  All such interest shall be paid in advance
on the date such BA Equivalent Loan is made, and will be deducted from the
principal amount of such BA Equivalent Loan in the same manner in which the
discounted portion of a B/A would be deducted from the face amount of the B/A. 
Subject to the repayment requirements of this Agreement, on the last day of the
relevant Contract Period for such BA Equivalent Loan, the Canadian Borrower
shall be entitled to convert each such BA Equivalent Loan into another type of
Loan, or to roll over each such BA Equivalent Loan into another BA Equivalent
Loan, all in accordance with the applicable provisions of this Agreement.  Each
Non BA Lender may, at its discretion, request in writing to the Canadian
Administrative Agent and the Canadian Borrower that BA Equivalent Loans made by
it shall be evidenced by Discount Notes.

 

--------------------------------------------------------------------------------


 

123

 

(k)        Terms Applicable to BA Equivalent Loans.  For greater certainty, all
provisions of this Agreement that are applicable to B/As shall also be
applicable, mutatis mutandis, to BA Equivalent Loans, and notwithstanding any
other provision of this Agreement, all references to principal amounts or any
repayment or prepayment of any Loans that are applicable to B/As or BA Drawings
shall be deemed to refer to the full face amount thereof in the case of B/As and
to the principal amount of any portion thereof consisting of BA Equivalent
Loans.  As set out in the definition of “Bankers’ Acceptances”, that term
includes Discount Notes and all terms of this Agreement applicable to Bankers’
Acceptances (including the provisions of Section 2.21(f) relating to their
execution by the Facility B Lenders under power of attorney) shall apply equally
to Discount Notes evidencing BA Equivalent Loans with such changes as may in the
context be necessary.  For greater certainty:

 

(i)         the term of a Discount Note shall be the same as the Contract Period
for Bankers’ Acceptances accepted and purchased on the same Borrowing date in
respect of the same borrowing;

 

(ii)        an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Acceptance
Fee in respect of a Bankers’ Acceptance; and

 

(iii)       the Discount Rate applicable to a Discount Note shall be the
Discount Rate applicable to Bankers’ Acceptances accepted by a Facility B Lender
that is not a Schedule I Lender in accordance with the definition of “Discount
Rate” on the same Borrowing date or date of continuation or conversion, as the
case may be, in respect of the same borrowing for the relevant Contract Period.

 

(l)         Depository Bills and Notes Act.  At the option of the Canadian
Borrower and any Facility B Lender, Bankers’ Acceptances under this Agreement to
be accepted by such Facility B Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada).  All depository bills so issued
shall be governed by the provisions of this Section 2.21.

 

(m)       Acceptance Fees.  Upon acceptance of a Bankers’ Acceptance by a
Facility B Lender, the Canadian Borrower shall pay to the Canadian
Administrative Agent on behalf of such Facility B Lender a fee (the “Acceptance
Fee”) payable in Canadian Dollars, calculated on the face amount of the Bankers’
Acceptance at a rate per annum equal to the Applicable Spreadfor BA Drawings on
the basis of the number of days in the Contract Period for such Bankers’
Acceptance.  Any adjustment to the Acceptance Fee (including any adjustment as
necessary to reflect the operation of Section 2.13(e)) shall be computed based
on the number of days remaining in the Contract Period of such Bankers’
Acceptances from and including the effective date of any change in the
Applicable Spread.  Any increase in such Acceptance Fee shall be paid by the
Canadian Borrower to the Canadian Administrative Agent on behalf of the Facility
B Lenders on the last day of the Contract Period of the relevant Bankers’
Acceptance.  Any decrease in such Acceptance Fee shall be paid by each Facility
B Lender to the Canadian Borrower, through the Canadian Administrative Agent, on
the last day of the Contract Period of the relevant Bankers’ Acceptance.

 

--------------------------------------------------------------------------------


 

124

 

SECTION 2.22     Circumstances Making Bankers’ Acceptances Unavailable.  (a)  If
prior to the commencement of any Contract Period, (A) the Canadian
Administrative Agent determines in good faith, which determination shall be
conclusive and binding on the Canadian Borrower, and notifies the Canadian
Borrower that, by reason of circumstances affecting the money market, there is
no readily available market for Bankers’ Acceptances, or (B) the Canadian
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Discount Rate or CDOR Rate, as applicable, for such Contract Period; or
(C) the Canadian Administrative Agent is advised by the Required Facility B
Lenders that the Discount Rate or CDOR Rate, as applicable, for such Contract
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their portion of such BA Drawings included in such Borrowing for
such Contract Period then:

 

(i)         the right of the Canadian Borrower to request a borrowing by way of
BA Drawing shall be suspended until the Canadian Administrative Agent determines
that the circumstances causing such suspension no longer exist and the Canadian
Administrative Agent so notifies the Canadian Borrower; and

 

(ii)        any notice relating to a borrowing by way of BA Drawing which is
outstanding at such time shall be deemed to be a notice requesting a borrowing
by way of Canadian Prime Rate Loans (all as if it were a notice given pursuant
to Section 2.03).

 

(b)        The Administrative Agent shall promptly notify the Canadian Borrower
and the Facility B Lenders of the suspension in accordance with
Section 2.22(a) of the Canadian Borrower’s right to request a borrowing by way
of BA Drawing and of the termination of such suspension.

 

SECTION 2.23     Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)        fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)        the Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether Supermajority Lenders or Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that (x) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender and (y) for the
avoidance of doubt, the Commitment of any Defaulting Lender cannot be increased
without such Defaulting Lender’s consent;

 

(c)        if any Swingline Exposure, PA Exposure, Overadvance Exposure or LC
Exposure exists at the time a Lender becomes a Specified Defaulting Lender then:

 

--------------------------------------------------------------------------------


 

125

 

(i)         all or any part of such Swingline Exposure, PA Exposure, Overadvance
Exposure and LC Exposure shall be reallocated among the non-Specified Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent (x) the sum of all non-Specified Defaulting Lenders’ Credit Exposures
plus, without duplication, such Specified Defaulting Lender’s PA Exposure,
Overadvance Exposure, Swingline Exposure and LC Exposure, does not exceed the
total of all non-Specified Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 2.01 are satisfied at such time; and

 

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to them hereunder or under law with respect to any
Defaulting Lender, within one Business Day following notice by the applicable
Administrative Agent (x) first, prepay such PA Exposure, Overadvance Exposure
and Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)       if the Borrowers cash collateralize any portion of such Specified
Defaulting Lender’s LC Exposure pursuant to this Section 2.23(c), no Borrower
shall be required to pay any fees to such Specified Defaulting Lender pursuant
to Section 2.12(b) with respect to such Specified Defaulting Lender’s LC
Exposure during the period such Specified Defaulting Lender’s LC Exposure is
cash collateralized; or

 

(iv)       if the LC Exposure of the non-Specified Defaulting Lenders is
reallocated pursuant to Section 2.23(c), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Specified Defaulting Lenders’ Applicable Percentages;

 

The Administrative Agent, Canadian Administrative Agent or European
Administrative Agent, as applicable, shall promptly notify the Lenders of any
reallocation described in this Section 2.23(c).

 

(d)       so long as any Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.23(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and Defaulting Lenders shall not participate therein); and

 

(e)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise

 

--------------------------------------------------------------------------------


 

126

 

be payable to such Defaulting Lender pursuant to Section 2.18(d) but excluding
Section 2.19(b)) shall, in lieu of being distributed to such Defaulting Lender,
be retained by the Administrative Agent in a segregated account and, subject to
any applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or any Collateral Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Bank or Swingline Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Swingline Loan, Letter of Credit,
Protective Advance or Overadvance, (iv) fourth, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if so determined by the Administrative Agent and the Borrowers, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or any Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or such Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

 

(f)        In the event that the Administrative Agent (or, in the case of any
Facility B Lender, the Canadian Administrative Agent and the European
Administrative Agent), the applicable Borrower(s), the applicable Issuing
Bank(s) and the applicable Swingline Lender(s) each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure, LC Exposure, PA Exposure and
Overadvance Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitments and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.

 

SECTION 2.24           Extensions of Revolving Commitments.

 

(a)        Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(d), pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower Representative to all Lenders with
Facility A Commitments with a like

 

--------------------------------------------------------------------------------


 

127

 

maturity date or Facility B Commitments with a like maturity date, in each case
on a pro rata basis (based on the aggregate Facility A Commitments or Facility B
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, the Borrower Representative is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s applicable Commitment and otherwise modify the terms of such
Commitment pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Commitment (and related outstandings)) (each, an “Extension”, and each
group of Facility A Commitments and Facility B Commitments, as applicable, in
each case as so extended, as well as the original Facility A Commitments and
original Facility B Commitments (in each case not so extended), being a
“tranche”; any Extended Facility A Commitments shall constitute a separate
tranche of Commitments from the tranche of Facility A Commitments from which
they were converted and any Extended Facility B Commitments shall constitute a
separate tranche of Commitments from the tranche of Facility B Commitments from
which they were converted)), so long as the following terms are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower Representative and set forth in the relevant
Extension Offer), the Commitment of any Lender that agrees to an extension with
respect to such Commitment extended pursuant to an Extension (an “Extended
Commitment”), and the related outstandings, shall be a Commitment (or related
outstandings, as the case may be) (A) with the same terms as the original
Commitments (and related outstandings), (B) with different terms that apply only
after the original Commitments being extended expire or (C) with such other
terms as shall be reasonably satisfactory to the Administrative Agent; provided
that (x) subject to the provisions of Section 2.05(e) and Section 2.06(m) to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exist Extended Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
in on a pro rata basis by all Lenders with Commitments in accordance with their
Applicable Percentage of the Commitments (and except as provided in
Section 2.05(e) and Section 2.06(m), without giving effect to changes thereto on
an earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Commitments (and related
outstandings) and (B) repayments required upon the maturity date of the
non-extending Commitments) and (y) at no time shall there be Commitments
hereunder (including Extended Commitments and any original Commitments) which
have more than three different maturity dates, (iii) if the aggregate amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments offered to be extended by the Borrower Representative pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (iv) all documentation in respect of such
Extension shall be consistent with the foregoing and (v) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower
Representative. For the avoidance of doubt, no Lender shall be obligated to
accept the terms contained in any Extension Offer and any Lender failing to

 

--------------------------------------------------------------------------------


 

128

 

respond to an Extension Offer within the time period required by such Extension
Offer shall be deemed to have declined such Extension Offer.

 

(b)        With respect to all Extensions consummated by the Borrower
Representative pursuant to this Section, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that (x) the Borrower Representative may at
its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower Representative’s
discretion and may be waived by the Borrower Representative) of Facility A
Commitments or Facility B Commitments (as applicable) of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Section 2.11 and Section 2.18) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

 

(c)        No consent of any Lender or the Administrative Agent or any other
Agent shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Commitments (or a portion thereof) and (B) the consent of the Issuing Bank,
which consent shall not be unreasonably withheld or delayed.  All Extended
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent and the other Agents to enter into amendments to this
Agreement and the other Loan Documents with the Borrower Representative and/or
any of the Borrowers as may be necessary in order to establish new tranches or
sub-tranches in respect of Commitments so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent or such other Agent and the Borrower Representative and
such other Borrowers in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent and each
other applicable Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

 

(d)       In connection with any Extension, the Borrower Representative shall
provide the Administrative Agent at least five Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section.

 

--------------------------------------------------------------------------------


 

129

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Agents and the Lenders that:

 

SECTION 3.01     Organization; Powers.  Each of the Loan Parties and each of the
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing (to the extent such concept exists in such jurisdiction) under the laws
of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing (to the extent such concept exists) in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of each Borrower, to borrow hereunder.

 

SECTION 3.02     Authorization; No Violation.  (a)  The Transactions have been
duly authorized by all requisite corporate or other organization action and, if
required, stockholder action.  Neither the execution, delivery or performance by
any Loan Party of the Loan Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority, except in the case of any contraventions
that would not reasonably be expected, either individually or in the aggregate,
to result in a Material Adverse Effect, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents, the Intercreditor Agreement or any other intercreditor agreement to
which an Agent is a party) upon any of the property or assets of any Loan Party
or any of its Restricted Subsidiaries pursuant to the terms of (x) the Term Loan
Documents, or (y) any other indenture, mortgage, deed of trust, credit agreement
or loan agreement, or any other material agreement, contract or instrument, in
each case to which any Loan Party or any of its Restricted Subsidiaries is a
party or by which it or any its property or assets is bound or to which it is
subject, except, in the case of the preceding subclause (y), for any such
contravention, breach, default and/or conflict that would not reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect, or (iii) will violate any provision of the certificate or
articles of incorporation or other constitutive documents or by-laws of any Loan
Party or any of its Restricted Subsidiaries.

 

SECTION 3.03     Enforceability.  (a)  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is a party
thereto and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditor’s rights generally or by equitable principles
relating to enforceability.

 

--------------------------------------------------------------------------------


 

130

 

(b)        Subject to applicable Insolvency Laws and applicable principles of
public policy, no Foreign Loan Party, nor any of its property or assets has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party is organized in respect of its obligations under the
Loan Documents to which it or its property or assets is subject.

 

(c)        The Loan Documents to which each Foreign Loan Party is a party are in
proper legal form under the laws of the jurisdiction in which each such Foreign
Loan Party is organized or incorporated and existing (i) for the enforcement
thereof against each such Foreign Loan Party under the laws of each such
jurisdiction and (ii) in order to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Documents (provided that,
with respect such enforcement or admissibility, such documents may have to be
translated into the official language of the relevant jurisdiction which may be
done at the time of enforcement or admission, as applicable).  It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Loan Documents to which any Foreign Loan Party
is a party that any such Loan Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which any such Foreign Loan Party is organized or that any
registration charge or stamp or similar tax be paid on or in respect of the
applicable Loan Documents or any other document, except for any such filing,
registration, recording, execution or notarization that is referred to in
Section 3.19 or is not required to be made until enforcement of the applicable
Loan Document.

 

SECTION 3.04     Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for (x) those that have otherwise been obtained or made on or prior to
the Closing Date and which remain in full force and effect on the Closing Date,
(y) filings referred to in Section 3.19 that are necessary to perfect the
security interests created or intended to be created under the Security
Documents and (z) those orders, consents, approvals, licenses, authorizations or
validations, the failure of which to obtain or make would not reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect), or exemption by, any Governmental Authority is required to be
obtained or made by, or on behalf of, any Loan Party to authorize, or is
required to be obtained or made by, or on behalf of, any Loan Party in
connection with, (i) the execution, delivery and performance of any Loan
Document or (ii) the legality, validity, binding effect or enforceability of any
such Loan Document.

 

SECTION 3.05     Financial Condition.  The Company has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2011, the fiscal year ended December 29, 2012 and the fiscal year
ended December 28, 2013, in each case audited by and accompanied by the opinion
of Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ended after December 28, 2013 and at least 45 days prior to
the Closing Date, certified by a Financial Officer of the Company.  Such
financial statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
consolidated subsidiaries as of such dates and for such periods.  Such financial
statements and the notes thereto disclose all material liabilities, direct or
contingent, of the Company and its consolidated subsidiaries as of the dates
thereof.  Such financial statements were prepared in

 

--------------------------------------------------------------------------------


 

131

 

accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

 

SECTION 3.06     No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations or financial
condition of the Company and the Restricted Subsidiaries, taken as a whole,
since December 28, 2013.

 

SECTION 3.07     Title to Properties; Possession Under Leases.  (a)  Each
Borrower and each of the Restricted Subsidiaries has good and marketable title
to, or valid leasehold interests in, all of its properties and assets (including
all Mortgaged Properties), except where the failure to have such title or other
interest would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  All such material properties and assets
are free and clear of Liens, other than Liens permitted by Section 6.02.

 

(b)        (i) Each Borrower and each of the Restricted Subsidiaries (A) has
complied with its obligations under the real property leases to which it is a
party as lessee and (B) enjoys peaceful and undisturbed possession under such
leases and (ii) all such leases are in full force and effect, except where the
failure to comply, enjoy peaceful and undisturbed possession or be in full and
force and effect would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(c)        Each Loan Party and its Subsidiaries owns, or is licensed to use, all
material Intellectual Property that is necessary to its business as currently
conducted and the use thereof by the Loan Parties and its Subsidiaries does not
infringe in any material respect upon the rights of any other Person, and the
Loan Parties’ rights thereto are not subject to any licensing agreement or
similar arrangement other than licenses in the ordinary course of business.

 

SECTION 3.08     Subsidiaries.  (a)    On and as of the Closing Date, the
Company has no Subsidiaries other than those Subsidiaries listed on Schedule
3.08(a), all of which are Restricted Subsidiaries as of the Closing Date. 
Schedule 3.08(a) sets forth, as of the Closing Date, the percentage ownership
(direct and indirect) of the Company in each class of Equity Interests of each
of its Subsidiaries and also identifies the direct owner thereof.  As of the
Closing Date, all outstanding shares of Equity Interests of each Restricted
Subsidiary of the Company have been duly and validly issued, are fully paid and
(if applicable) non-assessable.  No Restricted Subsidiary of the Company has
outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.  On the Closing Date, 100% of the Equity Interests of each Loan Party
(other than the Company) are owned directly or indirectly by the Company.

 

(b)        As of the Closing Date, the exact legal name of each Loan Party, the
type of organization of such Loan Party, the jurisdiction of organization of
such Loan Party, such Loan Party’s location for purposes of Section 9-307 of the
UCC or chief executive office and principal place of business (or domicile for
the purposes of the Quebec Civil Code) in the case of

 

--------------------------------------------------------------------------------


 

132

 

any Canadian Loan Party, the organizational identification number (if any) of
such Loan Party and the Federal Employer Identification Number (if any) of such
Loan Party is listed on Schedule 3.08(b) hereto.  No Loan Party is a
Transmitting Utility (as defined under the UCC).

 

SECTION 3.09     Litigation ; Compliance with Laws.  (a)  There are no actions,
suits or proceedings pending or, to the knowledge of the Company, threatened
(i) with respect to the Transactions or any Loan Document or (ii) that has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(b)        Each Loan Party and each of its Restricted Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property (including,
without limitation, applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.10     Agreements.  (a)  No Borrower nor any of the Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)        No Borrower nor any of the Restricted Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are bound, where
such default could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.11     Federal Reserve Regulations.  No part of any Credit Event (or
the proceeds thereof) will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock. 
Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation T, U or X of the Board.  Not more than 25% of the value
of the assets of the Company and its Subsidiaries taken as a whole is
represented by Margin Stock.

 

SECTION 3.12     Investment Company Act.  (a)  Neither the Company nor any of
its Restricted Subsidiaries is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended and (b) none of the UK Loan Parties is carrying out any
activities equivalent with or analogous to that of an Investment Company as
defined in the Investment Company Act of 1940.

 

SECTION 3.13     Use of Proceeds.  The Borrowers will use the proceeds of the
Loans to (a) refinance Indebtedness of the Borrowers under the Existing ABL
Credit Agreement, (b) pay fees and expenses in connection with the Transactions
and (c) for working capital needs and general corporate purposes.

 

SECTION 3.14     Tax Returns.  Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) each
Borrower and each of its Restricted Subsidiaries has timely filed or caused to
be timely filed (taking into account any

 

--------------------------------------------------------------------------------


 

133

 

applicable extensions) with the appropriate taxing authority all income and all
other returns, statements, forms and reports for Taxes (the “Returns”) required
to be filed by, or with respect to the income, properties or operations of, such
Borrower and/or any of its Restricted Subsidiaries; (b) the Returns accurately
reflect all liability for Taxes of each Borrower and its Restricted
Subsidiaries, as applicable, for the periods covered thereby; and (c) each
Borrower and each of its Restricted Subsidiaries has paid all Taxes payable by
it which have become due, other than those that are being contested in good
faith by appropriate proceedings and adequately disclosed and fully provided for
on the financial statements of such Borrower and its Restricted Subsidiaries in
accordance with GAAP.  As of the Closing Date, there is no material action,
suit, proceeding, investigation, audit or claim now pending or, to the knowledge
of any Borrower or any of its Restricted Subsidiaries, threatened in writing by
any authority regarding any Taxes relating to such Borrower or any of its
Restricted Subsidiaries.  Each Borrower is resident for Tax purposes only in the
jurisdiction of its establishment or incorporation as the case may be.  Each
Loan Party and its Subsidiaries has withheld all material employee withholdings
and has made all material employer contributions to be withheld and made by it
pursuant to applicable law on account of the Canada and Quebec pension plans,
employment insurance and employee income taxes.  Each Loan Party and its
Subsidiaries has, where applicable, properly operated the PAYE System and has
complied in all material respects with the requirements of the laws of the
United Kingdom with respect to deductions and payments required to be made in
respect of national insurance contributions.

 

SECTION 3.15     No Material Misstatements.  All factual information (other than
projected financial information, adjusted or comparable adjusted financial
information, pro forma financial information and information of a general
economic or industry nature), when furnished and taken as a whole, furnished by
or on behalf of any Borrower in writing to any Agent or any Lender (including,
without limitation, all information contained in the Loan Documents) for
purposes of or in connection with this Agreement, the other Loan Documents or
any transaction contemplated herein or therein is, and all other such factual
information (when furnished and taken as a whole) hereafter furnished by or on
behalf of any Borrower in writing to the any Agent or any Lender will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information (when furnished and taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided; provided that, with respect to projected, adjusted,
comparable adjusted and pro forma financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation and delivery;
it being understood that such projections may vary from actual results and that
such variances may be material.

 

SECTION 3.16     Employee Benefit Plans.  (a)  Each US Company Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation, compliance with those Code provisions necessary
for any intended favorable tax treatment) and all other applicable laws and
regulations, except where any failure to comply would not reasonably be expected
to have a Material Adverse Effect.  No ERISA Event has occurred or is reasonably
expected to occur other than as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

134

 

(b)        No UK Loan Party nor any of its Subsidiaries or Affiliates is or has
at any time after April 27, 2004 been (i) an employer (for the purposes of
Sections 38 to 51 of the UK Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the UK Pension
Schemes Act 1993), or (ii) “connected” with or an “associate” of (as those terms
are used in Sections 38 and 43 of the UK Pensions Act 2004) such an employer.

 

(c)        As of the Closing Date, Schedule 3.16 lists all Foreign Benefit
Arrangements and Foreign Pension Plans currently maintained or contributed to by
the Loan Parties and their Subsidiaries.  Except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect: (i) all employer and employee contributions (including insurance
premiums) required from any Loan Party or any of its Subsidiaries or Affiliates
by applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Pension Plan (including any policy held thereunder) have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) the
accrued benefit obligations of each Foreign Pension Plan (based on those
assumptions used to fund such Foreign Pension Plan) with respect to all current
and former participants do not exceed the assets of such Foreign Pension Plan;
(iii) each Foreign Pension Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Pension
Plan is in compliance (A) with all material provisions of applicable law and all
material applicable regulations and regulatory requirements (whether
discretionary or otherwise) and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Pension Plan and (B) with
the terms of such plan or arrangement; provided, however, that with respect to
subclauses (ii), (iii) and (iv) above, “Foreign Pension Plan” shall be read to
exclude any government-run plan or scheme to which a Loan Party or any of its
Subsidiaries or Affiliates is required to make contributions under applicable
law.

 

(d)       (i) All pension schemes operated or maintained under the laws of the
United Kingdom for the benefit of a Loan Party or any of its Subsidiaries or
Affiliates comply with all provisions of the relevant law and employ reasonable
actuarial assumptions; (ii) no Loan Party or any of its Subsidiaries or
Affiliates has any unsatisfied liability in respect of any pension scheme and
there are no circumstances which may give rise to any such liability; (iii) all
pension schemes operated by or maintained for the benefit of a Loan Party or any
of its Subsidiaries or Affiliates and/or any of its or their respective current
or former employees are, to the extent required by applicable law, funded or
reserved; except in the case of subclauses (i), (ii) and (iii), to the extent
failure to do so (or, with the expiry of a grace period, the giving of notice,
the making of any determination under the Loan Documents or any combination of
any of the foregoing taking into account all remedies of the Loan Parties under
the Loan Documents) could not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

(e)        Except as could not reasonably be expected to result, individually or
in the aggregate, a Material Adverse Effect:

 

--------------------------------------------------------------------------------


 

135

 

(i)                                  there are no outstanding disputes (other
than routine claims for benefits) concerning the assets held in any Canadian
Pension Plans or Canadian Benefit Plans pursuant to any funding agreement;

 

(ii)                              all employee contributions to any Canadian
Pension Plans and Canadian Benefit Plans required to be made have been properly
withheld and fully paid into such plans in a timely fashion;

 

(iii)                          all reports and disclosures relating to any
Canadian Pension Plans and Canadian Benefit Plans required by any applicable
laws or regulations applicable thereto have been filed or distributed in a
timely fashion;

 

(iv)                          to the knowledge of the Loan Parties, there have
been no improper withdrawals, or applications of, the assets of any Canadian
Pension Plans or Canadian Benefit Plans;

 

(v)                              except as disclosed in Schedule 3.16, no
Canadian Benefit Plan provides benefits to retired employees or promises
benefits at or after retirement to active employees;

 

(vi)                          all contributions or premiums required to be made
or paid by any Loan Party, or any Subsidiary of a Loan Party, to any Canadian
Pension Plan have been made or paid when due in accordance with the terms of
such plans and all applicable laws, regulations and funding agreements
applicable thereto; and

 

(vii)                      there are no assessments owed or which could become
owing by any Loan Party, or any Subsidiary of a Loan Party, to the Ontario
Pension Benefits Guarantee Fund

 

(f)                                As of the Closing Date, no Canadian Pension
Plan is a Canadian DB Plan (as such term is defined in Section 6.13).

 

SECTION 3.17                   Environmental Matters.  Except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) each Borrower and each of their respective Subsidiaries is
in compliance with all Environmental Laws and has obtained and is in compliance
with the terms of any permits required under such Environmental Laws to conduct
their respective operations as currently conducted; (b) there are no
Environmental Claims pending, or to the knowledge of any Loan Party, threatened,
against any Borrower or any of their respective Subsidiaries; (c) no Lien, other
than a Permitted Lien, has been recorded or to the knowledge of any Loan Party,
threatened under any Environmental Law with respect to any real property owned
by any Borrower or any of their respective Subsidiaries; (d) no Borrower nor any
of their respective Subsidiaries has agreed to contractually assume or accept
responsibility, for any liability of any other Person under any Environmental
Law; and (e) there are no facts, circumstances, conditions or occurrences with
respect to the past or present business or operations of any Borrower or any of
their respective Subsidiaries that could reasonably be expected to give rise to
any Environmental Claim.

 

--------------------------------------------------------------------------------


 

136

 

SECTION 3.18                   Insurance.  As of the Closing Date, all premiums
in respect of the insurance shown on the summary delivered pursuant to
Section 4.01(o) have been paid.  The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries are
adequate.

 

SECTION 3.19                   Security Interest in Collateral.  (a)  The
provisions of the Security Documents are effective to create in favor of the
applicable Collateral Agent for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, a legal, valid and enforceable
security interest (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Loan Parties in the Collateral
(as defined in the applicable Security Document), and upon (a)(i) the filing of
financing statements under the UCC and the PPSA in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Loan Party and (ii) with respect to Liens created by a UK
Loan Party where registration of particulars of such Liens is required, the
registration at Companies House in England and Wales, in appropriate form
listing each applicable UK Loan Party, as a debtor, and the applicable
Collateral Agent, as secured party, (b) sufficient identification of commercial
tort claims (as applicable), (c) the recordation of the IP Security Agreements
described in clauses (ii) and (iii) of the definition thereof in the United
States Patent and Trademark Office (or equivalent similar filing in the Canadian
Intellectual Property Office or the UK Intellectual Property Office, as
applicable), (d) the recordation of the IP Security Agreement described in
clause (i) of the definition thereof with the United States Copyright Office (or
equivalent similar filing in the Canadian Intellectual Property Office or the UK
Intellectual Property Office, as applicable), (e) in the case of real property,
if any, the filing of the Mortgages (including with the Land Registry (of
England and Wales) or UK Charges Registry), as necessary, (f) the delivery to
the applicable Collateral Agent (or its bailee) of any stock certificates
representing pledged Equity Interests (together with a properly completed and
signed stock power or endorsement) described in the applicable Security
Agreement, the applicable Collateral Agent, for the benefit of the Secured
Parties, shall have a fully perfected security interest in all right, title and
interest of the Loan Parties in all of the Collateral (as defined in the
applicable Security Agreement), subject to no other Liens other than Permitted
Liens, in each case, to the extent perfection can be accomplished under
applicable law through these actions.  As of the Closing Date, the jurisdictions
in which the filing of UCC financing statements (or their equivalent under the
PPSA) are necessary with respect to the non-fixture Collateral of the Loan
Parties are listed on Schedule 3.19.

 

(b)                              Upon due execution, delivery and recordation
thereof and payment of the applicable filing and recording taxes and fees, each
Mortgage will be effective to create in favor of the applicable Collateral
Agent, for the benefit of the Agents, the applicable Lenders and the applicable
Issuing Banks, a legal, valid and enforceable Lien on all of the applicable Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the applicable Loan Party
in such Mortgaged Property and the proceeds thereof, in each case prior and
superior in right to any other Person, other than as set forth in the
Intercreditor Agreement and with respect to the rights of Persons pursuant to
Liens permitted by

 

--------------------------------------------------------------------------------


 

137

 

Section 6.02 that by operation of law or contract are prior and superior in
right to the Liens securing the Obligations.

 

SECTION 3.20                   Real Property.  As of the Closing Date, none of
the Loan Parties own any real property.

 

SECTION 3.21                   Labor Matters.  There is (i) no unfair labor
practice complaint pending against any Borrower or any of its Subsidiaries or,
to the knowledge of the Company, threatened against any of them, before the
National Labor Relations Board or any equivalent Governmental Authority in
Canada, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Company or any of its
Subsidiaries or, to the knowledge of the Company, threatened in writing against
any of them and (ii) no strike, labor dispute, slowdown or stoppage pending
against the Company or any of its Subsidiaries or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries, except (with
respect to any matter specified in clauses (i) and (ii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.  All material payments due from any Loan Party
or any of its Subsidiaries, or for which any claim may be made against any Loan
Party or any of its Subsidiaries, on account of wages, vacation pay and employee
health and welfare insurance and other benefits, including on account of the
Canada and Quebec pension plans, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

SECTION 3.22                   Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies.  Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

SECTION 3.23                   Centre of Main Interests.  For the purposes of
the Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings, each UK Loan Party’s centre of main interests (as that term is used
in Article 3(1) therein) is situated in its jurisdiction of incorporation.

 

SECTION 3.24                   Certain Documents.  The Borrower Representative
has delivered to the Administrative Agent a complete and correct copy of any
agreements governing the Term Loan Credit Agreement, including the Term Loan
Documents and any material amendments, supplements or modifications with respect
to any of the foregoing.

 

SECTION 3.25                   Solvency.  Immediately after the effectiveness of
this Agreement on the Closing Date, the Company and its subsidiaries, taken as a
whole, are Solvent.

 

--------------------------------------------------------------------------------


 

138

 

SECTION 3.26                   Anti-Corruption Laws and Sanctions.  The Company
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Company, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Company, any Subsidiary or, to the
knowledge of the Company or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE IV



CONDITIONS

 

SECTION 4.01                   Closing Date.  The effectiveness of this
Agreement and the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                               Credit Agreement and Loan Documents.  The
Administrative Agent (or its counsel) shall have received (i) from each party
hereto either (A) a counterpart of this Agreement signed on behalf of such party
or (B) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or .pdf transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies (or facsimile or .pdf copies) of (A) the Closing Date
Joinder Agreement, (B) the Intercompany Note, (C) the Specified Loan Documents
and (D) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent (and, where
applicable, the Canadian Administrative Agent and the European Administrative
Agent and any applicable Collateral Agent), the Issuing Banks and the Lenders.

 

(b)                              Financial Statements and Projections.  The
Lenders shall have received (i) audited consolidated financial statements of the
Company and its Subsidiaries for their 2012 and 2013 fiscal years,
(ii) unaudited interim consolidated financial statements of the Company and its
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available,
(iii) consolidated budget of the Company and its Subsidiaries for each fiscal
quarter ending March 31, 2014 through December 27, 2014 and (iv) annual budgets
of the Company and its Subsidiaries for fiscal year 2015 through 2018.

 

--------------------------------------------------------------------------------


 

139

 

(c)                               Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates.  The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by its Secretary, Assistant Secretary or authorized manager or
director, which shall (A) certify the resolutions of its Board of Directors,
Board of Managers, shareholders, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of any officers or
managers of such Loan Party authorized to sign the Loan Documents to which it is
a party, (C) in respect of a UK Loan Party, contain a statement to the effect
that its entry into and performance of the transactions contemplated by the Loan
Documents do not and will not exceed any limit on its powers to borrow, grant
security or give the guarantees and indemnities contemplated by the Loan
Documents to which it is a party, and (D) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, a true and correct certified (if applicable)
copy of its by-laws, memorandum and articles of association or operating,
management or partnership agreement and (with respect to any European Loan Party
or Canadian Loan Party) a certified list of its shareholders; and (ii) a long
form certificate of good standing, status or compliance, as applicable, for each
Loan Party from its jurisdiction of organization (to the extent such concept is
relevant or applicable in such jurisdiction).

 

(d)                             No Default Certificate.  The Administrative
Agent shall have received a certificate, signed by a Financial Officer of the
Borrower Representative and dated the Closing Date (i) stating that no Default
has occurred and is continuing, (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

 

(e)                               Fees.  The Lenders, the Agents and the Lead
Arrangers shall have received all fees required to be paid, and all reasonable
and documented out-of-pocket expenses for which invoices have been presented
(including the reasonable fees, disbursements and other charges of one legal
counsel of the Administrative Agent, as well as one local counsel of the
Administrative Agent in each relevant jurisdiction, and in the event of any
conflict of interest, additional counsel for affected indemnified persons), on
or before the Closing Date.

 

(f)                                Lien Searches.  The Administrative Agent
shall have received the results of a recent lien search in each of the
jurisdictions where the Loan Parties (other than the European Loan Parties) are
organized, and such search report shall reveal no liens on any of the assets of
the Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Closing Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.

 

(g)                              Funding Accounts.  The Administrative Agent
shall have received a notice from the Borrower Representative setting forth the
deposit account(s) of the Borrowers (the “Funding Accounts”) to which the Lender
is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

 

(h)                              Collateral Access and Control Agreements. 
(i) The Borrowers shall have used commercially reasonable efforts to obtain the
Collateral Access Agreements, Deposit

 

--------------------------------------------------------------------------------


 

140

 

Account Control Agreements and Lock Box Agreements (other than with regard to
Accounts in the United Kingdom)  required to be provided pursuant to the
Security Agreements and any such agreements so obtained shall have been
delivered to the Administrative Agent and (ii) the Administrative Agent shall
have received each Deposit Account Control Agreement required to be provided
pursuant to the UK Security Agreements.

 

(i)                                  Solvency.  The Administrative Agent shall
have received a solvency certificate from a Financial Officer of the Company.

 

(j)                                  Borrowing Base Certificate.  The
Administrative Agent shall have received (a) an Aggregate Borrowing Base
Certificate which calculates the Aggregate Borrowing Base as of April 5, 2014
and (b) a US Borrowing Base Certificate, Canadian Borrowing Base Certificate and
UK Borrowing Base Certificate which calculates each such Borrowing Base as of
April 5, 2014, in each case on a pro forma basis after giving effect to the
Closing Date.

 

(k)                              Closing Availability.  After giving effect to
all Borrowings to be made on the Closing Date and the issuance of any Letters of
Credit on the Closing Date and payment of all fees and expenses due hereunder,
and with all of the Loan Parties’ Indebtedness, liabilities and obligations
current, the Loan Parties’ Aggregate Availability shall not be less than
$100,000,000.

 

(l)                                  Pledged Stock; Stock Powers; Pledged
Notes.  The US Collateral Agent, the Canadian Collateral Agent or the European
Collateral Agent, as applicable, shall have received (i) the certificates
representing shares of Equity Interests pledged pursuant to the applicable
Security Agreements, together with an undated stock power or stock transfer
form, as applicable, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the US Collateral Agent, the Canadian Collateral Agent or the
European Collateral Agent, as applicable, pursuant to the Security Agreements
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(m)                          Filings, Registrations and Recordings.  Each
document (including any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by any Collateral
Agent to be filed, registered or recorded in order to create in favor of the
applicable Collateral Agent, for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

 

(n)                              Approvals.  All material governmental and third
party approvals necessary in connection with the Transactions, the continuing
operations of the Company and its Subsidiaries and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the Transactions or the financing contemplated
hereby.

 

--------------------------------------------------------------------------------


 

141

 

(o)                              Insurance.  The Administrative Agent shall have
received (i) a summary listing all insurance maintained by the Company and its
Restricted Subsidiaries as of the Closing Date, with the amounts insured (and
any deductibles) set forth therein and (ii) evidence of insurance coverage in
form, scope and substance reasonably satisfactory to the Administrative Agent
and otherwise in compliance with the applicable terms of the Security Agreements
(including Section 5.09 of this Agreement and the applicable provisions of the
Security Agreements).

 

(p)                              Customer List.  The Administrative Agent shall
have received a true and complete list of the names and addresses of the
wholesale customers of each Loan Party as of April 5, 2014.

 

(q)                              Letter of Credit Application.  The
Administrative Agent shall have received a properly completed letter of credit
application if the issuance of a Letter of Credit will be required on the
Closing Date.

 

(r)                                 USA Patriot Act.  Each Lender shall have
received all information necessary to enable such Lender to identify each
Borrower and each other Loan Party to the extent required for compliance with
the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations.

 

(s)                                Acknowledgement and Consent.  The
Administrative Agent shall have received an Acknowledgement and Consent,
substantially in the form attached to the US Security Agreement, duly executed
by each issuer of any US Pledged Stock or US Pledged Note that is not a US Loan
Party.

 

(t)                                 Refinancing.  The Administrative Agent shall
have received evidence reasonably satisfactory to it that all Indebtedness
incurred pursuant to the Existing ABL Credit Agreement (other than any letters
of credit issued thereunder which are outstanding on the Closing Date and
continued as Letters of Credit hereunder) shall have been repaid (or shall be
repaid substantially contemporaneously with the initial funding of Loans on the
Closing Date) and all commitments, security interests and guarantees in
connection therewith shall have been terminated.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  After the
Closing Date, the Administrative Agent shall make available to the Lenders
executed versions of the Loan Documents.

 

SECTION 4.02                   Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit (each, a “Credit Event”)
(other than any such amendments (“Immaterial Amendments”) that are purely
administrative in nature and, for the avoidance of doubt, do not involve
amendments to the amount or tenor of such Letter of Credit), is subject to the
satisfaction of the following conditions:

 

(a)                               The representations and warranties of the Loan
Parties set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension

 

--------------------------------------------------------------------------------


 

142

 

of such Letter of Credit, as applicable, except that such representations and
warranties (i) that relate solely to an earlier date shall be true and correct
as of such earlier date and (ii) shall be true and correct in all respects if
they are qualified by a materiality standard.

 

(b)                              At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                               Each Borrowing and each issuance of any Letter
of Credit shall be made in compliance with the Revolving Exposure Limitations.

 

Each Borrowing and each issuance, amendment (other than any Immaterial
Amendment), renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section 4.02. 
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the European Administrative Agent or Canadian
Administrative Agent to make) Loans and an Issuing Bank may, but shall have no
obligation to, issue or cause to be issued any Letter of Credit (or amend, renew
or extend any Letter of Credit) for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing or causing to be issued (or amending, renewing or extending) any such
Letter of Credit is in the best interests of the Lenders (it being understood
that in no event shall the Administrative Agent continue to make (or authorize
the European Administrative Agent or the Canadian Administrative Agent to make)
Revolving Loans or an Issuing Lender issue (or amend (other than pursuant to
Immaterial Amendments), renew or extend) Letters of Credit if an Event of
Default pursuant to clauses (a), (b), (d) (solely with respect to a failure to
be in compliance with Section 6.12), (h), (i), (m), (n), (o) or (p) of
Article VII shall have occurred and be continuing).

 

ARTICLE V


AFFIRMATIVE COVENANTS

 

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Agents
and the Lenders that:

 

SECTION 5.01                   Financial Statements; Borrowing Base and Other
Information.  The Company will furnish to the Administrative Agent (with copies
to be provided to each Lender by the Administrative Agent):

 

(a)                               within 90 days after the end of each fiscal
year of the Company, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, audited and accompanied by a report and opinion by
Deloitte & Touche LLP or another registered public accounting firm of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit;
provided that such report may contain a “going concern”

 

--------------------------------------------------------------------------------


 

143

 

or like qualification or exception, or qualification arising out of the scope of
the audit, if such “going concern,” qualification or exception is related solely
to an upcoming maturity date of any Indebtedness under this Agreement or the
Term Loan Credit Agreement occurring within 12 months from the time such opinion
is required to be delivered to the Administrative Agent pursuant to this
Section 5.01(a)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” section;

 

(b)                              within 45 days after the end of each of the
first three fiscal quarters of the Company’s fiscal year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and absence
of footnotes, together with a customary “management discussion and analysis”
section;

 

(c)                               within 60 days after the end of each fiscal
year of the Company, a detailed consolidated budget for each fiscal quarter of
the following fiscal year (including a projected consolidated balance sheet of
the Company and its Restricted Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected operations and
cash flow and a description of the material underlying assumptions applicable
thereto and including forecasts of Aggregate Availability), (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Financial Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material;

 

(d)                             promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be, it being understood
that the Company shall be deemed (i) to have complied with Section 5.01(a) upon
the filing with the SEC of the Company’s annual report on Form 10-K (as filed
with the SEC in accordance with the Exchange Act and the applicable rules and
regulations of the SEC thereunder) for the relevant fiscal year, so long as such
Form 10-K complies with the requirements of Section 5.01(a) (including with
respect to there being no “going concern” or like qualification or exception or
qualification arising out of the scope of the audit) and (ii) to have complied
with Section 5.01(b) upon the filing with the SEC of the Company’s quarterly
report on Form 10-Q (as filed with the SEC in accordance with the Exchange Act
and the applicable rules and regulations of the SEC thereunder) for the relevant
fiscal quarter, so long as such Form 10-Q complies with the requirements of
Section 5.01(b);

 

--------------------------------------------------------------------------------


 

144

 

(e)                               concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower Representative in substantially the form of Exhibit C
(i) certifying that such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, (ii) certifying that no Event of Default or Default has
occurred and is continuing or, if such an Event of Default or Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(iii) demonstrating compliance with Section 6.12 and (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.05 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(f)                                concurrently with the delivery of any
financial statements pursuant to paragraph (a) or (b) above, an Officer’s
Certificate of a Financial Officer setting forth (i) the total revenues and
EBITDA of all Unrestricted Subsidiaries for the most recent period presented in
such financial statements and (ii) the total assets of all Unrestricted
Subsidiaries taken as a whole as of the most recent balance sheet date presented
in such financial statements;

 

(g)                              promptly following the effectiveness thereof,
copies of any amendment, supplement, waiver or other modification with respect
to the Term Loan Credit Agreement;

 

(h)                              promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent, any Collateral Agent or any Lender
through the Administrative Agent may reasonably request;

 

(i)                                  as soon as available, but in any event
within 20 days (or, in the case of the last fiscal month of each fiscal year, 30
days) of the end of each fiscal month (or within three Business Days of the end
of each week during any Increased Reporting Period), an Aggregate Borrowing Base
Certificate, a US Borrowing Base Certificate, a Canadian Borrowing Base
Certificate and a UK Borrowing Base Certificate, in each case which calculates
such Borrowing Base, and supporting information in connection therewith,
together with any additional reports with respect to the Aggregate Borrowing
Base, the US Borrowing Base, the Canadian Borrowing Base or the UK Borrowing
Base of a Borrower as the Administrative Agent or any Collateral Agent may
reasonably request; provided that no Canadian Borrowing Base Certificate or UK
Borrowing Base Certificate or additional reports with respect thereto shall be
required if the UK Sublimit or Canadian Sublimit, as applicable, shall have been
terminated;

 

(j)                                  as soon as available but in any event
within 20 days (or, in the case of the last fiscal quarter of each fiscal year,
30 days) of the end of each fiscal quarter (or within 20 days (or, in the case
of the last fiscal month of each fiscal year, 30 days) of the end of each fiscal
month at any time that (x) any Loans are outstanding or (y) Letters of Credit in
an aggregate face amount greater than $20,000,000 are outstanding) and at such
other times as may be reasonably requested by the Administrative Agent or any
Collateral Agent, as of the period then ended:

 

--------------------------------------------------------------------------------


 

145

 

(i)         a detailed aging of each Loan Party’s Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the applicable Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor;

 

(ii)        a schedule detailing the Loan Parties’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Loan Parties are deemed by the Administrative Agent to be
appropriate, (2) including a report of any variances or other results of
Inventory counts performed by the Loan Parties since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by any Loan Party and complaints and claims made against any Loan
Party), and (3) reconciled to the applicable Borrowing Base Certificate
delivered as of such date;

 

(iii)       a worksheet of calculations prepared by the Loan Parties to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;

 

(iv)       a reconciliation of the Loan Parties’ Accounts and Inventory between
the amounts shown in the applicable Loan Party’s general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above; and

 

(v)        a reconciliation of the loan balance per the Loan Parties’ general
ledger to the loan balance under this Agreement;

 

provided that all documents required to be delivered under this clause (l) shall
be delivered within three Business Days of the end of each week during any
Increased Reporting Period;

 

(k)        as soon as available but in any event within 20 days (or, in the case
of the last fiscal month of each fiscal year, 30 days) of the end of each fiscal
quarter  (or within 20 days (or, in the case of the last fiscal month of each
fiscal year, 30 days) of the end of each fiscal month at any time that (x) any
Loans are outstanding or (y) Letters of Credit in an aggregate face amount
greater than $20,000,000 are outstanding) and at such other times as may be
requested by the Administrative Agent, as of the month then ended, a schedule
and aging of the Loan Parties’ accounts payable, delivered electronically in a
text formatted file reasonably acceptable to the Administrative Agent;

 

--------------------------------------------------------------------------------


 

146

 

(l)         within 45 days of each March 31 and September 30, in the case of the
US Loan Parties and Canadian Loan Parties, or within 15 days of the end of each
calendar quarter (or within 15 days of the end of each calendar month at any
time that (x) any Loans are outstanding or (y) Letters of Credit in an aggregate
face amount greater than $20,000,000 are outstanding), in the case of the UK
Loan Parties, (or upon the reasonable request of the Administrative Agent), an
updated customer list for each Loan Party, which list shall state the customer’s
name, mailing address and phone number (to the extent available) and shall be
certified as true and correct by an Officer of the Borrower Representative;

 

(m)       promptly upon the Administrative Agent’s reasonable request:

 

(i)         copies of invoices in connection with the invoices issued by the
Loan Parties in connection with any Accounts, credit memos, shipping and
delivery documents, and other information related thereto;

 

(ii)        copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and

 

(iii)       a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

 

(n)        no later than three Business Days (or such shorter period as the
Administrative Agent may agree) prior to the consummation of any transfer or
other disposition of assets included in any Borrowing Base in an aggregate
amount equal to or greater than $10,000,000, the Borrowers shall provide to the
Administrative Agent a pro forma Borrowing Base Certificate with respect to any
affected Borrowing Base and a schedule of any such assets to be sold so that the
Administrative Agent may determine whether any prepayment is necessary to comply
with Section 2.11(b).

 

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered to the Administrative Agent and the Lenders on the date on which
(i) the Company posts such documents, or provides a link thereto, on its
principal publicly accessible website (which page is, as of the date of this
Agreement, located at www.katespadeandcompany.com) or (ii) such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (which may be a
commercial or a third-party website or a website sponsored by the Administrative
Agent; provided that the Company shall notify the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent, the Canadian
Administrative Agent, the European Administrative Agent and/or the Lead
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public

 

--------------------------------------------------------------------------------


 

147

 

information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Company hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Company Materials that may be distributed to the
Public Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Canadian Administrative Agent, the European
Administrative Agent, the Lead Arrangers and the Lenders to treat such Company
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Company Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent, the Canadian
Administrative Agent, the European Administrative Agent and the Lead Arrangers
shall be entitled to treat any Company Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

SECTION 5.02     Notices of Material Events.  The Loan Parties will furnish to
the Administrative Agent and each Lender prompt written notice of the following
promptly after any Officer of a Loan Party becomes aware thereof:

 

(a)        any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)        the filing or commencement of, or any threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the Company
or any subsidiary thereof that could reasonably be expected to result in a
Material Adverse Effect;

 

(c)        any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect;

 

(d)       any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more per occurrence or related occurrences, whether or not
covered by insurance;

 

(e)        the occurrence of any ERISA Event that, individually or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(f)        any pending or threatened Environmental Claim against the Company or
any of its Restricted Subsidiaries or any real estate owned, leased or operated
by the Company or any of its Restricted Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect;

 

--------------------------------------------------------------------------------


 

148

 

(g)        any and all default notices received under or with respect to any
leased location or public warehouse where Collateral with a cost in excess of
$2,000,000 is located; and

 

(h)        any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral in excess of $5,000,000.

 

Each notice delivered under this Section shall be accompanied by a statement of
an Officer or other executive officer of the Borrower Representative setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.03     Existence; Conduct of Business.  Each Loan Party will, and will
cause each of its Restricted Subsidiaries to do or cause to be done all things
necessary to preserve and keep in full force and effect its legal existence
under the laws of the jurisdiction of organization and its material rights,
franchises, licenses, permits, and Intellectual Property, except, in each case
to the extent (other than with respect to the preservation of the existence of
any Borrower) that failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that nothing in this Section 5.03 shall prevent sales of assets and other
transactions by any Borrower or any of its Restricted Subsidiaries in accordance
with Section 6.03 or Section 6.05.

 

SECTION 5.04     Payment of Obligations.  Each Loan Party will, and will cause
each of its Restricted Subsidiaries to:

 

(a)        perform all of its obligations under the terms of each mortgage,
indenture, security agreement, loan agreement or credit agreement and each other
agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(b)        pay and discharge, all Taxes imposed upon it or upon its income or
profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien or charge upon any properties of any Borrower or any of its Restricted
Subsidiaries not otherwise permitted under Section 6.02(i); provided that no
Borrower nor any of its Restricted Subsidiaries shall be required to pay or
discharge any such Tax (i) which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP or (ii) if such non-payments or non-discharges could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.05     Maintenance of Properties.  Except if the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, each Loan Party will, and will cause each of its
Subsidiaries to keep all material property necessary to the business of the
Company and its Restricted Subsidiaries in good working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty and
condemnation.

 

SECTION 5.06     Books and Records; Inspection Rights.  Without limiting
Sections 5.10 or 5.11 hereof, each Loan Party will, and will cause each of its
Restricted Subsidiaries to (a) keep

 

--------------------------------------------------------------------------------


 

149

 

all financial records in accordance with GAAP and (b) permit any representatives
designated by the Administrative Agent or any Collateral Agent to visit and
inspect the financial records and the properties of such Person at reasonable
times during normal business hours and as often as reasonably requested upon
reasonable advance notice and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
to discuss the affairs, finances and condition of such Person with the officers
thereof and independent accountants therefor; provided that, (a) excluding any
such visits and inspections during the continuation of an Event of Default, the
Administrative Agent or its designee shall not exercise such rights more often
than once during any calendar year at the Company’s expense and (b) the
Administrative Agent shall give the Company the opportunity to participate in
any discussions with the Company’s independent accountants.  For purposes of
this Section 5.06, it is understood and agreed that a single site visit and
inspection may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and Subsidiaries and their respective
assets.  Notwithstanding anything to the contrary in this Section 5.06, no
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or its representatives
is prohibited by any Requirement of Law or any binding agreement or (c) is
subject to attorney-client or similar privilege or constitutes attorney work
product.  The Loan Parties acknowledge that the Administrative Agent and each
Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ and
their respective Subsidiaries assets for internal use by the Administrative
Agent, each Collateral Agent and the Lenders.

 

SECTION 5.07     Compliance with Laws.  (a)  Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, comply with all applicable Laws,
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

(b)        US Company Plans; Foreign Pension Plans.

 

(i)         For each US Company Plan and each Foreign Pension Plan, each Loan
Party will, and will cause each of its Subsidiaries, Affiliates and its ERISA
Affiliates, to, in a timely fashion comply with and perform all of its
obligations under and in respect of such US Company Plan or Foreign Pension
Plan, including under plan terms, any funding agreements and all applicable laws
and regulatory requirements (whether discretionary or otherwise) except such
non-compliances or non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

 

--------------------------------------------------------------------------------


 

150

 

(ii)        All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each US Company Plan and each
Foreign Pension Plan by a Loan Party or any Subsidiary, Affiliate or any ERISA
Affiliate  thereof shall be paid or remitted by each Loan Party, or Subsidiary,
Affiliate or ERISA Affiliate thereof, as applicable, in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws; except, in the case of subclauses (i) and (ii) as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect; and

 

(iii)       The Loan Parties shall deliver to each Lender: (A) if requested by
such Lender upon receipt of written notice of such request, copies of each
annual and other return, report or valuation with respect to each Plan, as filed
with any applicable Governmental Authority; (B) promptly following receipt
thereof, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Loan Parties or any of their ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Loan Parties and/or their ERISA Affiliates
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Loan Parties shall provide copies of such
documents and notices to the Administrative Agent (on behalf of each requesting
Lender) promptly after receipt thereof; (C) promptly after receipt thereof, a
copy of any material direction, order, notice, ruling or opinion that any Loan
Party or any ERISA Affiliate of any Loan Party may receive from any applicable
Governmental Authority with respect to any Plan; (D) notification within 30 days
of (i) any increases having a cost to one or more of the Loan Parties or any
Subsidiary thereof in excess of $10,000,000 per annum in the aggregate, in the
benefits of any existing US Company Plan, or (ii) the commencement of
contributions to any Plan or Multiemployer Plan to which any Loan Party or ERISA
Affiliate was not previously contributing; and (E) notification within 30 days
of any involuntary termination of a US Company Plan.

 

(c)        UK Loan Party Pension Plans and Benefit Plans.  A UK Loan Party shall
ensure that (A) neither it nor any of its Subsidiaries or Affiliates is or has
been at any time after April 27, 2004 an employer (for the purposes of Sections
38 to 51 of the UK Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the UK Pension Schemes Act
1993) or “connected” with or an “associate” of (as those terms are used in
Sections 38 and 43 of the UK Pensions Act 2004) such an employer and (B) no
Person who becomes a Subsidiary or Affiliate of a UK Loan Party after the date
of this Agreement, was formerly an employer (for the purposes of Sections 38 to
51 of the UK Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the UK Pension Schemes Act 1993)
or was formerly “connected” with or an “associate” of (as those terms are used
in Sections 38 and 43 of the UK Pensions Act 2004) such an employer.

 

--------------------------------------------------------------------------------


 

151

 

(d)       UK Loan Party Pension Plans and Benefit Plans.

 

(i)         Each UK Loan Party shall, and shall cause its Subsidiaries and
Affiliates to, maintain and operate its obligations under (A) its benefit plans,
if any, and (B) the voluntary pension schemes and/or voluntary benefit plans
consented to by the Administrative Agent, if any, in all respects in conformity
with the requirements of applicable law or contract; and

 

(ii)        All pension schemes established or maintained by a Loan Party or any
Subsidiary or Affiliate thereof shall comply with all provisions of the relevant
law and employ reasonable actuarial assumptions; and no Loan Party or any
Subsidiary or Affiliate thereof shall have any unsatisfied liability in respect
of any pension scheme and there shall be no circumstances which may give rise to
any liability; except, in the case of subclauses (i) and (ii), as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

(e)        Environmental Laws.  Each Loan Party will, and will cause each of its
Subsidiaries to, comply with all Environmental Laws, and obtain, maintain and
renew all permits necessary for its operations or properties, except such
noncompliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and will promptly pay or cause to
be paid all costs and expenses incurred in connection with such compliance, and
will keep or cause to be kept all such real estate free and clear of any Liens
imposed pursuant to such Environmental Laws except for liens imposed on leased
real estate resulting from the acts or omissions of the owner of such leased
real estate or of other tenants of such leased real estate who are not within
the control of a Loan Party.  Except to the extent that it would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any real estate now or
hereafter owned, leased or operated by any Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such real estate.

 

SECTION 5.08     Use of Proceeds.  The proceeds of the Loans will be used only
for working capital needs and general corporate purposes, including refinancing,
repayment, repurchase and cash settlements of certain existing Indebtedness and
acquisitions.  No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

SECTION 5.09     Insurance.  Each Loan Party will:

 

(a)        keep its insurable properties adequately insured at all times by
financially sound and reputable insurers in such amounts as shall be customary
for similar businesses and maintain such other reasonable insurance (including,
to the extent consistent with past practices, self-insurance), of such types, to
such extent and against such risks, as is customary with companies in the same
or similar businesses and maintain such other insurance as may be required by
law or any other Loan Document;

 

--------------------------------------------------------------------------------


 

152

 

(b)        cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Administrative Agent, and
deliver to the Administrative Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor; and

 

(c)        if any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent.  The amount of flood insurance required by this Section shall be in an
amount not less than the lesser of the total Commitments or the total
replacement cost value of such Mortgaged Property.

 

SECTION 5.10     Appraisals.  On one occasion in any twelve-month period, as
directed by the Administrative Agent or any Collateral Agent, the Loan Parties
will provide the Administrative Agent or such Collateral Agent with appraisals
or updates thereof of their Inventory from an appraiser selected and engaged by
the Administrative Agent or such Collateral Agent, and prepared on a basis
reasonably satisfactory to the Administrative Agent or such Collateral Agent,
such appraisals and updates to include, without limitation, information required
by applicable law and regulations; provided that (a) up to two such appraisals
in any twelve-month period may be conducted during any Increased Reporting
Period and (b) the number and frequency of such appraisals shall be in the
Administrative Agent’s Permitted Discretion if any Event of Default shall have
occurred and be continuing. For purposes of this Section 5.10, it is understood
and agreed that a single Inventory appraisal may consist of examinations
conducted at multiple relevant sites, both domestic and international, and
involve one or more relevant Loan Parties and their assets.  All such Collateral
appraisals shall be at the sole expense of the Loan Parties.

 

SECTION 5.11     Field Examinations.  At the request of the Administrative Agent
or any Collateral Agent, the Loan Parties will permit, upon reasonable notice,
the Administrative Agent and/or any Collateral Agent to conduct field
examinations during normal business hours to ensure the adequacy of Collateral
included in any Borrowing Base and related reporting and control systems.  One
such field examination in any twelve-month period shall be performed by the
Administrative Agent and shall be at the sole expense of the Loan Parties;
provided that (a) up to two such field examinations in any twelve-month period
may be conducted during any Increased Reporting Period and (b) the number and
frequency of such field examinations shall be in the Administrative Agent’s
Permitted Discretion if any Event of Default shall have occurred and be
continuing.  For purposes of this Section 5.11, it is understood and agreed that
a single field examination may be conducted at multiple relevant sites, both
domestic and international, and involve one or more relevant Loan Parties and
their assets.

 

--------------------------------------------------------------------------------


 

153

 

SECTION 5.12     Additional Collateral; Further Assurances.  (a)  Subject to
applicable law, the Company and each Subsidiary that is a Loan Party shall cause
each of its Wholly Owned Restricted Subsidiaries formed, acquired, designated as
a Restricted Subsidiary or Material Subsidiary and each other Restricted
Subsidiary that has provided a guarantee with respect to Indebtedness under the
Term Loan Credit Agreement, any Additional Pari Passu Term Loan Obligations or
any other Indebtedness permitted pursuant to Section 6.01(a) after the date of
this Agreement and, in each case, organized under the laws of (x) the United
States (other than any such Subsidiary that (i)(A) is a CFC, (B) is a CFC
Holding Company or (C) is a direct or indirect subsidiary of a CFC or CFC
Holding Company and (ii) does not provide a guarantee with respect to
Indebtedness under the Term Loan Credit Agreement, any Additional Pari Passu
Term Loan Obligations, any other Indebtedness permitted pursuant to
Section 6.01(a) or any refinancing of any of the foregoing that constitutes
Indebtedness of a US Loan Party), (y) Canada or (z) England and Wales, or, in
each case of clauses (x) through (z) above, any political subdivision thereof
but excluding, unless the Company otherwise elects, any Unrestricted Subsidiary
or Immaterial Subsidiary that does not provide a guarantee with respect to
Indebtedness under the Term Loan Credit Agreement, any Additional Pari Passu
Term Loan Obligations, any other Indebtedness permitted pursuant to
Section 6.01(a) or any refinancing of any of the foregoing that constitutes
Indebtedness of a US Loan Party (within twenty Business Days after such
formation, acquisition, designation as a Restricted Subsidiary or Material
Subsidiary or provision of such other guarantee, or such longer period as may be
agreed to by the Administrative Agent) (A) in accordance with the terms of this
Agreement to become a Loan Party by executing the Joinder Agreement set forth as
Exhibit D hereto (the “Joinder Agreement”) or such other Guaranty in form and
substance reasonably satisfactory to the Administrative Agent and (B) to execute
and deliver such amendments, supplements or documents of accession to any
Security Documents as the applicable Collateral Agent deems necessary for such
new Restricted Subsidiary to grant to such Collateral Agent (for the benefit of
the Agents, the applicable Lenders and the applicable Issuing Banks) a perfected
first priority security interest in the Collateral described in such Security
Document with respect to such new Subsidiary.  Upon execution and delivery of
such documents and agreements, each such Person (i) shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the applicable Collateral Agent (in each case for the benefit of
the Agents, the applicable Lenders and the applicable Issuing Banks) in any
property of such Loan Party which constitutes Collateral, including any Material
Owned Real Property.  For the avoidance of doubt, any Subsidiary that provides a
guarantee with respect to Indebtedness under the Term Loan Credit Agreement, any
Additional Pari Passu Term Loan Obligations, any other Indebtedness permitted
pursuant to Section 6.01(a) or any refinancing of any of the foregoing that
constitutes Indebtedness of a US Loan Party shall become a Loan Party and comply
with the provisions of this clause (a).

 

(b)        (i) The Company and each Subsidiary that is a US Loan Party and that
either (x) is not (A) a CFC, (B) a CFC Holding Company or (C) a Subsidiary of
any Subsidiary described in clause (A) or (B) or (y) provides a guarantee with
respect to Indebtedness under the Term Loan Credit Agreement, any Additional
Pari Passu Term Loan Obligations, any other Indebtedness permitted pursuant to
Section 6.01(a) or any refinancing of any of the foregoing that constitutes
Indebtedness of a US Loan Party, will cause (a) 100% (or such lesser percentage
owned by the Company or such US Loan Party, as applicable) of the issued and
outstanding

 

--------------------------------------------------------------------------------


 

154

 

Equity Interests of each Subsidiary directly owned by the Company or any such US
Loan Party (other than any such Subsidiary that is (x) a CFC or a CFC Holding
Company and (y) does not provide a guarantee with respect to Indebtedness under
the Term Loan Credit Agreement, any Additional Pari Passu Term Loan Obligations,
any other Indebtedness permitted pursuant to Section 6.01(a) or any refinancing
of any of the foregoing that constitutes Indebtedness of a US Loan Party) and
100% of the Equity Interests in which are not subject to a Lien to secure any of
the foregoing and (b) 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such CFC, CFC Holding Company or any
Subsidiary of such CFC or CFC Holding Company as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such CFC’s or CFC
Holding Company’s direct or indirect U.S. owner and (2) could not reasonably be
expected to cause any other material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Subsidiary that is (x) a CFC or a CFC Holding Company directly owned by
the Company or any US Loan Party and (y) does not provide a guarantee with
respect to Indebtedness under the Term Loan Credit Agreement, any Additional
Pari Passu Term Loan Obligations, any other Indebtedness permitted pursuant to
Section 6.01(a) or any refinancing of any of the foregoing that constitutes
Indebtedness of a US Loan Party and 100% of the Equity Interests in which are
not subject to a Lien to secure any of the foregoing, to be subject at all times
to a first priority, perfected Lien in favor of the US Collateral Agent pursuant
to the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request and (ii) subject to applicable
law, each Subsidiary of the Company that is a Foreign Loan Party will cause 100%
of the issued and outstanding Equity Interests of each of its direct
Subsidiaries that is organized in the same jurisdiction as such Foreign Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the applicable Collateral Agent pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request.  Solely for purposes of this Section 5.12(b), any Foreign
Loan Party that is disregarded as separate from a US Person shall be treated as
a US Loan Party, and not a Foreign Loan Party.

 

(c)        Without limiting the foregoing, subject to applicable law, each Loan
Party will and will cause each Subsidiary to execute and deliver, or cause to be
executed and delivered, to the Administrative Agent and each Collateral Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust, hypothecs and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent or any Collateral Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Security Documents, all at the expense of the Loan
Parties (including, for the avoidance of doubt, to reflect any change in the
Guaranteed Parties hereunder).  In addition, each Loan Party will execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
each Collateral Agent filings with any United States, Canadian or United Kingdom
governmental recording or registration office reasonably requested by the
Administrative Agent or any Collateral Agent, in the exercise of its Permitted
Discretion, in order to perfect or protect the Liens of the applicable
Collateral Agent granted under any

 

--------------------------------------------------------------------------------


 

155

 

Security Document in any registered or pending United States, Canadian or United
Kingdom Intellectual Property.  Notwithstanding anything herein to the contrary,
no US Loan Party shall be required to take any action to perfect any security
interest in any Collateral consisting of Intellectual Property under the laws of
any jurisdiction outside of the United States and Canada.

 

(d)                             If any material assets (other than any real
property or improvements thereto or any interest therein) are acquired by the
Company or any Subsidiary that is a Loan Party after the Closing Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the Agents, the applicable Lenders and the
applicable Issuing Banks upon acquisition thereof or assets that would
constitute “Excluded Property” under the Security Agreement or other assets that
would be expressly excluded from the Collateral pursuant to the Security
Agreement), the Company will notify the Administrative Agent and the Lenders
thereof, the applicable Loan Party will promptly cause such assets to be
subjected to a Lien securing the applicable Secured Obligations and will take,
and cause its Subsidiaries that are Loan Parties to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent or any
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (c) of this Section and as set forth below, all at the expense of the
Loan Parties.  In the event any Material Owned Real Property is acquired by the
Company or any Subsidiary that is a Loan Party after the Closing Date (or is
owned by an entity that executed a Joinder Agreement and becomes a Loan Party
after the Closing Date), the Company shall, at the Administrative Agent’s
request and within 90 days following such request (or such longer period as the
Administrative Agent may agree in its sole discretion), deliver to the
Administrative Agent and the applicable Collateral Agent the following (or, in
the case of any Loan Party that is not a US Loan Party, such comparable
documents under the laws of the relevant jurisdiction reasonably requested by
the applicable Collateral Agent):

 

(i)                                  a first priority Mortgage, in favor of the
applicable Collateral Agent, for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, covering such Material Owned Real
Property;

 

(ii)                              in order to comply with the Flood Insurance
Laws, (A) a completed standard flood hazard determination form, (B) if the
improvement(s) to the improved Material Owned Real Property is located in a
special flood hazard area, a notification to the borrower and (if applicable)
notification to the Borrower that flood insurance coverage under the National
Flood Insurance Program is or is not available in that community,
(C) documentation evidencing the Company’s receipt of such notice to the Company
(e.g., countersigned notice) and (D) if such notice is required to be given and
such flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, the
Company’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent; and

 

(iii)                          with respect to each Mortgage, the Administrative
Agent shall receive (A) a fully paid policy of title insurance (or “pro forma
policy” or marked up commitment having the same effect of a title insurance
policy) in form and

 

--------------------------------------------------------------------------------


 

156

 

substance reasonably satisfactory to the Administrative Agent, in the amount
equal to not less than 100% (or such lesser amount as reasonably agreed to by
the Administrative Agent) of the fair market value of such Material Owned Real
Property and fixtures, as reasonably determined by Company and agreed to by the
Administrative Agent, issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent insuring the Lien of each such
Mortgage as a first priority Lien on the Material Owned Real Property described
therein, free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements as the Administrative Agent may reasonably
request to the extent available in the applicable jurisdiction at commercially
reasonable rates, (B) an opinion of counsel (other than as to title to such
Material Owned Real Property) for the jurisdiction in which the Material Owned
Real Property covered by such Mortgage is located and for the jurisdiction where
the owner of such Material Owned Real Property is domiciled, (C) evidence
reasonably acceptable to the Administrative Agent of payment by the Company of
all title policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage and issuance of the title policies
referred to above and (D) upon the request of the Administrative Agent, a survey
of such Material Owned Real Property in such form as shall be required by the
title company to issue the so-called comprehensive and other survey-related
endorsements and to remove the standard survey exceptions from the title
policies and endorsements contemplated above (provided, however, that a survey
shall not be required to the extent that the issuer of the applicable title
insurance policy provides reasonable and customary survey-related coverages
(including, without limitation, survey-related endorsements) in the applicable
title insurance policy based on an existing survey and/or such other
documentation as may be reasonably satisfactory to the title insurer).

 

SECTION 5.13                   Financial Assistance.  Each Canadian Loan Party
and UK Loan Party shall comply in all respects with applicable legislation
governing financial assistance and/or capital maintenance, as applicable.

 

SECTION 5.14                   Collateral Access Agreements and Deposit Account
Control Agreements.  The Borrowers shall (i) use their commercially reasonable
efforts to deliver to the Administrative Agent any Collateral Access Agreements
required pursuant to the Security Agreements and (ii) deliver to the
Administrative Agent any Deposit Account Control Agreement required to be
delivered pursuant to any Security Agreement, in each case, in form and
substance reasonably acceptable to the Administrative Agent.

 

SECTION 5.15                   Post-Closing Obligations.  (a)  On or prior to
the date that is 90 days following the Closing Date (or such later date listed
on Schedule 5.15(a)  or as the Administrative Agent may approve in its sole
discretion), deliver to the Administrative Agent the Deposit Account Control
Agreements listed on Schedule 5.15(a).

 

(b)  On or prior to the date that is 60 days following the Closing Date (or such
later date as the Administrative Agent may approve in its sole discretion),
deliver to the US

 

--------------------------------------------------------------------------------


 

157

 

Collateral Agent, the Canadian Collateral Agent or the European Collateral
Agent, as applicable, (i) replacements for the certificates listed on Schedule
5.15(b) representing shares of Equity Interests pledged pursuant to the
applicable Security Agreements, together with an undated stock power or stock
transfer form, as applicable, for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof.

 

(c)  On or prior to the date specified on Schedule 5.15(c) (or such later date
as the Administrative Agent may approve in its sole discretion), deliver to the
Administrative Agent the documents or take the actions listed on Schedule
5.15(c).

 

SECTION 5.16                   Lines of Business.  No Loan Party will, and will
not permit any of its Restricted Subsidiaries to, engage in any business other
than Permitted Businesses, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole, as reasonably
determined by the Company.

 

ARTICLE VI



NEGATIVE COVENANTS

 

Until the Termination Date, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

SECTION 6.01                   Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.  No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Indebtedness), and
no Loan Party will issue any Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock, except:

 

(a)                               The foregoing limitations shall not apply to
any of the following items (collectively, “Permitted Indebtedness”):

 

(i)                                  (x) Indebtedness under the Term Loan Credit
Agreement, any Refinancing Notes, any Additional Pari Passu Term Loan
Obligations and other Qualified Indebtedness, and any Permitted Refinancing
Indebtedness in respect of any of the foregoing, in an aggregate principal
amount at any one time outstanding not to exceed the sum of (x) $500,000,000
plus (y) the Incremental Term Loan Amount, plus (z) in the case of any Permitted
Refinancing Indebtedness, an additional amount equal to the amount of unpaid
accrued interest and a reasonable premium thereon plus other reasonable amounts
paid, and fees and expenses reasonably incurred (including any original issue
discount and upfront fees) incurred in connection with such Permitted
Refinancing;

 

(ii)                              the incurrence by any Borrower and its
Restricted Subsidiaries of the Existing Indebtedness;

 

--------------------------------------------------------------------------------


 

158

 

(iii)                          the incurrence by any Borrower and the Guarantors
of Indebtedness under this Agreement and the other Loan Documents;

 

(iv)                          the incurrence by any Borrower or any of its
Restricted Subsidiaries of Attributable Debt in connection with a sale and
leaseback transaction or Indebtedness represented by Capitalized Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing or reimbursing all or any part of the
purchase price or cost of design, development, construction, installation,
expansion, repair or improvement of property (either real or personal), plant or
equipment or other fixed or capital assets used or useful in the business of any
Borrower or any of its Restricted Subsidiaries (in each case, whether through
the direct purchase of such assets or the purchase of Equity Interests of any
Person owning such assets), which incurrence occurs within 365 days of such
purchase, design, development, construction, installation, expansion, repair or
improvement in an aggregate principal amount, including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (iv), not to
exceed, outstanding as of any date of incurrence of Indebtedness pursuant to
this clause (iv), the greater of (x) $25,000,000 and (y) 2.75% of Consolidated
Total Assets;

 

(v)                              the incurrence by any Borrower or any of its
Restricted Subsidiaries of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to extend, renew, refund, refinance,
replace, defease or discharge Indebtedness (other than intercompany
Indebtedness) that was permitted to be incurred under clause (ii), (v), (xx) or
(xxiv) of this Section 6.01(a);

 

(vi)                          the incurrence by any Borrower or any of its
Restricted Subsidiaries of intercompany Indebtedness (or the guarantees of any
such intercompany Indebtedness) between or among any Borrower and any of its
Restricted Subsidiaries; provided, however, that

 

(A)                          Indebtedness of Subsidiaries that are not Loan
Parties to any Borrower or any Subsidiary that is a Loan Party shall be subject
to Section 6.04;

 

(B)                           if any Borrower or any Guarantor is the obligor on
such Indebtedness and the payee is not a Borrower or a Guarantor, such
Indebtedness (other than Indebtedness incurred in the ordinary course in
connection with the cash or tax management operations of any Borrower and its
Subsidiaries) must be expressly subordinated to the prior payment in full in
cash of all Obligations then due;

 

(C)                           any subsequent issuance or transfer of Equity
Interests that results in any such Indebtedness being held by a Person other
than a Borrower or a Restricted Subsidiary of a Borrower and (ii) any sale or

 

--------------------------------------------------------------------------------


 

159

 

other transfer of any such Indebtedness to a Person that is not either a
Borrower or a Restricted Subsidiary of a Borrower will be deemed, in each case,
to constitute an incurrence of such Indebtedness by such Borrower or such
Restricted Subsidiary, as the case may be, that was not permitted by this clause
(vi);

 

(D)                          any subsequent issuance or transfer of Equity
Interests that results in any such Indebtedness being held by a Restricted
Subsidiary other than a Loan Party and (ii) any sale or other transfer of any
such Indebtedness to a Person that is a Restricted Subsidiary other than a Loan
Party will be deemed, in each case, to constitute an incurrence of such
Indebtedness by such Borrower or such Restricted Subsidiary, as the case may be,
that was not permitted by this clause (vi) unless such Indebtedness, if then
incurred, would be permitted under clause (A) above;

 

(vii)                      the issuance by any of the Borrower’s Restricted
Subsidiaries to any Borrower or to any other Loan Party (or in the case of any
Restricted Subsidiary that is not a Loan Party, to any other Restricted
Subsidiary) of shares of Preferred Stock; provided, however, that:

 

(A)                          any subsequent issuance or transfer of Equity
Interests that results in any such Preferred Stock being held by a Person other
than a Borrower or any other Loan Party (or Restricted Subsidiary, as the case
may be); and

 

(B)                           any sale or other transfer of any such Preferred
Stock to a Person that is not either a Borrower or a Loan Party (or Restricted
Subsidiary, as the case may be);

 

will be deemed, in each case, to constitute an issuance of such Preferred Stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

 

(viii)                  Swap Obligations that are not incurred for speculative
purposes but for the purpose of (a) fixing or hedging interest rate risk with
respect to any Indebtedness that is permitted by the terms of this Agreement to
be outstanding; (b) fixing, managing or hedging currency exchange rate risk with
respect to any currency exchanges; or (c) fixing, managing or hedging commodity
price risk, including the price or cost of raw materials, emission rights,
manufactured products or related commodities, with respect to any commodity
purchases or sales;

 

(ix)                          the Guarantee by any Borrower or any of the
Guarantors of Indebtedness of a Borrower or a Restricted Subsidiary of a
Borrower that was permitted to be incurred by another provision of this
Section 6.01; provided that if the Indebtedness being Guaranteed is subordinated
in right of payment to the Loans, then the Guarantee must be subordinated in
right of payment to the same extent as the Indebtedness Guaranteed; provided,
further that the aggregate

 

--------------------------------------------------------------------------------


 

160

 

amount of all such Guarantees provided by any Loan Party of Indebtedness of any
Restricted Subsidiary that is not a Loan Party shall not exceed the greater of
(x) $60,000,000 and (y) 6.75% of Consolidated Total Assets at any time
outstanding;

 

(x)                              the incurrence by any Borrower or any of its
Restricted Subsidiaries of Indebtedness in respect of workers’ compensation
claims, unemployment or other insurance or self-insurance obligations, health,
disability or other benefits to employees or former employees and their
families, bankers’ acceptances, performance, completion and surety bonds,
completion guarantees and similar obligations in the ordinary course of
business;

 

(xi)                          the incurrence by any Borrower or any of its
Restricted Subsidiaries of Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, so long as such Indebtedness is
covered within five Business Days;

 

(xii)                      the incurrence by any Borrower or any of its
Restricted Subsidiaries of Indebtedness arising from customary agreements of
such Borrower or such Restricted Subsidiary providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the acquisition or sale or other disposition of any
business, assets or Capital Stock of any Borrower or any of its Restricted
Subsidiaries, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Capital Stock;

 

(xiii)                  the incurrence of contingent liabilities arising out of
endorsements of checks and other negotiable instruments for deposit or
collection in the ordinary course of business;

 

(xiv)                  the incurrence of Indebtedness consisting of guarantees
of loans or other extensions of credit to or on behalf of current or former
officers, directors, employees, or consultants of any Borrower, any of its
Restricted Subsidiaries, or any direct or indirect parent of any Borrower for
the purpose of permitting such Persons to purchase Capital Stock of such
Borrower or any direct or indirect parent of such Borrower; provided that the
aggregate amount of such Indebtedness and Investments made pursuant to
Section 6.04(h) may not exceed $5,000,000 at any time outstanding;

 

(xv)                      the incurrence by any Borrower or any of its
Restricted Subsidiaries of Indebtedness solely in respect of premium financing
and/or similar deferred payment obligations with respect to insurance policies
purchased in the ordinary course of business;

 

(xvi)                  (a) the incurrence by a Foreign Subsidiary that is not a
Loan Party of additional Indebtedness in an aggregate principal amount not to
exceed the

 

--------------------------------------------------------------------------------


 

161

 

greater of (x) $60,000,000 and (y) 6.75% of Consolidated Total Assets at any
time outstanding;

 

(xvii)              the incurrence of Indebtedness in the ordinary course of
business under any agreement between any Borrower or any Restricted Subsidiary
and any commercial bank or other financial institution relating to treasury,
depository and cash management services, employee credit card arrangements or
automated clearinghouse transfers of funds;

 

(xviii)          the incurrence of Indebtedness of any Borrower or any
Restricted Subsidiary consisting of take-or-pay obligations entered into in the
ordinary course of business;

 

(xix)                  the incurrence by any Borrower or any Restricted
Subsidiaries of Obligations in respect of bankers’ acceptances, tender, bid,
judgment, appeal, performance or governmental contract bonds and completion
guarantees, surety, standby letters of credit and warranty and contractual
service obligations of a like nature, trade letters of credit and documentary
letters of credit and similar bonds or guarantees provided by any Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(xx)                      Indebtedness, Disqualified Stock or Preferred Stock
(x) of any Borrower or any of its Restricted Subsidiaries incurred to finance or
assumed in connection with the acquisition of any Person or assets or (y) of
Persons that are acquired by any Borrower or any Restricted Subsidiary or merged
into any Borrower or a Restricted Subsidiary in accordance with the terms of
this Agreement; provided that both immediately before and immediately after
giving pro forma effect thereto, (i) no Event of Default shall have occurred and
be continuing and (ii)(A) the Aggregate Availability shall have been at least
the greater of (1) 15.0% of the lesser of the Aggregate Borrowing Base and the
Commitments then in effect and (2) $25,000,000, for the three-month period
ending on the date of the incurrence of such Indebtedness (or, if such date is
prior to the three month anniversary of the Closing Date, for the period
commencing on the Closing Date and ending on such date) and (B) the Fixed Charge
Coverage Ratio for the Test Period in effect at the time such Indebtedness is to
be incurred, calculated on a pro forma basis, (I) shall be at least 1.00 to 1.00
(with such pro forma adjustments as are appropriate and consistent with the
definition of Pro Forma Adjustments) or (II) shall be greater than immediately
prior to the acquisition or merger and such incurrence; provided, further that
the Borrower and its Restricted Subsidiaries may incur additional Indebtedness
pursuant to clause (y) above without application of the first proviso in this
clause (xx) in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding;

 

(xxi)                  the incurrence by any Borrower or any of its Restricted
Subsidiaries of additional Indebtedness or Disqualified Stock in an aggregate
principal amount (or accreted value, as applicable) at any time outstanding,
including all Permitted Refinancing Indebtedness incurred to renew, refund,

 

--------------------------------------------------------------------------------


 

162

 

refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (xxi), not to exceed $25,000,000;

 

(xxii)              Indebtedness of any Borrower or any Restricted Subsidiary
supported by a Letter of Credit, in a principal amount not to exceed the stated
amount of such Letter of Credit;

 

(xxiii)          unsecured Indebtedness; provided that the aggregate principal
amount of all Indebtedness permitted by this clause (xxiii) shall not exceed
$75,000,000 at any time outstanding;

 

(xxiv)          other unsecured Indebtedness; provided that both immediately
before and immediately after giving pro forma effect thereto, (i) no Event of
Default shall have occurred and be continuing and (ii) either (A)(I) the
Aggregate Availability shall have been at least the greater of (x) 15.0% of the
lesser of the Aggregate Borrowing Base and the Commitments then in effect and
(y) $25,000,000, for the three-month period ending on the date of the incurrence
of such Indebtedness (or, if such date is prior to the three month anniversary
of the Closing Date, for the period commencing on the Closing Date and ending on
such date) and (II) the Fixed Charge Coverage Ratio for the Test Period in
effect at the time such Indebtedness is to be incurred, calculated on a pro
forma basis, shall be at least 1.00 to 1.00 (with such pro forma adjustments as
are appropriate and consistent with the definition of Pro Forma Adjustments), or
(B) the Aggregate Availability shall have been at least the greater of (x) 20.0%
of the lesser of the Aggregate Borrowing Base and the Commitments then in effect
and (y) $35,000,000, for the three-month period ending on the date of the
incurrence of such Indebtedness (or, if such date is prior to the three month
anniversary of the Closing Date, for the period commencing on the Closing Date
and ending on such date).

 

(b)                              For purposes of determining compliance with
this Section 6.01: in the event that an item of Indebtedness, Disqualified Stock
or Preferred Stock meets the criteria of more than one of the categories (or
portions thereof) described in clauses (i) through (xxiv) of Section 6.01(a),
the Company, in its sole discretion, shall classify or reclassify, or later
divide, classify or reclassify (based on circumstances existing at the time of
such reclassification), such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) and shall only be required to include
the amount and type of such Indebtedness, Disqualified Stock or Preferred Stock
in one or more of the above clauses (or portions thereof); provided that all
Indebtedness outstanding under the Term Loan Credit Agreement on Closing Date
shall be deemed to have been incurred on such date in reliance on the exception
in Section 6.01(a)(i).

 

(c)                               The accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness, Disqualified Stock or Preferred Stock (as applicable) with the
same terms, shall not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 6.01.

 

--------------------------------------------------------------------------------


 

163

 

(d)                             For purposes of determining the compliance of
any Indebtedness incurred pursuant to any of the clauses of Section 6.01(a) to
Refinance other Indebtedness, to the extent that the principal amount of such
Refinancing Indebtedness, when taken together with the aggregate principal
amount of any other Indebtedness incurred pursuant to the same clause of
Section 6.01(a) and then outstanding, exceeds the maximum principal amount of
Indebtedness permitted at such time by such clause, such Refinancing
Indebtedness shall nevertheless be deemed to be incurred in compliance with such
clause and this covenant if the aggregate principal amount of Indebtedness
outstanding pursuant to such clause, after giving effect to such incurrence,
does not exceed the sum of the principal amount of the Refinanced Indebtedness
(including any existing commitments unused thereunder), plus any accrued and
unpaid interest and a reasonable premium thereon plus other reasonable amounts
paid, and fees and expenses reasonably incurred (including any original issue
discount and upfront fees), in connection with such Refinancing Indebtedness,
plus the aggregate principal amount of any other Indebtedness previously
incurred pursuant to such clause and then outstanding.

 

(e)                               If and to the extent any Indebtedness is
incurred to Refinance Indebtedness incurred under any clause (or portion
thereof) of Section 6.01(a) that is limited by Aggregate Availability, the Fixed
Charge Coverage Ratio, the Consolidated Total Secured Debt Ratio or a percentage
of Consolidated Total Assets, the Indebtedness so incurred may be incurred
pursuant to such clause (or portion thereof) if the aggregate principal amount
of Indebtedness outstanding pursuant to such clause, after giving effect to such
incurrence, does not exceed the sum of the principal amount of the Refinanced
Indebtedness (including any existing commitments unused thereunder), plus any
accrued and unpaid interest and a reasonable premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred (including
any original issue discount and upfront fees), in connection with such
Refinancing, plus the aggregate principal amount of any other Indebtedness
previously incurred pursuant to such clause and then outstanding, even if such
Refinancing Indebtedness could not itself be incurred pursuant to such clause
(or portion thereof) at such time.

 

(f)                                The amount of any Indebtedness outstanding as
of any date will be:

 

(i)                                  the accreted value of the Indebtedness, in
the case of any Indebtedness issued with original issue discount;

 

(ii)                              the principal amount of the Indebtedness, in
the case of any other Indebtedness; and

 

(iii)                          in respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the lesser of:

 

(A)                          the Fair Market Value of such assets at the date of
determination; and

 

(B)                           the amount of the Indebtedness of the other
Person.

 

SECTION 6.02                   Liens.  No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, enter into, create, incur, assume or
suffer to exist any Lien on any asset or property of any Loan Party or any of
its Restricted Subsidiaries now owned or hereafter

 

--------------------------------------------------------------------------------


 

164

 

acquired, or income or profits therefrom, or assign or convey any right to
receive income therefrom, except:

 

(a)                               Liens on Collateral of the US Loan Parties
(x) securing Indebtedness under the Term Loan Credit Agreement incurred pursuant
to Section 6.01(a)(i) (which Liens shall be subject to the Intercreditor
Agreement and, to the extent on ABL Priority Collateral, shall be junior to the
Liens securing the Secured Obligations) and (y) securing any other Indebtedness
incurred pursuant to Section 6.01(a)(i) (which Liens shall be subject to the
Intercreditor Agreement or another intercreditor agreement reasonably
satisfactory to the Administrative Agent and the US Collateral Agent and, to the
extent on ABL Priority Collateral, shall be junior to the Liens securing the
Secured Obligations);

 

(b)                              Liens created under the Loan Documents;

 

(c)                               Liens in favor of any Borrower or the
Guarantors;

 

(d)                             Liens (x) on property or Equity Interests of a
Person existing at the time such Person becomes a Restricted Subsidiary of any
Borrower or (y) on property of a Person existing at the time such Person is
merged with or into or consolidated with any Borrower or any Restricted
Subsidiary of any Borrower, provided, in each case, that such Liens were in
existence prior to the contemplation of such Person becoming a Restricted
Subsidiary of any Borrower or such merger or consolidation and do not extend to
any assets other than those of the Person that becomes a Restricted Subsidiary
of any Borrower or is merged into or consolidated with any Borrower or a
Restricted Subsidiary of any Borrower (plus improvements and accessions to such
property or proceeds or distributions thereof);

 

(e)                               Liens on property (including Capital Stock)
existing at the time of acquisition of the property by any Borrower or any
Restricted Subsidiary of any Borrower (plus improvements and accessions to such
property or proceeds or distributions thereof); provided that such Liens were in
existence prior to such acquisition and not incurred in contemplation of such
acquisition;

 

(f)                                Liens and deposits to secure the performance
of tenders, completion guarantees, statutory obligations, surety, environmental
or appeal bonds, bids, leases, government contracts, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;

 

(g)                              Liens to secure Indebtedness (including
Capitalized Lease Obligations) or Attributable Debt permitted by clause (iv) of
Section 6.01(a) and related Obligations covering only the assets acquired with
or financed by such Indebtedness (plus improvements and accessions to such
property or proceeds or distributions thereof);

 

(h)                              Liens existing on the Closing Date and listed
on Schedule 6.02, securing Indebtedness permitted by Section 6.01(a)(ii),
provided that no such Lien is spread to cover any additional property after the
Closing Date (other than improvements and accessions to such property or
proceeds or distributions thereof) and that the amount of Indebtedness secured
thereby is not increased;

 

--------------------------------------------------------------------------------


 

165

 

(i)         Liens for taxes, assessments, governmental charges or claims, or
Canadian Pension Plan contributions or claims not yet overdue (other than in
respect of Canadian Pension Plan contributions, for a period of more than 30
days) or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; provided that any reserve or other
appropriate provision as is required in conformity with GAAP has been made
therefor;

 

(j)         Liens consisting of carriers’, warehousemen’s, landlord’s and
mechanics’, suppliers’, materialmen’s, repairmen’s and similar Liens not
securing Indebtedness or in favor of customs or revenue authorities or freight
forwarders or handlers to secure payment of customs duties, in each case,
incurred in the ordinary course of business, in each case which are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded, but
excluding, for greater certainty, any landlord hypothecs registered in the
province of Quebec; provided that any reserve or other appropriate provision as
is required in conformity with GAAP has been made therefor;

 

(k)        any state of facts an accurate survey would disclose, prescriptive
easements or adverse possession claims, minor encumbrances, easements or
reservations of, or rights of others for, pursuant to any leases, licenses,
rights-of-way or other similar agreements or arrangements, development, air or
water rights, sewers, electric lines, telegraph and telephone lines and other
utility lines, pipelines, service lines, railroad lines, improvements and
structures located on, over or under any property, drains, drainage ditches,
culverts, electric power or gas generating or co-generation, storage and
transmission facilities and other similar purposes, zoning or other restrictions
as to the use of real property or minor defects in title, which were not
incurred to secure payment of Indebtedness and that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

(l)         Liens on the assets of a Restricted Subsidiary that is not a Loan
Party (and Liens on the Equity Interests in such Restricted Subsidiary) securing
Indebtedness or other obligations of such Restricted Subsidiary or any other
Restricted Subsidiary that is not a Loan Party permitted by this Agreement;

 

(m)       Liens to secure any Permitted Refinancing Indebtedness incurred to
refinance secured Indebtedness permitted to be incurred under this Agreement
(other than the Secured Obligations, the Term Loan Obligations or any Additional
Pari Passu Term Loan Obligations); provided, however, that the new Lien is
limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Lien (plus improvements and accessions to, such property or
proceeds or distributions thereof), in each case, to the extent such Liens are
on Collateral, subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent;

 

(n)        Liens or leases or licenses or sublicenses or subleases as licensor,
lessor, sublicensor or sublessor of any of its property, including Intellectual
Property, entered into in the ordinary course of business;

 

(o)        Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’
acceptances, tender, bid,

 

--------------------------------------------------------------------------------


 

166

 

judgment, appeal, performance or governmental contract bonds and completion
guarantees, surety, standby letters of credit and warranty and contractual
service obligations of a like nature, trade letters of credit and documentary
letters of credit and similar bonds or guarantees provided by any Loan Party or
any Restricted Subsidiary;

 

(p)        Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits, or
casualty-liability insurance or self-insurance or securing letters of credit
issued in the ordinary course of business;

 

(q)        judgment and attachment Liens not giving rise to an Event of Default
and notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made in conformity with GAAP;

 

(r)        Liens on assets other than those constituting Collateral securing
Permitted Swap Obligations;

 

(s)        any interest or title of a lessor, licensor or sublicensor under any
lease, license or sublicense of the property of any Borrower and its
Subsidiaries, including Intellectual Property, as applicable;

 

(t)        Liens on the Equity Interests of an Unrestricted Subsidiary of any
Borrower or of a Person that is not a Subsidiary of any Borrower securing
Indebtedness of such Unrestricted Subsidiary or other Person if recourse to the
Company and its Restricted Subsidiaries with respect to such Indebtedness is
limited to such Equity Interests;

 

(u)        Liens (i) of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon, (ii) in
favor of a banking institution or securities intermediary arising as matter of
law, encumbering amounts credited to deposit or securities accounts (including
the right of set-off) and which are within the general parameters customary in
the banking industry or (iii) in favor of collecting or payor banks having a
right of set off, revocation, refund or chargeback with respect to money or
instruments of any Borrower or any Restricted Subsidiary thereof on deposit with
or in possession of such bank;

 

(v)        any obligations or duties affecting any of the property of any
Borrower or any of its Restricted Subsidiaries to any municipality or public
authority with respect to any franchise, grant, license or permit that do not
impair the use of such property for the purposes for which it is held;

 

(w)       Liens on any property in favor of domestic or foreign governmental
bodies to secure partial, progress, advance or other payment pursuant to any
contract or statute, not yet due and payable;

 

(x)        restrictions on dispositions of assets to be disposed of pursuant to
merger agreements, stock or asset purchase agreements and similar agreements;

 

--------------------------------------------------------------------------------


 

167

 

(y)        options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures, partnerships and the
like;

 

(z)        Liens consisting of any Requirement of Law requiring any Borrower or
any of its Restricted Subsidiaries to maintain certain facilities or perform
certain acts as a condition of its occupancy of or interference with any public
lands or any river or stream or navigable waters;

 

(aa)      the grant of buy-out options to licensees of trademarks and other
Intellectual Property pursuant to license agreements entered into in the
ordinary course of business; provided that the exercise of such option is
permitted by Section 6.05;

 

(bb)      Liens on the unearned premiums under the insurance policies permitted
by clause (xv) of Section 6.01(a) securing Indebtedness incurred pursuant to
clause (xv) of Section 6.01(a);

 

(cc)      any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of any Borrower or
any Restricted Subsidiary;

 

(dd)     Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

 

(ee)      any netting or set-off arrangements entered into by any Borrower or
any Restricted Subsidiary in the ordinary course of its banking arrangements
(including, for the avoidance of doubt, cash pooling arrangements) for the
purposes of netting debit and credit balances of any Borrower or any Restricted
Subsidiary of any Borrower, including pursuant to any cash management agreement;

 

(ff)       Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreements;

 

(gg)      leases and subleases of real property which do not materially
interfere with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries and other Liens on real property incidental to the
conduct of the business of the Company and its Restricted Subsidiaries that do
not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of any Borrower’s business;

 

(hh)      Liens arising from UCC financing statement filings regarding operating
leases entered into by the Company and its Restricted Subsidiaries in the
ordinary course of business or other precautionary UCC financing statement
filings;

 

(ii)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;

 

(jj)        Liens on assets of a Receivables Entity incurred in connection with
a Qualified Receivables Transaction;

 

--------------------------------------------------------------------------------


 

168

 

(kk)      Liens in favor of a credit card processor arising in the ordinary
course of business under any processor agreement;

 

(ll)        Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with an
Investment permitted hereunder; and

 

(mm)    Liens not otherwise permitted hereunder securing Indebtedness or other
obligations that do not, in the aggregate, exceed $30,000,000 at any one time
outstanding.

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category (or portion thereof) of Liens described in clauses (a) through (mm)
above but may be permitted in part under any combination thereof and (B) in the
event that a Lien securing an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of one or more of
the categories (or portions thereof) of Liens described in clauses (a) through
(mm) above the Company shall, in its sole discretion, divide, classify or
reclassify, or later divide, classify, or reclassify, such Lien securing such
item of Indebtedness (or any portion thereof) in any manner that complies (based
on circumstances existing at the time of such division, classification or
reclassification) with this Section 6.02.  For the avoidance of doubt, if and to
the extent that any Indebtedness is permitted to be incurred under Section 6.01
and is incurred to Refinance any Indebtedness secured by Liens permitted by this
Section 6.02 that is limited by a percentage of Consolidated Total Assets or by
a Consolidated Total Secured Debt Ratio, the Indebtedness so incurred may be
secured by such Liens pursuant to such clause (or portion thereof) at such time.

 

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.  The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, the payment
of dividends on Preferred Stock in the form of additional shares of Preferred
Stock of the same class, accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies or increases in the
value of property securing Indebtedness described in the definition of
“Indebtedness.”

 

For the avoidance of doubt, the words “suffer to exist” in the first sentence of
this Section 6.02 shall not be deemed to require the ongoing maintenance of any
Consolidated Total Secured Debt Ratio or Consolidated Total Assets level.

 

SECTION 6.03     Fundamental Changes.  (a)  No Borrower shall consolidate, merge
or amalgamate with or into or wind up into (whether or not such Borrower is the
surviving entity), or liquidate or dissolve, or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets, in one or more related transactions, to any Person unless (other than in
respect of any liquidation or dissolution):

 

--------------------------------------------------------------------------------


 

169

 

(i)         such Borrower is the surviving corporation or the Person formed by
or surviving any such consolidation, merger or amalgamation (if other than such
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a corporation, a limited partnership
or a limited liability company and is organized or existing under the laws of
the jurisdiction of such Borrower, which in the case of the US Borrower,
includes the laws of the United States of America, any state thereof or the
District of Columbia (such Borrower or such Person, as the case may be, being
herein called the “Successor Company”);

 

(ii)        the Successor Company, if other than such Borrower, expressly
assumes all the obligations of such Borrower under this Agreement and the other
Loan Documents pursuant to joinder documents or other instruments in form
satisfactory to the Administrative Agent in its sole discretion;

 

(iii)       immediately prior to and after giving effect to such transaction, no
Default or Event of Default exists;

 

(iv)       both immediately before and immediately after giving pro forma effect
thereto, (A) the Aggregate Availability shall have been at least the greater of
(x) 15.0% of the lesser of the Aggregate Borrowing Base and the Commitments then
in effect and (y) $25,000,000, for the three-month period ending on the date of
the consummation of such transaction and any related financing transactions (or,
if such date is prior to the three month anniversary of the Closing Date, for
the period commencing on the Closing Date and ending on such date) and (B) the
Fixed Charge Coverage Ratio for the Test Period in effect at the time such
Indebtedness is to be incurred, calculated on a pro forma basis, (x) shall be at
least 1.00 to 1.00 (with such pro forma adjustments as are appropriate and
consistent with the definition of Pro Forma Adjustments) or (y) shall be greater
than immediately prior to the acquisition or merger and such incurrence;

 

(v)        each Guarantor, unless it is the other party to the transactions
described above, in which case Section 6.03(b) shall apply, shall have confirmed
that its Guarantee under the Guaranty shall apply to such Person’s obligations
under this Agreement and the other Loan Documents in form satisfactory to the
Administrative Agent;

 

(vi)       each Loan Party, unless it is the other party to the transactions
described above, in which case Section 6.03(b) shall apply, shall have confirmed
that its obligations under the Security Documents shall apply to such Persons
obligations under this Agreement and the other Loan Documents, in form
satisfactory to the Administrative Agent;

 

(vii)      the Borrower shall have delivered to the Administrative Agent (A) an
Officer’s Certificate, stating that such consolidation, merger or transfer is
permitted by this Agreement and (B) and a customary opinion of counsel to the
Loan Parties reasonably acceptable to the Administrative Agent.

 

Notwithstanding clauses (a)(iii) and (a)(iv) above,

 

--------------------------------------------------------------------------------


 

170

 

(i)         any Restricted Subsidiary may consolidate with, merge into or
transfer all or part of its properties and assets to the Company; and

 

(ii)        the Company may merge with an Affiliate of the Company incorporated
solely for the purpose of reincorporating the Company in another State of the
United States so long as the amount of Indebtedness of the Borrowers and the
Restricted Subsidiaries is not increased thereby and the Company is the
surviving Person.

 

The foregoing shall not apply to any sale, assignment, transfer, lease,
conveyance or other disposition of assets between or among the Borrower and the
Guarantors.

 

(b)        Subject to the terms of the Guaranty (and to release in accordance
with the Loan Documents), each Guarantor shall not, and the Borrowers shall not
permit any Guarantor to, consolidate or merge with or into or wind up into
(whether or not such Guarantor is the surviving Person), or liquidate or
dissolve, or sell, assign, transfer, lease, convey or otherwise dispose of all
or substantially all of its properties or assets in one or more related
transactions to, any Person unless:

 

(i)         (A)  such Guarantor is the surviving Person or the Person formed by
or surviving any such consolidation or merger (if other than such Guarantor) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, limited liability company or limited
partnership organized or existing under the laws of the jurisdiction of such
Guarantor, which, in the case of a Guarantor that is a Domestic Subsidiary,
includes the laws of the United States of America, any state thereof or the
District of Columbia (such Guarantor or such Person, as the case may be, being
herein called the “Successor Person”);

 

(B)       the Successor Person, if other than such Guarantor, expressly assumes
all the obligations of such Guarantor under this Agreement, such Guarantor’s
Guarantee under the Guaranty and the other Loan Documents, pursuant to joinder
documents or other instruments in form satisfactory to the Administrative Agent
in its sole discretion;

 

(C)       in the case of a liquidation or dissolution of a Guarantor, (x) the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders and (y) in connection with any such dissolution of a Guarantor, all of
the material assets of such Guarantor are transferred to another Loan Party (it
being understood that any transfer of assets to an entity that is not a Loan
Party must be separately permitted as a Permitted Investment);

 

(D)       immediately prior to and after giving effect to such transaction, no
Default or Event of Default exists; and

 

(E)       the Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer is
permitted under this Agreement; or

 

(ii)        the transaction is permitted by Section 6.05.

 

--------------------------------------------------------------------------------


 

171

 

Notwithstanding the foregoing, (a) any Guarantor may merge into or transfer all
or part of its properties and assets to another Guarantor or any Borrower and
(b) any Guarantor may convert into a corporation, partnership, limited
partnership, limited liability company or trust organized under the laws of the
jurisdiction of organization of such Guarantor.

 

Subject to the terms of the Guaranty (and to release in accordance therewith),
with respect to any Guarantor only, upon any consolidation or merger, or any
sale, assignment, conveyance, transfer, lease or disposition of all or
substantially all of the assets of any Borrower or any Guarantor in accordance
with Section 6.03 hereof, the successor Person formed by such consolidation or
into which such Borrower or such Guarantor, as the case may be, is merged or the
successor Person to which such sale, assignment, conveyance, transfer, lease or
disposition is made, shall succeed to, and be substituted for, and may exercise
every right and power of, such Borrower or such Guarantor, as the case may be,
under this Agreement or the Guaranty, as the case may be, and the Loan
Documents, with the same effect as if such successor Person had been named as
such Borrower or such Guarantor, as the case may be, under this Agreement or the
Guaranty, as the case may be, and the Loan Documents; provided that the
predecessor Borrower or any Guarantor shall not be relieved from the obligation
to pay the principal of and interest, if any, on the Loans (or of any
Reimbursement Obligations or other Obligations) except in the case of a sale,
assignment, transfer, conveyance or other disposition of all of the assets of
such Borrower or such Guarantor, as the case may be, that meets the requirements
of clause (a) or (b) of this Section 6.03, as applicable.

 

SECTION 6.04     Investments.  No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, make any Investment, except:

 

(a)        any Investment (i) in any Borrower or any other Loan Party or (ii) by
any Restricted Subsidiary that is not a Loan Party in any Restricted Subsidiary
that is not a Loan Party;

 

(b)        any Investment in cash and Cash Equivalents or Investment Grade
Securities;

 

(c)        any Investment by a Loan Party or any Restricted Subsidiary of a Loan
Party in a Person, if as a result of such Investment:

 

(i)         such Person becomes a Restricted Subsidiary of a Loan Party; or

 

(ii)        such Person, in one transaction or a series of related transactions,
is merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, Loan Party or a
Restricted Subsidiary of a Loan Party; provided that such Investments by Loan
Parties in Persons that do not become Guarantors shall not exceed $25,000,000 in
the aggregate;

 

(d)       any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 6.05 or any other disposition of assets not constituting an Asset
Sale;

 

--------------------------------------------------------------------------------


 

172

 

(e)        any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;

 

(f)        any Investments received in compromise or resolution of
(i) obligations of trade creditors or customers that were incurred in the
ordinary course of business of any Borrower or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (ii) litigation, arbitration or other disputes;

 

(g)        Investments represented by Permitted Swap Obligations;

 

(h)        loans and advances to officers, directors or employees (i) for
business-related travel expenses, moving expenses and other similar expenses,
including as part of a recruitment or retention plan, in each case incurred in
the ordinary course of business or consistent with past practice or to fund such
Person’s purchase of Equity Interests of the Company or any direct or indirect
parent entity of the Company, (b) required by applicable employment laws loans
and (c) other loans and advances not to exceed $5,000,000 at any one time
outstanding;

 

(i)         repurchases or prepayments of Indebtedness of any Loan Party
permitted to be repurchased or prepaid hereunder;

 

(j)         any Investment of the Company or any of its Restricted Subsidiaries
existing on the Closing Date and listed on Schedule 6.04, and any extension,
modification or renewal of such existing Investments, to the extent not
involving any additional Investment other than as the result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities, in each case, pursuant to the terms of such Investments as in effect
on the Closing Date;

 

(k)        Guarantees otherwise permitted by this Agreement;

 

(l)         receivables owing to the Company or any of its Restricted
Subsidiaries, prepaid expenses, and lease, utility, workers’ compensation and
other deposits, if created, acquired or entered into in the ordinary course of
business;

 

(m)       payroll, business-related travel, and similar advances to cover
matters that are expected at the time of such advances to be ultimately treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

 

(n)        Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment pursuant to joint marketing, joint development
or similar arrangements with other Persons;

 

(o)        advances, loans, rebates and extensions of credit (including the
creation of receivables) to suppliers, customers and vendors, and performance
guarantees, in each case in the ordinary course of business;

 

--------------------------------------------------------------------------------


 

173

 

(p)        Investments resulting from the acquisition of a Person, otherwise
permitted by this Agreement, which Investments at the time of such acquisition
were held by the acquired Person and were not acquired in contemplation of the
acquisition of such Person;

 

(q)        reclassification of any Investment initially made in (or reclassified
as) one form into another (such as from equity to loan or vice versa); provided
in each case that the amount of such Investment is not increased thereby;

 

(r)        any Investment in any Subsidiary of the Borrower or any joint venture
in the ordinary course of business in connection with intercompany cash
management arrangements or related activities;

 

(s)        other Investments; provided that both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) either (A)(I) the
Aggregate Availability shall have been at least the greater of (x) 12.5% of the
lesser of the Aggregate Borrowing Base and the Commitments then in effect and
(y) $20,000,000, for the three-month period ending on the date of the
consummation of such Investment (or, if such date is prior to the three month
anniversary of the Closing Date, for the period commencing on the Closing Date
and ending on such date) and (II) the Fixed Charge Coverage Ratio for the Test
Period in effect at the time such Investment is to occur, calculated on a pro
forma basis, shall be at least 1.00 to 1.00 (with such pro forma adjustments as
are appropriate and consistent with the definition of Pro Forma Adjustments), or
(B) the Aggregate Availability shall have been at least the greater of (x) 17.5%
of the lesser of the Aggregate Borrowing Base and the Commitments then in effect
and (y) $30,000,000, for the three-month period ending on the date of the
consummation of such Investment (or, if such date is prior to the three month
anniversary of the Closing Date, for the period commencing on the Closing Date
and ending on such date);

 

(t)        the pledge of the Equity Interests of an Unrestricted Subsidiary as
security for Indebtedness that is permitted by Section 6.02(t);

 

(u)        the licensing for value or contribution for equity or other
consideration to a joint venture engaged in a Permitted Business in
jurisdictions other than the United States of intellectual property rights
relating to the jurisdictions in which such joint venture operates or proposes
to operate;

 

(v)        guarantees by any Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business or in connection with facilities closure activities;

 

(w)       investments in joint ventures or Restricted Subsidiaries organized
under the laws of Japan; provided that both immediately before and immediately
after giving pro forma effect thereto no Event of Default shall have occurred
and be continuing; provided, further that the aggregate principal amount of all
investments made pursuant to this paragraph (w) shall not exceed $30,000,000;

 

--------------------------------------------------------------------------------


 

174

 

(x)        investments in KS China Co., Limited or other joint ventures or
Restricted Subsidiaries organized under the laws of China; provided that both
immediately before and immediately after giving pro forma effect thereto no
Event of Default shall have occurred and be continuing; provided, further that
the aggregate principal amount of all investments made pursuant to this
paragraph (x) shall not exceed $20,000,000;

 

(y)        investments in joint ventures or Restricted Subsidiaries organized
under the laws of Hong Kong, Australia, Malaysia, Singapore or Indonesia;
provided that both immediately before and immediately after giving pro forma
effect thereto no Event of Default shall have occurred and be continuing;
provided, further that the aggregate principal amount of all investments made
pursuant to this paragraph (y) shall not exceed $30,000,000;

 

(z)        the acquisition by a Receivables Entity in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Entity to effect such Qualified Receivables
Transaction; and any other Investment by a Restricted Subsidiary that is not a
Loan Party in a Receivables Entity or any Investment by a Receivables Entity in
any other Person in connection with a Qualified Receivables Transaction;

 

(aa)      Investments in joint ventures having an aggregate fair market value,
taken together with all other Investments made during any fiscal year pursuant
to this clause that are at that time outstanding not to exceed $10,000,000, net
(without duplication of any netting pursuant to the definition of “Investments”
set forth herein) of any return of or on any Investments made pursuant to this
clause received by a Loan Party or any Restricted Subsidiary of a Loan Party
during such fiscal year (provided that (i) up to $10,000,000 able to be invested
pursuant to this clause in any fiscal year and not so invested may be carried
over to the next fiscal year; and (ii) any amount able to be invested in the
next succeeding fiscal year may be carried backward to the current fiscal year,
which amount carried backward may no longer be used in such future fiscal year);
provided that the aggregate fair market value of all such Investments made
pursuant to this clause (aa) shall not exceed $25,000,000, net (without
duplication of any netting pursuant to the definition of “Investments” set forth
herein) of any return of or on any Investments made pursuant to this clause
received by a Loan Party or any Restricted Subsidiary of a Loan Party;

 

(bb)      other Investments in any Person having an aggregate Fair Market Value,
when taken together with all other Investments made pursuant to this clause (bb)
that are at the time outstanding, net (without duplication of any netting
pursuant to the definition of “Investments” set forth herein) of any return of
or on any Investments made pursuant to this clause received by a Loan Party or
any Restricted Subsidiary of a Loan Party, not to exceed the greater of
(x) $35,000,000 and (y) 4.00% of Consolidated Total Assets;

 

(cc)      the acquisition of all of the Equity Interests in any existing joint
venture of the Company or any Restricted Subsidiary not then owned by the
Company or such Restricted Subsidiary for an aggregate amount of consideration
not to exceed $30,000,000 (any such joint venture, an “Acquired Joint Venture”);
and

 

(dd)     any acquisition by a Loan Party or a Wholly Owned Restricted Subsidiary
of a Loan Party of assets (other than Equity Interests) constituting a business
unit of any other

 

--------------------------------------------------------------------------------


 

175

 

Person that will be held directly by such Loan Party or such Wholly Owned
Restricted Subsidiary.

 

The amount of all Investments under this Section 6.04 (other than cash) will be
the Fair Market Value on the date of such Investment of the asset(s) or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to such Investment.  The
Fair Market Value of any assets or securities that are required to be valued by
this provision will be determined by the Company or, if such Fair Market Value
is in excess of $20,000,000, by the Board of Directors of the Company whose
resolution with respect thereto shall be delivered to the Administrative Agent. 
The amount of any Investment will be the amount initially invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less any amount (not to exceed the amount of such Investment at the
time made) paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

 

For purposes of determining compliance with this Section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of more than one
of the categories of Investments described in Section 6.04(a) through (dd) above
(or portions thereof), the Company will be entitled to classify or reclassify
(based on circumstances existing at the time of such reclassification) such
Investment or portion thereof in any manner that complies with this Section 6.04
and such Investment will be treated as having been made pursuant to only such
clause (or clauses).

 

SECTION 6.05                   Asset Sales.  No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease, convey or otherwise
dispose, whether in a single transaction or a series of related transactions, of
any assets or rights, including any issuance of Equity Interests by any of the
Company’s Restricted Subsidiaries or the sale of Equity Interests, whether in a
single transaction or a series of related transactions, in any of the Company’s
Subsidiaries (other than directors’ qualifying Equity Interests or Equity
Interests required by applicable law to be held by a Person other than the
Company or one of its Restricted Subsidiaries) (each, an “Asset Sale”), except:

 

(a)                               any single transaction or series of related
transactions that involves assets having a Fair Market Value of less than
$10,000,000;

 

(b)                              a transfer of assets constituting ABL Priority
Collateral between or among the Borrowers and the Guarantors;

 

(c)                               a transfer of assets that are not ABL Priority
Collateral between or among the Company and its Restricted Subsidiaries, so long
as, if such transfer is of Trademarks constituting Term Priority Collateral, the
applicable purchaser has acknowledged and consented to the non-exclusive,
royalty-free license granted to the US Collateral Agent under the US Security
Agreement with respect to any Trademarks constituting Term Priority Collateral
to the extent any such Trademarks are used in connection with any Collateral;

 

(d)                             an issuance of Equity Interests by a Restricted
Subsidiary of the Company to the Company or to a Restricted Subsidiary of the
Company; provided that if such

 

--------------------------------------------------------------------------------


 

176

 

issuer is a Loan Party, such issuance of Equity Interests may only be to another
Loan Party;

 

(e)                               the sale or lease of products or services in
the ordinary course of business, or accounts receivable of Restricted
Subsidiaries that are not Loan Parties in the ordinary course of business, and
any sale or other disposition of damaged, worn-out or obsolete assets or assets
otherwise unsuitable or no longer required for use in the ordinary course of the
business of Company and its Restricted Subsidiaries;

 

(f)                                any Casualty or Condemnation Event;

 

(g)                              the sale or other disposition of Cash
Equivalents or Investment Grade Securities in connection with customary cash
management;

 

(h)                              an Investment permitted pursuant to
Section 6.04 or a Restricted Payment permitted pursuant to Section 6.07;

 

(i)                                  the licensing or sublicensing of
Intellectual Property or other general intangibles on customary terms in the
ordinary course of business and the abandonment of Intellectual Property which
is no longer used or useful in or material to the Company’s and the Restricted
Subsidiaries’ businesses;

 

(j)                                  the sale, lease, sublease, license,
sublicense, consignment, conveyance or other disposition of inventory and other
assets in the ordinary course of business, including leases with respect to
facilities and Stores that are temporarily not in use or pending their
disposition, or accounts receivable in connection with the compromise,
settlement or collection thereof;

 

(k)                              dispositions of accounts receivable and related
assets by a Restricted Subsidiary that is not a Loan Party to a Receivables
Entity in connection with a Qualified Receivables Transaction;

 

(l)                                  a disposition of leasehold improvements or
leased assets in connection with the termination of any operating lease;

 

(m)                          dispositions of receivables in connection with
(i) the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings or (ii) factoring or similar
arrangements for receivables of Restricted Subsidiaries that are not Loan
Parties;

 

(n)                              any sale of Equity Interests in, or other
ownership interests in or assets or property, including Indebtedness, or other
securities of, an Unrestricted Subsidiary;

 

(o)                              (i) any exchange of assets not included in any
Borrowing Base (including a combination of assets and Cash Equivalents) for
assets related to a Permitted Business of comparable or greater market value or
usefulness to the business of the Company and the Restricted Subsidiaries as a
whole, as determined in good faith by the Company, and (ii) in the ordinary
course of business, any swap of assets not included in any Borrowing

 

--------------------------------------------------------------------------------


 

177

 

Base, or lease, assignment or sublease of any real or personal property not
included in any Borrowing Base, in exchange for services (including in
connection with any outsourcing arrangements) of comparable or greater value or
usefulness to the business of the Company and the Restricted Subsidiaries as a
whole, as determined in good faith by the Company; provided that if the assets
transferred pursuant to this clause (o) are ABL Priority Collateral the assets
received in exchange therefor shall be ABL Priority Collateral;

 

(p)                              the surrender or waiver of contract rights or
settlement, release or surrender of a contract, tort or other litigation claim,
in each case, in the ordinary course of business;

 

(q)                              the sublease or assignment to third parties of
leased facilities;

 

(r)                                 the grant of buy-out options to licensees of
trademarks and other Intellectual Property pursuant to license agreements
entered into in the ordinary course of business and the sale of such trademarks
and other Intellectual Property to such licensees;

 

(s)                                the sale of interests in a joint venture
pursuant to customary put-call or buy-sell arrangements;

 

(t)                                 the creation of a Lien to the extent that
the granting of such Lien was not in violation of Section 6.02;

 

(u)                              any foreclosure or any similar action with
respect to the property or other assets (other than any ABL Priority Collateral)
of any Loan Party or any Restricted Subsidiary that does not otherwise
constitute an Event of Default;

 

(v)                              the contribution or other disposition by the
Company or any Restricted Subsidiary of up to 60% of the Equity Interests in any
Acquired Joint Venture to a new joint venture partner; provided that the Company
or such Restricted Subsidiary, as applicable, receives fair and reasonable
consideration as determined by the Company in good faith therefor;

 

(w)                          other Asset Sales; provided, that both immediately
before and immediately after giving pro forma effect thereto, (i) no Event of
Default shall have occurred and be continuing and (ii) either (A)(I) the
Aggregate Availability shall have been at least the greater of (x) 15.0% of the
lesser of the Aggregate Borrowing Base and the Commitments then in effect and
(y) $25,000,000, for the three-month period ending on the date of the
consummation of such Asset Sale (or, if such date is prior to the three month
anniversary of the Closing Date, for the period commencing on the Closing Date
and ending on such date) and (II) the Fixed Charge Coverage Ratio for the Test
Period in effect at the time such Asset Sale is to occur, calculated on a pro
forma basis, shall be at least 1.00 to 1.00 (with such pro forma adjustments as
are appropriate and consistent with the definition of Pro Forma Adjustments), or
(B) the Aggregate Availability shall have been at least the greater of (x) 20.0%
of the lesser of the Aggregate Borrowing Base and the Commitments then in effect
and (y) $35,000,000, for the three-month period ending on the date of the
consummation of such Asset Sale (or, if such date is prior to the three

 

--------------------------------------------------------------------------------


 

178

 

month anniversary of the Closing Date, for the period commencing on the Closing
Date and ending on such date); and

 

(x)                              other Asset Sales; provided that the aggregate
Fair Market Value of all assets and Equity Interests subject to such Asset Sales
shall not exceed an amount equal to 7.5% of Consolidated Total Assets; provided,
further that:

 

(i)                                  the applicable Borrower or Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the Fair Market Value of the assets or Equity Interests
issued or sold or otherwise disposed of; and

 

(ii)                              at least 75% of the consideration received in
the Asset Sale by such Borrower or such Restricted Subsidiary, as the case may
be, is in the form of cash or Cash Equivalents.  For purposes of this clause
(ii), each of the following shall be deemed to be cash:

 

(A)                          any liabilities, as shown on the Company’s most
recent consolidated balance sheet, of the Company or any Restricted Subsidiary
(other than contingent liabilities and liabilities that are by their terms
subordinated in right of payment to the Loans and Reimbursement Obligations)
that are (x) assumed by the transferee of any such assets or (y) retired or
otherwise terminated in connection with such Asset Sale;

 

(B)                           any securities, notes or other obligations or
assets received by any Borrower or any such Restricted Subsidiary from such
transferee that are converted by such Borrower or such Restricted Subsidiary
into cash or Cash Equivalents within 180 days of receipt thereof, to the extent
of the cash or Cash Equivalents received in that conversion;

 

(C)                           Indebtedness of any Restricted Subsidiary that
ceases to be a Restricted Subsidiary as a result of such Asset Sale (other than
intercompany Indebtedness owed to the Company or its Restricted Subsidiaries),
to the extent that the Company and all of the Restricted Subsidiaries (to the
extent previously liable thereunder) are released from any guarantee of payment
of the principal amount of such Indebtedness in connection with such Asset Sale;
and

 

(D)                          any Designated Noncash Consideration received by
any Borrower or any Restricted Subsidiary thereof in such Asset Sale having a
Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed the greater of (x) $15,000,000 and (y) 1.75% of
Consolidated Total Assets at the time of receipt of such Designated Noncash
Consideration, with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received without giving effect to
subsequent changes in value; and

 

--------------------------------------------------------------------------------


 

179

 

(iii)                          for the avoidance of doubt, the determinations
with respect to an Asset Sale that are required to be made under paragraphs
(i) and (ii) above may be made (at the option of the Company) either at the time
the agreement with respect to such Asset Sale is executed or at the time such
Asset Sale is consummated.

 

SECTION 6.06                   Swap Agreements.  No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any Swap Agreement,
except for Permitted Swap Obligations.

 

SECTION 6.07                   Restricted Payments; Certain Payments of
Indebtedness.  (a)  No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, make any Restricted Payment, except:

 

(i)                                  dividends or distributions by the Company
or any Restricted Subsidiary payable solely in Equity Interests of the Company
or such Restricted Subsidiary (other than Disqualified Stock); provided, if any
such Restricted Subsidiary is not a Wholly Owned Subsidiary, such dividend or
distribution is made to its Equity Interest holders on a pro rata basis or on a
basis that results in the receipt by the Company or a Restricted Subsidiary of
dividends or distributions of greater value than it would receive on a pro rata
basis);

 

(ii)                              dividends or distributions payable solely to
the Company or a Restricted Subsidiary (and, if such Restricted Subsidiary is
not a Wholly Owned Subsidiary, to its other Equity Interest holders on a pro
rata basis or on a basis that results in the receipt by the Company or a
Restricted Subsidiary of dividends or distributions of greater value than it
would receive on a pro rata basis);

 

(iii)                          the payment of any dividend or distribution on
account of Equity Interests or the consummation of any redemption within 60 days
after the date of declaration of the dividend or distribution on account of
Equity Interests or giving of the redemption notice, as the case may be, if at
the date of declaration or notice, the dividend, distribution or redemption
payment would have complied with the provisions of this Section 6.07;

 

(iv)                          the making of any Restricted Payment in exchange
for, or out of or with the net proceeds of the issuance (other than to a
Subsidiary of the Company) of, Equity Interests of the Company (other than
Disqualified Stock) or from the contribution of common equity capital to the
Company;

 

(v)                              the defeasance, redemption, repurchase or other
acquisition or retirement of Disqualified Stock of the Company or a Restricted
Subsidiary made by exchange for, or out of the proceeds of the sale, within 60
days of such defeasance, redemption, repurchase or other acquisition or
retirement of, Disqualified Stock of such Person that is incurred in compliance
with Section 6.01 so long as:

 

(A)                          the principal amount of such liquidation preference
of such new Disqualified Stock does not exceed the principal amount (or accreted

 

--------------------------------------------------------------------------------


 

180

 

value, if applicable) of liquidation preference of the Disqualified Stock being
so defeased, redeemed, repurchased, acquired or retired for value, plus the
amount of any accrued interest and reasonable premium required to be paid under
the terms of the instrument governing the Disqualified Stock being so defeased,
redeemed, repurchased, acquired or retired and any reasonable fees and expenses
incurred in connection with the issuance of such new Disqualified Stock;

 

(B)                           such Disqualified Stock has a final scheduled
maturity date equal to or later than (x) the final scheduled maturity date of
the Disqualified Stock being so defeased, redeemed, repurchased, acquired or
retired or (y) one year after the Latest Maturity Date;

 

(C)                           such Disqualified Stock has a Weighted Average
Life to Maturity equal to or greater than (x) the remaining Weighted Average
Life to Maturity of the Disqualified Stock being so defeased, redeemed,
repurchased, acquired or retired or (y) one year after the Latest Maturity Date;

 

(vi)                          a Restricted Payment to pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests
(other than Disqualified Stock) of the Company held by any future, present or
former employee, director, manager or consultant of the Company, any of its
Subsidiaries, or their estates or the beneficiaries of such estates, pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement; provided that the aggregate Restricted
Payments made under this clause (vi) do not exceed in any calendar year
$5,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $10,000,000 in any calendar year); provided, further, that
such amount in any calendar year may be increased by an amount not to exceed:

 

(A)                          the cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of the Company to members of management,
directors, managers or consultants of the Company or any of its Subsidiaries
that occurs after the Closing Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 6.07(a)(iv), plus

 

(B)                           the cash proceeds of key man life insurance
policies received by the Company and the Restricted Subsidiaries after the
Closing Date, less

 

(C)                           the amount of any Restricted Payments previously
made pursuant to subclauses (A) and (B) of this clause (vi);

 

--------------------------------------------------------------------------------


 

181

 

(vii)                      the repurchase of Equity Interests deemed to occur
upon the exercise of stock options, warrants, convertible notes or similar
rights to the extent such Equity Interests represent a portion of the exercise
price of those stock options, warrants or similar rights or the payment of
related withholding taxes;

 

(viii)                  so long as no Default or Event of Default has occurred
and is continuing, the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of Disqualified Stock of the Company
or any Restricted Subsidiary of the Company issued on or after the Closing Date
pursuant to Section 6.01;

 

(ix)                          the payment of cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition;

 

(x)                              Restricted Payments made from the net proceeds
of the issuance of unsecured convertible Indebtedness of the Company pursuant to
customary bond hedge/warrant or similar derivatives transactions entered into in
connection with the issuance of such convertible securities, to the extent the
issuance of such convertible Indebtedness is permitted by Section 6.01 and
Restricted Payments made in connection with customary cash settlement features
upon conversion of any unsecured convertible Indebtedness of the Company;

 

(xi)                          the redemption, repurchase or other acquisition
for value by any Foreign Subsidiary of the Company that is not a Loan Party of
any Equity Interests of such Foreign Subsidiary that are held by a Person that
is not an Affiliate of the Company; provided that the consideration for such
redemption, repurchase or other acquisition is not in excess of either (i) the
Fair Market Value of such common Equity Interests or (ii) such amount required
by applicable laws, rules or regulations;

 

(xii)                      the Company may make Restricted Payments (including
in cash); provided that the aggregate principal amount of all Restricted
Payments permitted by this paragraph (xii) shall not exceed $10,000,000 in any
fiscal year of the Company;

 

(xiii)                  other Restricted Payments; provided that both
immediately before and immediately after giving pro forma effect thereto, (i) no
Event of Default shall have occurred and be continuing and (ii) either
(A)(I) the Aggregate Availability shall have been at least the greater of
(x) 15.0% of the lesser of the Aggregate Borrowing Base and the Commitments then
in effect and (y) $25,000,000, for the three-month period ending on the date
such Restricted Payment is made (or, if such date is prior to the three month
anniversary of the Closing Date, for the period commencing on the Closing Date
and ending on such date) and (II) the Fixed Charge Coverage Ratio for the Test
Period in effect at the time such Restricted Payment is to occur, calculated on
a pro forma basis, shall be at least 1.00 to 1.00 (with such pro forma
adjustments as are appropriate and

 

--------------------------------------------------------------------------------


 

182

 

consistent with the definition of Pro Forma Adjustments), or (B) the Aggregate
Availability shall have been at least the greater of (x) 20.0% of the lesser of
the Aggregate Borrowing Base and the Commitments then in effect and
(y) $35,000,000, for the three-month period ending on the date such Restricted
Payment is made (or, if such date is prior to the three month anniversary of the
Closing Date, for the period commencing on the Closing Date and ending on such
date); and

 

(xiv)                  purchases of receivables by a Restricted Subsidiary that
is not a Loan Party pursuant to a Qualified Receivables Transaction and the
payment or distribution of fees by a Restricted Subsidiary that is not a Loan
Party in connection therewith.

 

For purposes of determining compliance with this Section 6.07(a), in the event
that a proposed Restricted Payment (or portion thereof) meets the criteria of
more than one of the categories of Restricted Payments described in
Section 6.07(a)(i) through Section 6.07(a)(xiv) above (or portions thereof), the
Company will be entitled to classify or reclassify (based on circumstances
existing at the time of such reclassification) such Restricted Payment or
portion thereof in any manner that complies with this Section 6.07 and such
Restricted Payment will be treated as having been made pursuant to only such
clause (or clauses).

 

(b)                              No Loan Party will, nor will it permit any of
its Restricted Subsidiaries to, directly or indirectly, make any payment on or
with respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Subordinated Indebtedness of the Company or any Guarantor (excluding
any intercompany Indebtedness between or among the Company and any of its
Restricted Subsidiaries), except:

 

(i)                                  payments of interest or principal at the
Stated Maturity thereof;

 

(ii)                              the purchase, repurchase or other acquisition
or retirement for value of any such Indebtedness in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case,
due within one year of the date of such purchase, repurchase or other
acquisition or retirement for value;

 

(iii)                          the defeasance, redemption, repurchase or other
acquisition or retirement of Subordinated Indebtedness of the Company or a
Restricted Subsidiary made by exchange for, or out of the proceeds of the
issuance, within 60 days of such defeasance, redemption, repurchase or other
acquisition or retirement of, new Indebtedness of such Person that is incurred
in compliance with Section 6.01 so long as:

 

(A)                          the principal amount of such new Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Subordinated Indebtedness being so defeased, redeemed, repurchased, acquired or
retired for value, plus the amount of any accrued interest and reasonable
premium required to be paid under the terms of the instrument governing the
Subordinated Indebtedness being so defeased, redeemed,

 

--------------------------------------------------------------------------------


 

183

 

repurchased, acquired or retired and any reasonable fees and expenses incurred
in connection with the issuance of such new Indebtedness;

 

(B)                           such Indebtedness is subordinated to the
Obligations in right of payment at least to the same extent as such Subordinated
Indebtedness so defeased, redeemed, repurchased, acquired or retired;

 

(C)                           such Indebtedness has a final scheduled maturity
date equal to or later than (x) the final scheduled maturity date of the
Subordinated Indebtedness being so defeased, redeemed, repurchased, acquired or
retired or (y) one year after the Latest Maturity Date; and

 

(D)                          such Indebtedness has a Weighted Average Life to
Maturity equal to or greater than (x) the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness being so defeased, redeemed,
repurchased, acquired or retired or (y) one year after the Latest Maturity Date;

 

(iv)                          other payments in respect of Subordinated
Indebtedness; provided that the aggregate principal amount of all payments
permitted by this clause (iv) shall not exceed $10,000,000 in any fiscal year of
the Company; and

 

(v)                              other payments in respect of Subordinated
Indebtedness; provided that both immediately before and immediately after giving
pro forma effect thereto, (i) no Event of Default shall have occurred and be
continuing and (ii) either (A)(I) the Aggregate Availability shall have been at
least the greater of (x) 15.0% of the lesser of the Aggregate Borrowing Base and
the Commitments then in effect and (y) $25,000,000, for the three-month period
ending on the date such payment is made (or, if such date is prior to the three
month anniversary of the Closing Date, for the period commencing on the Closing
Date and ending on such date) and (II) the Fixed Charge Coverage Ratio for the
Test Period in effect at the time such investment is to occur shall be at least
1.00 to 1.00 (with such pro forma adjustments as are appropriate and consistent
with the definition of Pro Forma Adjustments), or (B) the Aggregate Availability
shall have been at least the greater of (x) 20.0% of the lesser of the Aggregate
Borrowing Base and the Commitments then in effect and (y) $35,000,000, for the
three-month period ending on the date such payment is made (or, if such date is
prior to the three month anniversary of the Closing Date, for the period
commencing on the Closing Date and ending on such date);

 

provided that in no event shall any payments or repayments of any kind be made
with respect to the Term Loans with the proceeds of UK Loans or Canadian Loans
hereunder.

 

For purposes of determining compliance with this Section 6.07(b), in the event
that a proposed payment (or portion thereof) meets the criteria of more than one
of the categories of payments described in Section 6.07(b)(i) through
Section 6.07(b)(v) above (or portions thereof), the Company will be entitled to
classify or reclassify (based on circumstances existing at the

 

--------------------------------------------------------------------------------


 

184

 

time of such reclassification) such payment or portion thereof in any manner
that complies with this Section 6.07(b) and such payment will be treated as
having been made pursuant to only such clause (or clauses).

 

(c)                               The amount of all payments under Section 6.07
(other than cash) will be the Fair Market Value on the date of such payment of
the asset(s) or securities proposed to be transferred or issued by the Company
or such Restricted Subsidiary, as the case may be, pursuant to such payment. 
The Fair Market Value of any assets or securities that are required to be valued
by this Section 6.07 will be determined by the Company or, if such Fair Market
Value is in excess of $20,000,000, by the Board of Directors of the Company
whose resolution with respect thereto shall be delivered to the Administrative
Agent.

 

SECTION 6.08                   Transactions with Affiliates.  No Loan Party
will, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, make any payment to, or sell, lease, transfer or otherwise dispose
of any of its property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (each an “Affiliate Transaction”)
involving aggregate payments or consideration in excess of $10,000,000, unless:

 

(a)                               the Affiliate Transaction is on terms that are
no less favorable to the Loan Party or the relevant Restricted Subsidiary, taken
as a whole, than those that would have been obtained in a comparable transaction
by such Loan Party or such Restricted Subsidiary with a Person that is not an
Affiliate of the Company; and

 

(b)                              the Company delivers to the Administrative
Agent with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate payments or consideration in excess of
$20,000,000, a Board Resolution adopted by the majority of the Board of
Directors of the Company approving such Affiliate Transaction and set forth in
an Officer’s Certificate certifying that such Affiliate Transaction complies
with clause (a) above; and

 

(c)                               the following items will not be deemed to be
Affiliate Transactions and, therefore, will not be subject to the provisions of
Section 6.08(a) and (b):

 

(i)                                  any consulting or employment agreement or
arrangements, incentive compensation plan, stock option or stock ownership plan,
employee benefit plan, severance arrangements, officer or director
indemnification agreement or any similar arrangement entered into by any
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business for the benefit of directors, officers, employees and consultants of
any Borrower, a Restricted Subsidiary of any Borrower or a direct or indirect
parent of any Borrower and payments and transactions pursuant;

 

(ii)                              transactions between or among any Borrower
and/or its Restricted Subsidiaries;

 

--------------------------------------------------------------------------------


 

185

 

(iii)       transactions with a Person (other than an Unrestricted Subsidiary of
any Borrower) that is an Affiliate of any Borrower solely because such Borrower
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;

 

(iv)       payment of reasonable fees and reimbursements of expenses of
directors, experts and consultants;

 

(v)        any transaction in which the only consideration paid by any Borrower
or any Restricted Subsidiary to Affiliates of any Borrower consists of Equity
Interests (other than Disqualified Stock) of the Company or any contribution of
capital to the Company;

 

(vi)       Investments permitted pursuant to Section 6.04 and Restricted
Payments permitted pursuant to Section 6.07;

 

(vii)      any agreement, instrument or arrangement as in effect as of the
Closing Date and specified on Schedule 6.08, or any amendment thereto (so long
as any such amendment is not disadvantageous to the Administrative Agent and the
Lenders in any material respect as compared to the applicable agreement as in
effect on the Closing Date as reasonably determined by the Company in good
faith);

 

(viii)     loans or advances to employees in the ordinary course of business not
to exceed $5,000,000 in the aggregate at any one time outstanding;

 

(ix)       transactions between any Borrower or any Restricted Subsidiary and
any Person that is an Affiliate of any Borrower or any Restricted Subsidiary
solely because a director of such Person is also a director of the Company or
any direct or indirect parent entity of the Company; provided that such director
abstains from voting as a director of the Company or any direct or indirect
parent entity of the Company, as the case may be, on any matter involving such
other Person;

 

(x)        purchase or sale of goods and/or services in the ordinary course of
business on terms that are no less favorable to any Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by such Borrower or such Restricted Subsidiary with a Person that is
not an Affiliate of such Borrower or Restricted Subsidiary;

 

(xi)       if such Affiliate Transaction is with an Affiliate in its capacity as
a holder of Indebtedness of any Borrower or any Restricted Subsidiary, a
transaction in which such Affiliate is treated no more favorably than the other
holders of Indebtedness of such Borrower or such Restricted Subsidiary;

 

(xii)      any capital contribution to any Affiliate otherwise permitted by this
Agreement;

 

--------------------------------------------------------------------------------


 

186

 

(xiii)     transactions with any joint venture engaged in a Permitted Business;
provided that all the outstanding ownership interests of such joint venture are
owned only by any Borrower, its Restricted Subsidiaries and Persons that are not
Affiliates of any Borrower;

 

(xiv)     any Investment of any Borrower or any of its Restricted Subsidiaries
as in effect as of the Closing Date and specified on Schedule 6.08, and any
extension, modification or renewal of such existing Investments, to the extent
not involving any additional Investment other than as the result of the accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investments
as in effect on the Closing Date;

 

(xv)      transactions in connection with a Qualified Receivables Transaction
between a Receivables Entity and any Person in which the Receivables Entity has
an Investment;

 

(xvi)     pledges of Equity Interests of Unrestricted Subsidiaries permitted
pursuant to Section 6.02(t);

 

(xvii)    the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business or transactions undertaken in good faith for the purpose of
improving the consolidated tax efficiency of the Company and its Subsidiaries
and not for the purpose of circumventing any provision of this Agreement;

 

(xviii)   transactions in which any Borrower or any Restricted Subsidiary, as
the case may be, delivers to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to such Borrower or such Restricted Subsidiary, as
applicable, from a financial point of view or meets the requirements of
Section 6.08(a);

 

(xix)     any merger, consolidation or reorganization of the Company with an
Affiliate of the Company solely for the purpose of (a) forming or collapsing a
holding company structure or (b) reincorporating the Company in another state of
the United States of America; and

 

(xx)      entering into an agreement that provides customary registration rights
to the equityholders of the Company or any parent of the Company or amending
such agreement with shareholders of the Company or any parent of the Company and
the performance of such agreements.

 

SECTION 6.09     Restrictive Agreements.  (a)  No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of such Loan Party or any of its Restricted Subsidiaries to:

 

--------------------------------------------------------------------------------


 

187

 

(i)         pay dividends or make any other distributions on its Capital Stock
to the Company or any of its Restricted Subsidiaries or with respect to any
other interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Company or any Restricted Subsidiary (it being
understood that the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock);

 

(ii)        make loans or advances to any Borrower; or

 

(iii)       sell, lease or transfer any of its properties or assets to any
Borrower;

 

(b)        The restrictions in clauses (i), (ii) and (iii) of
Section 6.09(a) will not apply to encumbrances or restrictions existing under or
by reason of:

 

(i)         agreements as in effect as of the Closing Date and specified on
Schedule 6.09 and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of such agreements;
provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not, in the good faith
judgment of the Board of Directors, materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in those agreements on the Closing Date;

 

(ii)        the Loan Documents and the Term Loan Documents;

 

(iii)       applicable law, rule, regulation, order, approval, license, permit
or similar restriction (whether or not existing on the Closing Date);

 

(iv)       (A) any instrument governing Indebtedness or Capital Stock of a
Person acquired by any Borrower or any of its Restricted Subsidiaries as in
effect at the time of such acquisition, which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired and does not in
the good faith judgment of the Board of Directors materially adversely affect
the ability of any Borrower to make scheduled payments of interest and principal
on the Loans or Reimbursement Obligations (including, in each case, at final
maturity thereof); provided that, in the case of Indebtedness, such Indebtedness
was permitted by the terms of this Agreement to be incurred and (B) any
amendment, modification, replacement or refinancing thereof; provided, however,
that such encumbrances or restrictions are not, in the good faith judgment of
the Board of Directors, materially more restrictive, taken as a whole, with
respect to encumbrances or restrictions set forth in clauses (i), (ii) and
(iii) of Section 6.09(a) than such encumbrances or restrictions prior to such
amendment, modification, replacement or refinancing;

 

--------------------------------------------------------------------------------


 

188

 

(v)        customary non-assignment provisions in contracts and licenses entered
into in the ordinary course of business;

 

(vi)       purchase money obligations for property acquired in the ordinary
course of business and Capitalized Lease Obligations that impose restrictions on
the property purchased or leased (plus improvements and accessions to such
property, or assets or proceeds or distributions thereof) of the nature
described in Section 6.09(a)(iii);

 

(vii)      any agreement for the sale or other disposition of the Capital Stock
or assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending such sale or other disposition;

 

(viii)     Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not, in the good faith judgment of the Board of Directors, will not
materially and adversely affect any Borrower’s ability to make anticipated
principal or interest payments on the Loans or Reimbursement Obligations
(including, in each case, at final maturity thereof) (as determined in good
faith by the Company);

 

(ix)       Liens permitted to be incurred under Section 6.02 that limit the
right of the debtor to dispose of the assets subject to such Liens (plus
improvements and accessions to such property, or assets or proceeds or
distributions thereof);

 

(x)        customary provisions in joint venture agreements or other similar
agreements entered into in the ordinary course;

 

(xi)       customary provisions in Permitted Swap Obligations;

 

(xii)      provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements, licensing agreements and other similar
agreements entered into with the approval of the Board of Directors, which
limitation is applicable only to the assets that are the subject of such
agreements;

 

(xiii)     restrictions on cash or other deposits or net worth imposed by
customers under contracts or other agreements entered into in the ordinary
course of business;

 

(xiv)     restrictions in other Indebtedness incurred in compliance with
Section 6.01; provided that such restrictions, taken as a whole, in the good
faith judgment of the Board of Directors, will not materially and adversely
affect any Borrower’s ability to make anticipated principal or interest payments
on the Loans or Reimbursement Obligations (including, in each case, at final
maturity thereof) (as determined in good faith by the Company);

 

--------------------------------------------------------------------------------


 

189

 

(xv)      encumbrances on property that exist at the time such property was
acquired by any Borrower or any Restricted Subsidiary, which encumbrance is not
applicable to any other properties or assets of any Person;

 

(xvi)     restrictions applicable to Foreign Subsidiaries of the Company that
are not Loan Parties, arising under the documentation governing Indebtedness of
such Foreign Subsidiaries that is permitted to be incurred by this Agreement;

 

(xvii)    Indebtedness of other contractual requirements of a Receivables Entity
in connection with a Qualified Receivables Transaction; provided that such
restrictions apply only to such Receivables Entity;

 

(xviii)   encumbrances or restrictions consisting of customary non-assignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the transfer of the lease or the property leased thereunder;

 

(xix)     customary guarantees by the Company of non-Indebtedness obligations of
a Subsidiary set forth in leases, licenses and other agreements entered into by
the Subsidiary in the ordinary course of business; and

 

(xx)      restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase or other agreement to which
any Borrower or any of its Restricted Subsidiaries is a party entered into in
the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of such Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of such Borrower or such Restricted Subsidiary or the assets or
property of any other Restricted Subsidiary.

 

For purposes of determining compliance with this Section 6.09, the subordination
of loans or advances made to any Borrower or a Restricted Subsidiary to other
Indebtedness incurred by such Borrower or any such Restricted Subsidiary shall
not be deemed a restriction on the ability to make loans or advances.

 

SECTION 6.10     Sale and Leaseback Transaction.  No Loan Party will, nor will
it permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets by the
Company or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Company or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset and
(b) any transaction with respect to which (i) the sale or transfer of property
is permitted under Section 6.05(w) and (ii) any Capitalized Lease Obligations,
Attributable Debt or Liens arising in connection therewith is permitted under
Section Section 6.01 or Section 6.02, as applicable.

 

--------------------------------------------------------------------------------


 

190

 

SECTION 6.11     Changes in Fiscal Periods.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, permit the fiscal year of such Loan Party
to end on a day other than (x) December 31, with respect to the UK Loan Parties,
or (y) the Saturday closest to December 31, with respect to all other Loan
Parties, or change the Company’s method of determining fiscal quarters or fiscal
months; provided that the Company may, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), change its
fiscal year end once during the term of this Agreement to the Saturday closest
to the end of any calendar month.

 

SECTION 6.12     Fixed Charge Coverage Ratio.  At any time during a Covenant
Testing Period, the Company shall not permit the Fixed Charge Coverage Ratio for
the Test Period then in effect to be less than 1.00 to 1.00.

 

SECTION 6.13     Canadian Pension Plans.  No Loan Party will, nor will it permit
any of its Subsidiaries to, (i) contribute to or assume an obligation to
contribute to any new Canadian Pension Plan with a “defined benefit provision”
as such term is defined in S. 147.1(1) of the Income Tax Act (other than a
Canadian multi-employer pension plan) (a “Canadian DB Plan”), or (ii) wind-up
any Canadian DB Plan, in whole or in part, unless the Loan Party has obtained
written advice from the actuary for such plan that the plan is fully funded or
has a wind-up deficiency of no more than $5 million at the effective date of the
wind up.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)        a Borrower shall fail to pay any principal of any Loan owing by it or
any reimbursement obligation owing by it in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

(b)        a Borrower shall fail to pay any interest on any Loan owing by it or
any fee or any other amount owing by it (other than an amount referred to in
paragraph (a) of this Article) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days;

 

(c)        any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any respect when made or deemed made (or in any material respect if
such representation or warranty is not by its terms already qualified as to
materiality);

 

--------------------------------------------------------------------------------


 

191

 

(d)       any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence), 5.08 or in Article VI or Section 4.1(f), 4.6, 4.10,
4.13 or 4.14 or Article VII of the US Security Agreement or the Canadian
Security Agreement;

 

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those which constitute a default under another Section of this
Article), and such failure shall continue unremedied (i) for a period of five
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Section 5.01,
5.02 (other than Section 5.02(a)), 5.06, 5.10 or 5.11 of this Agreement,
(ii) for a period of 30 days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement or any other Loan Document.

 

(f)        any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable subject
to any applicable grace periods;

 

(g)        (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)        (i)  an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (A) bankruptcy, liquidation, winding-up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary of a Loan Party (in each
case, other than any UK Group Member) or its debts, or of a substantial part of
its assets, under any Insolvency Law now or hereafter in effect, (B) the
composition, rescheduling, reorganization, examination, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations of any Loan Party or any Material Subsidiary
of a Loan Party (in each case, other than a UK Group Member), (C) the
appointment of a receiver, interim receiver, receiver and manager, liquidator,
provisional liquidator, administrator, examiner, trustee, custodian,
sequestrator, conservator, examiner, agent or similar official for any Loan
Party or any Material Subsidiary of a Loan Party (in each case, other than a UK
Group Member) or for any substantial part of its assets or (D) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over any substantial part of the assets of any
Loan Party or any Material Subsidiary of a Loan Party (in each case, other than
a UK Group Member) and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

--------------------------------------------------------------------------------


 

192

 

(ii)        any corporate action, legal proceedings or other procedure or step
is taken in relation to:

 

(A)       the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration, examinership or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any UK Group
Member (but excluding any voluntary winding up or solvent reorganization or
liquidation permitted under this Agreement or any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement);

 

(B)       a composition, compromise, assignment or arrangement with any class or
classes of creditor of any UK Group Member by reason of actual or anticipated
financial difficulties;

 

(C)       the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any UK Group Member or any of its assets (but excluding any voluntary winding
up or solvent reorganization or liquidation permitted under this Agreement); or

 

(D)       enforcement of any Lien over any assets of any UK Group Member,

 

or any analogous procedure or step is taken with respect to any UK Group Member
or its assets in any applicable jurisdiction;

 

(iii)       any expropriation, attachment, sequestration, distress or execution
or any analogous process in any jurisdiction affects any asset or assets of a UK
Group Member having an aggregate value of $10,000,000 and is not discharged
within 30 days;

 

(i)         (i)  any Loan Party or any Material Subsidiary of a Loan Party (in
each case, other than a UK Group Member) shall (A) voluntarily commence any
proceeding, file any petition, pass any resolution or make any application
seeking liquidation, reorganization, administration or other relief under any
Insolvency Law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Article, (C) apply for or consent to the
appointment of a receiver, interim receiver, receiver and manager, liquidator,
assignee, trustee, custodian, sequestrator, administrator, examiner, conservator
or similar official for such Loan Party or any such Material Subsidiary of a
Loan Party or for a substantial part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(E) make a general assignment for the benefit of creditors or (F) take any
action for the purpose of effecting any of the foregoing;

 

(ii)        any UK Group Member is unable or admits inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any

 

--------------------------------------------------------------------------------


 

193

 

of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness; or

 

(iii)       a moratorium is declared in respect of any indebtedness of any UK
Group Member (if a moratorium occurs, the ending of the moratorium will not cure
any Event of Default caused by that moratorium).

 

(j)         any Loan Party or any Material Subsidiary of a Loan Party (in each
case, other than a UK Group Member) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $20,000,000 (to the extent not covered by insurance, or if covered
by insurance, to the extent to which the insurer has denied coverage), which
judgments are not discharged or effectively waived or stayed for a period of 60
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of a Loan Party or any Material Subsidiary of a
Loan Party to enforce any such judgment which is not promptly stayed;

 

(l)         (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any US Company Plan,
(iii) the PBGC shall institute proceedings to terminate any US Company Plan,
(iv) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a US
Company Plan; and in each case in clauses (l) through (l) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

 

(m)       a Change in Control shall occur;

 

(n)        a material portion of the Guarantees provided under the Guaranty
shall fail to remain in full force or effect or any action shall be taken by the
Company or any Subsidiary or any Affiliate of the Company to discontinue or to
assert the invalidity or unenforceability of the Guaranty, or any Guarantor
shall fail to comply with any of the terms or provisions of the Guaranty to
which it is a party, or any Guarantor shall deny that it has any further
liability under the Guaranty to which it is a party, or shall give notice to
such effect;

 

(o)        any Security Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Security Document, or any Security Document shall fail to remain in full
force or effect or any action shall be taken by the Company or any Subsidiary or
any Affiliate of the Company to discontinue or to assert the invalidity or
unenforceability of any Security Document;

 

--------------------------------------------------------------------------------


 

194

 

(p)        any material provision of any Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

 

(q)        (i) the Intercreditor Agreement shall cease to be in full force and
effect (other than in accordance with its terms) or (ii) the Liens on the
Collateral (other than the Term Priority Collateral intended or purporting to
secure any Term Loans, Additional Pari Passu Term Loan Obligations or any
Permitted Refinancing of the foregoing on a first priority basis) securing any
obligations under the Term Loan Documentation, any Additional Pari Passu Term
Loan Obligations Documentation or any Permitted Refinancing of the foregoing
shall cease, for any reason, to be validly subordinated to the Liens on the
Collateral (other than such Term Priority Collateral) securing the Secured
Obligations, or any Loan Party or any Affiliate of any Loan Party shall assert
any of the foregoing;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to a Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent, the Canadian Administrative Agent, the European
Administrative Agent and each Collateral Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to it under
the Loan Documents or at law or equity, including all remedies provided under
the UCC and the PPSA.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT, THE EUROPEAN ADMINISTRATIVE AGENT, THE CANADIAN
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS

 

(a)        Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent, each of them individually as its
agent and authorizes the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent

 

--------------------------------------------------------------------------------


 

195

 

and each Collateral Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

(b)        Any bank serving as the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or a Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or a Collateral Agent, and such bank and its Affiliates may
accept deposits from, lend money to, invest in and generally engage in any kind
of business with the Loan Parties or any Subsidiary of a Loan Party or other
Affiliate thereof as if it were not the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or a Collateral Agent
hereunder.

 

(c)        Neither the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent nor any Collateral Agent shall have any duties
or obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) neither the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent nor any
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, neither the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent nor any Collateral Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent or
any Collateral Agent or any of its Affiliates in any capacity.  Neither the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct.  Neither the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent nor any
Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent nor any Collateral Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth or in
connection with any Loan Document, (v) the legality, validity,

 

--------------------------------------------------------------------------------


 

196

 

enforceability, effectiveness, adequacy or genuineness of any Loan Document or
any other agreement, instrument or document, (vi) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vii) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent or any Collateral Agent.

 

(d)       The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent shall each be entitled
to rely upon, and shall not incur any liability for relying upon, (i) any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed by it to be genuine, correct
and to have been authorized, signed or sent by the proper Person, (ii) any
statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person or (iii) any statement made by a director,
authorized signatory or employee of any Person regarding any matters which may
reasonably be assumed to be within his or her knowledge or within his or her
power to verify.  The Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent and each Collateral Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

(e)        The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent or each Collateral Agent, as the case
may be.  The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent, as the case may be.

 

(f)        Subject to the appointment and acceptance of a successor
Administrative Agent, European Administrative Agent, the Canadian Administrative
Agent or Collateral Agent, as the case may be, as provided in this paragraph,
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent, may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor (which shall, (x) in the case of the
European Collateral Agent only, be an Affiliate of the Administrative Agent
acting through an office in the United Kingdom and (y) in the case of the
Canadian Administrative Agent only, be an Affiliate of the Administrative Agent
acting through a branch or an office in Canada).  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30

 

--------------------------------------------------------------------------------


 

197

 

days after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint its successor
in such capacity, which shall be a commercial bank or an Affiliate of any such
commercial bank or a Lender (and (x) in the case of the European Collateral
Agent only, be an Affiliate of the Administrative Agent acting through an office
in the United Kingdom and (y) in the case of the Canadian Collateral Agent only,
be an Affiliate of the Administrative Agent acting through an office in
Canada).  Upon the acceptance of its appointment as Administrative Agent,
European Administrative Agent, Canadian Administrative Agent or a Collateral
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges, obligations and duties of the
retiring Administrative Agent, European Administrative Agent, Canadian
Administrative Agent or Collateral Agent, and the retiring Administrative Agent,
European Administrative Agent, Canadian Administrative Agent or Collateral Agent
shall be discharged from its duties and any further obligations hereunder.  The
retiring Administrative Agent, European Administrative Agent, Canadian
Administrative Agent or Collateral Agent shall, at its own cost, make available
to the successor Administrative Agent, European Administrative Agent, Canadian
Administrative Agent or Collateral Agent any documents and records and provide
any assistance which the successor Administrative Agent, European Administrative
Agent, Canadian Administrative Agent or Collateral Agent may reasonably request
for the purposes of performing its functions as Administrative Agent, European
Administrative Agent, Canadian Administrative Agent or Collateral Agent under
the Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
Administrative Agent’s, European Administrative Agent’s, Canadian Administrative
Agent’s or Collateral Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent.

 

(g)        Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent any Collateral Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

(h)        Each Lender hereby agrees that (a) it has been provided access to
each Report prepared by or on behalf of the Administrative Agent; (b) neither
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent (i) makes any representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or

 

--------------------------------------------------------------------------------


 

198

 

examinations, and that any Person performing any field examination will inspect
only specific information regarding the Loan Parties and will rely significantly
upon the Loan Parties’ books and records, as well as on representations of the
Loan Parties’ personnel and that neither the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent nor any Collateral Agent
undertakes any obligation to update, correct or supplement the Reports; (d) it
will keep all Reports confidential and strictly for its internal use, and it
will not share the Report with any other Person except as otherwise permitted
pursuant to Section 9.12 of this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent,
each Collateral Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender (except as permitted pursuant to Section 9.12 of
this Agreement).

 

(i)         The US Collateral Agent shall act as the secured party, on behalf of
the Administrative Agent, the Lenders and the Issuing Banks, with respect to all
Collateral of each Loan Party that is organized in any jurisdiction, other than
any Participating Member State, the United Kingdom or Canada, the Canadian
Collateral Agent shall act as the secured party, on behalf of the Administrative
Agent, the Lenders and the Issuing Banks, with respect to all Collateral of each
Loan Party that is organized under the laws of Canada or any province or other
political subdivision thereof and the European Collateral Agent shall act as the
secured party, on behalf of the Administrative Agent, the Lenders and the
Issuing Banks, with respect to all Collateral of a Loan Party that is organized
in any Participating Member State or in the United Kingdom.

 

(j)         Each Lender, each Issuing Bank, the US Collateral Agent, the
Canadian Collateral Agent, the European Administrative Agent, the Canadian
Administrative Agent and the Administrative Agent appoints the European
Collateral Agent to act as security trustee under and in connection with the UK
Security Agreements on the terms and conditions set forth on Schedule 8 and in
the relevant UK Security Agreements.

 

(k)        The Syndication Agent and Documentation Agents shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.

 

(l)         For the purposes of holding any security granted by any Borrower or
any other Loan Party pursuant to the laws of the Province of Quebec to secure
payment of any bond issued by any Borrower or any Loan Party, each Agent, each
Lender and each Issuing Bank hereby irrevocably appoints and authorizes the
Canadian Collateral Agent and, to the extent necessary, ratifies the appointment
and authorization of the Canadian Collateral Agent, to act as the person holding
the power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the
“Attorney”) of the Agents, the Lenders and the Issuing Banks as contemplated
under Article 2692 of the Civil Code of Québec, and to enter into, to take and
to hold on its behalf, and for its benefit, any hypothec, and to exercise such
powers and duties that are conferred upon the Attorney under any hypothec. 
Moreover, without prejudice to such appointment and

 

--------------------------------------------------------------------------------


 

199

 

authorization to act as the person holding the power of attorney as aforesaid,
each Agent, each Lender and each Issuing Bank hereby irrevocably appoints and
authorizes the Canadian Collateral Agent (in such capacity, the “Custodian”) to
act as agent and custodian for and on behalf of the Agents, the Lenders and the
Issuing Banks to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents.  Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Canadian Collateral Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Agents, the Lenders and the Issuing Banks, and
(c) be entitled to delegate from time to time any of its powers or duties under
any hypothec, bond, or pledge on such terms and conditions as it may determine
from time to time.  Any person who becomes an Agent, a Lender or an Issuing Bank
shall, by its execution of an Assignment and Assumption, be deemed to have
consented to and confirmed: (i) the Attorney as the person holding the power of
attorney as aforesaid and to have ratified, as of the date it becomes an Agent,
a Lender or an Issuing Bank, as applicable all actions taken by the Attorney in
such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes an Agent, a Lender or an Issuing
Bank, all actions taken by the Custodian in such capacity.  The substitution of
the Canadian Collateral Agent pursuant to the provisions of this Article VIII
shall also constitute the substitution of the Attorney and the Custodian.

 

(m)       Each of the Lenders hereby acknowledges that is has received and
reviewed the Intercreditor Agreement and agrees to be bound by the terms
thereof.  Each Lender (and each Person that becomes a Lender hereunder pursuant
to Section 9.04) hereby (i) acknowledges that JPMorgan Chase Bank, N.A. is
acting under the Intercreditor Agreement in multiple capacities including,
without limitation, as the Administrative Agent, the US Collateral Agent and/or
the Initial ABL Agent (as defined in the Intercreditor Agreement), as
applicable, and (ii) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against
JPMorgan Chase Bank, N.A. or any of its Affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.  Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 9.04)
hereby authorizes and directs JPMorgan Chase Bank, N.A. to enter into the
Intercreditor Agreement on behalf of such Lender.  Each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby agrees that
JPMorgan Chase Bank, N.A., in its various capacities thereunder, may take such
action on its behalf as is contemplated by the terms of the Intercreditor
Agreement.  Each Lender hereby agrees that, notwithstanding anything herein to
the contrary, the Liens and security interests granted to the US Collateral
Agent pursuant to this Agreement or any other Loan Document, and the exercise of
any right or remedy by the US Collateral Agent hereunder or under any other Loan
Document, are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy.

 

--------------------------------------------------------------------------------


 

200

 

In the event that the Borrower or any Subsidiary incurs any additional Term Loan
Obligations or any Additional Pari Passu Term Loan Obligations or any Permitted
Refinancing of the foregoing, any Collateral Agent and/or other Agent may (and
is hereby authorized and directed to) enter into one or more intercreditor
agreements, in form and substance substantially similar to the Intercreditor
Agreement or otherwise reasonably acceptable to such Collateral Agent or other
Agent (as applicable), governing any of the relative lien priorities in respect
of the Collateral, including in the form of an amendment to the Intercreditor
Agreement, and the terms of the immediate preceding paragraph shall apply
mutatis mutandis with respect to any such Collateral Agent and any such
intercreditor agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01     Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by facsimile, in the case of any
notice to the European Administrative Agent, or by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or .pdf
transmission, in the case of any notice to any other Person, as follows:

 

(i)        if to any Loan Party, to the Borrower Representative at:

 

Kate Spade & Company
2 Park Avenue
New York, New York 10016

Attention:   President
Telephone: 212-626-1640
Facsimile:  201-295-6118

 

with a copy to the General Counsel
Kate Spade & Company
2 Park Avenue

New York, New York 10016

Attention:  General Counsel
Telephone: 201-295-7833
Facsimile:  201-295-7851

 

(ii)       if to the Administrative Agent, the US Collateral Agent or the US
Swingline Lender, to:

 

JPMorgan Chase Bank, N.A.
277 Park Avenue, 22nd Floor
New York, NY 10172
Attention: Dan Bueno

Facsimile: 646-534-2274

 

--------------------------------------------------------------------------------


 

201

 

(iii)      if to the European Collateral Agent, to:

 

J.P. Morgan Europe Limited
25 Bank Street

Canary Wharf
London E14 5JP
United Kingdom
Attention:  Tim Jacob
Facsimile: +44 20 7134 4393

 

(iv)      if to the European Administrative Agent or the European Swingline
Lender, to:

 

J.P. Morgan Europe Limited
25 Bank Street

Canary Wharf
London E14 5JP
United Kingdom
Attention:  Loans Agency
Facsimile: +44 20 7777 2360

 

(v)       if to the Canadian Collateral Agent, to:

 

J.P. Morgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, South Tower, Suite 1800
Toronto M5J 2J2  Canada
Attention:  Agostino Marchetti
Telecopy:  (416) 981-2365

 

(vi)      if to the Canadian Administrative Agent or the Canadian Swingline
Lender, to:

 

J.P. Morgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, South Tower, Suite 1800
Toronto M5J 2J2  Canada
Attention:  Agostino Marchetti
Telecopy:  (416) 981-2365

 

(vii)     if to any Issuing Bank, as notified to the Administrative Agent and
the Borrower Representative.

 

(viii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

 

--------------------------------------------------------------------------------


 

202

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or .pdf transmission shall be
deemed to have been given when sent; provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

 

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the Administrative Agent, the
Canadian Administrative Agent and/or the European Administrative Agent, as the
case may be, and the applicable Lender; provided further that notices to the
European Administrative Agent must be delivered by facsimile.  The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)        Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

SECTION 9.02     Waivers; Amendments.  (a)  No failure or delay by any Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and the Lenders hereunder
and under any other Loan Document are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

 

(b)        Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement,

 

--------------------------------------------------------------------------------


 

203

 

pursuant to an agreement or agreements in writing entered into by the Borrowers
(and, in the case of any such waiver, amendment or modification that changes any
provision of the Guaranty, the other Loan Parties) and the Required Lenders or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent, the applicable
Collateral Agent (to the extent it is a party to such Loan Document) and each
Loan Party that is a party thereto, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Lender affected thereby, (iv) increase the advance rates set forth in
the definition of US Borrowing Base, Canadian Borrowing Base or UK Borrowing
Base without the written consent of each Lender, (v) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared or
change any provision requiring ratable funding, without the written consent of
each Lender directly and adversely affected thereby, (vi) modify eligibility
criteria, as such eligibility criteria are in effect on the Closing Date
(including adding new categories of eligible assets or eliminating any category
of the reserves, or increasing the sublimits set forth in any Borrowing Base),
in any manner that has the effect of increasing the amounts available to be
borrowed hereunder without the written consent of the Supermajority Lenders,
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (viii) release all or substantially all of the value of the
Guarantees provided under the Loan Documents, without the written consent of
each Lender, (ix) except as provided in paragraph (d) of this Section or in any
Security Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (x) add additional available currencies to
any Facility without the written consent of each Lender directly affected
thereby, (xi) increase the Canadian Sublimit or the UK Sublimit without the
written consent of the Supermajority Lenders, (xii) except as expressly
permitted pursuant to Section 6.02(a), subordinate the Liens in favor of the
applicable Collateral Agents on all or substantially all of the Collateral
without the written consent of the Supermajority Lenders, or (xiii) permit any
Loan Party to assign its rights under this Agreement, except in a transaction
expressly permitted under Section 6.03, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Lender that is an Issuing Bank or
any Swingline Lender hereunder without the prior written consent of such Agent,
such Issuing Bank or such Swingline Lender, as the case may be.  The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

 

(c)        Notwithstanding the foregoing paragraphs (a) and (b) or anything to
the contrary set forth herein, the Company (on its own behalf and as agent on
behalf of any other Loan Party who is a party to the relevant Loan Document) and
the Administrative Agent (on its own behalf and as agent on behalf of each
Agent, Lender and Issuing Bank) may amend, modify

 

--------------------------------------------------------------------------------


 

204

 

or supplement any provision of this Agreement or any other Loan Document, to
permit additional affiliates of the Company organized under the laws of Brazil,
Hong Kong or Japan to guarantee any or all of the Secured Obligations, to become
Guarantors and Loan Parties hereunder, and to add any additional representations
and warranties, covenants or other provisions, for the benefit of the Lenders,
in connection therewith, as reasonably determined by the Administrative Agent
(it being understood that such Guarantors’ assets shall not be included in any
Borrowing Base).

 

(d)       In addition, notwithstanding anything in this Agreement or any other
Loan Document to the contrary, the Company and the Administrative Agent and/or
any Collateral Agent may enter into amendments to this Agreement and the other
Loan Documents in accordance with Section 2.24, and such amendments shall be
effective to amend the terms of this Agreement and the other applicable Loan
Documents (and the Administrative Agent and/or the applicable Collateral Agent
may enter any new or replacement intercreditor agreement or amend, supplement or
modify any existing intercreditor agreement as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and/or the applicable
Collateral Agent, as applicable, to effect the terms of Section 2.24, or to
effect the joinder thereto of any successor agent or similar agent under Term
Loan Credit Agreement or any Additional Pari Passu Term Loan Obligations
Documentation secured by Liens described in Section 6.02(a)), in each case,
without any further action or consent of any other party to any Loan Document.

 

(e)        The Lenders hereby irrevocably authorize each Collateral Agent to
automatically release any Liens granted to such Collateral Agent by the Loan
Parties on any Collateral, and such Liens shall be automatically released,
(i) upon the occurrence of the Termination Date, (ii) constituting property
being sold or disposed of in compliance with the terms of this Agreement,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies by a Collateral Agent or the Lenders
pursuant to Article VII, (v) if the release of such Liens is approved,
authorized or ratified in writing by the Required Lenders (or such higher
percentage of the Lenders whose consent may be required in accordance with
Section 9.02) or (vi) if such Liens were granted by any Loan Party with respect
to which 100% of its Equity Interests have been sold in a transaction permitted
pursuant to Section 6.05.  Except as provided in the preceding sentence, no
Collateral Agent will release any Liens on Collateral without the prior written
authorization of the Required Lenders (or such higher percentage of the Lenders
whose consent may be required in accordance with Section 9.02).  The Lenders
hereby irrevocably authorize the Administrative Agent to automatically release
any Guarantor from its obligation under its Guaranty, and such Guarantor shall
be automatically released from such obligation, if 100% of the Equity Interests
of such Guarantor have been sold in a transaction permitted pursuant to
Section 6.05.  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.  Notwithstanding anything to the
contrary set forth above, the Lenders hereby irrevocably authorize the US
Collateral Agent and/or the European Collateral Agent, as applicable, to
subordinate any Liens on the Trademarks of the US Loan Parties in favor of such
Collateral Agent to the Liens on such trademarks granted to the holders of any
Indebtedness referred to in

 

--------------------------------------------------------------------------------


 

205

 

Section 6.02(a).  No Person shall have any voting rights under any Loan Document
solely as a result of the existence of any Secured Swap Obligations, Non-Loan
Party Secured Swap Obligations, Banking Services Obligations or Non-Loan Party
Banking Services Obligations owed to it.  For the avoidance of doubt, no release
of Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of any Secured Swap Obligations,
Non-Loan Party Secured Swap Obligations, Banking Services Obligations or
Non-Loan Party Banking Services Obligations

 

(f)        If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender”, “each Lender affected thereby,” or “the
Supermajority Lenders” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash, at par, the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of paragraph (a) of Section 9.04, and
(ii) the Borrowers shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

 

SECTION 9.03     Expenses; Indemnity; Damage Waiver.  (a)  Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, each Collateral Agent, each Lead Arranger, each Bookrunner
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, each Collateral Agent,
the Lead Arrangers, and each Bookrunner (limited to one primary counsel for all
such persons and one counsel in each relevant jurisdiction (and, solely in the
case of any conflict of interest, one additional counsel and one additional
counsel in each relevant jurisdiction to each group of affected Persons
similarly situated, taken as a whole) and one third party appraiser and/or field
examiner in each relevant jurisdiction), as the case may be, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as IntraLinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications, consents or waivers of the provisions of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by any Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges

 

--------------------------------------------------------------------------------


 

206

 

and disbursements of any counsel for any Agent, any Issuing Bank or any Lender
(limited to one primary counsel for all such persons and one counsel in each
relevant jurisdiction (and, solely in the case of any conflict of interest, one
additional counsel and one additional counsel in each relevant jurisdiction to
each group of affected Persons similarly situated, taken as a whole), in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. 
Expenses being reimbursed by the Borrowers under this Section include, without
limiting the generality of the foregoing, reasonable and documented costs and
expenses incurred in connection with:

 

(i)         appraisals, subject to the limitations set forth in Section 5.10;

 

(ii)        insurance reviews;

 

(iii)       field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or any Collateral
Agent or the internally allocated fees for each Person employed by the
Administrative Agent or any Collateral Agent with respect to each field
examination, together with the reasonable fees and expenses associated with
collateral monitoring services performed by Persons employed by the
Administrative Agent (and the Borrowers agree to modify or adjust the
computation of any Borrowing Base—which may include maintaining additional
Reserves, modifying the advance rates or modifying the eligibility criteria for
the components of such Borrowing Base—to the extent required by the
Administrative Agent as a result of any such evaluation, appraisal or
monitoring), subject to the limitations set forth in Section 5.11;

 

(iv)       taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Security Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of each Collateral Agent;

 

(v)        sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(vi)       forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged when due to the Borrowers
as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)        The Borrowers shall, jointly and severally, indemnify the Agents, the
Lead Arrangers, the Issuing Banks and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses,

 

--------------------------------------------------------------------------------


 

207

 

including the fees, charges and disbursements of any counsel for any Indemnitee
(limited to one primary counsel and one counsel in each relevant jurisdiction
and, solely in the case of any conflict of interest, one additional counsel and
one additional counsel in each relevant jurisdiction to each group of affected
Indemnitees similarly situated, taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
their Subsidiaries, or any Environmental Claims related in any way to any Loan
Party or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties or (ii) a material breach of the obligations under the Loan
Documents of such Indemnitee or its Related Parties, (y) arise from any
proceeding that does not involve an act or omission by the Company or any of its
Affiliates that is brought by an Indemnitee against another Indemnitee (other
than any claims against any Indemnitee in its capacity as an Agent, Lead
Arranger, Bookrunner, Issuing Bank or any similar role under the Loan Documents)
or (z) any settlement entered into by such Indemnitee without the Company’s
prior written consent, such consent not to be unreasonably withheld or delayed;
provided, however, that the foregoing indemnity will apply to any such
settlement referred to in clause (b) above in the event that the Company was
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to assume such defense.

 

(c)        To the extent that the Borrowers fail to pay any amount required to
be paid by it to any Agent, any Issuing Bank or any Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, such Issuing Bank or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

 

(d)       To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

--------------------------------------------------------------------------------


 

208

 

(e)        All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04     Successors and Assigns.

 

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit and, for the avoidance of doubt, any successor by merger of any
Lender), except that (i) the Loan Parties may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Lender (and any attempted assignment or transfer by any Loan Party
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (g) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)        Subject to the conditions set forth in paragraph (c) below, any
Lender may assign to one or more assignees (other than the Company or any
Affiliate thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(i)         the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and

 

(ii)        the Administrative Agent and any Lender that is an Issuing Bank that
has Letters of Credit outstanding in an aggregate amount in excess of $5,000,000
at such time, provided that no consent of the Administrative Agent or any
Issuing Bank shall be required for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund.

 

(c)        Assignments shall be subject to the following additional conditions:

 

(i)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower Representative and the Administrative

 

--------------------------------------------------------------------------------


 

209

 

Agent otherwise consent; provided that (1) no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

 

(ii)        each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignee or the assignor;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment;

 

(iv)       no Lender shall be permitted to make assignments under this Agreement
to any Disqualified Institution and any such assignment shall be void ab initio,
except to the extent the Company has consented to such assignment in writing (in
which case such Lender will not be considered a Disqualified Institution solely
for that particular assignment); and

 

(v)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

 

For the purposes of this Section 9.04, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(d)       Subject to acceptance and recording thereof pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such

 

--------------------------------------------------------------------------------


 

210

 

Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.

 

(e)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Collateral Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.  Notwithstanding anything herein to the contrary, any assignment
by a Lender to a Disqualified Institution shall be deemed null and void ab
initio and the Register shall be modified to reflect a reversal of such
assignment, and the Company shall be entitled to pursue any remedy available to
them (whether at law or in equity, including specific performance to unwind such
assignment) against the Lender and such Disqualified Institution.  In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is a Disqualified Institution or have any
liability with respect to any assignment made to a Disqualified Institution.

 

(f)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(c)(iii) of this Section and any written consent to such assignment required by
paragraph (a) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(g)

 

(i)         Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (other than a Disqualified Institution) (a

 

--------------------------------------------------------------------------------


 

211

 

“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Agents, the Issuing Banks and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (i) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender (without duplication of any
benefits of the Lender under such Sections) and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative and the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as applicable, is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers and any Withholding Agent, to comply
with Section 2.17(f) as though it were a Lender.

 

(h)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall

 

--------------------------------------------------------------------------------


 

212

 

release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05     Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06     Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or .pdf
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 9.07     Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured;
provided that no amounts set off with respect to any Guarantor shall be applied
to any Excluded Swap Obligations of such Guarantor.  The

 

--------------------------------------------------------------------------------


 

213

 

applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)        The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.

 

(b)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any US Federal or New
York State court sitting in the Borough of Manhattan, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY

 

--------------------------------------------------------------------------------


 

214

 

HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12     Confidentiality.  Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers.  For the purposes of this Section, “Information” means all
information received from the Borrowers and the other Loan Parties relating to
the Borrowers and the other Loan Parties or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers or
any other Loan Party; provided that, any information received from the Borrowers
or any Loan Party after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential or such information falls within clause (h) above.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT

 

--------------------------------------------------------------------------------


 

215

 

WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND
STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

 

SECTION 9.13     Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any Margin Stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.

 

SECTION 9.14     USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrowers that
pursuant to the requirements of such Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with such Act.  The Borrowers
agree to provide such information to each Lender on request.

 

SECTION 9.15     Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

SECTION 9.16     Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens (in each case for
the benefit of the Agents, the Lenders and the Issuing Banks) in assets which,
in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than any Collateral
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent and, promptly upon the request of the Administrative Agent,
shall deliver such Collateral to the applicable Collateral Agent or otherwise
deal with such Collateral in accordance with the instructions of the applicable
Collateral Agent.

 

--------------------------------------------------------------------------------


 

216

 

SECTION 9.17     Interest Rate Limitation.  (a)  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

(b)        If any provision of this Agreement or of any of the other Loan
Documents would obligate any Loan Party to make any payment of interest or other
amount payable to the Lenders in an amount or calculated at a rate which would
be prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Agreement, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Canadian Administrative Agent, to obtain
reimbursement from the Lenders in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Lenders to the Borrower Representative.  Any amount or rate of interest referred
to in this Section 9.17(b) shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Maturity Date and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Canadian Administrative Agent shall be conclusive for
the purposes of such determination.

 

SECTION 9.18     Waiver of Immunity.  To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its

 

--------------------------------------------------------------------------------


 

217

 

obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 9.18 shall be effective to the
fullest extent now or hereafter permitted under the Foreign Sovereign Immunities
Act of 1976 (as amended, and together with any successor legislation) and are,
and are intended to be, irrevocable for purposes thereof.

 

SECTION 9.19     Currency of Payment.  Each payment owing by any Borrower
hereunder shall be made in the relevant currency specified herein or, if not
specified herein, specified in any other Loan Document executed by the
Administrative Agent, the US Collateral Agent, the Canadian Collateral Agent or
the European Collateral Agent (the “Currency of Payment”) at the place specified
herein (such requirements are of the essence of this Agreement).  If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum due
hereunder in a Currency of Payment into another currency, the parties hereto
agree that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such Currency
of Payment with such other currency at the Spot Selling Rate on the Business Day
preceding that on which final judgment is given.  The obligations in respect of
any sum due hereunder to any Lender or any Issuing Bank shall, notwithstanding
any adjudication expressed in a currency other than the Currency of Payment, be
discharged only to the extent that, on the Business Day following receipt by
such Lender or Issuing Bank of any sum adjudged to be so due in such other
currency, such Lender or Issuing Bank may, in accordance with normal banking
procedures, purchase the Currency of Payment with such other currency.  Each
Borrower agrees that (a) if the amount of the Currency of Payment so purchased
is less than the sum originally due to such Lender or Issuing Bank in the
Currency of Payment, as a separate obligation and notwithstanding the result of
any such adjudication, such Borrower shall immediately pay the shortfall (in the
Currency of Payment) to such Lender or Issuing Bank and (b) if the amount of the
Currency of Payment so purchased exceeds the sum originally due to such Lender
or Issuing Bank, such Lender or Issuing Bank shall promptly pay the excess over
to such Borrower in the currency and to the extent actually received.

 

SECTION 9.20     Conflicts.  In the event of any conflict between the terms of
this Agreement and the terms of any other Loan Document (other than the
Intercreditor Agreement), the terms of this Agreement shall, to the extent of
such conflict, prevail.

 

SECTION 9.21     Canadian Anti-Money Laundering Legislation.  (a)  Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders, the Issuing Banks and the Agents may be required to
obtain, verify and record information regarding the Borrowers and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Borrowers, and the transactions
contemplated hereby.  Each Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender, any Issuing Bank or any Agent, or any prospective
assignee or participant of a Lender, any Issuing Bank or any Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

--------------------------------------------------------------------------------


 

218

 

(b)        If the Canadian Administrative Agent has ascertained the identity of
any Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Canadian Administrative Agent:

 

(i)         Shall be deemed to have done so as an agent for each Lender and each
Issuing Bank, and this Agreement shall constitute a “written agreement” in such
regard between each Lender, each Issuing Bank and the Canadian Administrative
Agent within the meaning of the applicable AML Legislation; and

 

(ii)        Shall provide to each Lender and each Issuing Bank copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and each of the Issuing Banks agrees that neither
the Canadian Administrative Agent nor any other Agent has any obligation to
ascertain the identity of the Borrowers or any authorized signatories of the
Borrowers on behalf of any Lender or any Issuing Bank, or to confirm the
completeness or accuracy of any information it obtains from any Borrower or any
such authorized signatory in doing so.

 

SECTION 9.22     Subordination.  To the fullest extent permitted by applicable
law, each Loan Party party hereto hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
applicable Collateral Agent, all Indebtedness owing to it by the Company or any
of its Subsidiaries shall be fully subordinated to the payment in full in cash
of such Loan Party’s Secured Obligations or Guaranteed Obligations, as the case
may be.

 

SECTION 9.23     Process Agent.  Each Foreign Loan Party hereby irrevocably
designates, appoints and the Company, in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Loan Document.  Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Foreign Loan Party in care of the Company at the
Company’s address set forth in Section 9.01, and such Foreign Loan Party hereby
irrevocably authorizes and directs the Company to accept such service on its
behalf.  As an alternative method of service, each Foreign Loan Party
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Company or such Foreign Loan Party at its address
specified in Section 9.01.  Each Loan Party agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

SECTION 9.24     Intercreditor Agreement.  (a)  Notwithstanding anything herein
to the contrary, the Liens and security interests granted to the Collateral
Agents pursuant to this Agreement or any other Loan Document and the exercise of
any right or remedy by the Administrative Agent or any Collateral Agent
hereunder or under any other Loan Document are

 

--------------------------------------------------------------------------------


 

219

 

subject to the provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement, this Agreement and
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control with respect to any right or remedy.  Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent and the Collateral
Agents (and the Lenders) shall be subject to the terms of the Intercreditor
Agreement, and until the Discharge of Term Loan Obligations (as defined in the
Intercreditor Agreement), (i) no Loan Party shall be required hereunder or under
any other Loan Document to take any action with respect to the Term Priority
Collateral intended or purporting to secure the Term Loan Obligations on a first
priority basis that is inconsistent with such Loan Party’s obligations under the
applicable Term Loan Documents and (ii) any obligation of any Loan Party
hereunder or under any other Loan Document with respect to the delivery or
control of any of the Term Priority Collateral, the novation of any Lien on any
certificate of title, bill of lading or other document, the giving of any notice
to any bailee or other Person, the provision of voting rights or the obtaining
of any consent of any Person, in each case, with respect to the Term Priority
Collateral, shall be deemed to be satisfied if the Loan Party complies with the
requirements of the similar provision of the applicable Term Loan Documents. 
Until the Discharge of Term Loan Obligations and subject to the express terms of
the Loan Documents, the Administrative Agent and the Collateral Agents may not
require any Loan Party to take any action with respect to the creation,
perfection or priority of its security interest in any of the Term Priority
Collateral intended or purporting to secure the Term Loan Obligations on a first
priority basis, whether pursuant to the express terms hereof or of any other
Loan Document or pursuant to the further assurances provisions hereof or any
other Loan Document, unless the applicable agent under the applicable Term Loan
Documents shall have required such Loan Party to take similar action, and
delivery of any such Term Priority Collateral to the applicable agent pursuant
to the applicable Term Loan Documents and the Intercreditor Agreement or other
applicable intercreditor agreement shall satisfy any delivery requirement
hereunder or under any other Loan Document.

 

(b)        In the event that the Borrower or any Subsidiary incurs any
Additional Pari Passu Term Loan Obligations, any Collateral Agent and/or other
Agent may (and is hereby authorized and directed to) enter into one or more
intercreditor agreements in form and substance substantially similar to the
Intercreditor Agreement or otherwise reasonably acceptable to such Collateral
Agent or other Agent (as applicable), governing any of the relative lien
priorities in respect of the Collateral, including in the form of an amendment
to the Intercreditor Agreement, and the terms of the immediate preceding
paragraph shall apply mutatis mutandis with respect to any such Collateral Agent
or other Agent (as applicable), any such Collateral and any such intercreditor
agreement.

 

ARTICLE X

 

GUARANTY

 

SECTION 10.01   Guaranty.  (a)  Each Guarantor and any of its successors or
assigns (other than those that have delivered a separate Guaranty) hereby agrees
that it is jointly and severally liable for, and, as primary obligor and not
merely as surety, absolutely and unconditionally guarantees, to the extent
permissible under the laws of the country in which such Guarantor is located or
organized, to the Lenders, the Agents and the Issuing Banks (collectively,

 

--------------------------------------------------------------------------------


 

220

 

the “Guaranteed Parties”) the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations (excluding with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor) and all reasonable and documented out-of-pocket
costs and expenses including, without limitation, all reasonable and documented
out-of-pocket court costs and attorneys’ and paralegals’ fees and expenses paid
or incurred by the Agents, the Issuing Banks and the Lenders (limited to one
primary counsel for all such parties and one counsel in each relevant
jurisdiction (and, solely in the case of any conflict of interest, one
additional counsel and one additional counsel in each relevant jurisdiction to
each group of affected Persons similarly situated, taken as a whole) in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any other Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”).  Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.  All terms of this Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.  Notwithstanding
anything in the foregoing to the contrary, in no event shall the Guaranteed
Obligations guaranteed hereunder by any UK Loan Party or Canadian Loan Party
include the Secured Obligations of any US Loan Party, the Non-Loan Party Banking
Services Obligations or the Non-Loan Party Secured Swap Obligations.

 

(b)        If any payment by a Guarantor or any discharge given by a Guaranteed
Party (whether in respect of the obligations of any Guarantor or any security
for those obligations or otherwise) is avoided or reduced as a result of
insolvency or any similar event: (a) the liability of each Guarantor shall
continue as if the payment, discharge, avoidance or reduction had not occurred;
and (b) each Guaranteed Party shall be entitled to recover the value or amount
of that security or payment from each Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

(c)        To the fullest extent permitted by applicable law, the obligations of
each Guarantor under this Article X will not be affected by an act, omission,
matter or thing which, but for this Article X, would reduce, release or
prejudice any of its obligations under this Article X (without limitation and
whether or not known to it or any Guaranteed Party) including: (a) any time,
waiver or consent granted to, or composition with, any Guarantor or other
person; (b) the release of any other Guarantor or any other person under the
terms of any composition or arrangement with any creditor of any UK Group
Member; (c) the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Guarantor or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security; (d) any
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of an Guarantor or any other person; (e) any
amendment, novation, supplement, extension (whether of maturity or otherwise) or
restatement (in each case, however fundamental and of whatsoever nature) or
replacement of a Loan Document or any other document or security; (f) any
unenforceability, illegality or invalidity of any obligation of any person under
any Loan Document or any other document or security; or (g) any insolvency or
similar proceedings.

 

--------------------------------------------------------------------------------


 

221

 

(d)       Without prejudice to the generality of the above, each Guarantor
expressly confirms, as permissible under applicable law, that it intends that
this Guaranty shall extend from time to time to any (however fundamental)
variation, increase, extension or addition of or to any of the Loan Documents
and/or any amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: acquisitions of any
nature; increasing working capital; enabling investor distributions to be made;
carrying out restructurings; refinancing or replacing existing facilities;
refinancing any other indebtedness; making facilities available to new
borrowers; any other variation or extension of the purposes for which any such
facility or amount might be made available from time to time; and any fees,
costs and/or expenses associated with any of the foregoing.

 

(e)        Each Guarantor waives any right it may have of first requiring any
Guaranteed Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Guarantor under this Article X.  This waiver applies
irrespective of any law or any provision of a Loan Document to the contrary.

 

(f)        This Guaranty is in addition to and is not in any way prejudiced by
any other guarantee or security now or subsequently held by any Guaranteed
Party.

 

SECTION 10.02   Guaranty of Payment.  This Guaranty is a guaranty of payment and
not of collection.  Each Guarantor waives any right to require any Agent, any
Issuing Bank or any Lender to sue any Borrower, any other Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

As an original and independent obligation under this Guaranty, each Guarantor
shall:

 

(a)        indemnify each Guaranteed Party and its successors, endorsees,
transferees and assigns and keep the Guaranteed Parties indemnified against all
costs, losses, expenses and liabilities of whatever kind resulting from the
failure by the Loan Parties or any of them, to make due and punctual payment of
any of the Secured Obligations or resulting from any of the Secured Obligations
being or becoming void, voidable, unenforceable or ineffective against any Loan
Party (including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Guaranty); and

 

(b)        pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Guaranteed Parties has attempted to
enforce any rights against any Loan Party or any other Person or otherwise.

 

SECTION 10.03   No Discharge or Diminishment of Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of

 

--------------------------------------------------------------------------------


 

222

 

the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Borrower or any other
guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Guarantor may
have at any time against any Obligated Party, any Agent, any Issuing Bank, any
Lender, or any other person, whether in connection herewith or in any unrelated
transactions.

 

(b)        The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

(c)        Further, the obligations of any Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of any
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by any Agent, any Issuing Bank or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).

 

SECTION 10.04   Defenses Waived.  To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of any Borrower or any other Guarantor or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Borrower or any other Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person.  Each Collateral Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Guaranty except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash.  To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out

 

--------------------------------------------------------------------------------


 

223

 

of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.

 

SECTION 10.05   Rights of Subrogation.  No Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Agents, the Issuing Banks and the Lenders and no
Obligation is outstanding.

 

SECTION 10.06   Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agents, the Issuing Banks and the
Lenders are in possession of this Guaranty.  If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

 

SECTION 10.07   Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Guarantor assumes and incurs under this Guaranty, and agrees that neither
any Agent, any Issuing Bank nor any Lender shall have any duty to advise any
Guarantor of information known to it regarding those circumstances or risks.

 

SECTION 10.08   Maximum Liability.  The provisions of this Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Guaranty would otherwise be held or determined to be void,
voidable, avoidable, invalid or unenforceable on account of the amount of such
Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantors or the Lenders, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Maximum Liability”).  This
Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law.  Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Lenders hereunder; provided
that nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

--------------------------------------------------------------------------------


 

224

 

SECTION 10.09   Contribution.  In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor.  For purposes of this Article X,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means). 
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability).  Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations.  This provision is for the benefit of the
Administrative Agent, the Collateral Agents, the Issuing Banks, the Lenders and
the Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

 

SECTION 10.10   Liability Cumulative.  The liability of each Loan Party as a
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

SECTION 10.11   Place of Performance.  At all times, the exclusive place of
performance of all rights and obligations under this Agreement and the other
Loan Documents shall be a place where the Administrative Agent has its office in
New York, New York or any other place reasonably designated by the
Administrative Agent from time to time.

 

ARTICLE XI

 

THE BORROWER REPRESENTATIVE

 

SECTION 11.01   Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the

 

--------------------------------------------------------------------------------


 

225

 

other Loan Documents.  The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this
Article XI.  Additionally, each Borrower hereby appoints, to the extent the
Borrower Representative requests any Loan on behalf of such Borrower, the
Borrower Representative as its agent to receive all of the proceeds of such Loan
in the Funding Account(s), at which time the Borrower Representative shall
promptly disburse such Loan to such Borrower.  Neither the Agents, the Lenders
nor the Issuing Banks and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

 

SECTION 11.02   Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

SECTION 11.03   Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

 

SECTION 11.04   Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder, each such notice to
refer to this Agreement describing such Default and stating that such notice is
a “notice of default.”  In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent, the Collateral Agents and the Lenders.  Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

 

SECTION 11.05   Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative reasonably acceptable to the Administrative Agent.  The
Administrative Agent shall give prompt written notice of such resignation to the
Lenders.

 

SECTION 11.06   Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, any Borrowing Base Certificate and any
certificates required pursuant to Article V.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

--------------------------------------------------------------------------------


 

226

 

SECTION 11.07   Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificate
and the Borrowing Base Certificate of each Borrower and Compliance Certificates
required pursuant to the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWERS:

 

 

 

 

 

 

KATE SPADE & COMPANY

 

 

 

 

 

 

By:

 /s/ Robert J. Vill

 

 

Name: Robert J. Vill

 

 

Title:   Senior Vice President – Finance

 

            and Treasurer

 

 

 

 

 

 

 

KATE SPADE UK LIMITED

 

 

 

 

 

 

By:

 /s/ Robert Fagan

 

 

Name: Robert Fagan

 

 

Title:   Director

 

 

 

 

 

 

 

KATE SPADE CANADA INC.

 

 

 

 

 

 

 

 

By:

 /s/ Robert Fagan

 

 

Name:  Robert Fagan

 

 

Title:    Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LOAN PARTIES:

 

 

 

 

 

ADELINGTON DESIGN GROUP, LLC

 

FIFTH & PACIFIC COMPANIES COSMETICS, INC.

 

FIFTH & PACIFIC COMPANIES FOREIGN HOLDINGS, INC.

 

FIFTH & PACIFIC COMPANIES PUERTO RICO, INC.

 

FNP HOLDINGS, LLC

 

JUICY COUTURE, INC.

 

KATE SPADE LLC

 

L.C. LICENSING, LLC

 

LCCI HOLDINGS LLC

 

LCI HOLDINGS, INC.

 

LCI INVESTMENTS, INC.

 

WCFL HOLDINGS LLC

 

 

 

 

 

 

 

By:

 /s/ Robert J. Vill

 

 

Name: Robert J. Vill

 

 

Title:   Senior Vice President – Finance

 

and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, US Collateral Agent and
Lender

 

 

 

 

 

 

By:

 /s/ Dan Bueno

 

 

Name:  Dan Bueno

 

Title:    Authorized Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JP MORGAN EUROPE LIMITED, as European Administrative Agent and European
Collateral Agent

 

 

 

 

 

 

 

By:

 /s/ Tim Jacob

 

 

Name: Tim Jacob

 

 

Title:   Senior Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent and
Canadian Collateral Agent

 

 

 

 

 

 

By:

 /s/ Agostino A. Marchetti

 

 

Name:   Agostino A. Marchetti

 

 

Title:     Senior Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

By:

 /s/ Christine Hutchinson

 

 

Name:  Christine Hutchinson

 

 

Title:    Director

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., CANADA BRANCH, as Lender

 

 

 

 

 

 

 

By:

 /s/ Medina Sales de Andrade

 

 

Name:  Medina Sales de Andrade

 

 

Title:    Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

 

 

By:

 /s/ Angela Leake

 

 

Name:  Angela Leake

 

 

Title:    Director

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

 /s/ Lauren Murphy

 

 

Name:  Lauren Murphy

 

 

Title:    Assistant Vice President

 

 

 

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as Canadian Lender

 

 

 

 

 

 

 

 

 

By:

 /s/ David G. Phillips

 

 

Name:  David G. Phillips

 

 

Title:    Senior Vice President, Credit Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a) 
to
Credit Agreement

 

COMMITMENT SCHEDULE

 

Bank

Facility A
Commitment

Facility B
Commitment

Total
Commitment

U.K. Revenue &
Customs Double
Taxation Treaty
Passport Scheme
Reference No and
jurisdiction of tax
residence if applicable

JPMorgan Chase Bank, N.A.

37,5000,000

12,500,000

50,000,000

 

Bank of America, N.A.

37,5000,000

12,500,000

50,000,000

 

Wells Fargo Bank, N.A.

37,5000,000

12,500,000

50,000,000

 

SunTrust Bank

37,5000,000

12,500,000

50,000,000

 

 

TOTAL

 

150,000,000

50,000,000

200,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b) 
to
Credit Agreement

 

SPECIFIED LOAN DOCUMENTS

 

England

 

1.                                    Charge over Shares of Kate Spade UK
Limited dated 16 May 2014 between Kate Spade LLC and J.P. Morgan Europe Limited

 

2.                                    Debenture dated 16 May 2014 between Kate
Spade UK Limited and J.P. Morgan Europe Limited

 

3.                                    Blocked Account Control Agreement dated 16
December 2011 made between Kate Spade UK Limited, J.P. Morgan Europe Limited and
JP Morgan Chase Bank N.A in respect of account no’s

 

4.                                    Blocked Account Control Agreement dated 16
December 2011 made between Kate Spade UK Limited, J.P. Morgan Europe Limited and
JP Morgan Chase Bank N.A in respect of account no.

 

5.                                    Blocked Account Control Agreement dated 18
October 2013 made between Kate Spade UK Limited, J.P. Morgan Europe Limited and
JP Morgan Chase Bank N.A in respect of account no.

 

6.                                    Blocked Account Control Agreement dated 16
May 2014  made between Kate Spade UK Limited, J.P. Morgan Europe Limited and JP
Morgan Chase Bank N.A in respect of account no.

 

7.                                    Notice of charge dated 16 May 2014 from
Kate Spade UK Limited to JP. Morgan Chase Bank N.A. in respect of account no’s

 

8.                                    Notice of charge dated 16 May 2014 from
Kate Spade UK Limited to JP. Morgan Chase Bank N.A. in respect of account no.

 

9.                                    Notice of charge dated 16 May 2014 from
Kate Spade UK Limited to JP. Morgan Chase Bank N.A. in respect of account no.

 

10.                            Notice of charge dated 16 May 2014 from Kate
Spade UK Limited to JP. Morgan Chase Bank N.A. in respect of account no.

 

11.                            Notice of charge dated 16 May 2014 from Kate
Spade UK Limited to JP. Morgan Chase Bank N.A. in respect of account no.

 

--------------------------------------------------------------------------------


 

Canada

 

1.                                    Confirmation of Intellectual Property
Security by Adelington Design Group, LLC

 

2.                                    Confirmation of Intellectual Property
Security by Kate Spade & Company

 

3.                                    Confirmation of Intellectual Property
Security by Kate Spade LLC

 

4.                                    Blocked account agreement dated May 17,
2013 in relation to bank account number between Kate Spade Canada Inc., the
Administrative Agent, and JPMorgan Chase Bank, N.A. as account bank

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06
to
Credit Agreement

 

EXISTING LETTERS OF CREDIT

 

Name of Issuing Bank

Letter of
Credit No.

Applicant

Beneficiary

Issue Date

Expiry/Maturity
Date

Currency

Liability/
Outstanding
Balance

Standby LC
(Y/N)

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

Hartford Fire Insurance Company

 

10/27/08

10/5/14

USD

4,942,066

Y

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

Lumbermens Mutual Casualty Company, American Motorists Insurance Company,
American Manufacturers Mutual Insurance Company, American Protection Insurance
Company, Natlsco, Inc.

 

6/19/09

10/14/14

USD

130,000

Y

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

Zurich American Insurance Company

 

8/27/09

8/28/14

USD

900,000

Y

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

Chair, Workers’ Compensation Board

 

10/01/09

10/20/14

USD

46,000

Y

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

 

17-19 Associates LLC

2/12/09

1/20/15

USD

340,835.83

Y

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

 

Chicago Oak Street Partners, LLC

5/6/09

12/31/14

USD

245,000

Y

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A.

 

Fifth & Pacific Companies, Inc.

Aveda Services Inc. and The Estee Lauder Companies

 

8/4/09

6/30/14

USD

1,000,000

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

Galleria Mall Investors, LP

2/5/10

1/31/15

USD

100,000

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

Keystone-Florida Property Holding Corp.

2/5/10

1/31/15

USD

100,000

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

STJTC II, LLC

2/10/10

12/31/14

USD

100,000

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

PPF Off Two Park Avenue Owner, LLC

11/1/11

11/30/14

USD

2,600,505

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

1440 Broadway Owner LLC

12/23/11

1/15/15

USD

1,010,000

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

RLI Insurance Company

4/26/12

5/15/15

USD

2,250,000

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

Lechar Realty Corp.

12/11/12

12/31/14

USD

867,970.07

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

Columbus 69th LLC

12/11/12

12/11/14

USD

119,946.10

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

West Side Office, LLC

5/28/13

5/23/15

USD

976,124.75

Y

JPMorgan Chase Bank, N.A.

 

 

Fifth & Pacific Companies, Inc.

JPMorgan Chase Bank, N.A.

5/16/11

12/24/14

GBP

210,000

Bank Guarantee

Banque Artesia Netherlands

 

 

Fifth & Pacific Companies, Inc.

Vastgoedmij Goudesmarkt

10/13/93

8/6/14

EUR

12,223

Y

Banque Artesia Netherlands

 

 

Fifth & Pacific Companies, Inc.

MBO-Ruitjers B.V.

2/19/98

8/6/14

EUR

31,039

Y

Banque Artesia Netherlands

 

 

Fifth & Pacific Companies, Inc.

Rodamco Retail Nederland B.V.

4/1/98

8/6/14

EUR

69,882

Y

Banque Artesia Netherlands

 

 

Fifth & Pacific Companies, Inc.

Robeca/Points of Sale

7/8/98

8/6/14

EUR

57,176

Y

ING/BBL Bank Belgium

 

 

Fifth & Pacific Companies, Inc.

Imea IGAO

7/15/97

8/6/14

EUR

7,065

Y

ING/BBL Bank Belgium

 

 

Fifth & Pacific Companies, Inc.

Buytaert Jan

6/8/97

8/6/14

EUR

7,210

Y

USD Total

 

 

 

 

 

 

USD

15,728,447.75

 

GBP Total

 

 

 

 

 

 

GBP

210,000

 

EUR Total

 

 

 

 

 

 

EUR

184,595

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08(a) 
to
Credit Agreement

 

SUBSIDIARIES

 

Entity Name

Jurisdiction
of
Formation

Type of Entity

Owner(s)/
Holder(s) and its jurisdiction
of formation

Kate Spade & Company

Delaware

Corporation

N/A

Domestic Entities

 

Adelington Design Group, LLC

Delaware

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

Fifth & Pacific Companies  Cosmetics, Inc.

Delaware

Corporation

Kate Spade & Company (Delaware) (100%)

Fifth & Pacific Companies Foreign Holdings, Inc.

Delaware

Corporation

Kate Spade & Company (Delaware) (100%)

Fifth & Pacific Companies Puerto Rico, Inc.

Delaware

Corporation

Kate Spade & Company (Delaware) (100%)

FNP Holdings, LLC

Delaware

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

Juicy Couture, Inc.

California

Corporation

Kate Spade & Company (Delaware) (100%)

Kate Spade LLC

Delaware

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

L.C. Licensing, LLC

Delaware

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

LCCI Holdings LLC

Delaware

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

LCI Holdings, Inc.

Delaware

Corporation

Kate Spade & Company (Delaware) (100%)

LCI Investments, Inc.

Delaware

Corporation

Kate Spade & Company (Delaware) (100%)

Segrets, Inc.

Delaware

Corporation

Kate Spade & Company (Delaware) (100%)

WCFL Holdings LLC

Delaware

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

 

--------------------------------------------------------------------------------


 

Entity Name

Jurisdiction
of
Formation

Type of Entity

Owner(s)/
Holder(s) and its jurisdiction
of formation

Foreign Entities

 

Fifth & Pacific Companies Canada Inc.

Canada

Corporation

LCCI Holdings LLC (Delaware) (100% of common shares)

LCCI Holdings LLC (Delaware) (100% of preferred shares)

Fifth & Pacific Companies International Limited

Hong Kong

Private Company with Limited Liability

MFE Limited (Hong Kong) (100%)

Juicy Couture Canada Inc.

Canada

Corporation

Kate Spade & Company (Delaware) (100%)

Kate Spade Canada Inc.

Canada

Corporation

Kate Spade LLC (100%)

Kate Spade Hong Kong Limited

Hong Kong

Corporation

Kate Spade LLC (100%)

Kate Spade Japan Co., Ltd.

Japan

Corporation

Kate Spade LLC (100%)

Kate Spade Macau Limitado

Macau

Limited Liability Company

Kate Spade Hong Kong Limited (100%)

Kate Spade Retail Hong Kong Limited

Hong Kong

Limited Liability Company

Kate Spade Hong Kong Limited (100%)

Kate Spade South America Comercio, Importacao E Exportacao De Calcados, Bolsas,
Roupas E Accessorios LTDA

Brazil

Corporation

Kate Spade LLC (99%)

Kate Spade & Company (1%)

Kate Spade UK Limited

United Kingdom

Limited Company

Kate Spade LLC (100%)

Mexx Portugal, Unnipessoal, LDA

 

Portugal

Limited Liability Company

Liz Claiborne Europe (United Kingdom) (100%)

MFE Limited

Hong Kong

Limited Liability Company

Kate Spade & Company (Delaware) (100%)

Sheng Hui Fashion (Shenzhen) Co. Ltd.

China

Limited Liability Company

MFE Limited (Hong Kong) (100%)

Westcoast Contempo Fashions Limited

British Columbia

Corporation

WCFL Holdings LLC (Delaware (100%)

 

Liz Claiborne Europe1**

United Kingdom

Unlimited Company

Kate Spade & Company (Delaware) (100%)

 

--------------------------------------------------------------------------------

1 Subject to voluntary dissolution

 

--------------------------------------------------------------------------------


 

Entity Name

Jurisdiction
of
Formation

Type of Entity

Owner(s)/
Holder(s) and its jurisdiction
of formation

Liz Claiborne, S.A. **

Costa Rica

Corporation

Kate Spade & Company (Delaware) (100%)

Liz Claiborne (Israel) Ltd.**

Israel

Company with Limited Liability

L.C. Licensing, LLC  (Delaware) (1%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (99%)

Liz Claiborne Operations (Israel) 1993 Ltd.**

Israel

Private Company with Limited Liability

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (99%)

Kate Spade & Company (Delaware) (1%)

Liz Claiborne Guatemala, SA**

Guatemala

Company with Limited Liability

FNP Holdings, LLC  (Delaware) (99.99%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (.01%)

Liz Claiborne De El Salvador, S.A., de C.V.**

El Salvador

Corporation

Fifth & Pacific Companies Foreign Holdings, Inc.

FNP Holdings, LLC

Liz Claiborne de Mexico, S.A. de C.V. **

Mexico

Private Company with Limited Liability

FNP Holdings, LLC. (Delaware) (1%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (99%)

Liz Claiborne do Brasil Ltda.**

Brazil

Company with Limited Liability

FNP Holdings, LLC. (Delaware) (99%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (1%)

Liz Claiborne Servicios de Mexico, S.A. de C.V. **

Mexico

Private Company with Limited Liability

Adelington Design Group, LLC. (Delaware) (99.998%)

Kate Spade & Company (Delaware) (.002%)

Liz Foreign B.V. 2**

Netherlands

Private Company with Limited Liability

Fifth & Pacific Companies Foreign Holdings, Inc. (100%)

 

**: designated as Immaterial Subsidiaries for purposes of the Security Agreement

 

 

 

 

--------------------------------------------------------------------------------

2 Subject to voluntary dissolution

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08(b) 
to
Credit Agreement

 

Legal Names, Etc.

 

Legal Name

Type of Entity

State of
Formation

Address

Organizational
Number

Federal Taxpayer
Identification
Number

 

Kate Spade & Company

 

Corporation

 

Delaware

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

 

Adelington Design Group, LLC

 

Limited Liability Company

 

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

 

Fifth & Pacific Companies Cosmetics, Inc.

 

Corporation

 

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

Fifth & Pacific Companies Foreign Holdings, Inc.

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

 

--------------------------------------------------------------------------------


 

Legal Name

Type of Entity

State of
Formation

Address

Organizational
Number

Federal Taxpayer
Identification
Number

Fifth & Pacific Companies Puerto Rico, Inc.

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

FNP Holdings, LLC

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

Juicy Couture, Inc.

Corporation

California

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

Kate Spade LLC

Limited Liability Company

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

L.C. Licensing, LLC

Limited Liability Company

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

LCCI Holdings LLC

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

 

--------------------------------------------------------------------------------


 

Legal Name

Type of Entity

State of
Formation

Address

Organizational
Number

Federal Taxpayer
Identification
Number

LCI Holdings, Inc.

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

LCI Investments, Inc.

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

WCFL Holdings LLC

Corporation

Delaware

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

Foreign Loan Parties

 

Kate Spade Canada Inc.

Corporation

New Brunswick

As set forth in Exhibit A to the Canadian Security Agreement

 

 

Kate Spade UK Limited

Limited Company

England and Wales

c/o Kate Spade & Company

2 Park Avenue

New York, New York 10016

Attention: General Counsel

Facsimile: (201) 295-6118

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16
to
Credit Agreement

 

FOREIGN BENEFIT ARRANGEMENTS AND FOREIGN PENSION PLANS

 

 

Name of Loan
Party/Subs.
maintaining or
contributing to
Plan

 

 

Name of Plan

 

 

Type of Plan

 

 

Region or
Country

Fifth & Pacific Companies International Ltd

 

 

Provident/Social Security/Retirement Fund / Mandatory Provident Fund (MPF) is
the Fidelity Master Trust Fund

 

 

Defined Contribution Plan

 

 

Asia

Fifth & Pacific Companies International Ltd

 

 

Manulife Global Select (MPF) Scheme

 

 

Defined Contribution Plan

 

 

Asia

Kate Spade South America

 

 

INSS

 

 

Government Pension Plan

 

 

Brazil

Kate Spade South America

 

 

FGTS

 

 

Government Severance

 

 

Brazil

Meiji Yasuda Life Insurance Company

 

 

Defined Benefit Pension Plan

 

 

Corporate

Pension Plan

 

 

Japan

Employees’ Pension Plan Insurance

(Japan Pension Service runs operation)

 

 

Employees’ Pension Plan

 

 

Government Pension Plan

 

 

Japan

Juicy Couture Europe Limited/Kate Spade UK Ltd

 

 

Liz Claiborne Europe Stakeholder Plan

 

 

Corporate Stakeholder Plan

 

 

UK

Kate Spade Hong Kong Limited

 

 

HSBC Mandatory Provident Fund – SuperTrust Plus

 

 

Defined Contribution Plan (Statutory)

 

 

Hong Kong

Kate Spade Retail Hong Kong Limited

 

 

HSBC Mandatory Provident Fund – SuperTrust Plus

 

 

Defined Contribution Plan (Statutory)

 

 

Hong Kong

Kate Spade Hong Kong Limited Taiwan Branch

 

 

Labor Pension Act - Retirement Scheme (Labor Insurance) administered by the
Taiwan Bureau of Labor Insurance under the Ministry of Labor

 

 

Defined Contribution Plan (Statutory)

 

 

Taiwan

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.19
to
Credit Agreement

 

FILING JURISDICTIONS

 

 

A)  UCC Financing Statements:

 

Entity

Jurisdiction/State

 

 

US Loan Parties:

 

1.            Adelington Design Group, LLC

DE

2.            Fifth & Pacific Companies Cosmetics, Inc.

DE

3.            Fifth & Pacific Companies Foreign Holdings, Inc.

DE

4.            Fifth & Pacific Companies Puerto Rico, Inc.

DE

5.            FNP Holdings, LLC

DE

6.            Juicy Couture, Inc.

CA

7.            Kate Spade & Company

DE

8.            Kate Spade LLC

DE

9.            L.C. Licensing, LLC

DE

10.    LCCI Holdings LLC

DE

11.    LCI Holdings, Inc.

DE

12.    LCI Investments, Inc.

DE

13.    WCFL Holdings LLC

DE

Foreign Loan Parties:

 

1.            Kate Spade Canada Inc.

NY

2.                                                       Kate Spade UK Limited

DC

 

 

B)                                Personal Property Security Act:

 

Entity

Jurisdiction/Province

 

 

Canadian Loan Parties:

 

1.            Kate Spade Canada Inc.

British Columbia, Ontario, New Brunswick

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15(a) 
to
Credit Agreement

 

POST-CLOSING OBLIGATIONS –

DEPOSIT ACCOUNT CONTROL AGREEMENTS

 

 

1.            Blocked Accounts Control Agreement between Bank of America, N.A.,
as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and LCI Holdings, Inc. for account numbers

 

2.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent, LCI Holdings, Inc., Kate Spade & Company and Fifth & Pacific
Companies Foreign Holdings, Inc. for account numbers

 

3.            Blocked Accounts Control Agreement between SunTrust Bank, as
account bank, JPMorgan Chase Bank, N.A. as administrative agent and collateral
agent and LCI Holdings, Inc. for account number

 

4.            Blocked Accounts Control Agreement between Wachovia Bank, National
Association, as account bank, JPMorgan Chase Bank, N.A. as administrative agent
and collateral agent and LCI Holdings, Inc. for account number

 

5.            Blocked Accounts Control Agreement between Wells Fargo Bank,
National Association, as account bank, JPMorgan Chase Bank, N.A. as
administrative agent and collateral agent and LCI Holdings, Inc. for account
number

 

6.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Fifth & Pacific Companies Cosmetics, Inc. for account
number and lock box numbers

 

7.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Kate Spade & Company for account number and lock box number

 

8.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Kate Spade & Company for account numbers

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15(b) 
to
Credit Agreement

 

POST-CLOSING OBLIGATIONS –

PLEDGED STOCK AND STOCK POWERS

 

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15(c) 
to
Credit Agreement

 

POST-CLOSING OBLIGATIONS –

OTHER DELIVERABLES AND ACTIONS

 

 

1.                                    Delivery of an original executed signature
page to the Intercompany Note and an Acknowledgement and Consent in each case
duly executed by Kate Spade Comércio, Importação e Exportação de Calçados,
Bolsas, Roupas e Acessórios Ltda (7 days following the Closing Date)

 

2.                                    Delivery of an original executed signature
page to the Intercompany Note duly executed by Kate Spade Japan Co., Ltd. (7
days following the Closing Date)

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01
to
Credit Agreement

 

EXISTING INDEBTEDNESS

 

 

 

Outstanding

 

as of 12/31/13 (In USD)

 

 

 

 

 

Capital Lease for North Bergen, NJ office space

$8,900,000.00

 

 

Indebtedness in respect of the debt balances set forth on Schedule 6.04

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02
to
Credit Agreement

 

EXISTING LIENS

 

[See attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04
to
Credit Agreement

 

EXISTING INVESTMENTS

 

 

Investor/Lender

 

Investee/Debtor

Debt Balances
(incl. interest)

Capital

Contributions

 

Kate Spade, LLC

 

Kate Spade South America Comercio, Importaco

 

 

 

 

 

Kate Spade, LLC

 

Kate Spade Japan Co., Ltd.

 

 

 

 

LCI Investments, Inc.

 

Kate Spade Japan Co., Ltd.

 

 

 

 

Kate Spade, LLC

 

Kate Spade Hong Kong Limited and Subsidiaries

 

 

 

 

 

Kate Spade UK Limited

 

Kate Spade Hong Kong Limited and Subsidiaries

 

 

 

 

Fifth & Pacific Companies International Limited

 

Kate Spade & Company

 

 

 

 

Fifth & Pacific Companies International Limited

 

Kate Spade, LLC

 

 

 

 

Fifth & Pacific Companies International Limited

 

Juicy Couture, Inc.

 

 

 

 

Fifth & Pacific Companies International Limited

 

Adelington Design Group, LLC

 

 

 

 

Fifth & Pacific Companies International Limited

 

Kate Spade Hong Kong Limited and Subsidiaries

 

 

 

 

MFE Limited

 

Fifth & Pacific Companies International Limited

 

 

 

 

Kate Spade Hong Kong Limited

 

KS China Co., Limited

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.08
to
Credit Agreement

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09
to
Credit Agreement

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8
to
Credit Agreement

 

EUROPEAN COLLATERAL AGENT SECURITY TRUST PROVISIONS

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

 

Reference is made to the Credit Agreement, dated as of May 16, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Kate Spade & Company, Kate Spade UK Limited, Kate Spade Canada
Inc., the other Loan Parties from time to time party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US Collateral
Agent, J.P. Morgan Europe Limited, as European Administrative Agent and European
Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent and Canadian Collateral Agent, Bank of America, N.A., as
Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust Bank, as
Documentation Agents.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

1.            The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

 

2.            The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the interest being assigned by it hereunder and has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any of their respective Affiliates or any
other obligor or the performance or observance by any Borrower, any of their
respective Affiliates or any other obligor of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto.

 

3.            The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Sections 4.01(b) and 5.01 (if any)
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (c) agrees that

 

--------------------------------------------------------------------------------


 

2

 

it will, independently and without reliance upon the Assignor, the Agents or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.17(g) of the Credit Agreement.

 

4.            The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5.            Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date.

 

6.            From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

7.            This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as of May 16, 2014,
among Kate Spade & Company, Kate Spade UK Limited, Kate Spade Canada Inc., the
other Loan Parties from time to time party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other Agents party
thereto

 

Name of Assignor:

 

 

 

 

 

Name of Assignee:

 

 

 

 

 

Effective Date of Assignment:

 

 

 

 

 

Facility Assigned

 

Principal
Amount Assigned1

 

Commitment Percentage Assigned

 

 

 

 

 

 

 

 

 

 

 

$                

 

       .                  %

 

 

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

By:

 

 

By:

 

 

  Title:

 

  Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Note: For any assignment involving a principal amount of less than $5,000,000
that is not made to a Lender, an Affiliate of a Lender or an Approved Fund or is
not an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, refer to Section 9.04(c)(i) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Accepted for Recordation in the Register:

 

 

 

 

JPMorgan Chase Bank, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[ASSIGNMENT AND ASSUMPTION AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Consented by:

 

 

 

Kate Spade & Company, a Borrower Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[ASSIGNMENT AND ASSUMPTION AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Consented by:

 

 

 

JPMorgan Chase Bank, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[ASSIGNMENT AND ASSUMPTION AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

[Consented by:

 

 

 

[ISSUING BANK], as

 

Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

[ASSIGNMENT AND ASSUMPTION AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 5.01(e) of the
Credit Agreement, dated as of May 16, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Kate
Spade & Company, Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan
Parties from time to time party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and US Collateral Agent, J.P. Morgan
Europe Limited, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
Canadian Collateral Agent, Bank of America, N.A., as Syndication Agent, and
Wells Fargo Capital Finance, LLC and SunTrust Bank, as Documentation Agents. 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

1.            I am the duly elected, qualified and acting [      ]2 of the
Borrower Representative.

 

2.            I have reviewed and am familiar with the contents of this
Compliance Certificate.

 

3.            I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Company during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).

 

4.            The Financial Statements fairly present in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied [subject to normal year-end audit adjustments and absence
of footnotes]3.

 

5.            No Default or Event of Default has occurred and is continuing
during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
an Event of Default [except as set forth below].4

 

6.            (a) Aggregate Availability

 

--------------------------------------------------------------------------------

2 This Compliance Certificate to be executed by a Financial Officer.

 

3 To be included for Financial Statements for any of the first three fiscal
quarters of a fiscal year.

 

4      To the extent a Default/Event of Default has occurred and is continuing,
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto must be provided.

 

--------------------------------------------------------------------------------


 

(i) As of [          , 20    ]5, the aggregate amount of the Commitments was
$[        ].

 

(ii) the Aggregate Borrowing Base was $[        ].

 

(iii) The total Revolving Exposure was $[        ].

 

(iv) Aggregate Availability was $[        ], or [   ]% of the Commitments in
effect.

 

[(b)  Fixed Charge Coverage Ratio

 

(i) Consolidated EBITDA was $[        ].

 

(ii) The unfinanced portion of Capital Expenditures was $[        ].

 

(iii) Consolidated EBITDA minus the unfinanced portion of Capital Expenditures
was $[        ].

 

(iv) Fixed Charges were $[        ].

 

(v) Ratio of (iii) to (iv) is [        ].

 

Therefore, the Fixed Charge Coverage Ratio complies with the test set forth in
Section 6.12, which requires the Company to maintain a Fixed Charge Coverage
Ratio of not less than 1.00 to 1.00.]6

 

7.            No change in GAAP or in the application thereof to the Company’s
consolidated financial statements has occurred since December 28, 2013.7

 

--------------------------------------------------------------------------------

5 Date to be the date of the last applicable test period

 

6          During a Covenant Testing Period, calculation of the Fixed Charge
Coverage Ratio must be provided.

 

7          To the extent a change has occurred, the effect of such change on the
financial statements accompanying this certificate must be specified.

 

 

[COMPLIANCE CERTIFICATE – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
        , 20    .

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

[COMPLIANCE CERTIFICATE – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Attachment 1
to Compliance Certificate

 

 

 

[Attach Financial Statements]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSUMPTION AND JOINDER AGREEMENT

 

 

ASSUMPTION AND JOINDER AGREEMENT dated as of [                          ]  (the
“Joinder Agreement”) made by [Insert Name of new Loan Party], a [jurisdiction of
organization] [corporation, limited partnership or limited liability company]
(the “Company”) for the benefit of the Lenders or Secured Parties (as each such
term is defined in that certain Credit Agreement, dated as of May 16, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Kate Spade & Company, Kate Spade UK Limited, Kate Spade
Canada Inc., the other Loan Parties from time to time party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust
Bank, as Documentation Agents, as applicable.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

W I T N E S S E T H

 

The Company is a [jurisdiction of organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Loan Party]. 
Pursuant to Section 5.12 of the Credit Agreement, the Company is required to
execute this document as a newly [formed] [acquired] subsidiary of [Loan Party].

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:

 

SECTION 1.   Assumption and Joinder.  The Company hereby expressly confirms that
it hereby agrees to perform and observe each and every one of the covenants and
agreements, and hereby assumes the obligations and liabilities, of a
[US][Canadian][UK] Loan Party under the Credit Agreement.  By virtue of the
foregoing, the Company hereby accepts and assumes any liability of a
[US][Canadian][UK] Loan Party related to each representation or warranty,
covenant or obligation made by a [US] [Canadian][UK] Loan Party in the Credit
Agreement, and hereby expressly affirms in all material respects, as of the date
hereof, each of such representations, warranties, covenants and obligations as
they apply to the Company.

 

(a)        Guarantee.  (i)  All references to the term “[US][Canadian][UK] Loan
Party” in the Credit Agreement, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company, in each case as of the date hereof.

 

--------------------------------------------------------------------------------


 

(ii)  The Company, as a [US][Canadian][UK] Loan Party, hereby joins in and
agrees to be bound by each and all of the provisions of the Credit Agreement, as
of the date hereof, as a [US][Canadian][UK] Loan Party thereunder with the same
force and effect as if originally referred to therein as a [US][Canadian][UK]
Loan Party.

 

(b)        [Collateral Documents. (i)  All references to the term “Grantor” in
the US Security Agreement, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of the date hereof.

 

(ii)        The Company, as Grantor, hereby joins in and agrees to be bound by
each and all of the provisions of the US Security Agreement, as of the date
hereof, with the same force and effect as if originally referred to therein as a
Grantor.

 

(iii)       The Company, as Grantor, hereby pledges to the US Collateral Agent
all Collateral owned by it.  The Company, as Grantor, agrees that all Collateral
owned by it shall be considered to be part of the Collateral and shall secure
the Secured Obligations.

 

(c)        Intercreditor Agreement.  (i)  All references to the term “Grantor”
in the Intercreditor Agreement, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of the date hereof.

 

(ii)        The Company, as Grantor, hereby joins in and agrees to be bound by
each and all of the provisions of the Intercreditor Agreement, as of the date
hereof, with the same force and effect as if originally referred to therein as a
Grantor.]8

 

SECTION 2.   Representations and Warranties.  The Company hereby represents and
warrants to the Agents and the Secured Parties as follows:

 

(a)        The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Joinder Agreement and
to perform its obligations hereunder and under the Loan Documents to which it is
a party.  The execution, delivery and performance of this Joinder Agreement by
the Company and the performance of its obligations hereunder and under the Loan
Documents to which it is a party, have been duly authorized by all necessary
[corporate, partnership or limited liability company] action, including the
consent of shareholders, partners or members where required.  This Joinder
Agreement has been duly executed and delivered by the Company.  This Joinder
Agreement and the Loan Documents to which it is a party each constitutes a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

--------------------------------------------------------------------------------

8 US subsidiaries only.

 

--------------------------------------------------------------------------------


 

(b)        The Company has delivered to the Administrative Agent any and all
schedules and documents required as a Loan Party under the Credit Agreement and
any other Loan Document.

 

SECTION 3.   Binding Effect.  This Joinder Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.

 

SECTION 4.   GOVERNING LAW.  THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.   Counterparts.  This Joinder Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument.  Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.

 

 

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[NAME OF COMPANY]

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

[ASSUMPTION AND JOINDER AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 16, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kate Spade & Company, Kate Spade UK Limited, Kate Spade
Canada Inc., the other Loan Parties from time to time party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust
Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent
shareholder of any Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. person status on an Internal
Revenue Service Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate or such
Form W-8BEN changes, the undersigned shall promptly so inform the Borrower
Representative and the Administrative Agent and provide the Borrower
Representative and the Administrative Agent with a new certificate or a new
Form W-8BEN, as the case may be, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                       , 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 16, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kate Spade & Company, Kate Spade UK Limited, Kate Spade
Canada Inc., the other Loan Parties from time to time party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust
Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN from each of its partners/members claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 16, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kate Spade & Company, Kate Spade UK Limited, Kate Spade
Canada Inc., the other Loan Parties from time to time party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust
Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Code Section 871(h)(3)(B), (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Foreign Lender in writing and (2) the undersigned shall
have at all times furnished such Foreign Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 16, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kate Spade & Company, Kate Spade UK Limited, Kate Spade
Canada Inc., the other Loan Parties from time to time party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust
Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Code
Section 871(h)(3)(B), (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Foreign Lender and (2) the undersigned shall have at all
times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

FORM OF DISCOUNT NOTE

 

 

Can$

 

 

 

Date:

 

 

 

FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
                            , 20      , to or to the order of
                                                               (the “Holder”),
the sum of Can$                               with no interest thereon.

 

The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted by the Holder to
any party liable hereon and any days of grace.

 

This promissory note evidences a BA Equivalent Loan, as defined in the Credit
Agreement made as of dated as of May 16, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kate
Spade & Company, Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan
Parties from time to time party thereto, the Lenders party thereto, and the
Agents party thereto, and constitutes indebtedness to the Holder arising under
the BA Equivalent Loan.  Payment of this note shall be made at the offices of
the Canadian Administrative Agent at 200 Bay Street, Royal Bank Plaza, South
Tower, Suite 1800, Toronto, Ontario M5J 2J2 Canada.  Capitalized terms used and
not defined herein have the meanings given to them in the Credit Agreement.

 

 

 

 

KATE SPADE CANADA INC.

 

 

 

 

 

 By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

FORM OF

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party to the
Credit Agreement referred to below

10 South Dearborn, 22nd Floor

Chicago, Illinois  60603

New York, NY 10017
Attention: [Maria Teodoro – Operations]

Fax No: 312-377-1100

 

[J.P. Morgan Europe Limited, as European
Administrative Agent for the Facility B Lenders party
to the Credit Agreement referred to below [and as Issuing Bank]

25 Bank Street

Canary Wharf
London E14 5JP
United Kingdom
Attention: Loans Agency

Fax No.: +44 20 7777 2360]9

 

[J.P. Morgan Chase Bank, N.A., Toronto Branch, as Canadian

Administrative Agent for the Facility B Lenders party

to the Credit Agreement referred to below
200 Bay Street
Royal Bank Plaza, South Tower, Suite 1800
Toronto M5J 2J2  Canada
Attention:  Agostino Marchetti
Telephone:  (416) 981-2365
Telecopy: (416) 981-9174]10

 

 

[Date]

 

Dear Sirs:

 

 

--------------------------------------------------------------------------------

9                                          For Facility B Revolving Loans other
than Canadian Revolving Loans and/or Facility B Letters of Credit other than
Canadian Letters of Credit.

 

10                                    For Canadian Revolving Loans and/or
Canadian Letters of Credit.

 

--------------------------------------------------------------------------------


 

3

 

 

Reference is made to the Credit Agreement, dated as of May 16, 2014 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Kate Spade & Company, Kate Spade UK Limited, Kate
Spade Canada Inc., the other Loan Parties from time to time party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC and SunTrust
Bank , as Documentation Agents.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes a Borrowing Request and
the undersigned Borrower hereby requests [a Borrowing][a Swingline Borrowing]
[the [issuance][amendment] [renewal][extension] of a Letter of Credit]11 under
the Credit Agreement, and in that connection the undersigned Borrower specifies
the following information with respect to the extension of credit requested
hereby:

 

[THE FOLLOWING SHOULD BE USED FOR REVOLVING LOAN AND SWINGLINE LOAN REQUESTS]

 

1.            Principal amount of Borrowing12:                       

 

2.            Date of Borrowing (which is a Business Day):
                      

 

3.            Interest rate basis13:                       

 

4.            The initial [Interest Period] [Contract Period] 14:
                      

 

5.            Location and routing number of the undersigned Borrower’s account
to which proceeds of Borrowing are to be disbursed:                             

 

6.            Facility under which this Borrowing is being
made:                      

 

7.            The currency of the Borrowing15:                        

 

--------------------------------------------------------------------------------

11         For UK Borrower only.

 

12                                    For a Eurocurrency Borrowing or BA Drawing
of Revolving Loans, an aggregate amount not less than $5,000,000 or C$5,000,000,
respectively, and an integral multiple of $1,000,000 or C$1,000,000,
respectively (or, in the case of any currency other than dollars, an approximate
equivalent thereof as determined by the Administrative Agent, European
Administrative Agent or Canadian Administrative Agent, as applicable).

 

13         Eurocurrency Borrowing, ABR Borrowing, Canadian Prime Rate Borrowing
or BA Drawing.

 

14         For Eurocurrency Borrowings or BA Drawings only.

 

15         For Facility B Borrowings only.

 

--------------------------------------------------------------------------------


 

4

 

 

8.            [This Borrowing Request is a request for a Swingline Loan pursuant
to Section 2.05(a)[(i)] [(ii)] [(iii)] [(iv)]].16

 

[THE FOLLOWING SHOULD BE USED FOR LETTER OF CREDIT REQUESTS ISSUED BY J.P.
MORGAN EUROPE LIMITED]

 

9.            The undersigned UK Borrower specifies the following information
with respect to the Letter of Credit Request requested hereby:

 

(1)      Name of the Applicant:                           

 

(2)      Name and address of the Beneficiary:                             

 

(3)      The date of
[issuance][amendment][renewal][extension]:17                           

 

(4)      The date of expiration18:                           

 

(5)      Facility under which this Letter of Credit is being
[issued][amended][renewed][extended]:                        

 

(6)      The currency of the Letter of Credit19:                             

 

(7)      The amount of the Letter of Credit:                        

 

(8)      [Letter of Credit Number]20:

 

The UK Borrower hereby represents and warrants that, after giving effect to such
[issuance][amendment][renewal][ extension], (i) the aggregate LC Exposure will
not exceed the LC Sublimit, (ii) the aggregate principal amount of outstanding
Letters of

 

--------------------------------------------------------------------------------

16                                    Swingline Loans requested pursuant to
Sections 2.05(a)(ii), (iii) or (iv) shall, until conversion to a Revolving Loan
pursuant to Section 2.05(d), be Overnight LIBO Borrowings.

 

17                                    The date of issuance, amendment, renewal
or extension shall be a Business Day.

 

18                                    The expiration date shall be at or before
one year after the date of the issuance and no later than five Business Days
prior to the Maturity Date.

 

19                                    Dollars, in the case of each Facility A
Letter of Credit, dollars, Sterling or Euros, in the case of each Facility B
Letter of Credit issued on behalf of the UK Borrower, dollars or Canadian
Dollars, in the case of each Facility B Letter of Credit issued on behalf of the
Canadian Borrower or dollars, Canadian Dollars, Euros, Sterling or Yen, in the
case of each Facility B Letter of Credit issued on behalf of the Company.

 

20                                    For an amendment, renewal or extension of
any Letter of Credit.

 

--------------------------------------------------------------------------------


 

5

 

 

Credit that are standby Letters of Credit will not exceed $40,000,000 and
(iii) the Borrowers will be in compliance with the Revolving Exposure
Limitations.

 

--------------------------------------------------------------------------------


 

The undersigned Borrower hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement
are satisfied.

 

 

Very truly yours,

 

 

 

[NAME OF APPLICABLE BORROWER],

 

 

 

 By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------